 



EXHIBIT 10.1

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of the 13th day
of June, 2013 (the “Assignment”), is entered into by and among Redwood
Residential Acquisition Corporation (the “Assignor” and, solely in its capacity
as servicing administrator described herein, the “Servicing Administrator”),
Sequoia Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer
(the “Servicer”), and Wilmington Trust, National Association, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” and
as referred to herein, the “Assignee”) under a Pooling and Servicing Agreement
dated as of June 1, 2013 (the “Pooling and Servicing Agreement”) among the
Depositor, the Assignee and CitiMortgage, Inc., as master servicer, and
Citibank, N.A., as securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.Assignment and Assumption.

 

(a) Effective on and as of the date hereof, the Assignor hereby sells, assigns,
conveys and transfers to the Depositor all of its right, title and interest in,
to and under the Flow Servicing Agreement to the extent relating to the
Specified Mortgage Loans, together with its obligations as “Owner” (as such term
is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 



1

 

 

(b) Effective on and as of the date hereof, the Depositor hereby sells, assigns,
conveys and transfers to the Assignee all of its right, title and interest in,
to and under the Flow Servicing Agreement to the extent relating to the
Specified Mortgage Loans, together with its obligations as “Owner” (as such term
is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c) Assignee agrees to be bound, as “Owner” (as such term is defined in the Flow
Servicing Agreement), by all of the terms, covenants and conditions of the Flow
Servicing Agreement relating to the Specified Mortgage Loans, and from and after
the date hereof, Assignee assumes for the benefit of each of Assignor, Depositor
and Servicer all of Assignor’s obligations as Owner thereunder in respect of the
Specified Mortgage Loans, and Assignor is released from such obligations.

 

2.Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.Continuing Rights and Responsibilities.

 

(a) Controlling Holder Rights. The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section Matter     11.20

Servicer Shall Provide Access and Information as Reasonably Required.

 

(b) Notwithstanding Sections 1 and 2 above, Assignor reserves its rights under,
and does not assign to Assignee or Depositor, the ongoing rights to take action
and the responsibilities of the Owner under the Sections of the Flow Servicing
Agreement listed below:

 



2

 

 

Flow Servicing Agreement:

 

Section Matter     Addendum I Regulation AB Compliance Addendum

 

(c) In addition, the Servicer agrees to furnish to the Assignor as well as to
the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

 

Section       11.09 Transfer of Accounts.     11.16 Statements to the Owner.    

Subsection 2.04

of Addendum I

Servicer Compliance Statement.    

Subsection 2.05

of Addendum I

Report on Assessment of Compliance and Attestation.

 

(d) If there is no Controlling Holder under the Pooling and Servicing Agreement,
then all rights and responsibilities assumed by the Controlling Holder pursuant
to Section 3(a) shall terminate and revert to Assignee. Assignor will provide
thirty (30) days notice to the Servicer of any such termination or a change in
the identity of the Controlling Holder of which Assignor has knowledge.

 

(e) Redwood Residential Acquisition Corporation, in its capacity as Servicing
Administrator under this Assignment, hereby assumes the obligations of the
Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

Flow Servicing Agreement:

 

Section  

Matter

 

Clause (i) of the last paragraph of Section 11.13

  Payment by Servicing Administrator for Opinion of Counsel       Last sentence
of 11.14, with respect to Servicing Advances only   Payment of Servicing
Advances to Servicer      

11.17

 

P&I Advances 

     

11.25(b)



 

Funding of P& I Advances, including without limitation funding of Prepayment
Interest Shortfalls pursuant to the second paragraph of Section 11.15

      11.25(c)   Funding of Servicing Advances       14.03   Payment of
termination fees to Servicer

 



3

 

 

 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f) The Servicing Administrator may, with the consent of the Master Servicer,
which shall not be unreasonably withheld or delayed, exercise the rights of the
Owner set forth in Section 13.01 of the Flow Servicing Agreement to terminate
the Servicer following the occurrence of an Event of Default with respect to the
Servicer.

 

(g) The Servicing Administrator may, with the consent of the Master Servicer,
which shall not be unreasonably withheld or delayed, exercise the rights of the
Owner set forth in Section 14.03 of the Flow Servicing Agreement to terminate
the Servicer without cause and transfer servicing.

 

(h) If the Servicing Administrator exercises its right to terminate the Servicer
pursuant to the foregoing paragraphs (f) or (g), no termination of the Servicer
shall be effective unless the Servicing Administrator shall have appointed a
successor Servicer under the Flow Servicing Agreement approved by the Master
Servicer, which shall not be unreasonably withheld or delayed.

 

(i) No later than March 1 of each year when any Certificates are outstanding,
commencing in March 2014, the Servicing Administrator shall provide to the
Master Servicer its report on assessment of compliance with applicable servicing
criteria specified under Item 1122(d)(2)(iii) of Regulation AB and its
compliance statement required under Item 1123 of Regulation AB.

 



4

 

 

4.Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

5.Representations and Warranties.

 

(a) Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.

 

(b) Each of the parties hereto represents and warrants that this Assignment has
been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 



5

 

 

8.Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

Assignor: Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, CA 94941
Attention: William Moliski

 

Assignee: Wilmington Trust, National Association
1100 North Market Street
Rodney Square North
Wilmington, DE 19890
Attention: Dorri Costello

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Wilmington Trust, National Association (“Wilmington Trust”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling and Servicing Agreement referred to herein (the “Trust”) in the
exercise of the powers and authority conferred upon and vested in it, and as
directed in the Pooling and Servicing Agreement, (ii) each of the undertakings
and agreements herein made on behalf of the Assignee is made and intended not as
a personal undertaking or agreement of or by Wilmington Trust but is made and
intended for purposes of binding only the Trust, (iii) nothing herein contained
shall be construed as creating any liability on the part of Wilmington Trust,
individually or personally, to perform any covenant either express or implied in
this Agreement, all such liability, if any, being expressly waived by the
parties hereto and by any person claiming by, through or under the parties
hereto, and (iv) under no circumstances shall Wilmington Trust in its individual
capacity or in its capacity as Trustee be personally liable for the payment of
any indebtedness, amounts or expenses owed by the Purchaser under the Flow
Servicing Agreement (such indebtedness, expenses and other amounts being payable
solely from and to the extent of funds of the Trust) or be personally liable for
the breach or failure of any obligation, representation, warranty or covenant
made under this Agreement or any other related documents.

 



6

 

 

12.Master Servicer.

 

The Servicer hereby acknowledges that CitiMortgage, Inc. (the “Master Servicer”)
will act as master servicer and securities administrator under the Pooling and
Servicing Agreement and hereby agrees to treat all inquiries, instructions,
authorizations and other communications from the Master Servicer as if the same
had been received from the Assignee. The Master Servicer, acting on behalf of
the Assignee, shall have the rights of the Assignee as the Owner under the Flow
Servicing Agreement, including, without limitation, the right to enforce the
obligations of the Servicer and the Servicing Administrator thereunder. Any
notices or other communications permitted or required under the Flow Servicing
Agreement to be made to the Assignee shall be made in accordance with the terms
of the Flow Servicing Agreement and shall be sent to the Master Servicer at the
following address:

 

CitiMortgage, Inc.

4050 Regent Blvd

Irving, Texas 75063

 

With a copy to:

CitiMortgage, Inc.

The Office of General Counsel

1000 Technology Drive

O’ Fallon, MO 63368

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

Citibank, N.A.

Citibank, N.A.

Bank City/State: Glendale, CA

ABA Number: 321-171-184

Account Name: CMI MSD Clearing

Account Number: #070-4913896

 

13.Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
ratingagencynotice@citi.com, with a subject reference of “SEMT 2013-8” and an
identification of the type of information being provided in the body of such
electronic mail. The Rule 17g-5 Information Provider shall notify the Servicer
in writing of any change in the identity or contact information of the Rule
17g-5 Information Provider. The Servicer shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 13 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 



7

 

 

14.Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

 

[remainder of page intentionally left blank]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.



ASSIGNOR:

 

REDWOOD RESIDENTIAL ACQUISITION CORPORATION

 

By:____________________________________

 

Name:__________________________________

 

Title:___________________________________

 

 

DEPOSITOR:

 

SEQUOIA RESIDENTIAL FUNDING, INC.

  

By:____________________________________

 

Name:__________________________________

 

Title:___________________________________

 

 

ASSIGNEE:

 

WILMINGTON Trust, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Trustee



 

By:____________________________________

 

Name:__________________________________

 

Title:___________________________________

 

 

SERVICER:

 

CENLAR FSB

 

By:____________________________________

 

Name:__________________________________

 

Title:___________________________________

 

 

[Signatures continue on following page]

 

 



[SEMT 2013-8 Cenlar AAR Signature Page]



 



 

 

 
SERVICING ADMINISTRATOR:

 

REDWOOD RESIDENTIAL ACQUISITION CORPORATION

 

By:____________________________________

 

Name:__________________________________

 

Title:___________________________________

 

 

 

 

 

Accepted and agreed to by:

 

 

MASTER SERVICER:

 

CITIMORTGAGE, INC.

 

By:_________________________________________

 

Name:_______________________________________

 

Title: _______________________________________

 

 

 

 

 



[SEMT 2013-8 Cenlar AAR Signature Page]



 



 

 

 

EXHIBIT I

 





  1 2 3 4 5 6 7 8 9   Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Loan Group Loan Number Amortization
Type Lien Position 1 1000383 0.0025     1ST Security Bank of WA   10000011300 1
1 2 1000383 0.0025     1ST Security Bank of WA   10000011347 1 1 3 1000383
0.0025     Academy Mortgage   10000009399 1 1 4 1000383 0.0025     Academy
Mortgage   10000010161 1 1 5 1000383 0.0025     Academy Mortgage   10000010265 1
1 6 1000383 0.0025     Academy Mortgage   10000010590 1 1 7 1000383 0.0025    
Academy Mortgage   10000010637 1 1 8 1000383 0.0025     Academy Mortgage  
10000010800 1 1 9 1000383 0.0025     Academy Mortgage   10000011062 1 1 10
1000383 0.0025     Academy Mortgage   10000011365 1 1 11 1000383 0.0025    
Amegy   10000009455 1 1 12 1000383 0.0025     Amegy   10000009704 1 1 13 1000383
0.0025     American Pacific   1010010781 1 1 14 1000383 0.0025     American
Pacific   1010011246 1 1 15 1000383 0.0025     American Pacific   10000008794 1
1 16 1000383 0.0025     American Pacific   10000009218 1 1 17 1000383 0.0025    
American Pacific   10000009253 1 1 18 1000383 0.0025     American Pacific  
10000009428 1 1 19 1000383 0.0025     American Pacific   10000009691 1 1 20
1000383 0.0025     American Pacific   10000009803 1 1 21 1000383 0.0025    
American Pacific   10000010022 1 1 22 1000383 0.0025     American Pacific  
10000010322 1 1 23 1000383 0.0025     American Pacific   10000010351 1 1 24
1000383 0.0025     American Pacific   10000010447 1 1 25 1000383 0.0025    
American Pacific   10000010591 1 1 26 1000383 0.0025     American Pacific  
10000010821 1 1 27 1000383 0.0025     American Pacific   10000010901 1 1 28
1000383 0.0025     American Pacific   10000010915 1 1 29 1000383 0.0025    
American Pacific   10000010973 1 1 30 1000383 0.0025     American Pacific  
10000010983 1 1 31 1000383 0.0025     American Pacific   10000011029 1 1 32
1000383 0.0025     American Pacific   10000011065 1 1 33 1000383 0.0025    
American Pacific   10000011236 1 1 34 1000383 0.0025     American Pacific  
10000011239 1 1 35 1000383 0.0025     American Pacific   10000011327 1 1 36
1000383 0.0025     American Pacific   10000011500 1 1 37 1000383 0.0025    
American Pacific   10000011569 1 1 38 1000383 0.0025     American Pacific  
10000011909 1 1 39 1000383 0.0025     Banner Bank   10000007527 1 1 40 1000383
0.0025     Banner Bank   10000008307 1 1 41 1000383 0.0025     Banner Bank  
10000011163 1 1 42 1000383 0.0025     Bay Equity   10000009209 1 1 43 1000383
0.0025     Bay Equity   10000009462 1 1 44 1000383 0.0025     Bay Equity  
10000009575 1 1 45 1000383 0.0025     Bay Equity   10000009755 1 1 46 1000383
0.0025     Bay Equity   10000009756 1 1 47 1000383 0.0025     Bay Equity  
10000009787 1 1 48 1000383 0.0025     Bay Equity   10000009872 1 1 49 1000383
0.0025     Bay Equity   10000009875 1 1 50 1000383 0.0025     Bay Equity  
10000010027 1 1 51 1000383 0.0025     Bay Equity   10000010099 1 1 52 1000383
0.0025     Bay Equity   10000010111 1 1 53 1000383 0.0025     Bay Equity  
10000010149 1 1 54 1000383 0.0025     Bay Equity   10000010194 1 1 55 1000383
0.0025     Bay Equity   10000010316 1 1 56 1000383 0.0025     Bay Equity  
10000010329 1 1 57 1000383 0.0025     Bay Equity   10000010420 1 1 58 1000383
0.0025     Bay Equity   10000010550 1 1 59 1000383 0.0025     Bay Equity  
10000011105 1 1 60 1000383 0.0025     Bay Equity   10000011199 1 1 61 1000383
0.0025     Bay Equity   10000011501 1 1 62 1000383 0.0025     Bay Equity  
10000011851 1 1 63 1000383 0.0025     Benchmark Bank   10000011030 1 1 64
1000383 0.0025     Boston Private   10000008681 1 1 65 1000383 0.0025     Boston
Private   10000009504 1 1 66 1000383 0.0025     CAPITAL BANK   10000010817 1 1
67 1000383 0.0025     Castle & Cook   10000012061 1 1 68 1000383 0.0025    
Cherry Creek   10000009343 1 1 69 1000383 0.0025     Cherry Creek   10000009960
1 1 70 1000383 0.0025     Cobalt Mortgage   10000008740 1 1 71 1000383 0.0025  
  Cobalt Mortgage   10000009210 1 1 72 1000383 0.0025     Cobalt Mortgage  
10000009624 1 1 73 1000383 0.0025     Cobalt Mortgage   10000009846 1 1 74
1000383 0.0025     Cobalt Mortgage   10000010312 1 1 75 1000383 0.0025    
Cobalt Mortgage   10000010735 1 1 76 1000383 0.0025     Cobalt Mortgage  
10000010833 1 1 77 1000383 0.0025     Cobalt Mortgage   10000011120 1 1 78
1000383 0.0025     Cobalt Mortgage   10000011572 1 1 79 1000383 0.0025    
Cobalt Mortgage   10000011582 1 1 80 1000383 0.0025     Cole Taylor Bank  
1650009505 1 1 81 1000383 0.0025     Cole Taylor Bank   1650010572 1 1 82
1000383 0.0025     Cole Taylor Bank   1650010755 1 1 83 1000383 0.0025     Cole
Taylor Bank   1650010756 1 1 84 1000383 0.0025     Cole Taylor Bank  
10000007925 1 1 85 1000383 0.0025     Cole Taylor Bank   10000007998 1 1 86
1000383 0.0025     Cole Taylor Bank   10000008012 1 1 87 1000383 0.0025     Cole
Taylor Bank   10000008186 1 1 88 1000383 0.0025     Cole Taylor Bank  
10000008313 1 1 89 1000383 0.0025     Cole Taylor Bank   10000008552 1 1 90
1000383 0.0025     Cole Taylor Bank   10000008671 1 1 91 1000383 0.0025     Cole
Taylor Bank   10000008698 1 1 92 1000383 0.0025     Cole Taylor Bank  
10000008857 1 1 93 1000383 0.0025     Cole Taylor Bank   10000008934 1 1 94
1000383 0.0025     Cole Taylor Bank   10000008945 1 1 95 1000383 0.0025     Cole
Taylor Bank   10000009217 1 1 96 1000383 0.0025     Cole Taylor Bank  
10000009293 1 1 97 1000383 0.0025     Cole Taylor Bank   10000009522 1 1 98
1000383 0.0025     Cole Taylor Bank   10000009809 1 1 99 1000383 0.0025     Cole
Taylor Bank   10000010062 1 1 100 1000383 0.0025     Cole Taylor Bank  
10000010259 1 1 101 1000383 0.0025     Cole Taylor Bank   10000010260 1 1 102
1000383 0.0025     Cole Taylor Bank   10000010261 1 1 103 1000383 0.0025    
Cole Taylor Bank   10000010372 1 1 104 1000383 0.0025     Cole Taylor Bank  
10000010439 1 1 105 1000383 0.0025     Cole Taylor Bank   10000010544 1 1 106
1000383 0.0025     Cole Taylor Bank   10000010622 1 1 107 1000383 0.0025    
Cole Taylor Bank   10000010877 1 1 108 1000383 0.0025     Cole Taylor Bank  
10000010951 1 1 109 1000383 0.0025     Cole Taylor Bank   10000011048 1 1 110
1000383 0.0025     Cole Taylor Bank   10000011193 1 1 111 1000383 0.0025    
Cole Taylor Bank   10000011431 1 1 112 1000383 0.0025     Cole Taylor Bank  
10000011487 1 1 113 1000383 0.0025     Cole Taylor Bank   10000011712 1 1 114
1000383 0.0025     Cole Taylor Bank   10000011797 1 1 115 1000383 0.0025    
Colonial Savings   10000008026 1 1 116 1000383 0.0025     Colonial Savings  
10000008616 1 1 117 1000383 0.0025     Colonial Savings   10000009096 1 1 118
1000383 0.0025     Colonial Savings   10000009442 1 1 119 1000383 0.0025    
Colonial Savings   10000010646 1 1 120 1000383 0.0025     Colonial Savings  
10000010822 1 1 121 1000383 0.0025     Commerce Bank   10000007510 1 1 122
1000383 0.0025     Commerce Bank   10000007862 1 1 123 1000383 0.0025    
Commerce Bank   10000008788 1 1 124 1000383 0.0025     Commerce Bank  
10000009049 1 1 125 1000383 0.0025     Commerce Bank   10000009068 1 1 126
1000383 0.0025     Commerce Bank   10000009523 1 1 127 1000383 0.0025    
Commerce Bank   10000010250 1 1 128 1000383 0.0025     Commerce Bank  
10000010852 1 1 129 1000383 0.0025     Commerce Bank   10000011217 1 1 130
1000383 0.0025     Commerce Bank   10000011219 1 1 131 1000383 0.0025    
Commerce Bank   10000011848 1 1 132 1000383 0.0025     Commerce Bank  
10000012076 1 1 133 1000383 0.0025     Cornerstone   1750007716 1 1 134 1000383
0.0025     Cornerstone   10000008198 1 1 135 1000383 0.0025     Cornerstone  
10000008955 1 1 136 1000383 0.0025     Cornerstone   10000009061 1 1 137 1000383
0.0025     Cornerstone   10000009081 1 1 138 1000383 0.0025     Cornerstone  
10000009354 1 1 139 1000383 0.0025     Cornerstone   10000009363 1 1 140 1000383
0.0025     Cornerstone   10000009760 1 1 141 1000383 0.0025     Cornerstone  
10000009826 1 1 142 1000383 0.0025     Cornerstone   10000009836 1 1 143 1000383
0.0025     Cornerstone   10000009936 1 1 144 1000383 0.0025     Cornerstone  
10000009970 1 1 145 1000383 0.0025     Cornerstone   10000010175 1 1 146 1000383
0.0025     Cornerstone   10000010375 1 1 147 1000383 0.0025     Cornerstone  
10000010422 1 1 148 1000383 0.0025     Cornerstone   10000010509 1 1 149 1000383
0.0025     Cornerstone   10000010681 1 1 150 1000383 0.0025     Cornerstone  
10000010707 1 1 151 1000383 0.0025     Cornerstone   10000010871 1 1 152 1000383
0.0025     Cornerstone   10000010944 1 1 153 1000383 0.0025     Cornerstone  
10000011207 1 1 154 1000383 0.0025     DHI Mortgage Company   10000008247 1 1
155 1000383 0.0025     DHI Mortgage Company   10000008758 1 1 156 1000383 0.0025
    DHI Mortgage Company   10000009426 1 1 157 1000383 0.0025     DHI Mortgage
Company   10000009975 1 1 158 1000383 0.0025     DHI Mortgage Company  
10000010549 1 1 159 1000383 0.0025     DHI Mortgage Company   10000012025 1 1
160 1000383 0.0025     Embrace   10000009331 1 1 161 1000383 0.0025     Embrace
  10000009352 1 1 162 1000383 0.0025     Embrace   10000010068 1 1 163 1000383
0.0025     Evergreen Home Loans   10000009798 1 1 164 1000383 0.0025    
Evergreen Home Loans   10000009944 1 1 165 1000383 0.0025     Evergreen Home
Loans   10000010174 1 1 166 1000383 0.0025     Fairway   10000006402 1 1 167
1000383 0.0025     Fairway   10000006854 1 1 168 1000383 0.0025     Fairway  
10000006959 1 1 169 1000383 0.0025     Fairway   10000008342 1 1 170 1000383
0.0025     Fairway   10000009095 1 1 171 1000383 0.0025     Fairway  
10000009719 1 1 172 1000383 0.0025     Fairway   10000009890 1 1 173 1000383
0.0025     Fairway   10000009904 1 1 174 1000383 0.0025     Fairway  
10000010170 1 1 175 1000383 0.0025     Fairway   10000010563 1 1 176 1000383
0.0025     Fairway   10000010837 1 1 177 1000383 0.0025     Fidelity Bank
Mortgage   1310010404 1 1 178 1000383 0.0025     Fidelity Bank Mortgage  
10000008612 1 1 179 1000383 0.0025     Fidelity Bank Mortgage   10000008726 1 1
180 1000383 0.0025     Fidelity Bank Mortgage   10000009118 1 1 181 1000383
0.0025     Fidelity Bank Mortgage   10000009602 1 1 182 1000383 0.0025    
Fidelity Bank Mortgage   10000010158 1 1 183 1000383 0.0025     Fidelity Bank
Mortgage   10000010177 1 1 184 1000383 0.0025     Fidelity Bank Mortgage  
10000010396 1 1 185 1000383 0.0025     Fidelity Bank Mortgage   10000010921 1 1
186 1000383 0.0025     Fidelity Bank Mortgage   10000011192 1 1 187 1000383
0.0025     First Choice   10000007006 1 1 188 1000383 0.0025     First Choice  
10000007198 1 1 189 1000383 0.0025     First Choice   10000008187 1 1 190
1000383 0.0025     First Choice   10000008317 1 1 191 1000383 0.0025     First
Choice   10000008388 1 1 192 1000383 0.0025     First Choice   10000009101 1 1
193 1000383 0.0025     First Choice   10000009693 1 1 194 1000383 0.0025    
First Choice   10000009777 1 1 195 1000383 0.0025     First Choice   10000010120
1 1 196 1000383 0.0025     First Heritage Mortgage   10000009574 1 1 197 1000383
0.0025     First Heritage Mortgage   10000009685 1 1 198 1000383 0.0025    
First Heritage Mortgage   10000009775 1 1 199 1000383 0.0025     First Heritage
Mortgage   10000010324 1 1 200 1000383 0.0025     First National Bank of Omaha  
10000008907 1 1 201 1000383 0.0025     First National Bank of Omaha  
10000009247 1 1 202 1000383 0.0025     WJ Bradley   10000012337 1 1 203 1000383
0.0025     WJ Bradley   10000011984 1 1 204 1000383 0.0025     WJ Bradley  
10000011928 1 1 205 1000383 0.0025     WJ Bradley   10000011833 1 1 206 1000383
0.0025     Firstbank   10000010000 1 1 207 1000383 0.0025     Firstbank  
10000010343 1 1 208 1000383 0.0025     Firstbank   10000011014 1 1 209 1000383
0.0025     Flagstar Bank, F.S.B.   1150007793 1 1 210 1000383 0.0025    
Flagstar Bank, F.S.B.   1150008624 1 1 211 1000383 0.0025     Flagstar Bank,
F.S.B.   1150009770 1 1 212 1000383 0.0025     Flagstar Bank, F.S.B.  
1150010152 1 1 213 1000383 0.0025     Flagstar Bank, F.S.B.   1150010254 1 1 214
1000383 0.0025     Flagstar Bank, F.S.B.   1150010690 1 1 215 1000383 0.0025    
Flagstar Bank, F.S.B.   1150010847 1 1 216 1000383 0.0025     Flagstar Bank,
F.S.B.   1150010857 1 1 217 1000383 0.0025     Flagstar Bank, F.S.B.  
1150011261 1 1 218 1000383 0.0025     Flagstar Bank, F.S.B.   1150011267 1 1 219
1000383 0.0025     Flagstar Bank, F.S.B.   1150011297 1 1 220 1000383 0.0025    
Flagstar Bank, F.S.B.   1150011330 1 1 221 1000383 0.0025     Flagstar Bank,
F.S.B.   1150011334 1 1 222 1000383 0.0025     Flagstar Bank, F.S.B.  
1150011355 1 1 223 1000383 0.0025     Flagstar Bank, F.S.B.   1150011369 1 1 224
1000383 0.0025     Flagstar Bank, F.S.B.   1150011417 1 1 225 1000383 0.0025    
Flagstar Bank, F.S.B.   1150011429 1 1 226 1000383 0.0025     Flagstar Bank,
F.S.B.   1150011460 1 1 227 1000383 0.0025     Flagstar Bank, F.S.B.  
1150011480 1 1 228 1000383 0.0025     Flagstar Bank, F.S.B.   1150011481 1 1 229
1000383 0.0025     Flagstar Bank, F.S.B.   1150011487 1 1 230 1000383 0.0025    
Flagstar Bank, F.S.B.   1150011488 1 1 231 1000383 0.0025     Flagstar Bank,
F.S.B.   1150011544 1 1 232 1000383 0.0025     Flagstar Bank, F.S.B.  
1150011558 1 1 233 1000383 0.0025     Franklin American Mortgage   10000008144 1
1 234 1000383 0.0025     Franklin American Mortgage   10000009290 1 1 235
1000383 0.0025     Franklin American Mortgage   10000010225 1 1 236 1000383
0.0025     Franklin American Mortgage   10000010739 1 1 237 1000383 0.0025    
Franklin American Mortgage   10000010807 1 1 238 1000383 0.0025     Franklin
American Mortgage   10000011189 1 1 239 1000383 0.0025     Franklin American
Mortgage   10000011493 1 1 240 1000383 0.0025     Fremont Bank   1250009694 1 1
241 1000383 0.0025     Fremont Bank   10000007039 1 1 242 1000383 0.0025    
Fremont Bank   10000007043 1 1 243 1000383 0.0025     Fremont Bank   10000007219
1 1 244 1000383 0.0025     Fremont Bank   10000008555 1 1 245 1000383 0.0025    
Fremont Bank   10000009246 1 1 246 1000383 0.0025     Fremont Bank   10000009932
1 1 247 1000383 0.0025     Fremont Bank   10000010074 1 1 248 1000383 0.0025    
Fremont Bank   10000010298 1 1 249 1000383 0.0025     Fremont Bank   10000010404
1 1 250 1000383 0.0025     Fremont Bank   10000010445 1 1 251 1000383 0.0025    
Fremont Bank   10000010448 1 1 252 1000383 0.0025     Fremont Bank   10000010486
1 1 253 1000383 0.0025     Fremont Bank   10000010560 1 1 254 1000383 0.0025    
Fremont Bank   10000010600 1 1 255 1000383 0.0025     Fremont Bank   10000010601
1 1 256 1000383 0.0025     Fremont Bank   10000010603 1 1 257 1000383 0.0025    
Fremont Bank   10000010724 1 1 258 1000383 0.0025     Fremont Bank   10000010865
1 1 259 1000383 0.0025     Fremont Bank   10000011091 1 1 260 1000383 0.0025    
Fremont Bank   10000011369 1 1 261 1000383 0.0025     Fremont Bank   10000011458
1 1 262 1000383 0.0025     Fremont Bank   10000011564 1 1 263 1000383 0.0025    
Fremont Bank   10000011591 1 1 264 1000383 0.0025     Fulton Mortgage  
10000008711 1 1 265 1000383 0.0025     Fulton Mortgage   10000009657 1 1 266
1000383 0.0025     George Mason   1500009773 1 1 267 1000383 0.0025     George
Mason   1500009815 1 1 268 1000383 0.0025     George Mason   1500010244 1 1 269
1000383 0.0025     George Mason   10000006723 1 1 270 1000383 0.0025     George
Mason   10000006863 1 1 271 1000383 0.0025     George Mason   10000007607 1 1
272 1000383 0.0025     George Mason   10000008351 1 1 273 1000383 0.0025    
George Mason   10000008390 1 1 274 1000383 0.0025     George Mason   10000008596
1 1 275 1000383 0.0025     George Mason   10000008601 1 1 276 1000383 0.0025    
George Mason   10000008602 1 1 277 1000383 0.0025     George Mason   10000008810
1 1 278 1000383 0.0025     George Mason   10000009319 1 1 279 1000383 0.0025    
George Mason   10000009395 1 1 280 1000383 0.0025     George Mason   10000009422
1 1 281 1000383 0.0025     George Mason   10000009473 1 1 282 1000383 0.0025    
George Mason   10000009679 1 1 283 1000383 0.0025     George Mason   10000009681
1 1 284 1000383 0.0025     George Mason   10000009703 1 1 285 1000383 0.0025    
George Mason   10000009765 1 1 286 1000383 0.0025     George Mason   10000009856
1 1 287 1000383 0.0025     George Mason   10000009868 1 1 288 1000383 0.0025    
George Mason   10000009901 1 1 289 1000383 0.0025     George Mason   10000009929
1 1 290 1000383 0.0025     George Mason   10000009980 1 1 291 1000383 0.0025    
George Mason   10000010071 1 1 292 1000383 0.0025     George Mason   10000010103
1 1 293 1000383 0.0025     George Mason   10000010112 1 1 294 1000383 0.0025    
George Mason   10000010340 1 1 295 1000383 0.0025     George Mason   10000010409
1 1 296 1000383 0.0025     George Mason   10000010443 1 1 297 1000383 0.0025    
George Mason   10000010465 1 1 298 1000383 0.0025     George Mason   10000010618
1 1 299 1000383 0.0025     George Mason   10000010626 1 1 300 1000383 0.0025    
George Mason   10000010627 1 1 301 1000383 0.0025     George Mason   10000011390
1 1 302 1000383 0.0025     GuardHill Financial Corp.   10000009543 1 1 303
1000383 0.0025     GuardHill Financial Corp.   10000009889 1 1 304 1000383
0.0025     GuardHill Financial Corp.   10000010488 1 1 305 1000383 0.0025    
GuardHill Financial Corp.   10000010874 1 1 306 1000383 0.0025     GuardHill
Financial Corp.   10000010878 1 1 307 1000383 0.0025     GuardHill Financial
Corp.   10000011081 1 1 308 1000383 0.0025     GuardHill Financial Corp.  
10000011366 1 1 309 1000383 0.0025     Guild Mortgage   10000011484 1 1 310
1000383 0.0025     Heritage Bank of the South   10000011297 1 1 311 1000383
0.0025     Leader Bank   10000008018 1 1 312 1000383 0.0025     Leader Bank  
10000009289 1 1 313 1000383 0.0025     Leader Bank   10000009406 1 1 314 1000383
0.0025     Leader Bank   10000009595 1 1 315 1000383 0.0025     Leader Bank  
10000009713 1 1 316 1000383 0.0025     Leader Bank   10000009854 1 1 317 1000383
0.0025     Leader Bank   10000009982 1 1 318 1000383 0.0025     Leader Bank  
10000010082 1 1 319 1000383 0.0025     Leader Bank   10000010309 1 1 320 1000383
0.0025     Leader Bank   10000010425 1 1 321 1000383 0.0025     Leader Bank  
10000010541 1 1 322 1000383 0.0025     Megastar Financial   1170010372 1 1 323
1000383 0.0025     Michigan Mutual   10000008413 1 1 324 1000383 0.0025    
Michigan Mutual   10000008972 1 1 325 1000383 0.0025     Michigan Mutual  
10000009274 1 1 326 1000383 0.0025     Michigan Mutual   10000009355 1 1 327
1000383 0.0025     Michigan Mutual   10000009375 1 1 328 1000383 0.0025    
Michigan Mutual   10000009642 1 1 329 1000383 0.0025     Michigan Mutual  
10000010048 1 1 330 1000383 0.0025     Michigan Mutual   10000010843 1 1 331
1000383 0.0025     Monarch Bank   10000009507 1 1 332 1000383 0.0025     Monarch
Bank   10000010184 1 1 333 1000383 0.0025     Mortgage Master   10000007551 1 1
334 1000383 0.0025     Mortgage Master   10000007984 1 1 335 1000383 0.0025    
Mortgage Master   10000008411 1 1 336 1000383 0.0025     Mortgage Master  
10000008489 1 1 337 1000383 0.0025     Mortgage Master   10000008799 1 1 338
1000383 0.0025     Mortgage Master   10000009173 1 1 339 1000383 0.0025    
Mortgage Master   10000009430 1 1 340 1000383 0.0025     Mortgage Master  
10000009434 1 1 341 1000383 0.0025     Mortgage Master   10000009506 1 1 342
1000383 0.0025     Mortgage Master   10000009520 1 1 343 1000383 0.0025    
Mortgage Master   10000009565 1 1 344 1000383 0.0025     Mortgage Master  
10000009867 1 1 345 1000383 0.0025     Mortgage Master   10000009885 1 1 346
1000383 0.0025     Mortgage Master   10000010075 1 1 347 1000383 0.0025    
Mortgage Master   10000010078 1 1 348 1000383 0.0025     Mortgage Master  
10000010106 1 1 349 1000383 0.0025     Mortgage Master   10000010119 1 1 350
1000383 0.0025     Mortgage Master   10000010126 1 1 351 1000383 0.0025    
Mortgage Master   10000010213 1 1 352 1000383 0.0025     Mortgage Master  
10000010388 1 1 353 1000383 0.0025     Mortgage Master   10000010417 1 1 354
1000383 0.0025     Mortgage Master   10000010629 1 1 355 1000383 0.0025    
Mortgage Master   10000011055 1 1 356 1000383 0.0025     Mortgage Master  
10000011116 1 1 357 1000383 0.0025     Mortgage Master   10000011194 1 1 358
1000383 0.0025     Mutual of Omaha Bank   10000007761 1 1 359 1000383 0.0025    
Mutual of Omaha Bank   10000008199 1 1 360 1000383 0.0025     Mutual of Omaha
Bank   10000010552 1 1 361 1000383 0.0025     Mutual of Omaha Bank   10000010620
1 1 362 1000383 0.0025     Paramount Equity   1240008922 1 1 363 1000383 0.0025
    Paramount Equity   10000008971 1 1 364 1000383 0.0025     Paramount Equity  
10000009951 1 1 365 1000383 0.0025     Paramount Equity   10000010763 1 1 366
1000383 0.0025     Paramount Equity   10000011495 1 1 367 1000383 0.0025    
Perl Mortgage   10000008347 1 1 368 1000383 0.0025     Perl Mortgage  
10000008643 1 1 369 1000383 0.0025     Perl Mortgage   10000008973 1 1 370
1000383 0.0025     Perl Mortgage   10000009224 1 1 371 1000383 0.0025     Perl
Mortgage   10000009407 1 1 372 1000383 0.0025     Perl Mortgage   10000009414 1
1 373 1000383 0.0025     Perl Mortgage   10000010196 1 1 374 1000383 0.0025    
Perl Mortgage   10000010217 1 1 375 1000383 0.0025     Perl Mortgage  
10000010640 1 1 376 1000383 0.0025     Perl Mortgage   10000010711 1 1 377
1000383 0.0025     Perl Mortgage   10000011796 1 1 378 1000383 0.0025     Plaza
Home Mortgage   10000009244 1 1 379 1000383 0.0025     Plaza Home Mortgage  
10000009308 1 1 380 1000383 0.0025     Plaza Home Mortgage   10000009474 1 1 381
1000383 0.0025     Plaza Home Mortgage   10000009864 1 1 382 1000383 0.0025    
Plaza Home Mortgage   10000009911 1 1 383 1000383 0.0025     Plaza Home Mortgage
  10000010167 1 1 384 1000383 0.0025     Plaza Home Mortgage   10000010279 1 1
385 1000383 0.0025     Plaza Home Mortgage   10000010282 1 1 386 1000383 0.0025
    Plaza Home Mortgage   10000010346 1 1 387 1000383 0.0025     Plaza Home
Mortgage   10000011153 1 1 388 1000383 0.0025     Plaza Home Mortgage  
10000011358 1 1 389 1000383 0.0025     Plaza Home Mortgage   10000011368 1 1 390
1000383 0.0025     Plaza Home Mortgage   10000011515 1 1 391 1000383 0.0025    
Plaza Home Mortgage   10000011527 1 1 392 1000383 0.0025     Plaza Home Mortgage
  10000011549 1 1 393 1000383 0.0025     Plaza Home Mortgage   10000011878 1 1
394 1000383 0.0025     Plaza Home Mortgage   10000011948 1 1 395 1000383 0.0025
    Potomac Mortgage Group, Inc   10000011281 1 1 396 1000383 0.0025     Primary
Residential   10000008497 1 1 397 1000383 0.0025     Primary Residential  
10000008840 1 1 398 1000383 0.0025     Primary Residential   10000009043 1 1 399
1000383 0.0025     Primary Residential   10000009197 1 1 400 1000383 0.0025    
Primary Residential   10000009766 1 1 401 1000383 0.0025     Primary Residential
  10000010236 1 1 402 1000383 0.0025     Primary Residential   10000010238 1 1
403 1000383 0.0025     Primary Residential   10000010652 1 1 404 1000383 0.0025
    Primary Residential   10000011318 1 1 405 1000383 0.0025     Primary
Residential   10000011346 1 1 406 1000383 0.0025     Primary Residential  
10000011383 1 1 407 1000383 0.0025     Primary Residential   10000011708 1 1 408
1000383 0.0025     Prime Lending   1050009491 1 1 409 1000383 0.0025     Prime
Lending   10000008079 1 1 410 1000383 0.0025     Prime Lending   10000008561 1 1
411 1000383 0.0025     Prime Lending   10000008576 1 1 412 1000383 0.0025    
Prime Lending   10000008618 1 1 413 1000383 0.0025     Prime Lending  
10000008652 1 1 414 1000383 0.0025     Prime Lending   10000008975 1 1 415
1000383 0.0025     Prime Lending   10000009114 1 1 416 1000383 0.0025     Prime
Lending   10000009287 1 1 417 1000383 0.0025     Prime Lending   10000009801 1 1
418 1000383 0.0025     Prime Lending   10000009802 1 1 419 1000383 0.0025    
Prime Lending   10000009996 1 1 420 1000383 0.0025     Prime Lending  
10000010138 1 1 421 1000383 0.0025     Prime Lending   10000010141 1 1 422
1000383 0.0025     Prime Lending   10000010145 1 1 423 1000383 0.0025     Prime
Lending   10000010152 1 1 424 1000383 0.0025     Prime Lending   10000010226 1 1
425 1000383 0.0025     Prime Lending   10000010258 1 1 426 1000383 0.0025    
Prime Lending   10000010419 1 1 427 1000383 0.0025     Prime Lending  
10000010463 1 1 428 1000383 0.0025     Prime Lending   10000010479 1 1 429
1000383 0.0025     Prime Lending   10000010568 1 1 430 1000383 0.0025     Prime
Lending   10000010572 1 1 431 1000383 0.0025     Prime Lending   10000010654 1 1
432 1000383 0.0025     Prime Lending   10000010805 1 1 433 1000383 0.0025    
Prime Lending   10000011046 1 1 434 1000383 0.0025     Prime Lending  
10000011107 1 1 435 1000383 0.0025     Prime Lending   10000011147 1 1 436
1000383 0.0025     Prime Lending   10000011251 1 1 437 1000383 0.0025     Prime
Lending   10000011287 1 1 438 1000383 0.0025     Prime Lending   10000011444 1 1
439 1000383 0.0025     Prime Lending   10000011557 1 1 440 1000383 0.0025    
Prime Lending   10000011588 1 1 441 1000383 0.0025     Prime Lending  
10000011979 1 1 442 1000383 0.0025     Prospect   10000008500 1 1 443 1000383
0.0025     Prospect   10000011336 1 1 444 1000383 0.0025     Provident Savings
Bank   10000009503 1 1 445 1000383 0.0025     Provident Savings Bank  
10000009939 1 1 446 1000383 0.0025     Provident Savings Bank   10000010137 1 1
447 1000383 0.0025     Provident Savings Bank   10000010504 1 1 448 1000383
0.0025     Provident Savings Bank   10000010569 1 1 449 1000383 0.0025    
Provident Savings Bank   10000010599 1 1 450 1000383 0.0025     Provident
Savings Bank   10000010647 1 1 451 1000383 0.0025     Provident Savings Bank  
10000010891 1 1 452 1000383 0.0025     Provident Savings Bank   10000010993 1 1
453 1000383 0.0025     Provident Savings Bank   10000011222 1 1 454 1000383
0.0025     Provident Savings Bank   10000011304 1 1 455 1000383 0.0025    
Renasant Bank   10000009285 1 1 456 1000383 0.0025     Renasant Bank  
10000010764 1 1 457 1000383 0.0025     Residential Finance Corporation  
10000009044 1 1 458 1000383 0.0025     Residential Finance Corporation  
10000009179 1 1 459 1000383 0.0025     Residential Finance Corporation  
10000009491 1 1 460 1000383 0.0025     Residential Finance Corporation  
10000009673 1 1 461 1000383 0.0025     Residential Finance Corporation  
10000009983 1 1 462 1000383 0.0025     Residential Finance Corporation  
10000010197 1 1 463 1000383 0.0025     Residential Finance Corporation  
10000011439 1 1 464 1000383 0.0025     RMR Financial   10000008657 1 1 465
1000383 0.0025     RMR Financial   10000008801 1 1 466 1000383 0.0025     RMR
Financial   10000009014 1 1 467 1000383 0.0025     RMR Financial   10000009345 1
1 468 1000383 0.0025     RMR Financial   10000010109 1 1 469 1000383 0.0025    
RMR Financial   10000010116 1 1 470 1000383 0.0025     RMR Financial  
10000010139 1 1 471 1000383 0.0025     RMR Financial   10000010218 1 1 472
1000383 0.0025     RMR Financial   10000010537 1 1 473 1000383 0.0025     RMR
Financial   10000010760 1 1 474 1000383 0.0025     RMR Financial   10000010935 1
1 475 1000383 0.0025     RMR Financial   10000010941 1 1 476 1000383 0.0025    
RMR Financial   10000010958 1 1 477 1000383 0.0025     RMR Financial  
10000011043 1 1 478 1000383 0.0025     RMR Financial   10000011139 1 1 479
1000383 0.0025     RMR Financial   10000011141 1 1 480 1000383 0.0025     RMR
Financial   10000011221 1 1 481 1000383 0.0025     RMR Financial   10000011402 1
1 482 1000383 0.0025     RMR Financial   10000011465 1 1 483 1000383 0.0025    
RMR Financial   10000011508 1 1 484 1000383 0.0025     Sandy Spring Bank  
10000008919 1 1 485 1000383 0.0025     Sandy Spring Bank   10000009265 1 1 486
1000383 0.0025     Shea Mortgage   10000011861 1 1 487 1000383 0.0025    
Shelter Mortgage   10000011227 1 1 488 1000383 0.0025     Shelter Mortgage  
10000011350 1 1 489 1000383 0.0025     South Carolina Bank & Trust   10000008534
1 1 490 1000383 0.0025     South Carolina Bank & Trust   10000010427 1 1 491
1000383 0.0025     South Carolina Bank & Trust   10000010922 1 1 492 1000383
0.0025     Starkey Mortgage   10000010611 1 1 493 1000383 0.0025     Sterling
Savings Bank   10000009124 1 1 494 1000383 0.0025     Sterling Savings Bank  
10000009154 1 1 495 1000383 0.0025     Sterling Savings Bank   10000010045 1 1
496 1000383 0.0025     Sterling Savings Bank   10000010610 1 1 497 1000383
0.0025     Sterling Savings Bank   10000011461 1 1 498 1000383 0.0025     Stifel
  10000007170 1 1 499 1000383 0.0025     Stifel   10000007523 1 1 500 1000383
0.0025     Stifel   10000008027 1 1 501 1000383 0.0025     Stifel   10000008377
1 1 502 1000383 0.0025     Stifel   10000008749 1 1 503 1000383 0.0025    
Stifel   10000008836 1 1 504 1000383 0.0025     Stifel   10000009103 1 1 505
1000383 0.0025     Stifel   10000009360 1 1 506 1000383 0.0025     Stifel  
10000009561 1 1 507 1000383 0.0025     Stifel   10000009598 1 1 508 1000383
0.0025     Stifel   10000009796 1 1 509 1000383 0.0025     Stifel   10000009849
1 1 510 1000383 0.0025     Stifel   10000010176 1 1 511 1000383 0.0025    
Stifel   10000010237 1 1 512 1000383 0.0025     Stifel   10000010467 1 1 513
1000383 0.0025     Supreme Lending   10000009979 1 1 514 1000383 0.0025    
Supreme Lending   10000011005 1 1 515 1000383 0.0025     Supreme Lending  
10000011100 1 1 516 1000383 0.0025     Supreme Lending   10000011696 1 1 517
1000383 0.0025     Susquehanna Bank   10000010875 1 1 518 1000383 0.0025    
Total Mortgage   10000008891 1 1 519 1000383 0.0025     Total Mortgage  
10000010515 1 1 520 1000383 0.0025     Total Mortgage   10000010829 1 1 521
1000383 0.0025     Umpqua   10000011056 1 1 522 1000383 0.0025     United Shore
  10000005861 1 1 523 1000383 0.0025     United Shore   10000006415 1 1 524
1000383 0.0025     United Shore   10000007928 1 1 525 1000383 0.0025     United
Shore   10000009076 1 1 526 1000383 0.0025     United Shore   10000009372 1 1
527 1000383 0.0025     United Shore   10000009486 1 1 528 1000383 0.0025    
United Shore   10000009631 1 1 529 1000383 0.0025     United Shore   10000009633
1 1 530 1000383 0.0025     United Shore   10000009646 1 1 531 1000383 0.0025    
United Shore   10000009897 1 1 532 1000383 0.0025     United Shore   10000010061
1 1 533 1000383 0.0025     United Shore   10000010198 1 1 534 1000383 0.0025    
United Shore   10000010413 1 1 535 1000383 0.0025     United Shore   10000010423
1 1 536 1000383 0.0025     United Shore   10000010792 1 1 537 1000383 0.0025    
United Shore   10000010869 1 1 538 1000383 0.0025     United Shore   10000010997
1 1 539 1000383 0.0025     United Shore   10000011171 1 1 540 1000383 0.0025    
United Shore   10000011424 1 1 541 1000383 0.0025     United Shore   10000011426
1 1 542 1000383 0.0025     United Shore   10000011548 1 1 543 1000383 0.0025    
United Shore   10000011574 1 1 544 1000383 0.0025     United Shore   10000011607
1 1 545 1000383 0.0025     United Shore   10000011646 1 1 546 1000383 0.0025    
United Shore   10000011820 1 1 547 1000383 0.0025     Universal American  
10000009384 1 1 548 1000383 0.0025     Universal American   10000009964 1 1 549
1000383 0.0025     Universal American   10000010604 1 1 550 1000383 0.0025    
Weichert   10000009997 1 1 551 1000383 0.0025     Wintrust   1300009635 1 1 552
1000383 0.0025     Wintrust   10000006860 1 1 553 1000383 0.0025     Wintrust  
10000007303 1 1 554 1000383 0.0025     Wintrust   10000008282 1 1 555 1000383
0.0025     Wintrust   10000009608 1 1 556 1000383 0.0025     Wintrust  
10000009840 1 1 557 1000383 0.0025     Wintrust   10000010190 1 1 558 1000383
0.0025     Wintrust   10000010285 1 1 559 1000383 0.0025     Wintrust  
10000010287 1 1 560 1000383 0.0025     Wintrust   10000010291 1 1 561 1000383
0.0025     Wintrust   10000010477 1 1 562 1000383 0.0025     Wintrust  
10000010530 1 1 563 1000383 0.0025     Wintrust   10000010700 1 1 564 1000383
0.0025     Wintrust   10000010969 1 1 565 1000383 0.0025     Wintrust  
10000011011 1 1 566 1000383 0.0025     Wintrust   10000011066 1 1 567 1000383
0.0025     WJ Bradley   10000007936 1 1 568 1000383 0.0025     WJ Bradley  
10000008107 1 1 569 1000383 0.0025     WJ Bradley   10000009088 1 1 570 1000383
0.0025     WJ Bradley   10000009371 1 1 571 1000383 0.0025     WJ Bradley  
10000009734 1 1 572 1000383 0.0025     WJ Bradley   10000010026 1 1 573 1000383
0.0025     WJ Bradley   10000010046 1 1 574 1000383 0.0025     WJ Bradley  
10000010157 1 1 575 1000383 0.0025     WJ Bradley   10000010239 1 1 576 1000383
0.0025     WJ Bradley   10000010288 1 1 577 1000383 0.0025     WJ Bradley  
10000010450 1 1 578 1000383 0.0025     WJ Bradley   10000010516 1 1 579 1000383
0.0025     WJ Bradley   10000010518 1 1 580 1000383 0.0025     WJ Bradley  
10000010523 1 1 581 1000383 0.0025     WJ Bradley   10000010585 1 1 582 1000383
0.0025     WJ Bradley   10000010886 1 1 583 1000383 0.0025     WJ Bradley  
10000010888 1 1 584 1000383 0.0025     WJ Bradley   10000011067 1 1 585 1000383
0.0025     WJ Bradley   10000011083 1 1 586 1000383 0.0025     WJ Bradley  
10000011109 1 1 587 1000383 0.0025     WJ Bradley   10000011129 1 1 588 1000383
0.0025     WJ Bradley   10000011131 1 1 589 1000383 0.0025     WJ Bradley  
10000011161 1 1 590 1000383 0.0025     WJ Bradley   10000011232 1 1 591 1000383
0.0025     WJ Bradley   10000011257 1 1 592 1000383 0.0025     WJ Bradley  
10000011260 1 1 593 1000383 0.0025     WJ Bradley   10000011395 1 1 594 1000383
0.0025     WJ Bradley   10000011399 1 1 595 1000383 0.0025     WJ Bradley  
10000011631 1 1 596 1000383 0.0025     WJ Bradley   10000011669 1 1 597 1000383
0.0025     WJ Bradley   10000011671 1 1 598 1000383 0.0025     WJ Bradley  
10000011744 1 1 599 1000383 0.0025     WJ Bradley   10000011753 1 1



 



  10 11 12 13 14 15 16 17 18   HELOC Indicator Loan Purpose Cash Out Amount
Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator 1 0 7      
    1 4 2 0 7           1 4 3 0 7           1 4 4 0 9           1 0 5 0 6      
    1 4 6 0 7           1 1 7 0 7           1 4 8 0 9           1 4 9 0 7      
    1 4 10 0 9           1 4 11 0 7           1 0 12 0 9           1 0 13 0 3  
        1 4 14 0 7           1 0 15 0 7           1 0 16 0 9           1 4 17 0
3           1 0 18 0 9           1 0 19 0 7           1 0 20 0 7           1 4
21 0 3           1 0 22 0 9           1 4 23 0 9           1 0 24 0 9          
1 0 25 0 6           1 0 26 0 9           1 0 27 0 7           1 0 28 0 3      
    1 0 29 0 7           1 0 30 0 9           1 0 31 0 6           1 0 32 0 7  
        1 0 33 0 9           1 0 34 0 9           1 0 35 0 9           1 0 36 0
6           1 0 37 0 7           1 0 38 0 9           1 0 39 0 9           1 4
40 0 9           1 4 41 0 7           1 1 42 0 3           1 4 43 0 3          
1 0 44 0 9           1 0 45 0 9           1 0 46 0 9           1 0 47 0 9      
    1 0 48 0 9           1 0 49 0 9           1 4 50 0 3           1 0 51 0 3  
        1 4 52 0 9           1 4 53 0 9           1 4 54 0 9           1 0 55 0
3           1 4 56 0 9           1 0 57 0 7           1 0 58 0 9           1 4
59 0 9           1 4 60 0 7           1 0 61 0 7           1 4 62 0 9          
1 4 63 0 9           1 0 64 0 7           1 1 65 0 6           1 0 66 0 9      
    1 4 67 0 9           1 0 68 0 9           1 4 69 0 7           1 4 70 0 6  
        1 4 71 0 9           1 4 72 0 9           1 0 73 0 7           1 4 74 0
9           1 0 75 0 9           1 0 76 0 9           1 4 77 0 9           1 0
78 0 7           1 4 79 0 7           1 4 80 0 9           2 0 81 0 9          
2 0 82 0 9           2 0 83 0 9           2 0 84 0 9           2 0 85 0 7      
    5 4 86 0 9           2 0 87 0 9           2 0 88 0 9           2 0 89 0 7  
        2 1 90 0 9           1 4 91 0 9           2 0 92 0 9           2 0 93 0
9           5 4 94 0 9           5 4 95 0 9           1 0 96 0 7           1 4
97 0 9           2 4 98 0 9           2 0 99 0 7           2 4 100 0 7          
2 0 101 0 7           2 0 102 0 7           2 0 103 0 3           2 4 104 0 9  
        2 0 105 0 6           2 4 106 0 7           5 4 107 0 9           1 0
108 0 7           2 4 109 0 9           2 0 110 0 7           2 4 111 0 3      
    5 0 112 0 6           2 0 113 0 7           2 4 114 0 9           5 0 115 0
9           1 4 116 0 9           1 0 117 0 9           1 0 118 0 7           1
0 119 0 7           1 0 120 0 7           1 4 121 0 9           1 0 122 0 6    
      1 0 123 0 9           1 4 124 0 9           1 4 125 0 9           1 0 126
0 9           1 4 127 0 9           1 0 128 0 9           1 4 129 0 9          
1 0 130 0 6           1 0 131 0 9           1 0 132 0 3           1 4 133 0 9  
        1 4 134 0 3           1 0 135 0 9           1 0 136 0 9           1 0
137 0 9           1 4 138 0 9           1 4 139 0 9           1 4 140 0 7      
    1 4 141 0 9           1 0 142 0 7           1 0 143 0 9           1 4 144 0
9           1 4 145 0 6           1 0 146 0 9           1 0 147 0 9           1
0 148 0 9           1 4 149 0 10           1 0 150 0 9           1 0 151 0 7    
      1 4 152 0 3           1 4 153 0 7           1 4 154 0 9           1 4 155
0 7           1 0 156 0 7           1 0 157 0 7           1 0 158 0 7          
1 0 159 0 7           1 0 160 0 9           1 0 161 0 9           1 4 162 0 7  
        1 4 163 0 7           1 4 164 0 7           1 1 165 0 9           1 4
166 0 9           1 1 167 0 9           1 4 168 0 3           1 4 169 0 9      
    1 4 170 0 9           1 4 171 0 9           1 4 172 0 9           1 0 173 0
7           1 4 174 0 9           1 0 175 0 7           1 4 176 0 7           1
4 177 0 9           1 4 178 0 9           1 4 179 0 9           1 4 180 0 9    
      1 4 181 0 7           1 4 182 0 7           1 4 183 0 9           1 0 184
0 9           1 4 185 0 7           1 4 186 0 7           1 4 187 0 9          
5 4 188 0 9           5 0 189 0 9           5 0 190 0 9           5 0 191 0 9  
        5 4 192 0 7           5 4 193 0 6           5 0 194 0 6           1 4
195 0 3           5 0 196 0 9           1 4 197 0 9           1 4 198 0 7      
    1 4 199 0 9           1 4 200 0 9           1 4 201 0 7           1 4 202 0
9           1 0 203 0 9           1 4 204 0 7           1 4 205 0 9           1
4 206 0 9           1 4 207 0 9           1 0 208 0 7           1 0 209 0 9    
      2 0 210 0 3           5 0 211 0 3           5 0 212 0 9           1 4 213
0 6           2 4 214 0 9           5 0 215 0 7           2 4 216 0 9          
2 0 217 0 7           1 4 218 0 9           2 4 219 0 7           5 1 220 0 9  
        2 0 221 0 3           5 0 222 0 9           2 4 223 0 9           2 0
224 0 7           1 4 225 0 9           5 4 226 0 3           5 0 227 0 7      
    5 4 228 0 7           5 4 229 0 7           5 4 230 0 7           2 4 231 0
7           5 4 232 0 7           5 4 233 0 9           1 4 234 0 9           2
0 235 0 9           2 4 236 0 3           2 4 237 0 7           2 4 238 0 7    
      5 0 239 0 7           2 4 240 0 9           1 0 241 0 9           1 0 242
0 9           1 0 243 0 9           2 0 244 0 9           1 0 245 0 9          
1 0 246 0 9           1 0 247 0 7           1 0 248 0 9           2 0 249 0 9  
        2 0 250 0 9           2 0 251 0 9           1 0 252 0 9           2 0
253 0 7           2 0 254 0 9           2 0 255 0 7           2 0 256 0 9      
    1 0 257 0 9           2 0 258 0 7           2 0 259 0 3           1 0 260 0
7           2 0 261 0 6           2 4 262 0 7           2 4 263 0 6           2
0 264 0 9           1 0 265 0 7           1 0 266 0 7           1 4 267 0 9    
      1 0 268 0 9           1 4 269 0 9           1 4 270 0 9           1 0 271
0 7           1 4 272 0 7           1 4 273 0 9           1 4 274 0 7          
1 4 275 0 9           1 4 276 0 6           1 4 277 0 9           1 4 278 0 7  
        1 4 279 0 9           1 4 280 0 7           1 4 281 0 9           1 4
282 0 7           1 4 283 0 7           1 4 284 0 7           1 4 285 0 7      
    1 4 286 0 7           1 4 287 0 9           1 4 288 0 7           1 4 289 0
7           1 0 290 0 9           1 4 291 0 7           1 4 292 0 6           1
4 293 0 9           1 4 294 0 3           1 4 295 0 9           1 4 296 0 9    
      1 4 297 0 7           1 4 298 0 9           1 4 299 0 9           1 4 300
0 9           1 4 301 0 9           1 0 302 0 6           1 1 303 0 9          
1 4 304 0 9           1 1 305 0 9           1 0 306 0 9           1 4 307 0 9  
        1 0 308 0 9           1 0 309 0 7           1 0 310 0 9           1 0
311 0 7           1 4 312 0 9           1 4 313 0 9           1 0 314 0 9      
    1 4 315 0 6           1 1 316 0 6           1 4 317 0 6           1 1 318 0
9           1 1 319 0 9           1 4 320 0 9           1 4 321 0 7           1
4 322 0 9           1 0 323 0 9           1 4 324 0 9           1 4 325 0 9    
      1 4 326 0 9           1 4 327 0 9           1 4 328 0 9           1 4 329
0 9           1 4 330 0 9           1 4 331 0 9           1 4 332 0 7          
1 4 333 0 3           1 4 334 0 9           1 4 335 0 7           1 4 336 0 9  
        1 4 337 0 9           1 1 338 0 9           1 0 339 0 9           1 4
340 0 9           1 4 341 0 7           1 4 342 0 7           1 4 343 0 9      
    1 1 344 0 9           1 4 345 0 7           1 4 346 0 9           1 4 347 0
9           1 4 348 0 9           1 1 349 0 7           1 4 350 0 3           1
1 351 0 9           1 4 352 0 9           1 1 353 0 9           1 0 354 0 9    
      1 1 355 0 9           1 4 356 0 7           1 0 357 0 7           1 4 358
0 9           1 0 359 0 9           1 4 360 0 7           1 4 361 0 9          
1 0 362 0 9           1 0 363 0 9           1 0 364 0 7           1 0 365 0 9  
        1 0 366 0 7           1 4 367 0 9           1 0 368 0 9           1 0
369 0 9           1 4 370 0 9           1 4 371 0 7           1 4 372 0 7      
    1 0 373 0 9           1 0 374 0 9           1 0 375 0 3           1 0 376 0
9           1 0 377 0 9           1 0 378 0 9           2 0 379 0 7           2
0 380 0 9           2 0 381 0 3           2 4 382 0 7           2 0 383 0 9    
      2 0 384 0 9           2 0 385 0 9           2 4 386 0 6           2 0 387
0 7           2 0 388 0 7           2 0 389 0 7           2 4 390 0 9          
2 0 391 0 9           2 0 392 0 9           2 4 393 0 3           2 4 394 0 9  
        2 3 395 0 7           1 4 396 0 9           1 4 397 0 9           1 0
398 0 9           1 4 399 0 9           1 4 400 0 7           1 0 401 0 9      
    1 4 402 0 7           1 0 403 0 7           1 0 404 0 7           1 0 405 0
7           1 0 406 0 7           1 4 407 0 9           1 4 408 0 9           1
0 409 0 9           1 4 410 0 6           1 4 411 0 9           1 0 412 0 3    
      1 0 413 0 7           1 4 414 0 9           1 4 415 0 3           1 0 416
0 3           1 4 417 0 9           1 0 418 0 3           1 0 419 0 7          
1 4 420 0 3           1 4 421 0 9           1 0 422 0 9           1 0 423 0 9  
        1 0 424 0 9           1 4 425 0 3           1 0 426 0 9           1 0
427 0 7           1 4 428 0 9           1 4 429 0 3           1 0 430 0 9      
    1 4 431 0 9           1 0 432 0 9           1 4 433 0 9           1 0 434 0
7           1 4 435 0 6           1 4 436 0 6           1 4 437 0 6           1
4 438 0 7           1 4 439 0 9           1 4 440 0 7           1 4 441 0 7    
      1 4 442 0 9           5 4 443 0 7           5 0 444 0 9           2 0 445
0 7           2 4 446 0 9           1 4 447 0 9           2 4 448 0 9          
2 0 449 0 6           1 4 450 0 7           2 0 451 0 3           2 4 452 0 6  
        2 0 453 0 7           2 4 454 0 9           2 4 455 0 9           1 4
456 0 7           1 4 457 0 7           1 0 458 0 9           1 0 459 0 7      
    1 4 460 0 3           1 0 461 0 9           1 0 462 0 9           1 4 463 0
7           1 4 464 0 9           1 0 465 0 9           1 4 466 0 9           1
0 467 0 9           1 0 468 0 9           1 0 469 0 7           1 0 470 0 9    
      1 0 471 0 7           1 0 472 0 7           1 4 473 0 6           1 0 474
0 6           1 0 475 0 7           1 0 476 0 7           1 0 477 0 9          
1 0 478 0 7           1 0 479 0 7           1 0 480 0 7           1 0 481 0 7  
        1 0 482 0 6           1 0 483 0 6           1 0 484 0 9           1 1
485 0 9           1 4 486 0 7           1 0 487 0 9           1 4 488 0 7      
    1 4 489 0 9           1 0 490 0 3           1 0 491 0 6           1 4 492 0
7           1 4 493 0 6           1 0 494 0 7           1 4 495 0 9           1
0 496 0 6           1 0 497 0 6           1 0 498 0 9           1 1 499 0 9    
      1 4 500 0 9           1 0 501 0 9           1 0 502 0 9           1 4 503
0 9           1 0 504 0 9           1 0 505 0 9           1 4 506 0 9          
1 4 507 0 6           1 4 508 0 3           1 0 509 0 7           1 4 510 0 9  
        1 4 511 0 9           1 0 512 0 3           1 4 513 0 7           1 4
514 0 3           1 0 515 0 7           1 0 516 0 7           1 4 517 0 9      
    1 4 518 0 9           1 0 519 0 9           1 0 520 0 9           1 0 521 0
7           1 4 522 0 9           2 4 523 0 9           2 0 524 0 9           5
4 525 0 9           2 4 526 0 9           2 0 527 0 9           2 4 528 0 9    
      1 4 529 0 3           5 4 530 0 7           2 4 531 0 7           2 4 532
0 9           2 4 533 0 9           2 4 534 0 9           2 0 535 0 9          
2 4 536 0 9           2 0 537 0 9           2 0 538 0 9           2 4 539 0 9  
        2 0 540 0 6           2 4 541 0 6           2 0 542 0 9           2 4
543 0 7           2 4 544 0 9           2 4 545 0 9           2 0 546 0 9      
    2 0 547 0 7           1 0 548 0 7           1 0 549 0 9           1 4 550 0
7           1 4 551 0 9           1 4 552 0 9           1 0 553 0 9           1
4 554 0 7           1 0 555 0 7           1 0 556 0 7           1 4 557 0 6    
      1 4 558 0 7           1 0 559 0 9           1 0 560 0 7           1 0 561
0 7           1 4 562 0 9           1 0 563 0 9           1 4 564 0 7          
1 4 565 0 9           1 4 566 0 7           1 4 567 0 9           1 0 568 0 9  
        1 4 569 0 9           1 0 570 0 9           1 0 571 0 3           1 0
572 0 9           1 4 573 0 7           1 0 574 0 9           1 0 575 0 9      
    1 4 576 0 9           1 0 577 0 9           1 4 578 0 9           1 0 579 0
9           1 0 580 0 9           1 0 581 0 9           1 0 582 0 7           1
4 583 0 7           1 4 584 0 6           1 0 585 0 7           1 4 586 0 7    
      1 4 587 0 9           1 0 588 0 7           1 4 589 0 7           1 0 590
0 9           1 0 591 0 6           1 0 592 0 9           1 4 593 0 9          
1 0 594 0 7           1 0 595 0 7           1 4 596 0 9           1 0 597 0 7  
        1 0 598 0 9           1 4 599 0 7           1 0



 



  19 20 21 22 23 24 25 26 27 28   Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term 1 0       0   4/3/2013 1085000 0.03875 360 2 0       0  
4/16/2013 520000 0.03625 360 3 0       0   4/3/2013 600000 0.0375 360 4 0      
150000   3/22/2013 700000 0.0375 360 5 0       0   4/2/2013 875000 0.0375 360 6
0       0   4/2/2013 737600 0.04125 360 7 0       0   4/2/2013 854350 0.03875
360 8 0       0   4/11/2013 501500 0.04 360 9 0       0   4/11/2013 561600
0.0425 360 10 0       0   4/2/2013 467700 0.03875 360 11 0       0   3/8/2013
572000 0.0375 360 12 0       0   4/15/2013 556100 0.0375 360 13 0       0  
2/28/2013 492000 0.03875 360 14 0       0   2/12/2013 750000 0.03625 360 15 0  
    0   2/13/2013 667424 0.0375 360 16 0       0   2/26/2013 492000 0.04 360 17
0       300000   4/2/2013 768000 0.04 360 18 0       0   4/1/2013 644000 0.04125
360 19 0       0   3/11/2013 858000 0.04 360 20 0       0   3/27/2013 608000
0.0375 360 21 0       0   3/14/2013 760000 0.03875 360 22 0       0   3/28/2013
520000 0.03875 360 23 0       0   4/3/2013 689000 0.03875 360 24 0       0  
4/15/2013 917000 0.04 360 25 0       0   3/25/2013 880000 0.04 360 26 0       0
  4/2/2013 640000 0.04125 360 27 0       0   4/3/2013 678000 0.03875 360 28 0  
    0   4/11/2013 840000 0.04 360 29 0       0   4/3/2013 652000 0.04 360 30 0  
    0   4/15/2013 816000 0.03875 360 31 0       0   3/27/2013 700000 0.04 360 32
0       0   4/1/2013 938000 0.03625 360 33 0       0   4/9/2013 710000 0.04 360
34 0       0   3/27/2013 639300 0.03875 360 35 0       0   4/11/2013 812500
0.03875 360 36 0       0   4/5/2013 1410000 0.04 360 37 0       0   4/5/2013
800000 0.03875 360 38 0       0   3/5/2013 605000 0.04375 360 39 0       0  
3/14/2013 570000 0.04 360 40 0       0   3/27/2013 660000 0.0375 360 41 0      
0   4/12/2013 892000 0.03875 360 42 0       0   3/28/2013 1150000 0.0375 360 43
0       0   4/11/2013 850000 0.0375 360 44 0       0   4/2/2013 815000 0.03625
360 45 0       0   3/30/2013 877500 0.03625 360 46 0       31000   4/9/2013
701190 0.0375 360 47 0       0   4/4/2013 1150000 0.0325 360 48 0       75000  
4/10/2013 786000 0.03875 360 49 0       0   4/10/2013 697000 0.0375 360 50 0    
  300000   3/22/2013 980000 0.0375 360 51 0       0   3/27/2013 824000 0.0375
360 52 0       0   4/3/2013 700000 0.0375 360 53 0       0   3/28/2013 508800
0.0375 360 54 0       0   3/27/2013 824000 0.0375 360 55 0       0   4/5/2013
1012000 0.0375 360 56 0       0   3/29/2013 523000 0.0375 360 57 0       0  
3/18/2013 800000 0.04 360 58 0       0   3/21/2013 895000 0.0375 360 59 0      
0   4/11/2013 625000 0.04125 360 60 0       0   4/2/2013 615000 0.0425 360 61 0
      0   4/3/2013 1530000 0.04 360 62 0       0   4/10/2013 999999 0.03875 360
63 0       0   4/8/2013 682500 0.03875 360 64 0       0   4/10/2013 1400000
0.03625 360 65 0       0   3/27/2013 1500000 0.03875 360 66 0       0   4/9/2013
930000 0.0375 360 67 0       0   4/9/2013 650000 0.04125 360 68 0       0  
4/1/2013 975000 0.03875 360 69 0       0   4/8/2013 896000 0.04 360 70 0       0
  3/22/2013 549750 0.04 360 71 0       0   4/8/2013 1056814 0.0375 360 72 0    
  130000   4/3/2013 612500 0.04 360 73 0       0   4/9/2013 675000 0.0375 360 74
0       0   3/25/2013 820000 0.03875 360 75 0       0   3/30/2013 1440850 0.0375
360 76 0       0   4/15/2013 540500 0.0375 360 77 0       0   4/4/2013 506200
0.03875 360 78 0       0   4/10/2013 688000 0.0375 360 79 0       0   4/9/2013
659200 0.04125 360 80 0       0   3/8/2013 733000 0.03875 360 81 0       0  
4/2/2013 750000 0.04 360 82 0       81000   3/28/2013 705000 0.0375 360 83 0    
  0   3/21/2013 903000 0.04 360 84 0       121158   3/25/2013 750000 0.0375 360
85 0       0   3/15/2013 787500 0.03875 360 86 0       0   2/26/2013 823000
0.03875 360 87 0       0   3/26/2013 720000 0.03875 360 88 0       0   3/19/2013
985000 0.03875 360 89 0       0   3/29/2013 800000 0.0375 360 90 0       0  
3/27/2013 806000 0.03875 360 91 0       0   4/3/2013 715000 0.04 360 92 0      
0   3/6/2013 703000 0.03875 360 93 0       0   3/28/2013 770000 0.03875 360 94 0
      0   4/3/2013 730000 0.04 360 95 0       0   4/3/2013 1228100 0.04 360 96 0
      0   4/5/2013 706500 0.04 360 97 0       0   4/5/2013 765000 0.0375 360 98
0       0   3/22/2013 615000 0.0425 360 99 0       0   3/29/2013 1121250 0.03875
360 100 0       0   3/19/2013 1200000 0.0375 360 101 0       0   4/1/2013 900000
0.0375 360 102 0       0   4/15/2013 600000 0.0375 360 103 0       0   4/4/2013
1110000 0.04 360 104 0       0   3/22/2013 975000 0.04125 360 105 0       0  
3/29/2013 728000 0.03875 360 106 0       0   3/26/2013 971250 0.03875 360 107 0
      0   4/11/2013 532000 0.04 360 108 0       0   4/8/2013 637500 0.04125 360
109 0       0   3/29/2013 1070000 0.0375 360 110 0       0   4/2/2013 620000
0.04 360 111 0       0   4/1/2013 845000 0.0425 360 112 0       0   4/8/2013
688000 0.0425 360 113 0       0   4/5/2013 600000 0.04125 360 114 0       0  
4/16/2013 690000 0.0425 360 115 0       0   4/15/2013 648000 0.03625 360 116 0  
    0   4/16/2013 513800 0.03625 360 117 0       0   4/3/2013 676000 0.04125 360
118 0       0   3/27/2013 660000 0.03875 360 119 0       0   4/9/2013 514000
0.0375 360 120 0       0   4/15/2013 950000 0.03875 360 121 0       0   4/2/2013
1100000 0.03625 360 122 0       0   4/1/2013 825000 0.03625 360 123 0       0  
3/12/2013 664000 0.03875 360 124 0       0   4/2/2013 1082000 0.0375 360 125 0  
    0   3/28/2013 1053000 0.04 360 126 0       0   3/21/2013 587600 0.04 360 127
0       0   3/19/2013 910000 0.03875 360 128 0       0   4/5/2013 680000 0.04
360 129 0       0   4/9/2013 693000 0.03875 360 130 0       0   4/1/2013 664800
0.03875 360 131 0       0   4/5/2013 848500 0.035 360 132 0       0   5/1/2013
910000 0.03 180 133 0       0   4/11/2013 541000 0.04125 360 134 0       0  
4/16/2013 880700 0.0325 360 135 0       0   3/21/2013 552550 0.035 360 136 0    
  0   3/22/2013 539500 0.03875 360 137 0       0   3/27/2013 700000 0.03875 360
138 0       0   3/25/2013 657000 0.04 360 139 0       0   4/10/2013 460000
0.0375 360 140 0       0   3/28/2013 780000 0.03625 360 141 0       0  
3/29/2013 764471 0.04 360 142 0       0   4/15/2013 644000 0.04 360 143 0      
0   4/1/2013 557000 0.0375 360 144 0       0   4/11/2013 506000 0.03875 360 145
0       0   3/22/2013 920000 0.03875 360 146 0       0   3/25/2013 540000 0.04
360 147 0       0   4/11/2013 870000 0.0375 360 148 0       0   4/4/2013 822000
0.0375 360 149 0       0   4/10/2013 600000 0.03625 360 150 0       0  
4/10/2013 628230 0.0375 300 151 0       0   4/8/2013 532000 0.03875 360 152 0  
    0   4/5/2013 575000 0.03875 360 153 0       0   4/11/2013 719600 0.04 360
154 0       150000   3/20/2013 557000 0.03625 360 155 0       0   3/28/2013
752000 0.0375 360 156 0       0   3/26/2013 737876 0.03625 360 157 0       0  
3/21/2013 1117755 0.03625 360 158 0       0   3/29/2013 743802 0.03625 360 159 0
      0   4/12/2013 672000 0.03875 360 160 0       400000   4/10/2013 1500000
0.0375 360 161 0       0   3/29/2013 715500 0.03875 360 162 0       0   4/8/2013
560000 0.03875 360 163 0       0   3/19/2013 951960 0.035 360 164 0       0  
3/6/2013 752500 0.03375 360 165 0       0   4/3/2013 649000 0.04125 360 166 0  
    0   3/21/2013 503000 0.0375 360 167 0       0   4/10/2013 562500 0.03625 360
168 0       110000   11/28/2012 460000 0.03125 180 169 0       0   3/25/2013
1100000 0.0375 360 170 0       0   4/2/2013 512000 0.03875 360 171 0       0  
4/12/2013 732500 0.0375 360 172 0       0   4/8/2013 775000 0.0375 360 173 0    
  0   3/22/2013 681189 0.0375 360 174 0       0   4/11/2013 491000 0.03875 360
175 0       0   4/15/2013 528000 0.03625 360 176 0       0   4/16/2013 600000
0.04 360 177 0       0   3/28/2013 600000 0.03875 360 178 0       0   3/22/2013
620000 0.04 360 179 0       0   4/12/2013 576000 0.03625 360 180 0       0  
3/25/2013 661000 0.03875 360 181 0       0   3/28/2013 578400 0.03875 360 182 0
      0   4/15/2013 692000 0.03625 360 183 0       0   4/10/2013 625000 0.03875
360 184 0       0   4/9/2013 688000 0.03875 360 185 0       0   4/12/2013 720800
0.04 360 186 0       0   4/12/2013 521600 0.03875 360 187 0       0   3/11/2013
663750 0.04 360 188 0       0   2/15/2013 826200 0.0375 360 189 0       0  
3/5/2013 672000 0.04 360 190 0       0   3/4/2013 523500 0.0375 360 191 0      
0   2/22/2013 687000 0.03875 360 192 0       0   3/29/2013 763000 0.03875 360
193 0       0   4/1/2013 670400 0.04 360 194 0       0   2/28/2013 680000 0.0425
360 195 0       0   3/22/2013 955000 0.03875 360 196 0       0   3/28/2013
700000 0.03875 360 197 0       0   4/1/2013 727000 0.03875 360 198 0       0  
4/16/2013 798400 0.04 360 199 0       0   3/29/2013 699000 0.0375 360 200 0    
  0   3/18/2013 740000 0.0375 360 201 0       0   3/25/2013 601600 0.0375 360
202 0       0   4/16/2013 703800 0.03875 360 203 0       0   4/9/2013 697000
0.04 360 204 0       0   4/10/2013 708000 0.04 360 205 0       150000  
4/12/2013 654000 0.03875 360 206 0       0   4/4/2013 478500 0.03875 360 207 0  
    0   4/10/2013 630200 0.035 360 208 0       0   4/11/2013 1200000 0.0375 360
209 0       125000   4/1/2013 643500 0.03875 360 210 0       0   3/28/2013
850000 0.0425 360 211 0       0   3/8/2013 820000 0.045 360 212 0       63000  
3/22/2013 577000 0.04 360 213 0       0   3/28/2013 1000000 0.0425 360 214 0    
  0   3/27/2013 472000 0.045 360 215 0       0   3/8/2013 519951 0.04 360 216 0
      0   3/27/2013 692000 0.04125 360 217 0       0   3/21/2013 540000 0.03875
360 218 0       0   3/29/2013 680000 0.04 360 219 0       0   2/28/2013 920000
0.04 360 220 0       0   4/1/2013 795000 0.04 360 221 0       0   3/29/2013
773500 0.04125 360 222 0       43722   4/4/2013 556500 0.04 360 223 0      
59465   3/27/2013 887500 0.04125 360 224 0       0   3/29/2013 448000 0.0375 360
225 0       0   4/4/2013 794000 0.03875 360 226 0       0   4/3/2013 695000
0.03875 360 227 0       0   4/1/2013 771750 0.04 360 228 0       0   4/10/2013
880000 0.04125 360 229 0       0   3/27/2013 604200 0.045 360 230 0       0  
4/2/2013 715600 0.04375 360 231 0       0   4/11/2013 700000 0.03875 360 232 0  
    0   4/11/2013 1000000 0.04375 360 233 0       0   3/13/2013 684750 0.03625
360 234 0       0   4/12/2013 733300 0.03875 360 235 0       0   4/4/2013 521000
0.03875 360 236 0       0   4/12/2013 835200 0.04 360 237 0       0   3/21/2013
732000 0.03875 360 238 0       0   4/3/2013 750000 0.04 360 239 0       0  
4/10/2013 999999 0.04 360 240 0       0   12/24/2012 920000 0.03625 360 241 0  
    0   4/6/2013 700000 0.0375 360 242 0       0   4/3/2013 701000 0.0375 360
243 0       0   3/16/2013 1039800 0.035 360 244 0       550000   3/25/2013
997113 0.035 360 245 0       0   3/20/2013 665000 0.03375 360 246 0       90000
  4/5/2013 692300 0.03625 360 247 0       0   4/8/2013 744000 0.0375 360 248 0  
    0   4/5/2013 808000 0.0375 360 249 0       52000   4/2/2013 962000 0.03875
360 250 0       0   3/29/2013 714950 0.03875 360 251 0       0   3/27/2013
942500 0.0375 360 252 0       0   4/3/2013 854000 0.0375 360 253 0       0  
3/22/2013 920000 0.03875 360 254 0       120000   4/2/2013 706500 0.0375 360 255
0       0   4/5/2013 732000 0.03875 360 256 0       0   4/8/2013 1100000 0.03375
360 257 0       0   4/5/2013 878000 0.0375 360 258 0       0   4/2/2013 632000
0.04125 360 259 0       0   4/8/2013 635000 0.03625 360 260 0       0   4/4/2013
517000 0.03875 360 261 0       0   4/2/2013 688000 0.03875 360 262 0       0  
4/5/2013 1000000 0.04 360 263 0       0   4/12/2013 1000000 0.03875 360 264 0  
    0   4/3/2013 930000 0.04 360 265 0       0   4/1/2013 1000000 0.04 360 266 0
      0   1/15/2013 1207500 0.035 360 267 0       0   2/11/2013 970000 0.035 360
268 0       0   3/27/2013 720000 0.035 360 269 0       0   3/7/2013 1468000
0.03375 360 270 0       0   3/5/2013 1965000 0.035 360 271 0       0   2/26/2013
500000 0.035 360 272 0       0   3/21/2013 999200 0.03375 360 273 0       0  
3/12/2013 667000 0.03875 360 274 0       0   3/18/2013 1000000 0.03625 360 275 0
      0   3/15/2013 731000 0.03875 360 276 0       0   3/26/2013 864000 0.03875
360 277 0       0   3/14/2013 950000 0.035 360 278 0       0   3/15/2013 768800
0.03875 360 279 0       0   4/5/2013 980000 0.04 360 280 0       0   4/10/2013
584000 0.03875 360 281 0       0   3/29/2013 843750 0.0375 360 282 0       0  
3/19/2013 556000 0.04125 360 283 0       0   4/2/2013 1192500 0.0375 360 284 0  
    0   3/28/2013 640000 0.03875 360 285 0       0   3/26/2013 494500 0.03625
360 286 0       0   4/10/2013 593600 0.0375 360 287 0       0   4/10/2013 710000
0.03875 360 288 0       0   4/2/2013 1020000 0.0375 360 289 0       0  
3/26/2013 447300 0.0375 360 290 0       75000   3/22/2013 660000 0.0375 360 291
0       0   3/28/2013 696000 0.0375 360 292 0       0   4/5/2013 463600 0.0375
360 293 0       0   4/1/2013 927500 0.03625 360 294 0       0   4/15/2013 651500
0.04 360 295 0       0   4/12/2013 670000 0.03625 360 296 0       0   4/4/2013
955000 0.0375 360 297 0       0   3/29/2013 588800 0.0375 360 298 0       0  
3/22/2013 735500 0.03875 360 299 0       75000   4/10/2013 653000 0.04 360 300 0
      0   3/29/2013 650000 0.03625 360 301 0       0   3/28/2013 1035500 0.035
360 302 0       0   4/9/2013 908000 0.04 360 303 0       0   4/15/2013 660000
0.0375 360 304 0       0   4/8/2013 780000 0.03875 360 305 0       0   4/10/2013
695000 0.03625 360 306 0       0   4/12/2013 720000 0.0375 360 307 0       0  
4/16/2013 508000 0.03875 360 308 0       200000   4/11/2013 600000 0.0375 360
309 0       0   4/10/2013 800000 0.03875 360 310 0       0   4/5/2013 686000
0.03875 360 311 0       0   3/28/2013 494250 0.0375 360 312 0       0   4/5/2013
1000000 0.03875 360 313 0       0   4/11/2013 750000 0.04 360 314 0       64900
  4/5/2013 506000 0.04 360 315 0       0   3/22/2013 723000 0.03625 360 316 0  
    0   3/29/2013 900000 0.03625 360 317 0       0   4/12/2013 537040 0.0375 360
318 0       0   4/8/2013 695000 0.03875 360 319 0       0   4/8/2013 545000
0.03875 360 320 0       0   4/12/2013 831000 0.03875 360 321 0       0  
3/29/2013 825200 0.03625 360 322 0       45000   4/4/2013 806000 0.0375 360 323
0       0   3/26/2013 872000 0.03625 360 324 0       0   4/29/2013 729000 0.03
180 325 0       0   4/3/2013 1350000 0.03625 360 326 0       0   3/18/2013
995000 0.035 360 327 0       0   3/30/2013 660500 0.03875 360 328 0       0  
3/27/2013 1080000 0.0375 360 329 0       0   3/13/2013 497006 0.0375 360 330 0  
    0   3/22/2013 560500 0.04 360 331 0       0   3/29/2013 665600 0.0425 360
332 0       0   3/29/2013 972800 0.03875 360 333 0       0   3/29/2013 650000
0.03875 360 334 0       0   4/11/2013 495500 0.0375 360 335 0       0   4/1/2013
725000 0.03875 360 336 0       0   4/11/2013 735000 0.03875 360 337 0       0  
4/5/2013 943000 0.03625 360 338 0       285316   4/15/2013 679000 0.04 360 339 0
      0   4/11/2013 803000 0.04 360 340 0       0   4/12/2013 518000 0.0375 360
341 0       0   4/3/2013 592000 0.03625 360 342 0       0   3/28/2013 548000
0.04 360 343 0       0   4/8/2013 770000 0.03875 360 344 0       0   3/29/2013
510000 0.04125 360 345 0       0   4/16/2013 500000 0.0375 360 346 0       0  
4/2/2013 590000 0.0375 360 347 0       0   4/3/2013 498400 0.03875 360 348 0    
  0   3/29/2013 639000 0.0425 360 349 0       0   4/11/2013 572000 0.03875 360
350 0       0   4/10/2013 525000 0.0375 360 351 0       82580   4/11/2013 560000
0.04125 360 352 0       25000   4/11/2013 688000 0.03875 360 353 0       200000
  4/11/2013 700000 0.0375 360 354 0       0   4/16/2013 860000 0.04 360 355 0  
    0   3/28/2013 500000 0.04 360 356 0       0   4/9/2013 920000 0.04 360 357 0
      0   4/8/2013 999000 0.0375 360 358 0       0   4/15/2013 966000 0.0375 360
359 0       0   3/19/2013 905000 0.03625 360 360 0       0   4/12/2013 1031250
0.04 360 361 0       0   4/3/2013 801000 0.04 360 362 0       0   4/9/2013
769500 0.03875 360 363 0       0   4/15/2013 684000 0.035 360 364 0       0  
3/11/2013 1056720 0.03625 360 365 0       0   4/11/2013 627311 0.03625 360 366 0
      0   4/12/2013 500000 0.04 360 367 0       0   4/13/2013 675000 0.04 360
368 0       0   4/13/2013 615000 0.04 360 369 0       0   4/12/2013 1481974
0.03875 360 370 0       0   4/12/2013 600000 0.03875 360 371 0       0  
4/12/2013 587000 0.03875 360 372 0       0   4/15/2013 820000 0.03875 360 373 0
      0   4/8/2013 515800 0.0375 360 374 0       0   4/16/2013 571000 0.04 360
375 0       0   3/21/2013 500000 0.0375 360 376 0       0   4/11/2013 625000
0.03875 360 377 0       0   4/12/2013 943000 0.03875 360 378 0       0  
4/11/2013 1304500 0.03875 360 379 0       0   4/3/2013 968000 0.03875 360 380 0
      0   4/8/2013 1548850 0.04 360 381 0       0   3/19/2013 910000 0.04 360
382 0       0   3/15/2013 624000 0.0375 360 383 0       0   4/8/2013 967000
0.03875 360 384 0       0   3/28/2013 733000 0.04 360 385 0       450000  
4/5/2013 625000 0.0375 360 386 0       0   3/29/2013 788900 0.03625 360 387 0  
    0   4/5/2013 580000 0.04 360 388 0       0   4/4/2013 956250 0.03875 360 389
0       0   4/12/2013 760000 0.035 360 390 0       0   4/12/2013 624000 0.04125
360 391 0       0   4/8/2013 1220000 0.03875 360 392 0       0   4/12/2013
603200 0.03875 360 393 0       0   4/11/2013 1000000 0.03875 360 394 0      
500000   4/11/2013 935000 0.0375 360 395 0       0   4/5/2013 692000 0.0375 360
396 0       0   4/10/2013 640000 0.04 360 397 0       0   3/30/2013 499999
0.0375 360 398 0       0   3/25/2013 645000 0.04125 360 399 0       0   3/7/2013
668000 0.0375 360 400 0       0   3/8/2013 1050000 0.0375 360 401 0       0  
4/5/2013 536250 0.04125 360 402 0       0   4/8/2013 1470000 0.0375 360 403 0  
    0   3/21/2013 999000 0.04 360 404 0       0   4/4/2013 752000 0.03875 360
405 0       0   4/10/2013 772000 0.04 360 406 0       0   4/12/2013 665000
0.0425 360 407 0       0   4/11/2013 614000 0.04 360 408 0       0   4/15/2013
997500 0.03875 360 409 0       0   4/10/2013 760000 0.03875 360 410 0       0  
4/4/2013 1120000 0.03875 360 411 0       0   4/2/2013 968850 0.0375 360 412 0  
    0   3/28/2013 562500 0.0425 360 413 0       0   4/12/2013 529600 0.03625 360
414 0       115000   3/22/2013 1200000 0.03875 360 415 0       0   4/3/2013
1550000 0.03875 360 416 0       0   4/4/2013 515000 0.0375 360 417 0       0  
4/9/2013 713500 0.0375 360 418 0       0   3/26/2013 850000 0.03375 360 419 0  
    0   4/16/2013 583200 0.03875 360 420 0       0   3/26/2013 780000 0.0375 360
421 0       0   4/1/2013 611000 0.03625 360 422 0       0   4/5/2013 599000
0.03625 360 423 0       0   3/27/2013 803000 0.03625 360 424 0       0  
4/12/2013 720000 0.04 360 425 0       0   4/12/2013 650000 0.03625 360 426 0    
  0   4/3/2013 865000 0.03875 360 427 0       0   4/8/2013 580000 0.03375 360
428 0       0   4/16/2013 1000000 0.03875 360 429 0       0   4/5/2013 542500
0.0425 360 430 0       0   4/10/2013 805000 0.0375 360 431 0       0   4/5/2013
753000 0.0375 360 432 0       0   4/12/2013 693000 0.03875 360 433 0       0  
3/26/2013 556900 0.03625 360 434 0       0   4/9/2013 960000 0.0375 360 435 0  
    0   4/12/2013 1000000 0.03875 360 436 0       0   4/9/2013 551200 0.03875
360 437 0       0   4/11/2013 632000 0.035 360 438 0       0   4/1/2013 444000
0.0375 360 439 0       0   4/11/2013 1000000 0.035 360 440 0       0   4/15/2013
745000 0.03625 360 441 0       0   4/12/2013 1500000 0.0375 360 442 0       0  
4/9/2013 520000 0.04375 360 443 0       0   4/3/2013 840000 0.03625 360 444 0  
    0   3/25/2013 536000 0.0375 360 445 0       0   4/2/2013 529800 0.03875 360
446 0       0   4/10/2013 642300 0.03875 360 447 0       0   3/22/2013 690000
0.0375 360 448 0       0   3/28/2013 708000 0.04 360 449 0       0   3/25/2013
999900 0.035 360 450 0       0   3/22/2013 688800 0.04 360 451 0       0  
4/2/2013 775000 0.04 360 452 0       0   4/1/2013 900000 0.0375 360 453 0      
0   4/4/2013 511900 0.04375 360 454 0       0   4/8/2013 686000 0.03875 360 455
0       0   2/28/2013 1000000 0.03625 180 456 0       0   3/29/2013 520000 0.04
360 457 0       0   3/29/2013 508000 0.035 360 458 0       0   3/28/2013 520000
0.0375 360 459 0       0   4/12/2013 574400 0.0375 360 460 0       0   4/9/2013
1600000 0.03875 360 461 0       0   3/29/2013 675000 0.03625 360 462 0       0  
4/8/2013 670500 0.03875 360 463 0       0   4/12/2013 600000 0.03875 360 464 0  
    0   4/9/2013 855000 0.03875 360 465 0       0   3/11/2013 730000 0.04 360
466 0       0   3/25/2013 695000 0.03875 360 467 0       0   4/2/2013 948000
0.04125 360 468 0       0   3/25/2013 706000 0.0375 360 469 0       0   4/3/2013
1125000 0.03625 360 470 0       0   3/22/2013 725000 0.0375 360 471 0       0  
3/22/2013 750000 0.0375 360 472 0       0   3/22/2013 692000 0.03875 360 473 0  
    0   4/1/2013 745000 0.0375 360 474 0       0   3/26/2013 1000000 0.0375 360
475 0       0   4/1/2013 987000 0.03875 360 476 0       0   3/26/2013 1750000
0.035 360 477 0       0   4/10/2013 885000 0.04 360 478 0       0   4/5/2013
812000 0.03875 360 479 0       0   4/1/2013 956250 0.03875 360 480 0       0  
4/1/2013 739700 0.03875 360 481 0       0   4/9/2013 630000 0.0375 360 482 0    
  0   4/8/2013 1000000 0.04 360 483 0       0   4/10/2013 936000 0.04 360 484 0
      0   4/8/2013 792000 0.03875 360 485 0       0   3/29/2013 1190000 0.0375
360 486 0       0   4/16/2013 749723 0.03875 360 487 0       0   4/15/2013
600000 0.03875 360 488 0       0   4/15/2013 460000 0.0375 360 489 0       0  
3/22/2013 912000 0.04 360 490 0       0   4/11/2013 632000 0.03875 360 491 0    
  0   4/12/2013 561960 0.03875 360 492 0       0   4/12/2013 720000 0.0375 360
493 0       0   2/21/2013 700000 0.0375 360 494 0       0   4/15/2013 1425000
0.03625 360 495 0       0   3/8/2013 600000 0.03625 360 496 0       0   4/3/2013
660000 0.0375 360 497 0       0   4/5/2013 848000 0.03875 360 498 0       0  
3/21/2013 1163000 0.03625 360 499 0       0   3/18/2013 1200000 0.03625 360 500
0       0   2/21/2013 580000 0.0375 360 501 0       0   3/20/2013 650300 0.03875
360 502 0       0   3/25/2013 717000 0.0375 360 503 0       0   3/19/2013 704100
0.0375 360 504 0       0   4/8/2013 1000000 0.04 360 505 0       0   3/29/2013
747000 0.03875 360 506 0       0   3/29/2013 711240 0.0375 360 507 0       0  
4/1/2013 508000 0.03875 360 508 0       0   3/20/2013 600000 0.03625 360 509 0  
    0   4/10/2013 1000000 0.03625 360 510 0       0   4/4/2013 899000 0.03875
360 511 0       0   4/16/2013 826000 0.03625 360 512 0       0   4/9/2013 650000
0.0375 360 513 0       0   3/22/2013 507200 0.03875 360 514 0       0  
3/26/2013 516000 0.0375 360 515 0       0   4/11/2013 603750 0.0375 360 516 0  
    0   4/15/2013 613600 0.03875 360 517 0       0   3/7/2013 1020000 0.03875
360 518 0       0   3/27/2013 680000 0.03875 360 519 0       0   4/10/2013
1119000 0.035 360 520 0       0   3/29/2013 1060000 0.0375 360 521 0       0  
4/8/2013 559200 0.04 360 522 0       0   4/12/2013 689500 0.03875 360 523 0    
  0   3/12/2013 1000000 0.04 360 524 0       0   2/5/2013 1232500 0.035 360 525
0       0   3/29/2013 688000 0.0375 360 526 0       0   3/15/2013 530000 0.0375
360 527 0       0   4/12/2013 496000 0.03875 360 528 0       0   4/3/2013 695550
0.0375 360 529 0       0   3/12/2013 800000 0.04125 360 530 0       0   4/5/2013
588000 0.03875 360 531 0       0   3/28/2013 810000 0.03875 360 532 0       0  
3/22/2013 503750 0.04125 360 533 0       305000   4/10/2013 915000 0.0375 360
534 0       0   3/22/2013 930000 0.04 360 535 0       0   3/25/2013 1360000
0.03875 360 536 0       0   3/22/2013 864000 0.0425 360 537 0       0   4/3/2013
781000 0.0425 360 538 0       178800   4/10/2013 902000 0.04 360 539 0      
70000   4/8/2013 547650 0.04 360 540 0       0   4/11/2013 496000 0.04 360 541 0
      0   4/15/2013 720000 0.03875 360 542 0       0   4/11/2013 875000 0.04 360
543 0       0   4/15/2013 583200 0.04 360 544 0       0   4/11/2013 660000
0.04375 360 545 0       0   4/8/2013 757000 0.0375 360 546 0       0   4/12/2013
546000 0.03875 360 547 0       0   3/27/2013 448500 0.03875 360 548 0       0  
2/28/2013 489512 0.0425 360 549 0       0   3/27/2013 742100 0.03875 360 550 0  
    0   4/2/2013 799200 0.04 360 551 0       0   3/26/2013 643000 0.0375 360 552
0       0   3/28/2013 552000 0.03875 360 553 0       0   4/9/2013 533000 0.03375
360 554 0       0   4/1/2013 660000 0.0375 360 555 0       0   4/10/2013 836000
0.03875 360 556 0       0   3/27/2013 556000 0.03875 360 557 0       0  
4/8/2013 472000 0.0375 360 558 0       0   4/1/2013 770400 0.03875 360 559 0    
  0   4/12/2013 1190000 0.03875 360 560 0       0   4/16/2013 971200 0.0375 360
561 0       0   4/15/2013 588900 0.035 360 562 0       0   4/8/2013 810400
0.0375 360 563 0       0   4/12/2013 628000 0.04 360 564 0       0   4/12/2013
519000 0.03875 360 565 0       0   4/15/2013 800000 0.03875 360 566 0       0  
4/12/2013 476000 0.0375 360 567 0       0   4/5/2013 715700 0.0375 360 568 0    
  0   4/10/2013 714000 0.035 360 569 0       0   3/29/2013 1000000 0.03875 360
570 0       0   4/2/2013 672600 0.03875 360 571 0       0   4/3/2013 590000
0.03875 360 572 0       0   4/15/2013 621600 0.03875 360 573 0       0  
4/10/2013 720000 0.0375 360 574 0       0   3/22/2013 510000 0.03625 360 575 0  
    0   3/27/2013 673500 0.0375 360 576 0       0   4/16/2013 998200 0.03875 360
577 0       0   4/3/2013 775000 0.0375 360 578 0       0   4/1/2013 681000
0.0375 360 579 0       0   4/3/2013 689500 0.04 360 580 0       0   4/2/2013
610000 0.03875 360 581 0       0   3/25/2013 712100 0.03875 360 582 0       0  
4/11/2013 672000 0.03875 360 583 0       0   3/25/2013 948000 0.0375 360 584 0  
    0   4/11/2013 1088625 0.0425 360 585 0       0   4/15/2013 620000 0.04 360
586 0       0   4/11/2013 997500 0.04 360 587 0       0   4/8/2013 700500
0.04125 360 588 0       0   4/12/2013 720000 0.0375 360 589 0       0   4/9/2013
676000 0.04375 360 590 0       0   4/10/2013 697100 0.03875 360 591 0       0  
3/29/2013 860000 0.0375 360 592 0       0   4/2/2013 881000 0.04125 360 593 0  
    0   4/10/2013 739000 0.03875 360 594 0       0   4/10/2013 792000 0.04 360
595 0       0   4/3/2013 688000 0.04 360 596 0       0   4/9/2013 922000 0.04
360 597 0       0   4/12/2013 850000 0.03875 360 598 0       0   4/8/2013
1050000 0.03875 360 599 0       0   4/15/2013 792000 0.03875 360



 



  29 30 31 32 33 34 35 36 37 38 39 40   Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 360 6/1/2013 1 0 0   1083401.58 0.03875 5102.07 6/1/2013 0 0
2 360 6/1/2013 1 0 0   519199.36 0.03625 2371.47 6/1/2013 0 0 3 360 6/1/2013 1 0
0   599096.31 0.0375 2778.69 6/1/2013 0 0 4 360 5/1/2013 1 0 0   697129.9 0.0375
3241.81 6/1/2013 0 0 5 360 6/1/2013 1 0 0   873682.12 0.0375 4052.26 6/1/2013 0
0 6 360 6/1/2013 1 0 0   736560.72 0.04125 3574.78 6/1/2013 0 0 7 360 5/1/2013 1
0 0   851828.67 0.03875 4017.47 6/1/2013 0 0 8 360 6/1/2013 1 0 0   500777.43
0.04 2394.24 6/1/2013 0 0 9 360 6/1/2013 1 0 0   560826.27 0.0425 2762.73
6/1/2013 0 0 10 360 6/1/2013 1 0 0   467010.98 0.03875 2199.3 6/1/2013 0 0 11
360 5/1/2013 1 0 0   570274.27 0.0375 2649.02 6/1/2013 0 0 12 360 6/1/2013 1 0 0
  555262.42 0.0375 2575.39 6/1/2013 0 0 13 360 4/1/2013 1 0 0   489818.51
0.03875 2313.57 6/1/2013 0 0 14 360 4/1/2013 1 0 0   744522.25 0.03625 3420.38
6/1/2013 0 0 15 360 4/1/2013 1 0 0   664398.85 0.0375 3090.94 6/1/2013 0 0 16
360 4/1/2013 1 0 0   489866.27 0.04 2348.88 6/1/2013 0 0 17 360 6/1/2013 1 0 0  
766893.45 0.04 3666.55 6/1/2013 0 0 18 360 6/1/2013 1 0 0   643092.61 0.04125
3121.14 6/1/2013 0 0 19 360 5/1/2013 1 0 0   855523.34 0.04 4096.22 6/1/2013 0 0
20 360 5/1/2013 1 0 0   606165.66 0.0375 2815.74 6/1/2013 0 0 21 360 5/1/2013 1
0 0   757757.12 0.03875 3573.8 6/1/2013 0 0 22 360 5/1/2013 1 0 0   518465.4
0.03875 2445.23 6/1/2013 0 0 23 360 6/1/2013 1 0 0   687984.97 0.03875 3239.93
6/1/2013 0 0 24 360 6/1/2013 1 0 0   915678.77 0.04 4377.9 6/1/2013 0 0 25 360
5/1/2013 1 0 0   877459.94 0.04 4201.25 6/1/2013 0 0 26 360 6/1/2013 1 0 0  
639098.24 0.04125 3101.76 6/1/2013 0 0 27 360 6/1/2013 1 0 0   677001.17 0.03875
3188.21 6/1/2013 0 0 28 360 6/1/2013 1 0 0   838789.71 0.04 4010.29 6/1/2013 0 0
29 360 6/1/2013 1 0 0   651060.58 0.04 3112.75 6/1/2013 0 0 30 360 6/1/2013 1 0
0   814797.87 0.03875 3837.13 6/1/2013 0 0 31 360 5/1/2013 1 0 0   697979.48
0.04 3341.91 6/1/2013 0 0 32 360 6/1/2013 1 0 0   936555.78 0.03625 4277.76
6/1/2013 0 0 33 360 6/1/2013 1 0 0   708977.02 0.04 3389.65 6/1/2013 0 0 34 360
5/1/2013 1 0 0   637413.31 0.03875 3006.23 6/1/2013 0 0 35 360 6/1/2013 1 0 0  
811303.02 0.03875 3820.68 6/1/2013 0 0 36 360 6/1/2013 1 0 0   1407968.44 0.04
6731.56 6/1/2013 0 0 37 360 6/1/2013 1 0 0   798821.43 0.03875 3761.9 6/1/2013 0
0 38 360 5/1/2013 1 0 0   603367.13 0.04375 3020.68 6/1/2013 0 0 39 360 5/1/2013
1 0 0   568354.72 0.04 2721.27 6/1/2013 0 0 40 360 5/1/2013 1 0 0   658008.77
0.0375 3056.56 6/1/2013 0 0 41 360 6/1/2013 1 0 0   890685.91 0.03875 4194.51
6/1/2013 0 0 42 360 5/1/2013 1 0 0   1146530.43 0.0375 5325.83 6/1/2013 0 0 43
360 6/1/2013 1 0 0   848719.77 0.0375 3936.48 6/1/2013 0 0 44 360 6/1/2013 1 0 0
  813745.16 0.03625 3716.82 6/1/2013 0 0 45 360 5/1/2013 1 0 0   874793.78
0.03625 4001.85 6/1/2013 0 0 46 360 6/1/2013 1 0 0   700133.9 0.0375 3247.32
6/1/2013 0 0 47 360 6/1/2013 1 0 0   1148109.71 0.0325 5004.87 6/1/2013 0 0 48
360 6/1/2013 1 0 0   784842.07 0.03875 3696.06 6/1/2013 0 0 49 360 6/1/2013 1 0
0   695950.21 0.0375 3227.92 6/1/2013 0 0 50 360 5/1/2013 1 0 0   977043.33
0.0375 4538.53 6/1/2013 0 0 51 360 5/1/2013 1 0 0   821513.98 0.0375 3816.07
6/1/2013 0 0 52 360 6/1/2013 1 0 0   698945.69 0.0375 3241.81 6/1/2013 0 0 53
360 5/1/2013 1 0 0   507264.95 0.0375 2356.33 6/1/2013 0 0 54 360 5/1/2013 1 0 0
  821513.98 0.0375 3816.07 6/1/2013 0 0 55 360 6/1/2013 1 0 0   1010475.77
0.0375 4686.73 6/1/2013 0 0 56 360 6/1/2013 1 0 0   522212.29 0.0375 2422.09
6/1/2013 0 0 57 360 5/1/2013 1 0 0   797690.85 0.04 3819.32 6/1/2013 0 0 58 360
5/1/2013 1 0 0   892299.78 0.0375 4144.88 6/1/2013 0 0 59 360 6/1/2013 1 0 0  
624119.38 0.04125 3029.06 6/1/2013 0 0 60 360 6/1/2013 1 0 0   614152.7 0.0425
3025.43 6/1/2013 0 0 61 360 6/1/2013 1 0 0   1527795.55 0.04 7304.45 6/1/2013 0
0 62 360 6/1/2013 1 0 0   998525.79 0.03875 4702.37 6/1/2013 0 0 63 360 6/1/2013
1 0 0   681494.54 0.03875 3209.37 6/1/2013 0 0 64 360 6/1/2013 1 0 0  
1397844.45 0.03625 6384.72 6/1/2013 0 0 65 360 5/1/2013 1 0 0   1495573.24
0.03875 7053.56 6/1/2013 0 0 66 360 6/1/2013 1 0 0   928599.27 0.0375 4306.98
6/1/2013 0 0 67 360 6/1/2013 1 0 0   649084.16 0.04125 3150.22 6/1/2013 0 0 68
360 5/1/2013 1 0 0   972122.62 0.03875 4584.81 6/1/2013 0 0 69 360 6/1/2013 1 0
0   894709.03 0.04 4277.64 6/1/2013 0 0 70 360 5/1/2013 1 0 0   548163.18 0.04
2624.59 6/1/2013 0 0 71 360 6/1/2013 1 0 0   1055222.27 0.0375 4894.27 6/1/2013
0 0 72 360 6/1/2013 1 0 0   611617.5 0.04 2924.17 6/1/2013 0 0 73 360 6/1/2013 1
0 0   673983.35 0.0375 3126.03 6/1/2013 0 0 74 360 5/1/2013 1 0 0   817580.06
0.03875 3855.94 6/1/2013 0 0 75 360 5/1/2013 1 0 0   1436502.93 0.0375 6672.8
6/1/2013 0 0 76 360 6/1/2013 1 0 0   539685.92 0.0375 2503.14 6/1/2013 0 0 77
360 6/1/2013 1 0 0   505454.26 0.03875 2380.34 6/1/2013 0 0 78 360 6/1/2013 1 0
0   686963.76 0.0375 3186.24 6/1/2013 0 0 79 360 6/1/2013 1 0 0   658271.19
0.04125 3194.81 6/1/2013 0 0 80 360 5/1/2013 1 0 0   730836.79 0.03875 3446.84
6/1/2013 0 0 81 360 6/1/2013 1 0 0   748919.39 0.04 3580.61 6/1/2013 0 0 82 360
5/1/2013 1 0 0   702873.02 0.0375 3264.96 6/1/2013 0 0 83 360 5/1/2013 1 0 0  
900393.54 0.04 4311.06 6/1/2013 0 0 84 360 5/1/2013 1 0 0   747737.23 0.0375
3473.37 6/1/2013 0 0 85 360 5/1/2013 1 0 0   785175.95 0.03875 3703.12 6/1/2013
0 0 86 360 4/1/2013 1 0 0   819220.53 0.03875 3870.05 6/1/2013 0 0 87 360
5/1/2013 1 0 0   717875.15 0.03875 3385.71 6/1/2013 0 0 88 360 5/1/2013 1 0 0  
982093.09 0.03875 4631.84 6/1/2013 0 0 89 360 5/1/2013 1 0 0   797586.39 0.0375
3704.92 6/1/2013 0 0 90 360 5/1/2013 1 0 0   803621.36 0.03875 3790.11 6/1/2013
0 0 91 360 6/1/2013 1 0 0   712969.81 0.04 3413.52 6/1/2013 0 0 92 360 5/1/2013
1 0 0   700231.09 0.03875 3305.77 6/1/2013 0 0 93 360 6/1/2013 1 0 0   768865.63
0.03875 3620.83 6/1/2013 0 0 94 360 6/1/2013 1 0 0   728948.2 0.04 3485.13
6/1/2013 0 0 95 360 6/1/2013 1 0 0   1226330.53 0.04 5863.14 6/1/2013 0 0 96 360
5/1/2013 1 0 0   704460.73 0.04 3372.94 6/1/2013 0 0 97 360 6/1/2013 1 0 0  
763847.8 0.0375 3542.83 6/1/2013 0 0 98 360 5/1/2013 1 0 0   608284.69 0.0425
3025.43 6/1/2013 0 0 99 360 6/1/2013 1 0 0   1119598.17 0.03875 5272.53 6/1/2013
0 0 100 360 5/1/2013 1 0 0   1196379.57 0.0375 5557.39 6/1/2013 0 0 101 360
6/1/2013 1 0 0   898644.46 0.0375 4168.04 6/1/2013 0 0 102 360 6/1/2013 1 0 0  
599096.31 0.0375 2778.69 6/1/2013 0 0 103 360 6/1/2013 1 0 0   1108400.69 0.04
5299.31 6/1/2013 0 0 104 360 5/1/2013 1 0 0   972247.74 0.04125 4725.33 6/1/2013
0 0 105 360 5/1/2013 1 0 0   725851.54 0.03875 3423.33 6/1/2013 0 0 106 360
5/1/2013 1 0 0   968383.68 0.03875 4567.18 6/1/2013 0 0 107 360 6/1/2013 1 0 0  
531233.48 0.04 2539.85 6/1/2013 0 0 108 360 6/1/2013 1 0 0   636601.77 0.04125
3089.64 6/1/2013 0 0 109 360 5/1/2013 1 0 0   1066771.78 0.0375 4955.34 6/1/2013
0 0 110 360 5/1/2013 1 0 0   618210.42 0.04 2959.97 6/1/2013 0 0 111 360
5/1/2013 1 0 0   842667.52 0.0425 4156.89 6/1/2013 0 0 112 360 6/1/2013 1 0 0  
687052.12 0.0425 3384.55 6/1/2013 0 0 113 360 6/1/2013 1 0 0   599154.6 0.04125
2907.9 6/1/2013 0 0 114 360 6/1/2013 1 0 0   689049.36 0.0425 3394.39 6/1/2013 0
0 115 360 6/1/2013 1 0 0   647002.29 0.03625 2955.21 6/1/2013 0 0 116 360
6/1/2013 1 0 0   511930.9 0.03625 2343.19 6/1/2013 0 0 117 360 6/1/2013 1 0 0  
675047.52 0.04125 3276.23 6/1/2013 0 0 118 360 5/1/2013 1 0 0   658052.24
0.03875 3103.56 6/1/2013 0 0 119 360 6/1/2013 1 0 0   513225.84 0.0375 2380.41
6/1/2013 0 0 120 360 6/1/2013 1 0 0   948600.46 0.03875 4467.25 6/1/2013 0 0 121
360 6/1/2013 1 0 0   1098306.36 0.03625 5016.56 6/1/2013 0 0 122 360 6/1/2013 1
0 0   823729.77 0.03625 3762.42 6/1/2013 0 0 123 360 5/1/2013 1 0 0   661749.85
0.03875 3122.37 6/1/2013 0 0 124 360 6/1/2013 1 0 0   1080370.34 0.0375 5010.91
6/1/2013 0 0 125 360 5/1/2013 1 0 0   1049960.58 0.04 5027.18 6/1/2013 0 0 126
360 5/1/2013 1 0 0   585903.93 0.04 2805.29 6/1/2013 0 0 127 360 5/1/2013 1 0 0
  907314.43 0.03875 4279.16 6/1/2013 0 0 128 360 6/1/2013 1 0 0   679020.25 0.04
3246.42 6/1/2013 0 0 129 360 6/1/2013 1 0 0   691979.07 0.03875 3258.74 6/1/2013
0 0 130 360 6/1/2013 1 0 0   663820.61 0.03875 3126.14 6/1/2013 0 0 131 360
6/1/2013 1 0 0   847164.65 0.035 3810.14 6/1/2013 0 0 132 180 7/1/2013 1 0 0  
910000 0.03 6284.29 6/1/2013 0 0 133 360 6/1/2013 1 0 0   540237.73 0.04125
2621.96 6/1/2013 0 0 134 360 6/1/2013 1 0 0   879252.37 0.0325 3832.86 6/1/2013
0 0 135 360 5/1/2013 1 0 0   550808.27 0.035 2481.2 6/1/2013 0 0 136 360
5/1/2013 1 0 0   537907.85 0.03875 2536.93 6/1/2013 0 0 137 360 5/1/2013 1 0 0  
697934.19 0.03875 3291.66 6/1/2013 0 0 138 360 5/1/2013 1 0 0   655103.6 0.04
3136.62 6/1/2013 0 0 139 360 6/1/2013 1 0 0   459307.17 0.0375 2130.33 6/1/2013
0 0 140 360 5/1/2013 1 0 0   777594.47 0.03625 3557.2 6/1/2013 0 0 141 360
5/1/2013 1 0 0   762264.89 0.04 3649.7 6/1/2013 0 0 142 360 6/1/2013 1 0 0  
643072.12 0.04 3074.55 6/1/2013 0 0 143 360 6/1/2013 1 0 0   556161.08 0.0375
2579.55 6/1/2013 0 0 144 360 6/1/2013 1 0 0   505254.56 0.03875 2379.4 6/1/2013
0 0 145 360 5/1/2013 1 0 0   917284.93 0.03875 4326.18 6/1/2013 0 0 146 360
5/1/2013 1 0 0   538441.33 0.04 2578.04 6/1/2013 0 0 147 360 6/1/2013 1 0 0  
868689.64 0.0375 4029.11 6/1/2013 0 0 148 360 6/1/2013 1 0 0   820761.94 0.0375
3806.81 6/1/2013 0 0 149 360 6/1/2013 1 0 0   599076.19 0.03625 2736.31 6/1/2013
0 0 150 300 6/1/2013 1 0 0   626963.29 0.0375 3229.93 6/1/2013 0 0 151 360
6/1/2013 1 0 0   531216.26 0.03875 2501.66 6/1/2013 0 0 152 360 6/1/2013 1 0 0  
574152.91 0.03875 2703.86 6/1/2013 0 0 153 360 6/1/2013 1 0 0   718563.19 0.04
3435.48 6/1/2013 0 0 154 360 5/1/2013 1 0 0   555249.58 0.03625 2540.21 6/1/2013
0 0 155 360 5/1/2013 1 0 0   749731.2 0.0375 3482.63 6/1/2013 0 0 156 360
5/1/2013 1 0 0   735600.39 0.03625 3365.09 6/1/2013 0 0 157 360 5/1/2013 1 0 0  
1104307.82 0.03625 5097.54 6/1/2013 0 0 158 360 5/1/2013 1 0 0   741508.1
0.03625 3392.12 6/1/2013 0 0 159 360 6/1/2013 1 0 0   670016.81 0.03875 3159.99
6/1/2013 0 0 160 360 6/1/2013 1 0 0   1497740.77 0.0375 6946.73 6/1/2013 0 0 161
360 5/1/2013 1 0 0   713388.43 0.03875 3364.55 6/1/2013 0 0 162 360 6/1/2013 1 0
0   559175 0.03875 2633.33 6/1/2013 0 0 163 360 5/1/2013 1 0 0   948959.27 0.035
4274.73 6/1/2013 0 0 164 360 5/1/2013 1 0 0   750075.87 0.03375 3326.77 6/1/2013
0 0 165 360 6/1/2013 1 0 0   645510.27 0.04125 3145.38 6/1/2013 0 0 166 360
5/1/2013 1 0 0   501482.45 0.0375 2329.47 6/1/2013 0 0 167 360 6/1/2013 1 0 0  
561633.93 0.03625 2565.29 6/1/2013 0 0 168 180 1/1/2013 1 0 0   447882.44
0.03125 3204.4 6/1/2013 0 0 169 360 5/1/2013 1 0 0   1096681.28 0.0375 5094.27
6/1/2013 0 0 170 360 6/1/2013 1 0 0   511245.72 0.03875 2407.61 6/1/2013 0 0 171
360 6/1/2013 1 0 0   731396.74 0.0375 3392.32 6/1/2013 0 0 172 360 6/1/2013 1 0
0   773832.73 0.0375 3589.15 6/1/2013 0 0 173 360 5/1/2013 1 0 0   679133.85
0.0375 3154.69 6/1/2013 0 0 174 360 6/1/2013 1 0 0   490276.66 0.03875 2308.86
6/1/2013 0 0 175 360 6/1/2013 1 0 0   527187.05 0.03625 2407.95 6/1/2013 0 0 176
360 6/1/2013 1 0 0   599135.51 0.04 2864.49 6/1/2013 0 0 177 360 5/1/2013 1 0 0
  598229.31 0.03875 2821.42 6/1/2013 0 0 178 360 5/1/2013 1 0 0   618210.42 0.04
2959.97 6/1/2013 0 0 179 360 6/1/2013 1 0 0   575113.14 0.03625 2626.86 6/1/2013
0 0 180 360 5/1/2013 1 0 0   659049.27 0.03875 3108.27 6/1/2013 0 0 181 360
5/1/2013 1 0 0   576693.05 0.03875 2719.85 6/1/2013 0 0 182 360 6/1/2013 1 0 0  
690934.54 0.03625 3155.88 6/1/2013 0 0 183 360 6/1/2013 1 0 0   624079.25
0.03875 2938.98 6/1/2013 0 0 184 360 6/1/2013 1 0 0   686986.44 0.03875 3235.23
6/1/2013 0 0 185 360 6/1/2013 1 0 0   719761.46 0.04 3441.21 6/1/2013 0 0 186
360 6/1/2013 1 0 0   520831.57 0.03875 2452.76 6/1/2013 0 0 187 360 5/1/2013 1 0
0   661834.13 0.04 3168.84 6/1/2013 0 0 188 360 4/1/2013 1 0 0   822455.18
0.0375 3826.26 6/1/2013 0 0 189 360 5/1/2013 1 0 0   670060.31 0.04 3208.23
6/1/2013 0 0 190 360 5/1/2013 1 0 0   521920.59 0.0375 2424.41 6/1/2013 0 0 191
360 4/1/2013 1 0 0   683953.91 0.03875 3230.53 6/1/2013 0 0 192 360 5/1/2013 1 0
0   760748.25 0.03875 3587.91 6/1/2013 0 0 193 360 6/1/2013 1 0 0   669434.08
0.04 3200.59 6/1/2013 0 0 194 360 4/1/2013 1 0 0   677179.47 0.0425 3345.19
6/1/2013 0 0 195 360 5/1/2013 1 0 0   952181.64 0.03875 4490.76 6/1/2013 0 0 196
360 5/1/2013 1 0 0   697934.19 0.03875 3291.66 6/1/2013 0 0 197 360 5/1/2013 1 0
0   724854.51 0.03875 3418.62 6/1/2013 0 0 198 360 6/1/2013 1 0 0   797249.65
0.04 3811.68 6/1/2013 0 0 199 360 5/1/2013 1 0 0   696891.11 0.0375 3237.18
6/1/2013 0 0 200 360 5/1/2013 1 0 0   737767.4 0.0375 3427.06 6/1/2013 0 0 201
360 5/1/2013 1 0 0   599784.97 0.0375 2786.1 6/1/2013 0 0 202 360 6/1/2013 1 0 0
  702763.16 0.03875 3309.53 6/1/2013 0 0 203 360 6/1/2013 1 0 0   695995.75 0.04
3327.58 6/1/2013 0 0 204 360 6/1/2013 1 0 0   706979.9 0.04 3380.1 6/1/2013 0 0
205 360 6/1/2013 1 0 0   653036.53 0.03875 3075.35 6/1/2013 0 0 206 360 6/1/2013
1 0 0   477795.08 0.03875 2250.08 6/1/2013 0 0 207 360 6/1/2013 1 0 0   629208.2
0.035 2829.88 6/1/2013 0 0 208 360 6/1/2013 1 0 0   1198192.61 0.0375 5557.39
6/1/2013 0 0 209 360 6/1/2013 1 0 0   642361.12 0.03875 3025.98 6/1/2013 0 0 210
360 5/1/2013 1 0 0   847653.71 0.0425 4181.49 6/1/2013 0 0 211 360 5/1/2013 1 0
0   817836.31 0.045 4154.82 6/1/2013 0 0 212 360 5/1/2013 1 0 0   575334.51 0.04
2754.69 6/1/2013 0 0 213 360 5/1/2013 1 0 0   997239.66 0.0425 4919.4 6/1/2013 0
0 214 360 5/1/2013 1 0 0   470720.9 0.045 2391.55 6/1/2013 0 0 215 360 5/1/2013
1 0 0   518429.6 0.04 2482.33 6/1/2013 0 0 216 360 5/1/2013 1 0 0   690046.59
0.04125 3353.78 6/1/2013 0 0 217 360 5/1/2013 1 0 0   538406.37 0.03875 2539.28
6/1/2013 0 0 218 360 6/1/2013 1 0 0   679020.25 0.04 3246.42 6/1/2013 0 0 219
360 5/1/2013 1 0 0   917344.48 0.04 4392.22 6/1/2013 0 0 220 360 6/1/2013 1 0 0
  793854.55 0.04 3795.45 6/1/2013 0 0 221 360 5/1/2013 1 0 0   771316.53 0.04125
3748.77 6/1/2013 0 0 222 360 6/1/2013 1 0 0   555698.18 0.04 2656.82 6/1/2013 0
0 223 360 5/1/2013 1 0 0   884994.72 0.04125 4301.27 6/1/2013 0 0 224 360
5/1/2013 1 0 0   446648.37 0.0375 2074.76 6/1/2013 0 0 225 360 6/1/2013 1 0 0  
792830.28 0.03875 3733.68 6/1/2013 0 0 226 360 6/1/2013 1 0 0   693976.12
0.03875 3268.15 6/1/2013 0 0 227 360 6/1/2013 1 0 0   770638.05 0.04 3684.45
6/1/2013 0 0 228 360 6/1/2013 1 0 0   878760.08 0.04125 4264.92 6/1/2013 0 0 229
360 5/1/2013 1 0 0   602605.74 0.045 3061.39 6/1/2013 0 0 230 360 6/1/2013 1 0 0
  714636.07 0.04375 3572.89 6/1/2013 0 0 231 360 6/1/2013 1 0 0   698968.76
0.03875 3291.66 6/1/2013 0 0 232 360 6/1/2013 1 0 0   998652.98 0.04375 4992.85
6/1/2013 0 0 233 360 5/1/2013 1 0 0   682638.23 0.03625 3122.81 6/1/2013 0 0 234
360 6/1/2013 1 0 0   732219.7 0.03875 3448.25 6/1/2013 0 0 235 360 6/1/2013 1 0
0   520232.46 0.03875 2449.94 6/1/2013 0 0 236 360 6/1/2013 1 0 0   833996.63
0.04 3987.37 6/1/2013 0 0 237 360 5/1/2013 1 0 0   729839.74 0.03875 3442.14
6/1/2013 0 0 238 360 5/1/2013 1 0 0   747835.18 0.04 3580.61 6/1/2013 0 0 239
360 6/1/2013 1 0 0   998558.18 0.04 4774.15 6/1/2013 0 0 240 360 2/1/2013 1 0 0
  912874.57 0.03625 4195.67 6/1/2013 0 0 241 360 6/1/2013 1 0 0   698945.69
0.0375 3241.81 6/1/2013 0 0 242 360 6/1/2013 1 0 0   699944.19 0.0375 3246.44
6/1/2013 0 0 243 360 5/1/2013 1 0 0   1036522.39 0.035 4669.17 6/1/2013 0 0 244
360 5/1/2013 1 0 0   993969.96 0.035 4477.48 6/1/2013 0 0 245 360 5/1/2013 1 0 0
  662396.38 0.03375 2939.94 6/1/2013 0 0 246 360 6/1/2013 1 0 0   691234.08
0.03625 3157.24 6/1/2013 0 0 247 360 6/1/2013 1 0 0   742879.42 0.0375 3445.58
6/1/2013 0 0 248 360 6/1/2013 1 0 0   806783.03 0.0375 3741.97 6/1/2013 0 0 249
360 6/1/2013 1 0 0   960582.78 0.03875 4523.68 6/1/2013 0 0 250 360 6/1/2013 1 0
0   713896.73 0.03875 3361.96 6/1/2013 0 0 251 360 5/1/2013 1 0 0   939656.47
0.0375 4364.86 6/1/2013 0 0 252 360 6/1/2013 1 0 0   852673.74 0.0375 3955.01
6/1/2013 0 0 253 360 5/1/2013 1 0 0   917284.93 0.03875 4326.18 6/1/2013 0 0 254
360 6/1/2013 1 0 0   705435.9 0.0375 3271.91 6/1/2013 0 0 255 360 6/1/2013 1 0 0
  730921.61 0.03875 3442.14 6/1/2013 0 0 256 360 6/1/2013 1 0 0   1098230.69
0.03375 4863.06 6/1/2013 0 0 257 360 6/1/2013 1 0 0   876677.6 0.0375 4066.15
6/1/2013 0 0 258 360 6/1/2013 1 0 0   631109.51 0.04125 3062.99 6/1/2013 0 0 259
360 6/1/2013 1 0 0   634022.3 0.03625 2895.93 6/1/2013 0 0 260 360 6/1/2013 1 0
0   516238.35 0.03875 2431.13 6/1/2013 0 0 261 360 6/1/2013 1 0 0   686986.44
0.03875 3235.23 6/1/2013 0 0 262 360 6/1/2013 1 0 0   998559.18 0.04 4774.15
6/1/2013 0 0 263 360 6/1/2013 1 0 0   998526.8 0.03875 4702.37 6/1/2013 0 0 264
360 6/1/2013 1 0 0   928660.04 0.04 4439.96 6/1/2013 0 0 265 360 6/1/2013 1 0 0
  998559.18 0.04 4774.15 6/1/2013 0 0 266 360 3/1/2013 1 0 0   1199865.33 0.035
5422.21 6/1/2013 0 0 267 360 4/1/2013 1 0 0   965406.94 0.035 4355.73 6/1/2013 0
0 268 360 5/1/2013 1 0 0   717730.46 0.035 3233.12 6/1/2013 0 0 269 360 5/1/2013
1 0 0   1463270.92 0.03375 6489.97 6/1/2013 0 0 270 360 5/1/2013 1 0 0  
1958806.02 0.035 8823.73 6/1/2013 0 0 271 360 4/1/2013 1 0 0   497632.45 0.035
2245.22 6/1/2013 0 0 272 360 5/1/2013 1 0 0   995900.32 0.03375 4417.43 6/1/2013
0 0 273 360 5/1/2013 1 0 0   664010.79 0.03875 3136.48 6/1/2013 0 0 274 360
5/1/2013 1 0 0   996915.99 0.03625 4560.51 6/1/2013 0 0 275 360 5/1/2013 1 0 0  
728842.7 0.03875 3437.43 6/1/2013 0 0 276 360 5/1/2013 1 0 0   861450.19 0.03875
4062.85 6/1/2013 0 0 277 360 5/1/2013 1 0 0   947005.46 0.035 4265.92 6/1/2013 0
0 278 360 5/1/2013 1 0 0   766531.15 0.03875 3615.18 6/1/2013 0 0 279 360
6/1/2013 1 0 0   978588 0.04 4678.67 6/1/2013 0 0 280 360 6/1/2013 1 0 0  
583139.64 0.03875 2746.18 6/1/2013 0 0 281 360 5/1/2013 1 0 0   841204.39 0.0375
3907.54 6/1/2013 0 0 282 360 5/1/2013 1 0 0   554430.51 0.04125 2694.65 6/1/2013
0 0 283 360 5/1/2013 1 0 0   1188902.21 0.0375 5522.65 6/1/2013 0 0 284 360
5/1/2013 1 0 0   638111.25 0.03875 3009.52 6/1/2013 0 0 285 360 5/1/2013 1 0 0  
492974.96 0.03625 2255.17 6/1/2013 0 0 286 360 6/1/2013 1 0 0   592705.94 0.0375
2749.05 6/1/2013 0 0 287 360 6/1/2013 1 0 0   708954.03 0.03875 3338.68 6/1/2013
0 0 288 360 6/1/2013 1 0 0   1018463.72 0.0375 4723.78 6/1/2013 0 0 289 360
5/1/2013 1 0 0   445950.48 0.0375 2071.52 6/1/2013 0 0 290 360 5/1/2013 1 0 0  
658008.77 0.0375 3056.56 6/1/2013 0 0 291 360 5/1/2013 1 0 0   693900.15 0.0375
3223.28 6/1/2013 0 0 292 360 5/1/2013 1 0 0   462201.32 0.0375 2147 6/1/2013 0 0
293 360 5/1/2013 1 0 0   924639.57 0.03625 4229.88 6/1/2013 0 0 294 360 6/1/2013
1 0 0   650561.31 0.04 3110.36 6/1/2013 0 0 295 360 6/1/2013 1 0 0   668968.42
0.03625 3055.54 6/1/2013 0 0 296 360 6/1/2013 1 0 0   953561.63 0.0375 4422.75
6/1/2013 0 0 297 360 5/1/2013 1 0 0   587023.58 0.0375 2726.82 6/1/2013 0 0 298
360 5/1/2013 1 0 0   733329.42 0.03875 3458.59 6/1/2013 0 0 299 360 6/1/2013 1 0
0   652059.14 0.04 3117.52 6/1/2013 0 0 300 360 5/1/2013 1 0 0   647995.4
0.03625 2964.33 6/1/2013 0 0 301 360 6/1/2013 1 0 0   1033870.35 0.035 4649.86
6/1/2013 0 0 302 360 6/1/2013 1 0 0   906691.74 0.04 4334.93 6/1/2013 0 0 303
360 6/1/2013 1 0 0   659005.94 0.0375 3056.56 6/1/2013 0 0 304 360 6/1/2013 1 0
0   778850.9 0.03875 3667.85 6/1/2013 0 0 305 360 6/1/2013 1 0 0   693929.92
0.03625 3169.56 6/1/2013 0 0 306 360 6/1/2013 1 0 0   718915.57 0.0375 3334.43
6/1/2013 0 0 307 360 6/1/2013 1 0 0   507251.62 0.03875 2388.8 6/1/2013 0 0 308
360 6/1/2013 1 0 0   599096.31 0.0375 2778.69 6/1/2013 0 0 309 360 6/1/2013 1 0
0   798821.43 0.03875 3761.9 6/1/2013 0 0 310 360 6/1/2013 1 0 0   684989.38
0.03875 3225.83 6/1/2013 0 0 311 360 5/1/2013 1 0 0   492758.83 0.0375 2288.95
6/1/2013 0 0 312 360 6/1/2013 1 0 0   998526.8 0.03875 4702.37 6/1/2013 0 0 313
360 6/1/2013 1 0 0   748919.39 0.04 3580.61 6/1/2013 0 0 314 360 6/1/2013 1 0 0
  505270.95 0.04 2415.72 6/1/2013 0 0 315 360 5/1/2013 1 0 0   720770.26 0.03625
3297.25 6/1/2013 0 0 316 360 5/1/2013 1 0 0   897224.39 0.03625 4104.46 6/1/2013
0 0 317 360 6/1/2013 1 0 0   536231.13 0.0375 2487.12 6/1/2013 0 0 318 360
6/1/2013 1 0 0   693976.12 0.03875 3268.15 6/1/2013 0 0 319 360 6/1/2013 1 0 0  
543472.36 0.03875 2562.79 6/1/2013 0 0 320 360 6/1/2013 1 0 0   829013.78
0.03875 3907.67 6/1/2013 0 0 321 360 5/1/2013 1 0 0   822655.06 0.03625 3763.34
6/1/2013 0 0 322 360 6/1/2013 1 0 0   804786.04 0.0375 3732.71 6/1/2013 0 0 323
360 6/1/2013 1 0 0   870657.4 0.03625 3976.77 6/1/2013 0 0 324 180 6/1/2013 1 0
0   725788.16 0.03 5034.34 6/1/2013 0 0 325 360 5/1/2013 1 0 0   1338815.45
0.03625 6156.69 6/1/2013 0 0 326 360 5/1/2013 1 0 0   991863.62 0.035 4467.99
6/1/2013 0 0 327 360 6/1/2013 1 0 0   659526.94 0.03875 3105.92 6/1/2013 0 0 328
360 6/1/2013 1 0 0   1078373.35 0.0375 5001.65 6/1/2013 0 0 329 360 5/1/2013 1 0
0   495506.52 0.0375 2301.71 6/1/2013 0 0 330 360 5/1/2013 1 0 0   558882.15
0.04 2675.91 6/1/2013 0 0 331 360 5/1/2013 1 0 0   663762.72 0.0425 3274.35
6/1/2013 0 0 332 360 5/1/2013 1 0 0   969929.1 0.03875 4574.47 6/1/2013 0 0 333
360 6/1/2013 1 0 0   649042.42 0.03875 3056.54 6/1/2013 0 0 334 360 6/1/2013 1 0
0   494753.7 0.0375 2294.74 6/1/2013 0 0 335 360 5/1/2013 1 0 0   722860.41
0.03875 3409.22 6/1/2013 0 0 336 360 6/1/2013 1 0 0   733917.2 0.03875 3456.24
6/1/2013 0 0 337 360 6/1/2013 1 0 0   941548.09 0.03625 4300.56 6/1/2013 0 0 338
360 6/1/2013 1 0 0   678021.68 0.04 3241.65 6/1/2013 0 0 339 360 6/1/2013 1 0 0
  801843.03 0.04 3833.64 6/1/2013 0 0 340 360 6/1/2013 1 0 0   517219.81 0.0375
2398.94 6/1/2013 0 0 341 360 6/1/2013 1 0 0   591088.51 0.03625 2699.82 6/1/2013
0 0 342 360 5/1/2013 1 0 0   546418.22 0.04 2616.24 6/1/2013 0 0 343 360
6/1/2013 1 0 0   768865.63 0.03875 3620.83 6/1/2013 0 0 344 360 6/1/2013 1 0 0  
509281.42 0.04125 2471.71 6/1/2013 0 0 345 360 6/1/2013 1 0 0   499246.92 0.0375
2315.58 6/1/2013 0 0 346 360 6/1/2013 1 0 0   589111.37 0.0375 2732.38 6/1/2013
0 0 347 360 6/1/2013 1 0 0   497665.76 0.03875 2343.66 6/1/2013 0 0 348 360
6/1/2013 1 0 0   638119.63 0.0425 3143.5 6/1/2013 0 0 349 360 6/1/2013 1 0 0  
571157.32 0.03875 2689.76 6/1/2013 0 0 350 360 6/1/2013 1 0 0   524209.27 0.0375
2431.36 6/1/2013 0 0 351 360 6/1/2013 1 0 0   559173.35 0.04125 2714.04 6/1/2013
0 0 352 360 6/1/2013 1 0 0   686986.44 0.03875 3235.23 6/1/2013 0 0 353 360
6/1/2013 1 0 0   698945.69 0.0375 3241.81 6/1/2013 0 0 354 360 6/1/2013 1 0 0  
858760.9 0.04 4105.77 6/1/2013 0 0 355 360 6/1/2013 1 0 0   499279.59 0.04
2387.08 6/1/2013 0 0 356 360 6/1/2013 1 0 0   918674.45 0.04 4392.22 6/1/2013 0
0 357 360 6/1/2013 1 0 0   997495.36 0.0375 4626.52 6/1/2013 0 0 358 360
6/1/2013 1 0 0   964545.05 0.0375 4473.7 6/1/2013 0 0 359 360 5/1/2013 1 0 0  
902001.97 0.03625 4127.26 6/1/2013 0 0 360 360 6/1/2013 1 0 0   1029764.15 0.04
4923.35 6/1/2013 0 0 361 360 6/1/2013 1 0 0   799845.9 0.04 3824.1 6/1/2013 0 0
362 360 6/1/2013 1 0 0   768366.37 0.03875 3618.47 6/1/2013 0 0 363 360 6/1/2013
1 0 0   682923.53 0.035 3071.47 6/1/2013 0 0 364 360 5/1/2013 1 0 0   1053461.06
0.03625 4819.19 6/1/2013 0 0 365 360 6/1/2013 1 0 0   626306 0.03625 2860.86
6/1/2013 0 0 366 360 6/1/2013 1 0 0   499279.59 0.04 2387.08 6/1/2013 0 0 367
360 6/1/2013 1 0 0   674027.45 0.04 3222.55 6/1/2013 0 0 368 360 6/1/2013 1 0 0
  614113.9 0.04 2936.1 6/1/2013 0 0 369 360 6/1/2013 1 0 0   1479790.75 0.03875
6968.79 6/1/2013 0 0 370 360 6/1/2013 1 0 0   599116.08 0.03875 2821.42 6/1/2013
0 0 371 360 6/1/2013 1 0 0   586135.23 0.03875 2760.29 6/1/2013 0 0 372 360
6/1/2013 1 0 0   818791.98 0.03875 3855.94 6/1/2013 0 0 373 360 6/1/2013 1 0 0  
515023.13 0.0375 2388.75 6/1/2013 0 0 374 360 6/1/2013 1 0 0   570177.29 0.04
2726.04 6/1/2013 0 0 375 360 5/1/2013 1 0 0   498491.49 0.0375 2315.58 6/1/2013
0 0 376 360 6/1/2013 1 0 0   624079.25 0.03875 2938.98 6/1/2013 0 0 377 360
6/1/2013 1 0 0   941610.76 0.03875 4434.34 6/1/2013 0 0 378 360 6/1/2013 1 0 0  
1302578.21 0.03875 6134.24 6/1/2013 0 0 379 360 6/1/2013 1 0 0   966573.94
0.03875 4551.89 6/1/2013 0 0 380 360 6/1/2013 1 0 0   1546618.38 0.04 7394.45
6/1/2013 0 0 381 360 5/1/2013 1 0 0   907373.33 0.04 4344.48 6/1/2013 0 0 382
360 5/1/2013 1 0 0   622117.38 0.0375 2889.84 6/1/2013 0 0 383 360 6/1/2013 1 0
0   965575.41 0.03875 4547.19 6/1/2013 0 0 384 360 5/1/2013 1 0 0   730884.24
0.04 3499.45 6/1/2013 0 0 385 360 6/1/2013 1 0 0   624058.66 0.0375 2894.47
6/1/2013 0 0 386 360 5/1/2013 1 0 0   786467.03 0.03625 3597.79 6/1/2013 0 0 387
360 6/1/2013 1 0 0   579164.32 0.04 2769.01 6/1/2013 0 0 388 360 6/1/2013 1 0 0
  954841.25 0.03875 4496.64 6/1/2013 0 0 389 360 6/1/2013 1 0 0   758803.93
0.035 3412.74 6/1/2013 0 0 390 360 6/1/2013 1 0 0   623120.79 0.04125 3024.21
6/1/2013 0 0 391 360 6/1/2013 1 0 0   1218202.69 0.03875 5736.89 6/1/2013 0 0
392 360 6/1/2013 1 0 0   602311.36 0.03875 2836.47 6/1/2013 0 0 393 360 6/1/2013
1 0 0   998526.8 0.03875 4702.37 6/1/2013 0 0 394 360 6/1/2013 1 0 0   933591.75
0.0375 4330.13 6/1/2013 0 0 395 360 6/1/2013 1 0 0   690957.74 0.0375 3204.76
6/1/2013 0 0 396 360 6/1/2013 1 0 0   639077.87 0.04 3055.46 6/1/2013 0 0 397
360 5/1/2013 1 0 0   498490.5 0.0375 2315.57 6/1/2013 0 0 398 360 5/1/2013 1 0 0
  643179.27 0.04125 3125.99 6/1/2013 0 0 399 360 5/1/2013 1 0 0   665984.64
0.0375 3093.61 6/1/2013 0 0 400 360 5/1/2013 1 0 0   1046832.14 0.0375 4862.71
6/1/2013 0 0 401 360 6/1/2013 1 0 0   535494.43 0.04125 2598.93 6/1/2013 0 0 402
360 6/1/2013 1 0 0   1467785.95 0.0375 6807.8 6/1/2013 0 0 403 360 5/1/2013 1 0
0   996116.44 0.04 4769.38 6/1/2013 0 0 404 360 6/1/2013 1 0 0   750892.15
0.03875 3536.18 6/1/2013 0 0 405 360 6/1/2013 1 0 0   770887.68 0.04 3685.65
6/1/2013 0 0 406 360 6/1/2013 1 0 0   664083.81 0.0425 3271.4 6/1/2013 0 0 407
360 6/1/2013 1 0 0   613115.34 0.04 2931.33 6/1/2013 0 0 408 360 6/1/2013 1 0 0
  996030.48 0.03875 4690.61 6/1/2013 0 0 409 360 6/1/2013 1 0 0   758880.37
0.03875 3573.8 6/1/2013 0 0 410 360 6/1/2013 1 0 0   1118350.01 0.03875 5266.66
6/1/2013 0 0 411 360 6/1/2013 1 0 0   967390.76 0.0375 4486.9 6/1/2013 0 0 412
360 5/1/2013 1 0 0   560947.31 0.0425 2767.16 6/1/2013 0 0 413 360 6/1/2013 1 0
0   528784.58 0.03625 2415.25 6/1/2013 0 0 414 360 5/1/2013 1 0 0   1196458.59
0.03875 5642.85 6/1/2013 0 0 415 360 6/1/2013 1 0 0   1547716.54 0.03875 7288.67
6/1/2013 0 0 416 360 5/1/2013 1 0 0   513446.23 0.0375 2385.05 6/1/2013 0 0 417
360 6/1/2013 1 0 0   712425.36 0.0375 3304.33 6/1/2013 0 0 418 360 5/1/2013 1 0
0   847261.77 0.03375 3757.82 6/1/2013 0 0 419 360 6/1/2013 1 0 0   582340.83
0.03875 2742.42 6/1/2013 0 0 420 360 5/1/2013 1 0 0   777646.73 0.0375 3612.3
6/1/2013 0 0 421 360 6/1/2013 1 0 0   610059.26 0.03625 2786.47 6/1/2013 0 0 422
360 6/1/2013 1 0 0   598077.73 0.03625 2731.75 6/1/2013 0 0 423 360 5/1/2013 1 0
0   800523.54 0.03625 3662.09 6/1/2013 0 0 424 360 6/1/2013 1 0 0   718962.61
0.04 3437.39 6/1/2013 0 0 425 360 6/1/2013 1 0 0   648999.21 0.03625 2964.33
6/1/2013 0 0 426 360 6/1/2013 1 0 0   862793.23 0.03875 4067.55 6/1/2013 0 0 427
360 6/1/2013 1 0 0   579067.09 0.03375 2564.16 6/1/2013 0 0 428 360 6/1/2013 1 0
0   998526.8 0.03875 4702.37 6/1/2013 0 0 429 360 6/1/2013 1 0 0   541752.58
0.0425 2668.77 6/1/2013 0 0 430 360 6/1/2013 1 0 0   803787.55 0.0375 3728.08
6/1/2013 0 0 431 360 6/1/2013 1 0 0   749378.34 0.0375 3487.26 6/1/2013 0 0 432
360 6/1/2013 1 0 0   691979.07 0.03875 3258.74 6/1/2013 0 0 433 360 5/1/2013 1 0
0   555182.51 0.03625 2539.75 6/1/2013 0 0 434 360 6/1/2013 1 0 0   958554.09
0.0375 4445.91 6/1/2013 0 0 435 360 6/1/2013 1 0 0   998526.8 0.03875 4702.37
6/1/2013 0 0 436 360 6/1/2013 1 0 0   550387.97 0.03875 2591.95 6/1/2013 0 0 437
360 6/1/2013 1 0 0   631005.37 0.035 2837.96 6/1/2013 0 0 438 360 6/1/2013 1 0 0
  443331.27 0.0375 2056.23 6/1/2013 0 0 439 360 6/1/2013 1 0 0   998426.22 0.035
4490.45 6/1/2013 0 0 440 360 6/1/2013 1 0 0   743852.94 0.03625 3397.58 6/1/2013
0 0 441 360 6/1/2013 1 0 0   1497740.77 0.0375 6946.73 6/1/2013 0 0 442 360
6/1/2013 1 0 0   519299.55 0.04375 2596.28 6/1/2013 0 0 443 360 5/1/2013 1 0 0  
837409.43 0.03625 3830.83 6/1/2013 0 0 444 360 5/1/2013 1 0 0   534382.88 0.0375
2482.3 6/1/2013 0 0 445 360 6/1/2013 1 0 0   529019.49 0.03875 2491.32 6/1/2013
0 0 446 360 6/1/2013 1 0 0   641353.76 0.03875 3020.33 6/1/2013 0 0 447 360
5/1/2013 1 0 0   687918.25 0.0375 3195.5 6/1/2013 0 0 448 360 5/1/2013 1 0 0  
705956.4 0.04 3380.1 6/1/2013 0 0 449 360 5/1/2013 1 0 0   996748.17 0.035 4490
6/1/2013 0 0 450 360 5/1/2013 1 0 0   686811.81 0.04 3288.44 6/1/2013 0 0 451
360 6/1/2013 1 0 0   773883.36 0.04 3699.97 6/1/2013 0 0 452 360 6/1/2013 1 0 0
  898644.46 0.0375 4168.04 6/1/2013 0 0 453 360 6/1/2013 1 0 0   511210.46
0.04375 2555.84 6/1/2013 0 0 454 360 6/1/2013 1 0 0   684989.38 0.03875 3225.83
6/1/2013 0 0 455 180 4/1/2013 1 0 0   987393.38 0.03625 7210.37 6/1/2013 0 0 456
360 5/1/2013 1 0 0   518499.05 0.04 2482.56 6/1/2013 0 0 457 360 5/1/2013 1 0 0
  506398.7 0.035 2281.15 6/1/2013 0 0 458 360 5/1/2013 1 0 0   518431.15 0.0375
2408.2 6/1/2013 0 0 459 360 6/1/2013 1 0 0   573534.86 0.0375 2660.14 6/1/2013 0
0 460 360 6/1/2013 1 0 0   1597642.88 0.03875 7523.79 6/1/2013 0 0 461 360
5/1/2013 1 0 0   672918.28 0.03625 3078.35 6/1/2013 0 0 462 360 6/1/2013 1 0 0  
669512.22 0.03875 3152.94 6/1/2013 0 0 463 360 6/1/2013 1 0 0   599115.47
0.03875 2821.42 6/1/2013 0 0 464 360 6/1/2013 1 0 0   853740.41 0.03875 4020.53
6/1/2013 0 0 465 360 5/1/2013 1 0 0   727892.9 0.04 3485.13 6/1/2013 0 0 466 360
5/1/2013 1 0 0   692948.93 0.03875 3268.15 6/1/2013 0 0 467 360 6/1/2013 1 0 0  
946664.27 0.04125 4594.48 6/1/2013 0 0 468 360 5/1/2013 1 0 0   703869.98 0.0375
3269.6 6/1/2013 0 0 469 360 6/1/2013 1 0 0   1123267.86 0.03625 5130.58 6/1/2013
0 0 470 360 5/1/2013 1 0 0   722812.66 0.0375 3357.59 6/1/2013 0 0 471 360
5/1/2013 1 0 0   747737.23 0.0375 3473.37 6/1/2013 0 0 472 360 5/1/2013 1 0 0  
689957.79 0.03875 3254.04 6/1/2013 0 0 473 360 6/1/2013 1 0 0   743877.92 0.0375
3450.21 6/1/2013 0 0 474 360 5/1/2013 1 0 0   996982.97 0.0375 4631.16 6/1/2013
0 0 475 360 6/1/2013 1 0 0   985545.95 0.03875 4641.24 6/1/2013 0 0 476 360
5/1/2013 1 0 0   1744483.74 0.035 7858.28 6/1/2013 0 0 477 360 6/1/2013 1 0 0  
883724.87 0.04 4225.13 6/1/2013 0 0 478 360 6/1/2013 1 0 0   810803.75 0.03875
3818.33 6/1/2013 0 0 479 360 6/1/2013 1 0 0   954841.25 0.03875 4496.64 6/1/2013
0 0 480 360 6/1/2013 1 0 0   738610.27 0.03875 3478.34 6/1/2013 0 0 481 360
6/1/2013 1 0 0   629051.12 0.0375 2917.63 6/1/2013 0 0 482 360 6/1/2013 1 0 0  
998559.18 0.04 4774.15 6/1/2013 0 0 483 360 6/1/2013 1 0 0   934651.39 0.04
4468.61 6/1/2013 0 0 484 360 6/1/2013 1 0 0   790833.22 0.03875 3724.28 6/1/2013
0 0 485 360 5/1/2013 1 0 0   1186409.74 0.0375 5511.08 6/1/2013 0 0 486 360
6/1/2013 1 0 0   748618.5 0.03875 3525.48 6/1/2013 0 0 487 360 6/1/2013 1 0 0  
599116.08 0.03875 2821.42 6/1/2013 0 0 488 360 6/1/2013 1 0 0   459307.16 0.0375
2130.33 6/1/2013 0 0 489 360 5/1/2013 1 0 0   909367.56 0.04 4354.03 6/1/2013 0
0 490 360 6/1/2013 1 0 0   631068.93 0.03875 2971.9 6/1/2013 0 0 491 360
6/1/2013 1 0 0   561132.12 0.03875 2642.54 6/1/2013 0 0 492 360 6/1/2013 1 0 0  
718915.57 0.0375 3334.43 6/1/2013 0 0 493 360 4/1/2013 1 0 0   696827.18 0.0375
3241.81 6/1/2013 0 0 494 360 6/1/2013 1 0 0   1422805.96 0.03625 6498.73
6/1/2013 0 0 495 360 5/1/2013 1 0 0   598149.59 0.03625 2736.31 6/1/2013 0 0 496
360 6/1/2013 1 0 0   659005.94 0.0375 3056.56 6/1/2013 0 0 497 360 6/1/2013 1 0
0   846750.72 0.03875 3987.61 6/1/2013 0 0 498 360 5/1/2013 1 0 0   1159413.29
0.03625 5303.88 6/1/2013 0 0 499 360 5/1/2013 1 0 0   1196299.18 0.03625 5472.62
6/1/2013 0 0 500 360 4/1/2013 1 0 0   577371.09 0.0375 2686.07 6/1/2013 0 0 501
360 5/1/2013 1 0 0   648380.86 0.03875 3057.95 6/1/2013 0 0 502 360 5/1/2013 1 0
0   714836.8 0.0375 3320.54 6/1/2013 0 0 503 360 5/1/2013 1 0 0   701975.71
0.0375 3260.8 6/1/2013 0 0 504 360 6/1/2013 1 0 0   998559.18 0.04 4774.15
6/1/2013 0 0 505 360 6/1/2013 1 0 0   745899.52 0.03875 3512.67 6/1/2013 0 0 506
360 5/1/2013 1 0 0   709094.19 0.0375 3293.86 6/1/2013 0 0 507 360 6/1/2013 1 0
0   507251.62 0.03875 2388.8 6/1/2013 0 0 508 360 5/1/2013 1 0 0   598149.59
0.03625 2736.31 6/1/2013 0 0 509 360 6/1/2013 1 0 0   998460.32 0.03625 4560.51
6/1/2013 0 0 510 360 6/1/2013 1 0 0   897675.59 0.03875 4227.43 6/1/2013 0 0 511
360 6/1/2013 1 0 0   824728.23 0.03625 3766.98 6/1/2013 0 0 512 360 6/1/2013 1 0
0   649021 0.0375 3010.25 6/1/2013 0 0 513 360 5/1/2013 1 0 0   505703.17
0.03875 2385.04 6/1/2013 0 0 514 360 5/1/2013 1 0 0   514443.21 0.0375 2389.68
6/1/2013 0 0 515 360 6/1/2013 1 0 0   602840.66 0.0375 2796.06 6/1/2013 0 0 516
360 6/1/2013 1 0 0   612695.33 0.03875 2885.37 6/1/2013 0 0 517 360 5/1/2013 1 0
0   1016989.81 0.03875 4796.42 6/1/2013 0 0 518 360 6/1/2013 1 0 0   678998.22
0.03875 3197.61 6/1/2013 0 0 519 360 6/1/2013 1 0 0   1117238.94 0.035 5024.81
6/1/2013 0 0 520 360 6/1/2013 1 0 0   1058403.47 0.0375 4909.03 6/1/2013 0 0 521
360 6/1/2013 1 0 0   558394.29 0.04 2669.71 6/1/2013 0 0 522 360 6/1/2013 1 0 0
  688484.23 0.03875 3242.28 6/1/2013 0 0 523 360 5/1/2013 1 0 0   997113.54 0.04
4774.15 6/1/2013 0 0 524 360 4/1/2013 1 0 0   1226663.95 0.035 5534.48 6/1/2013
0 0 525 360 5/1/2013 1 0 0   685924.28 0.0375 3186.24 6/1/2013 0 0 526 360
5/1/2013 1 0 0   528400.98 0.0375 2454.51 6/1/2013 0 0 527 360 6/1/2013 1 0 0  
495269.29 0.03875 2332.38 6/1/2013 0 0 528 360 6/1/2013 1 0 0   694435.71 0.0375
3221.2 6/1/2013 0 0 529 360 5/1/2013 1 0 0   797741.73 0.04125 3877.2 6/1/2013 0
0 530 360 6/1/2013 1 0 0   587133.76 0.03875 2764.99 6/1/2013 0 0 531 360
5/1/2013 1 0 0   807609.55 0.03875 3808.92 6/1/2013 0 0 532 360 5/1/2013 1 0 0  
502327.98 0.04125 2441.42 6/1/2013 0 0 533 360 6/1/2013 1 0 0   913621.87 0.0375
4237.51 6/1/2013 0 0 534 360 5/1/2013 1 0 0   927315.59 0.04 4439.96 6/1/2013 0
0 535 360 5/1/2013 1 0 0   1355986.42 0.03875 6395.22 6/1/2013 0 0 536 360
5/1/2013 1 0 0   861615.04 0.0425 4250.36 6/1/2013 0 0 537 360 6/1/2013 1 0 0  
779923.98 0.0425 3842.05 6/1/2013 0 0 538 360 6/1/2013 1 0 0   900700.38 0.04
4306.29 6/1/2013 0 0 539 360 6/1/2013 1 0 0   546860.94 0.04 2614.56 6/1/2013 0
0 540 360 6/1/2013 1 0 0   495285.35 0.04 2367.98 6/1/2013 0 0 541 360 6/1/2013
1 0 0   718939.29 0.03875 3385.71 6/1/2013 0 0 542 360 6/1/2013 1 0 0  
873739.28 0.04 4177.38 6/1/2013 0 0 543 360 6/1/2013 1 0 0   582359.71 0.04
2784.29 6/1/2013 0 0 544 360 6/1/2013 1 0 0   659110.97 0.04375 3295.28 6/1/2013
0 0 545 360 6/1/2013 1 0 0   755859.84 0.0375 3505.79 6/1/2013 0 0 546 360
6/1/2013 1 0 0   545195.64 0.03875 2567.49 6/1/2013 0 0 547 360 5/1/2013 1 0 0  
447176.4 0.03875 2109.01 6/1/2013 0 0 548 360 4/1/2013 1 0 0   487481.59 0.0425
2408.1 6/1/2013 0 0 549 360 5/1/2013 1 0 0   739909.93 0.03875 3489.63 6/1/2013
0 0 550 360 6/1/2013 1 0 0   798048.5 0.04 3815.5 6/1/2013 0 0 551 360 5/1/2013
1 0 0   641060.07 0.0375 2977.83 6/1/2013 0 0 552 360 5/1/2013 1 0 0   550370.95
0.03875 2595.71 6/1/2013 0 0 553 360 6/1/2013 1 0 0   532142.69 0.03375 2356.37
6/1/2013 0 0 554 360 6/1/2013 1 0 0   659005.94 0.0375 3056.56 6/1/2013 0 0 555
360 6/1/2013 1 0 0   834768.4 0.03875 3931.18 6/1/2013 0 0 556 360 5/1/2013 1 0
0   554359.15 0.03875 2614.52 6/1/2013 0 0 557 360 6/1/2013 1 0 0   471289.09
0.0375 2185.91 6/1/2013 0 0 558 360 5/1/2013 1 0 0   768126.42 0.03875 3622.71
6/1/2013 0 0 559 360 6/1/2013 1 0 0   1188246.89 0.03875 5595.82 6/1/2013 0 0
560 360 6/1/2013 1 0 0   969737.22 0.0375 4497.78 6/1/2013 0 0 561 360 6/1/2013
1 0 0   587973.21 0.035 2644.42 6/1/2013 0 0 562 360 6/1/2013 1 0 0   809179.41
0.0375 3753.09 6/1/2013 0 0 563 360 6/1/2013 1 0 0   627095.16 0.04 2998.17
6/1/2013 0 0 564 360 6/1/2013 1 0 0   518235.41 0.03875 2440.53 6/1/2013 0 0 565
360 6/1/2013 1 0 0   798821.43 0.03875 3761.9 6/1/2013 0 0 566 360 6/1/2013 1 0
0   475283.07 0.0375 2204.43 6/1/2013 0 0 567 360 6/1/2013 1 0 0   714622.04
0.0375 3314.52 6/1/2013 0 0 568 360 6/1/2013 1 0 0   712876.32 0.035 3206.18
6/1/2013 0 0 569 360 5/1/2013 1 0 0   997048.84 0.03875 4702.37 6/1/2013 0 0 570
360 6/1/2013 1 0 0   671609.13 0.03875 3162.81 6/1/2013 0 0 571 360 6/1/2013 1 0
0   589130.81 0.03875 2774.4 6/1/2013 0 0 572 360 6/1/2013 1 0 0   620684.26
0.03875 2922.99 6/1/2013 0 0 573 360 6/1/2013 1 0 0   718915.57 0.0375 3334.43
6/1/2013 0 0 574 360 5/1/2013 1 0 0   508427.16 0.03625 2325.86 6/1/2013 0 0 575
360 5/1/2013 1 0 0   671468.05 0.0375 3119.08 6/1/2013 0 0 576 360 6/1/2013 1 0
0   996729.44 0.03875 4693.91 6/1/2013 0 0 577 360 6/1/2013 1 0 0   773832.73
0.0375 3589.15 6/1/2013 0 0 578 360 6/1/2013 1 0 0   679974.31 0.0375 3153.82
6/1/2013 0 0 579 360 6/1/2013 1 0 0   688506.55 0.04 3291.78 6/1/2013 0 0 580
360 6/1/2013 1 0 0   609101.34 0.03875 2868.45 6/1/2013 0 0 581 360 5/1/2013 1 0
0   709998.47 0.03875 3348.56 6/1/2013 0 0 582 360 6/1/2013 1 0 0   671010.01
0.03875 3159.99 6/1/2013 0 0 583 360 5/1/2013 1 0 0   945139.86 0.0375 4390.34
6/1/2013 0 0 584 360 6/1/2013 1 0 0   1087125.17 0.0425 5355.38 6/1/2013 0 0 585
360 6/1/2013 1 0 0   619039.33 0.04 2959.97 6/1/2013 0 0 586 360 6/1/2013 1 0 0
  996062.78 0.04 4762.22 6/1/2013 0 0 587 360 6/1/2013 1 0 0   699513 0.04125
3394.97 6/1/2013 0 0 588 360 6/1/2013 1 0 0   718915.57 0.0375 3334.43 6/1/2013
0 0 589 360 6/1/2013 1 0 0   675089.41 0.04375 3375.17 6/1/2013 0 0 590 360
6/1/2013 1 0 0   696073.03 0.03875 3278.02 6/1/2013 0 0 591 360 5/1/2013 1 0 0  
857405.37 0.0375 3982.79 6/1/2013 0 0 592 360 6/1/2013 1 0 0   879758.68 0.04125
4269.76 6/1/2013 0 0 593 360 6/1/2013 1 0 0   737911.3 0.03875 3475.05 6/1/2013
0 0 594 360 6/1/2013 1 0 0   790858.87 0.04 3781.13 6/1/2013 0 0 595 360
6/1/2013 1 0 0   687008.71 0.04 3284.62 6/1/2013 0 0 596 360 6/1/2013 1 0 0  
920671.56 0.04 4401.77 6/1/2013 0 0 597 360 6/1/2013 1 0 0   848747.77 0.03875
3997.02 6/1/2013 0 0 598 360 6/1/2013 1 0 0   1048453.14 0.03875 4937.49
6/1/2013 0 0 599 360 6/1/2013 1 0 0   790833.22 0.03875 3724.28 6/1/2013 0 0



 



  41 42 43 44 45 46 47 48 49 50 51   ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) 1                       2                       3                
      4                       5                       6                       7
                      8                       9                       10        
              11                       12                       13              
        14                       15                       16                    
  17                       18                       19                       20
                      21                       22                       23      
                24                       25                       26            
          27                       28                       29                  
    30                       31                       32                      
33                       34                       35                       36  
                    37                       38                       39        
              40                       41                       42              
        43                       44                       45                    
  46                       47                       48                       49
                      50                       51                       52      
                53                       54                       55            
          56                       57                       58                  
    59                       60                       61                      
62                       63                       64                       65  
                    66                       67                       68        
              69                       70                       71              
        72                       73                       74                    
  75                       76                       77                       78
                      79                       80                       81      
                82                       83                       84            
          85                       86                       87                  
    88                       89                       90                      
91                       92                       93                       94  
                    95                       96                       97        
              98                       99                       100            
          101                       102                       103              
        104                       105                       106                
      107                       108                       109                  
    110                       111                       112                    
  113                       114                       115                      
116                       117                       118                      
119                       120                       121                      
122                       123                       124                      
125                       126                       127                      
128                       129                       130                      
131                       132                       133                      
134                       135                       136                      
137                       138                       139                      
140                       141                       142                      
143                       144                       145                      
146                       147                       148                      
149                       150                       151                      
152                       153                       154                      
155                       156                       157                      
158                       159                       160                      
161                       162                       163                      
164                       165                       166                      
167                       168                       169                      
170                       171                       172                      
173                       174                       175                      
176                       177                       178                      
179                       180                       181                      
182                       183                       184                      
185                       186                       187                      
188                       189                       190                      
191                       192                       193                      
194                       195                       196                      
197                       198                       199                      
200                       201                       202                      
203                       204                       205                      
206                       207                       208                      
209                       210                       211                      
212                       213                       214                      
215                       216                       217                      
218                       219                       220                      
221                       222                       223                      
224                       225                       226                      
227                       228                       229                      
230                       231                       232                      
233                       234                       235                      
236                       237                       238                      
239                       240                       241                      
242                       243                       244                      
245                       246                       247                      
248                       249                       250                      
251                       252                       253                      
254                       255                       256                      
257                       258                       259                      
260                       261                       262                      
263                       264                       265                      
266                       267                       268                      
269                       270                       271                      
272                       273                       274                      
275                       276                       277                      
278                       279                       280                      
281                       282                       283                      
284                       285                       286                      
287                       288                       289                      
290                       291                       292                      
293                       294                       295                      
296                       297                       298                      
299                       300                       301                      
302                       303                       304                      
305                       306                       307                      
308                       309                       310                      
311                       312                       313                      
314                       315                       316                      
317                       318                       319                      
320                       321                       322                      
323                       324                       325                      
326                       327                       328                      
329                       330                       331                      
332                       333                       334                      
335                       336                       337                      
338                       339                       340                      
341                       342                       343                      
344                       345                       346                      
347                       348                       349                      
350                       351                       352                      
353                       354                       355                      
356                       357                       358                      
359                       360                       361                      
362                       363                       364                      
365                       366                       367                      
368                       369                       370                      
371                       372                       373                      
374                       375                       376                      
377                       378                       379                      
380                       381                       382                      
383                       384                       385                      
386                       387                       388                      
389                       390                       391                      
392                       393                       394                      
395                       396                       397                      
398                       399                       400                      
401                       402                       403                      
404                       405                       406                      
407                       408                       409                      
410                       411                       412                      
413                       414                       415                      
416                       417                       418                      
419                       420                       421                      
422                       423                       424                      
425                       426                       427                      
428                       429                       430                      
431                       432                       433                      
434                       435                       436                      
437                       438                       439                      
440                       441                       442                      
443                       444                       445                      
446                       447                       448                      
449                       450                       451                      
452                       453                       454                      
455                       456                       457                      
458                       459                       460                      
461                       462                       463                      
464                       465                       466                      
467                       468                       469                      
470                       471                       472                      
473                       474                       475                      
476                       477                       478                      
479                       480                       481                      
482                       483                       484                      
485                       486                       487                      
488                       489                       490                      
491                       492                       493                      
494                       495                       496                      
497                       498                       499                      
500                       501                       502                      
503                       504                       505                      
506                       507                       508                      
509                       510                       511                      
512                       513                       514                      
515                       516                       517                      
518                       519                       520                      
521                       522                       523                      
524                       525                       526                      
527                       528                       529                      
530                       531                       532                      
533                       534                       535                      
536                       537                       538                      
539                       540                       541                      
542                       543                       544                      
545                       546                       547                      
548                       549                       550                      
551                       552                       553                      
554                       555                       556                      
557                       558                       559                      
560                       561                       562                      
563                       564                       565                      
566                       567                       568                      
569                       570                       571                      
572                       573                       574                      
575                       576                       577                      
578                       579                       580                      
581                       582                       583                      
584                       585                       586                      
587                       588                       589                      
590                       591                       592                      
593                       594                       595                      
596                       597                       598                      
599                      



 



  52 53 54 55 56 57 58 59 60 61 62   Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator 1                       2                       3                    
  4                       5                       6                       7    
                  8                       9                       10            
          11                       12                       13                  
    14                       15                       16                      
17                       18                       19                       20  
                    21                       22                       23        
              24                       25                       26              
        27                       28                       29                    
  30                       31                       32                       33
                      34                       35                       36      
                37                       38                       39            
          40                       41                       42                  
    43                       44                       45                      
46                       47                       48                       49  
                    50                       51                       52        
              53                       54                       55              
        56                       57                       58                    
  59                       60                       61                       62
                      63                       64                       65      
                66                       67                       68            
          69                       70                       71                  
    72                       73                       74                      
75                       76                       77                       78  
                    79                       80                       81        
              82                       83                       84              
        85                       86                       87                    
  88                       89                       90                       91
                      92                       93                       94      
                95                       96                       97            
          98                       99                       100                
      101                       102                       103                  
    104                       105                       106                    
  107                       108                       109                      
110                       111                       112                      
113                       114                       115                      
116                       117                       118                      
119                       120                       121                      
122                       123                       124                      
125                       126                       127                      
128                       129                       130                      
131                       132                       133                      
134                       135                       136                      
137                       138                       139                      
140                       141                       142                      
143                       144                       145                      
146                       147                       148                      
149                       150                       151                      
152                       153                       154                      
155                       156                       157                      
158                       159                       160                      
161                       162                       163                      
164                       165                       166                      
167                       168                       169                      
170                       171                       172                      
173                       174                       175                      
176                       177                       178                      
179                       180                       181                      
182                       183                       184                      
185                       186                       187                      
188                       189                       190                      
191                       192                       193                      
194                       195                       196                      
197                       198                       199                      
200                       201                       202                      
203                       204                       205                      
206                       207                       208                      
209                       210                       211                      
212                       213                       214                      
215                       216                       217                      
218                       219                       220                      
221                       222                       223                      
224                       225                       226                      
227                       228                       229                      
230                       231                       232                      
233                       234                       235                      
236                       237                       238                      
239                       240                       241                      
242                       243                       244                      
245                       246                       247                      
248                       249                       250                      
251                       252                       253                      
254                       255                       256                      
257                       258                       259                      
260                       261                       262                      
263                       264                       265                      
266                       267                       268                      
269                       270                       271                      
272                       273                       274                      
275                       276                       277                      
278                       279                       280                      
281                       282                       283                      
284                       285                       286                      
287                       288                       289                      
290                       291                       292                      
293                       294                       295                      
296                       297                       298                      
299                       300                       301                      
302                       303                       304                      
305                       306                       307                      
308                       309                       310                      
311                       312                       313                      
314                       315                       316                      
317                       318                       319                      
320                       321                       322                      
323                       324                       325                      
326                       327                       328                      
329                       330                       331                      
332                       333                       334                      
335                       336                       337                      
338                       339                       340                      
341                       342                       343                      
344                       345                       346                      
347                       348                       349                      
350                       351                       352                      
353                       354                       355                      
356                       357                       358                      
359                       360                       361                      
362                       363                       364                      
365                       366                       367                      
368                       369                       370                      
371                       372                       373                      
374                       375                       376                      
377                       378                       379                      
380                       381                       382                      
383                       384                       385                      
386                       387                       388                      
389                       390                       391                      
392                       393                       394                      
395                       396                       397                      
398                       399                       400                      
401                       402                       403                      
404                       405                       406                      
407                       408                       409                      
410                       411                       412                      
413                       414                       415                      
416                       417                       418                      
419                       420                       421                      
422                       423                       424                      
425                       426                       427                      
428                       429                       430                      
431                       432                       433                      
434                       435                       436                      
437                       438                       439                      
440                       441                       442                      
443                       444                       445                      
446                       447                       448                      
449                       450                       451                      
452                       453                       454                      
455                       456                       457                      
458                       459                       460                      
461                       462                       463                      
464                       465                       466                      
467                       468                       469                      
470                       471                       472                      
473                       474                       475                      
476                       477                       478                      
479                       480                       481                      
482                       483                       484                      
485                       486                       487                      
488                       489                       490                      
491                       492                       493                      
494                       495                       496                      
497                       498                       499                      
500                       501                       502                      
503                       504                       505                      
506                       507                       508                      
509                       510                       511                      
512                       513                       514                      
515                       516                       517                      
518                       519                       520                      
521                       522                       523                      
524                       525                       526                      
527                       528                       529                      
530                       531                       532                      
533                       534                       535                      
536                       537                       538                      
539                       540                       541                      
542                       543                       544                      
545                       546                       547                      
548                       549                       550                      
551                       552                       553                      
554                       555                       556                      
557                       558                       559                      
560                       561                       562                      
563                       564                       565                      
566                       567                       568                      
569                       570                       571                      
572                       573                       574                      
575                       576                       577                      
578                       579                       580                      
581                       582                       583                      
584                       585                       586                      
587                       588                       589                      
590                       591                       592                      
593                       594                       595                      
596                       597                       598                      
599                      



 



  63 64 65 66 67 68 69 70   Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1           0   283 2           0   392 3        
  0   409 4           0   367 5           0   408 6           0   592 7        
  0   141 8           0   41 9           0   570 10           0   404 11        
  0   320 12           0   319 13           0   532 14           0   461 15    
      0   262 16           0   302 17           0   430 18           0   515 19
          0   433 20           0   128 21           0   478 22           0   161
23           0   489 24           0   234 25           0   597 26           0  
445 27           0   552 28           0   573 29           0   498 30          
0   502 31           0   580 32           0   122 33           0   484 34      
    0   480 35           0   493 36           0   599 37           0   600 38  
        0   28 39           0   411 40           0   471 41           0   313 42
          0   446 43           0   504 44           0   213 45           0   547
46           0   35 47           0   458 48           0   224 49           0  
425 50           0   491 51           0   286 52           0   509 53          
0   414 54           0   113 55           0   403 56           0   230 57      
    0   459 58           0   153 59           0   449 60           0   439 61  
        0   495 62           0   47 63           0   358 64           0   304 65
          0   549 66           0   216 67           0   508 68           0   310
69           0   220 70           0   269 71           0   281 72           0  
427 73           0   261 74           0   423 75           0   298 76          
0   415 77           0   421 78           0   299 79           0   136 80      
    0   441 81           0   450 82           0   582 83           0   391 84  
        0   101 85           0   237 86           0   312 87           0   507
88           0   75 89           0   7 90           0   142 91           0   96
92           0   463 93           0   104 94           0   38 95           0  
59 96           0   139 97           0   243 98           0   279 99           0
  129 100           0   385 101           0   208 102           0   284 103    
      0   58 104           0   594 105           0   105 106           0   203
107           0   46 108           0   250 109           0   76 110           0
  265 111           0   249 112           0   588 113           0   412 114    
      0   263 115           0   206 116           0   494 117           0   344
118           0   363 119           0   395 120           0   394 121          
0   444 122           0   602 123           0   210 124           0   454 125  
        0   443 126           0   442 127           0   514 128           0  
253 129           0   591 130           0   595 131           0   53 132        
  0   434 133           0   349 134           0   50 135           0   362 136  
        0   348 137           0   560 138           0   418 139           0  
389 140           0   247 141           0   318 142           0   332 143      
    0   426 144           0   417 145           0   346 146           0   62 147
          0   345 148           0   419 149           0   603 150           0  
55 151           0   288 152           0   350 153           0   258 154        
  0   407 155           0   577 156           0   69 157           0   98 158  
        0   71 159           0   364 160           0   185 161           0   24
162           0   165 163           0   369 164           0   97 165           0
  305 166           0   90 167           0   405 168           0   3 169        
  0   43 170           0   77 171           0   487 172           0   277 173  
        0   133 174           0   121 175           0   112 176           0  
271 177           0   211 178           0   227 179           0   525 180      
    0   559 181           0   201 182           0   207 183           0   196
184           0   91 185           0   336 186           0   202 187           0
  280 188           0   511 189           0   132 190           0   335 191    
      0   326 192           0   198 193           0   199 194           0   301
195           0   384 196           0   39 197           0   316 198           0
  79 199           0   361 200           0   561 201           0   387 202      
    0   383 203           0   524 204           0   78 205           0   465 206
          0   396 207           0   399 208           0   252 209           0  
31 210           0   163 211           0   370 212           0   377 213        
  0   92 214           0   456 215           0   343 216           0   553 217  
        0   285 218           0   347 219           0   470 220           0  
174 221           0   589 222           0   273 223           0   519 224      
    0   296 225           0   108 226           0   542 227           0   49 228
          0   287 229           0   295 230           0   351 231           0  
585 232           0   586 233           0   103 234           0   84 235        
  0   311 236           0   94 237           0   604 238           0   200 239  
        0   393 240           0   99 241           0   513 242           0   537
243           0   291 244           0   130 245           0   505 246          
0   584 247           0   452 248           0   469 249           0   436 250  
        0   402 251           0   541 252           0   451 253           0   86
254           0   534 255           0   556 256           0   481 257          
0   485 258           0   464 259           0   140 260           0   501 261  
        0   596 262           0   40 263           0   438 264           0   44
265           0   85 266           0   569 267           0   52 268           0
  184 269           0   147 270           0   100 271           0   172 272    
      0   160 273           0   607 274           0   177 275           0   181
276           0   558 277           0   218 278           0   195 279          
0   6 280           0   191 281           0   554 282           0   149 283    
      0   372 284           0   25 285           0   159 286           0   192
287           0   74 288           0   175 289           0   154 290           0
  148 291           0   308 292           0   143 293           0   158 294    
      0   528 295           0   156 296           0   137 297           0   81
298           0   29 299           0   93 300           0   157 301           0
  188 302           0   73 303           0   61 304           0   123 305      
    0   353 306           0   231 307           0   457 308           0   68 309
          0   255 310           0   205 311           0   32 312           0  
13 313           0   34 314           0   33 315           0   36 316          
0   30 317           0   138 318           0   19 319           0   10 320      
    0   146 321           0   14 322           0   413 323           0   87 324
          0   176 325           0   166 326           0   219 327           0  
520 328           0   179 329           0   373 330           0   183 331      
    0   186 332           0   170 333           0   256 334           0   27 335
          0   48 336           0   233 337           0   572 338           0  
368 339           0   2 340           0   150 341           0   116 342        
  0   26 343           0   23 344           0   80 345           0   5 346      
    0   4 347           0   20 348           0   22 349           0   8 350    
      0   18 351           0   9 352           0   11 353           0   190 354
          0   229 355           0   16 356           0   95 357           0   17
358           0   382 359           0   178 360           0   339 361          
0   575 362           0   435 363           0   492 364           0   266 365  
        0   448 366           0   496 367           0   272 368           0  
254 369           0   251 370           0   270 371           0   307 372      
    0   267 373           0   300 374           0   303 375           0   82 376
          0   276 377           0   264 378           0   60 379           0  
89 380           0   352 381           0   523 382           0   579 383        
  0   563 384           0   447 385           0   115 386           0   360 387
          0   180 388           0   246 389           0   568 390           0  
477 391           0   497 392           0   152 393           0   475 394      
    0   526 395           0   564 396           0   571 397           0   106
398           0   204 399           0   173 400           0   217 401          
0   388 402           0   566 403           0   574 404           0   235 405  
        0   406 406           0   187 407           0   500 408           0  
225 409           0   118 410           0   333 411           0   107 412      
    0   356 413           0   390 414           0   171 415           0   428
416           0   215 417           0   21 418           0   168 419           0
  260 420           0   557 421           0   341 422           0   330 423    
      0   583 424           0   581 425           0   359 426           0   321
427           0   70 428           0   164 429           0   437 430           0
  522 431           0   329 432           0   232 433           0   357 434    
      0   440 435           0   240 436           0   590 437           0   125
438           0   334 439           0   324 440           0   56 441           0
  306 442           0   111 443           0   506 444           0   432 445    
      0   337 446           0   517 447           0   538 448           0   117
449           0   221 450           0   510 451           0   386 452          
0   214 453           0   474 454           0   45 455           0   325 456    
      0   323 457           0   66 458           0   342 459           0   134
460           0   65 461           0   223 462           0   182 463           0
  127 464           0   12 465           0   544 466           0   529 467      
    0   531 468           0   429 469           0   1 470           0   57 471  
        0   355 472           0   410 473           0   606 474           0  
476 475           0   126 476           0   37 477           0   366 478        
  0   193 479           0   472 480           0   551 481           0   482 482
          0   322 483           0   167 484           0   162 485           0  
124 486           0   453 487           0   397 488           0   51 489        
  0   197 490           0   194 491           0   327 492           0   245 493
          0   530 494           0   422 495           0   42 496           0  
576 497           0   593 498           0   63 499           0   114 500        
  0   209 501           0   110 502           0   555 503           0   467 504
          0   88 505           0   381 506           0   380 507           0  
282 508           0   145 509           0   259 510           0   376 511      
    0   64 512           0   212 513           0   338 514           0   516 515
          0   241 516           0   601 517           0   144 518           0  
315 519           0   242 520           0   499 521           0   238 522      
    0   340 523           0   539 524           0   72 525           0   226 526
          0   548 527           0   543 528           0   120 529           0  
521 530           0   169 531           0   401 532           0   67 533        
  0   297 534           0   294 535           0   274 536           0   455 537
          0   512 538           0   236 539           0   354 540           0  
466 541           0   431 542           0   503 543           0   317 544      
    0   135 545           0   371 546           0   119 547           0   131
548           0   567 549           0   488 550           0   109 551          
0   416 552           0   275 553           0   365 554           0   248 555  
        0   375 556           0   278 557           0   289 558           0  
293 559           0   290 560           0   239 561           0   314 562      
    0   257 563           0   309 564           0   222 565           0   244
566           0   527 567           0   473 568           0   398 569          
0   546 570           0   540 571           0   462 572           0   545 573  
        0   378 574           0   420 575           0   535 576           0  
468 577           0   268 578           0   379 579           0   424 580      
    0   550 581           0   536 582           0   605 583           0   292
584           0   479 585           0   155 586           0   331 587          
0   486 588           0   83 589           0   587 590           0   533 591    
      0   565 592           0   518 593           0   374 594           0   15
595           0   598 596           0   578 597           0   460 598          
0   400 599           0   102



 



  71 72 73 74 75 76 77 78 79 80   Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 2   0   18 0 0 1     2 2   0   1 1.5 0 1     3 3   1   10   0 1
    4 1   1   18.25   10 1     5 1   1   12   0 1     6 2   0   2.5 15 0 1     7
3   0   11.25   0 1     8 1   1   2 2 5.5 1     9 3   1   14   0 1     10 3   0
  1.25 3 1.25 1     11 2   0   11 0.25 0 1     12 1   0   10   9.5 1     13 2  
1   32   15 1     14 1   0   14   0 1     15 2   1   10 9 0 1     16 1   0   30
9.25 6.5 1     17 1   0   7 2.25 15 1     18 2   0   4 0 3 1     19 3   0   10  
0 1     20 2   0   10   0 1     21 1   0   16   2.5 1     22 1   0   6 6 5 1    
23 1   0   20   2.75 1     24 1   0   11   4.5 1     25 1   1   2.5 7 0 1     26
3   0   8   3.5 1     27 2   0   9 1.25 0 1     28 1   0   1.75   2 1     29 1  
0   5 20 0 1     30 1   0   0 13 10 1     31 1   0   7   0 1     32 2   1   23
23 0 1     33 1   0   5   4 1     34 1   0   13   4 1     35 2   1   8 8 7 1    
36 1   0   5   0 1     37 2   0   2   0 1     38 1   0   10 0.5 9 1     39 1   0
  19 3 6 1     40 4   1   16   10 1     41 1   0   0   0 1     42 1   0   6 2 14
1     43 1   0   7 10 9.75 1     44 2   0   14.25 15 13 1     45 1   1   3 4 10
1     46 2   0   3 14 8 1     47 2   1   18 0 20 1     48 1   0   20   4 1    
49 2   1   25 23 3 1     50 1   1   15   12.75 1     51 1   0   2   20 1     52
1   0   5 17 3 1     53 2   1   15 15 3.25 1     54 2   0   26.75 24 12.75 1    
55 1   0   3.25   19 1     56 1   1   33 30 4 1     57 2   1   13.5 13.5 0 1    
58 1   0   2.25 0 3 1     59 1   0   0.5   3.75 1     60 2   0   28   0 1     61
4   1   25   0 1     62 1   0   7.5   7.5 1     63 2   0   16   1 1     64 1   1
  9 6 0 1     65 1   0   30   0 1     66 1   1   28 19 24 1     67 1   0   5 17
4 1     68 2   0   13.75   7.75 1     69 2   1   3 3 0 1     70 2   1   17   0 1
    71 1   0   4.25   3 1     72 2   1   26   12.5 1     73 1   0   4.5 3 0 1  
  74 2   0   9   3 1     75 3   1   6   2 1     76 1   0   12 4 3 1     77 1   0
  0   3 1     78 1   0   7.5 0.5 0 1     79 2   0   12.5   0 1     80 1   0  
7.5   1.25 1     81 1   0   8   0.5 1     82 1   1   2 6 5 1     83 2   0   10  
2 1     84 3   0   1.75 7 0.5 1     85 2   0   11   0 1     86 1   0   5   2 1  
  87 3   0   0 10 14 1     88 1   0   10   3 1     89 1   0   8.25   0 1     90
2   1   3   1.5 1     91 2   0   13 5 1.25 1     92 1   0   2.5   2.5 1     93 1
  0   1 1.5 4 1     94 2   1   9.5   1.5 1     95 1   1   4   4 1     96 1   0  
5 2 0 1     97 2   0   15   12 1     98 1   1   12   7 1     99 1   0   3   0 1
    100 4   1   11   0 1     101 1   0   7   0 1     102 2   0   7   0 1     103
1   0   1.75   14 1     104 1   0   8 2.25 0.75 1     105 2   0   0.75 5 0 1    
106 2   0   7   0 1     107 1   0   4 2 5.75 1     108 2   0   8   0 1     109 1
  1   10   4 1     110 2   0   4.5   0 1     111 1   0   5.5   5.75 1     112 1
  0   0.5 5 0 1     113 1   0   1   0 1     114 1   0   18 14 8 1     115 1   0
  20   3 1     116 3   1   29.5   10.25 1     117 1   1   7 4 12.5 1     118 2  
1   16   0 1     119 1   0   5   0 1     120 1   1   18   0 1     121 1   0  
12.75   3 1     122 1   0   0.5   0 1     123 1   0   0.5   0.5 1     124 1   1
  17.75   7.5 1     125 1   1   11   0.083333333 1     126 1   0   23   13.75 1
    127 2   1   13 13 15.75 1     128 1   0   0.75   3.25 1     129 1   0   11.5
13.75 3 1     130 1   0   2 5 0 1     131 1   1   2   12 1     132 2   1   20  
10 1     133 1   1   10 13 1.5 1     134 1   1   2.5 2.5 7 1     135 1   0   2.5
  2.5 1     136 2   0   0   34 1     137 1   1   13 13 0.166666667 1     138 1  
0   6   1.5 1     139 2   0   4 12.75 7.5 1     140 2   0   4 4.25 0 1     141 1
  1   0 7 10.25 1     142 1   0   10.5 25.75 0 1     143 3   1   4 2 5 1     144
2   0   8   2.75 1     145 1   0   1.75   0 1     146 1   0   15   3.5 1     147
2   0   4.25 9.75 2 1     148 1   1   20   6.25 1     149 1   0   17 0
0.916666667 1     150 1   0   0 7.75 3 1     151 2   0   1 10 0 1     152 1   0
  13 3 21 1     153 1   0   0.5   0 1     154 2   0   7   1.25 1     155 1   0  
7   0 1     156 2   0   3.5 5 0 1     157 5   0   12 0.75 0 1     158 2   0   2
4.25 0 1     159 3   1   10.5   0 1     160 2   1   19 11.75 3 1     161 1   0  
23   1.5 1     162 2   0   9.75 2 0 1     163 2   0   0   0 1     164 1   0  
1.75   0 1     165 2   1   4   10 1     166 2   0   0   4.75 1     167 1   0   7
20 4 1     168 1   1   20   5 1 5/23/2013   169 2   0   0.25   12.58 1     170 1
  0   5 7 1 1     171 1   0   3 17 1.5 1     172 1   0   3   2.5 1     173 3   0
  6.5 1.5 0 1     174 1   0   17.5   1.5 1     175 2   0   7.75   0 1     176 4
  0   2   0 1     177 1   1   2   5 1     178 1   0   5   1.25 1     179 5   0  
19   1 1     180 2   0   18.5 14 1.75 1     181 3   1   9   0 1     182 2   0  
0   0 1     183 1   1   7 8 4 1     184 2   1   7   5.25 1     185 2   1   4 7 0
1     186 1   1   4   0 1     187 1   0   20.5 12 5 1     188 1   0   1.25   1.5
1     189 1   0   10   5 1     190 1   1   4   4.75 1     191 1   1   6   2.75 1
    192 1   0   6   0 1     193 1   0   4.5   0 1     194 1   0   2 10.75 0 1  
  195 2   0   0   10 1     196 1   0   32.5   8 1     197 1   0   4 2 2.5 1    
198 2   0   1 1 0 1     199 1   0   9   2.75 1     200 1   0   12   7 1     201
2   1   28   0 1     202 1   0   21 0.5 10 1     203 1   1   6.25   10 1     204
2   1   13   0 1     205 1   0   3.25 13.5 11.75 1     206 2   0   16.5 17.5 2.5
1     207 1   0   0 15 4 1     208 2   1   20   0 1     209 1   0   5.5 2 9 1  
  210 1   1   10 1.5 6.25 1     211 2   1   10.25 10.25 6.25 1     212 1   0  
21   10 1     213 1   0   6   0 1     214 2   0   21 16 7.5 1     215 1   0  
0.5 0.5 0 1     216 1   0   9   4 1     217 2   0   10   0 1     218 1   1   23
4 1.5 1     219 2   1   4   0 1     220 1   0   10 17.5 6 1     221 3   1   8 6
12 1     222 1   1   9   8 1     223 1   1   12 12.25 8 1     224 1   1   10   0
1     225 1   0   2 6 0.75 1     226 1   1   10 22 5 1     227 1   1   9 9 0 1  
  228 2   0   8 0 0 1     229 2   0   10   0 1     230 1   0   25.5 18.5 0 1    
231 2   1   15 9 0 1     232 2   0   0.25 4 0 1     233 1   0   15 37 2.5 1    
234 1   0   10 10 2 1     235 1   0   9.5 8 6.25 1     236 2   1   20   33 1    
237 2   0   1.75   0 1     238 4   0   0   0 1     239 1   1   0.75   0 1    
240 3   0   3.5 10 1 1 5/23/2013   241 1   0   0.25 7 7 1     242 2   0   18  
15 1     243 3   0   0   45 1     244 1   0   0.5 8 8 1     245 2   1   6   5 1
    246 2   0   3 2 2 1     247 4   1   15 18 0 1     248 2   0   5.5 7.5 10 1  
  249 1   0   5.5 1.5 2 1     250 1   0   0.75   4 1     251 1   1   27 27 2 1  
  252 4   1   21 21 11 1     253 3   1   12 6.75 0 1     254 2   0   3.25 0 6 1
    255 1   0   28   0 1     256 3   0   22 6 3 1     257 4   0   11   11 1    
258 1   0   4   0 1     259 1   0   3   13 1     260 1   0   8   0 1     261 1  
0   7.5 0.25 0 1     262 1   0   1   0 1     263 4   0   25   0 1     264 2   1
  8   11 1     265 2   0   1.5 0 0 1     266 2   1   11.5   0 1     267 1   0  
14.25 11.75 9.5 1     268 1   0   27   6.5 1     269 3   1   17.25 12.5 9.25 1  
  270 1   0   10.75   2.5 1     271 3   0   23 17 0 1     272 1   0   5.5   0 1
    273 2   1   0.5 3.75 5.25 1     274 2   0   1.5   0 1     275 1   0   3  
8.5 1     276 1   0   3.5 2.25 0 1     277 1   0   22.1   8 1     278 2   0   7
11 0 1     279 3   1   12.5   13.5 1     280 1   0   13.75 6 0 1     281 2   0  
0   13.25 1     282 2   0   11 1.5 0 1     283 3   0   8 3 0 1     284 1   0  
2.5   0 1     285 2   0   2 12.5 0 1     286 1   0   3.25 7.5 0 1     287 1   1
  17.5   1.5 1     288 2   1   6   0 1     289 2   0   21.75 8 0 1     290 1   0
  3.75 7.5 9 1     291 1   0   0.5   0 1     292 1   0   0.5   0 1     293 1   1
  7   5 1     294 1   0   7.5 13.25 13 1     295 2   1   29.5   10.5 1     296 1
  0   3.5 13.75 6.75 1     297 2   1   7 7 0 1     298 1   0   3.5   1.25 1    
299 2   0   15.5 1.75 7.25 1     300 1   0   13.75 21.25 9.75 1     301 2   1  
43   5 1     302 1   0   5.5   0 1     303 2   1   16   4 1     304 1   0   3 8
5 1     305 2   1   23   4 1     306 2   0   3.5 4 12 1     307 1   0   22   7 1
    308 1   0   1.75   13 1     309 2   0   1   0 1     310 2   0   8.5   0.5 1
    311 1   0   17   0 1     312 2   0   22 18 7 1     313 1   0   7 2 1.25 1  
  314 1   0   3.5 1.5 7 1     315 1   0   5.5   0 1     316 1   0   7   0 1    
317 1   0   3   0 1     318 1   0   3.5 0.75 4 1     319 1   1   0 10 6 1    
320 1   0   3.5 6 2 1     321 1   0   2.5 3.5 0 1     322 1   0   5   6 1    
323 1   1   7.5 12 9 1     324 1   0   14   10 1     325 2   1   16 16 2 1    
326 1   0   27 7 0.5 1     327 1   0   3   1.5 1     328 1   0   6 5 2 1     329
1   0   0 21 11 1     330 1   0   13   10 1     331 1   0   10   1 1     332 2  
1   5 5 0 1     333 1   0   1.5   0.75 1     334 1   0   1.25   4.5 1     335 2
  0   0.5   0 1     336 1   0   1.25 2 1 1     337 2   1   5   5 1     338 1   0
  28   10 1     339 1   0   5.5   2.5 1     340 1   1   7   2 1     341 1   0  
10 12 0 1     342 3   0   3.5   0 1     343 1   0   5.5 5 1.25 1     344 2   0  
0   14 1     345 1   0   1   0 1     346 1   0   1.5   0.25 1     347 1   0   0
7.5 2.5 1     348 1   0   1.25   4.5 1     349 3   1   11.25   0 1     350 1   0
  3.75   13 1     351 1   0   7.75   7 1     352 1   0   35.75   5 1     353 1  
0   13.25   22 1     354 1   0   7 0.5 0.75 1     355 1   0   6.75   5 1     356
3   0   11 21 0 1     357 3   0   13.5   0 1     358 2   1   1.5 10 2 1     359
1   0   3 3 1.5 1     360 2   1   19.25 20 0 1     361 1   0   9 0.5 6 1     362
4   1   30   18 1     363 1   0   49   5 1     364 3   0   2.5   0 1     365 2  
1   10.5   7 1     366 3   0   0 11 0 1     367 1   0   4   0.5 1     368 2   1
  14   0.25 1     369 3   1   25 11 0 1     370 2   1   17   8 1     371 1   0  
12 7.25 0 1     372 1   0   3 11 0 1     373 1   0   15   5.5 1     374 1   0  
5   5 1     375 1   1   15   15 1     376 1   1   10   6 1     377 2   1   15 30
5 1     378 1   1   32   16 1     379 1   0   2.5   0 1     380 1   1   10   3.5
1     381 1   0   1 13 1.5 1     382 1   0   5 3 0 1     383 2   0   3   3 1    
384 1   0   0   30 1     385 1   0   12   10 1     386 1   0   6.5   0 1     387
1   0   0   0 1     388 2   0   15 3 0 1     389 2   1   8 8 0 1     390 3   0  
1.5   5 1     391 1   0   9 3 5 1     392 1   0   21 21 20 1     393 1   0   0  
21 1     394 1   1   30   6 1     395 1   0   4 2.5 0 1     396 4   1   7.75   9
1     397 2   0   2 13 1.75 1     398 1   0   2.75   0.5 1     399 1   0   10.5
  9.5 1     400 2   0   18.5 4.25 0 1     401 3   1   5.5   10 1     402 2   1  
19   0 1     403 3   0   3.75 1 0 1     404 1   0   2   0 1     405 2   1   3.5
10 0 1     406 2   0   0.75   0 1     407 2   1   10.5 0 10 1     408 1   1   29
  5 1     409 2   1   16   3.25 1     410 1   0   13.25   0 1     411 2   0  
12.5   13 1     412 1   0   5.75   14 1     413 2   0   3.25   0 1     414 2   1
  9.5   9 1     415 2   0   12.25   20 1     416 1   0   23   2.75 1     417 1  
0   2.25   2 1     418 1   1   1 9 1.25 1     419 2   0   5.25   0 1     420 3  
1   26 26 18 1     421 1   0   8.25 9 1.5 1     422 1   0   5 5 0.5 1     423 1
  0   0.25   1.5 1     424 1   0   1.25 3 1 1     425 2   0   21.75   12.25 1  
  426 2   0   31   8 1     427 1   0   0 10 0 1     428 2   0   3.75   5 1    
429 3   1   10   7 1     430 1   1   8   1 1     431 1   1   4.25 11 4.5 1    
432 1   0   0.25 2 5.5 1     433 1   1   8 0 0.5 1     434 1   0   0.75   0 1  
  435 2   1   4   0 1     436 1   0   12.75   0 1     437 1   0   0.5   0 1    
438 1   0   7 7 0 1     439 1   1   6 6 1 1     440 1   0   0 0.5 0 1     441 2
  1   9.25   0 1     442 1   0   12.25   6.75 1     443 2   0   4.5 3.5 0 1    
444 2   0   13 22 2 1     445 2   0   25 7.75 0 1     446 1   1   15 10.25 3.5 1
    447 1   0   12 3 2.5 1     448 1   0   12 20 7 1     449 1   1   7   0 1    
450 2   1   0   0 1     451 1   0   2   9 1     452 1   0   3.5 3.5 0 1     453
2   0   6 13 0 1     454 1   0   0   50 1     455 1   0   38   5.5 1     456 2  
0   3.25 6 0 1     457 1   0   1.5   0 1     458 1   0   5   2 1     459 2   0  
6 3 0 1     460 1   1   15 31 3 1     461 1   0   7.25   5 1     462 2   1   28
20 0.75 1     463 1   1   14.5   0 1     464 1   0   0.75   7 1     465 2   0  
16.75   1.5 1     466 1   0   13   5 1     467 2   0   3 3 7 1     468 1   0   7
  3 1     469 1   0   1.75 4 0 1     470 1   0   8 11 0.5 1     471 1   0   0.5
3.5 0 1     472 2   0   1.75 0 0 1     473 1   0   2 3 0 1     474 1   0   10  
0 1     475 1   0   20   0 1     476 3   0   8.5   0 1     477 1   0   9.5 0.25
1.25 1     478 1   0   5   0 1     479 2   0   11 2 0 1     480 2   0   5 5 0 1
    481 1   0   13   0 1     482 1   0   1.5 2 0 1     483 1   0   6.5   0 1    
484 1   0   8   1.75 1     485 1   0   7 2 0.5 1     486 1   0   27.75 14.25 0 1
    487 2   0   6.25 12 7 1     488 2   0   34.5   0 1     489 2   1   7 7 1 1  
  490 1   0   17   7 1     491 1   1   2 2 0 1     492 1   0   0.5   0 1     493
1   0   1 5 0 1     494 2   0   27   0 1     495 2   0   11   2 1     496 1   0
  0.25 6 0 1     497 2   1   5   0 1     498 1   0   30   2 1     499 1   0   1
  3 1     500 1   0   11.75   3.5 1     501 1   0   3.75   6.25 1     502 2   1
  8   1 1     503 2   0   3.5 3.75 2 1     504 2   0   13   0.75 1     505 1   1
  9   4.5 1     506 2   0   17 14 4.5 1     507 1   0   5.5 1 0 1     508 1   0
  6.5   13.5 1     509 2   0   5   0 1     510 1   1   11 11 3.5 1     511 1   1
  23 23 15 1     512 2   1   20   15.75 1     513 4   0   4   0 1     514 2   1
  9   11 1     515 2   0   14.75   0 1     516 2   1   5   0 1     517 1   1  
16   0.75 1     518 1   0   16   2.75 1     519 1   0   29   16 1     520 2   1
  15   4 1     521 2   0   0.25 5 0 1     522 1   1   21   4.5 1     523 3   1  
12 10 7 1     524 1   1   14   21 1     525 3   0   8.25 14.5 2 1     526 1   0
  17   13 1     527 1   0   1 5 9 1     528 2   1   16.25 18.5 6 1     529 3   0
  16   4 1     530 1   0   0.5   0 1     531 2   1   2.25   0 1     532 1   0  
0 12 2 1     533 1   1   7.5 4 10 1     534 1   0   10   4 1     535 2   0   0  
7 1     536 1   0   4   15 1     537 1   0   3 4.5 2 1     538 1   0   4 5.25 5
1     539 2   0   13   10 1     540 1   1   12.25   0 1     541 1   1   4.5 4.5
0 1     542 3   1   17   5 1     543 1   0   7 2.75 0 1     544 1   0   14.5
0.75 11.25 1     545 1   0   1.75 16 1.5 1     546 2   0   36   5 1     547 3  
1   20 16.5 0 1     548 2   0   2.5 2.5 0 1     549 1   0   0   1.5 1     550 1
  0   0.25   0 1     551 2   0   29 5.5 3.25 1     552 1   0   13   9 1     553
1   1   4   0.75 1     554 1   0   16   0 1     555 2   0   6   0 1     556 1  
0   11 8 0 1     557 1   1   3.5   0 1     558 2   0   4 0 0 1     559 3   0  
15 9 0.166666667 1     560 1   0   5   0 1     561 2   0   9   0 1     562 1   1
  13   7 1     563 1   0   0   31 1     564 3   0   0   0 1     565 1   0   17
17 2 1     566 1   0   0.5 3 0 1     567 1   1   20.25   2 1     568 1   0   8.5
  6 1     569 1   0   0   10.5 1     570 1   1   21   1.5 1     571 1   0   1 18
14 1     572 2   0   18.75   2 1     573 3   0   0.75 4 0 1     574 1   0   15  
11 1     575 2   1   18 18 21 1     576 2   1   36   10 1     577 4   1   12  
20 1     578 3   0   0 23 19 1     579 2   0   11.5   1.916666667 1     580 3  
0   19   1.833333333 1     581 1   0   6 6 1.5 1     582 2   0   8 1.25 0 1    
583 2   0   0   0 1     584 1   0   8.25 6.25 0 1     585 2   0   0 0.5 0 1    
586 2   1   13.25   0 1     587 1   0   12   9 1     588 2   0   10   0 1    
589 2   0   2.25 2.25 0 1     590 1   0   7.75   19 1     591 1   0   3.25 5 0 1
    592 2   0   8   1.75 1     593 1   0   0 0 1 1     594 1   0   0   0 1    
595 1   1   3.75 9.75 0 1     596 2   1   20   11 1     597 2   1   26   0 1    
598 1   0   3 4.75 1.5 1     599 1   0   6 6 0 1    



 



  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           787         2           766         3           779
        4           769         5           744         6           729        
7           793         8           791         9           792         10      
    764         11           726         12           773         13          
723         14           790         15           763         16           785  
      17           733         18           751         19           790        
20           807         21           786         22           736         23  
        775         24           782         25           748         26        
  775         27           811         28           727         29           795
        30           753         31           796         32           762      
  33           804         34           770         35           766         36
          789         37           752         38           766         39      
    736         40           768         41           801         42          
784         43           782         44           766         45           777  
      46           771         47           765         48           782        
49           811         50           801         51           802         52  
        769         53           778         54           789         55        
  762         56           792         57           749         58           741
        59           766         60           816         61           770      
  62           765         63           773         64           751         65
          739         66           760         67           783         68      
    751         69           765         70           792         71          
761         72           784         73           770         74           791  
      75           778         76           780         77           790        
78           753         79           801         80           773         81  
        795         82           772         83           750         84        
  739         85           786         86           774         87           760
        88           773         89           786         90           729      
  91           762         92           806         93           795         94
          780         95           791         96           753         97      
    793         98           776         99           776         100          
799         101           761         102           797         103          
808         104           770         105           784         106          
787         107           779         108           793         109          
733         110           807         111           794         112          
766         113           817         114           796         115          
770         116           796         117           770         118          
775         119           788         120           743         121          
797         122           797         123           787         124          
771         125           757         126           738         127          
790         128           785         129           802         130          
787         131           806         132           793         133          
777         134           767         135           765         136          
798         137           724         138           770         139          
761         140           770         141           804         142          
789         143           798         144           783         145          
763         146           767         147           781         148          
757         149           760         150           748         151          
733         152           721         153           790         154          
750         155           768         156           776         157          
784         158           742         159           779         160          
746         161           731         162           760         163          
781         164           704         165           742         166          
754         167           782         168           700 694       169          
755         170           755         171           803         172          
796         173           730         174           787         175          
805         176           764         177           790         178          
793         179           766         180           802         181          
771         182           791         183           804         184          
752         185           730         186           800         187          
732         188           764         189           773         190          
770         191           768         192           760         193          
747         194           750         195           808         196          
726         197           745         198           785         199          
796         200           769         201           781         202          
775         203           778         204           735         205          
774         206           773         207           772         208          
804         209           768         210           716         211          
714         212           754         213           779         214          
791         215           767         216           732         217          
784         218           778         219           789         220          
784         221           735         222           793         223          
788         224           730         225           708         226          
712         227           782         228           813         229          
752         230           791         231           769         232          
761         233           796         234           759         235          
793         236           791         237           753         238          
782         239           786         240           789 782       241          
750         242           790         243           738         244          
769         245           765         246           761         247          
812         248           763         249           735         250          
808         251           772         252           734         253          
777         254           773         255           762         256          
768         257           795         258           783         259          
780         260           791         261           775         262          
765         263           763         264           731         265          
777         266           807         267           777         268          
782         269           796         270           774         271          
789         272           781         273           761         274          
777         275           740         276           720         277          
750         278           763         279           705         280          
781         281           804         282           730         283          
782         284           742         285           804         286          
792         287           784         288           795         289          
720         290           798         291           791         292          
795         293           733         294           738         295          
707         296           803         297           778         298          
710         299           797         300           778         301          
806         302           768         303           711         304          
798         305           782         306           775         307          
783         308           763         309           747         310          
743         311           773         312           767         313          
795         314           756         315           798         316          
781         317           731         318           756         319          
786         320           775         321           773         322          
757         323           767         324           797         325          
720         326           731         327           777         328          
777         329           802         330           750         331          
796         332           788         333           706         334          
741         335           775         336           766         337          
768         338           741         339           793         340          
722         341           809         342           762         343          
754         344           743         345           749         346          
782         347           795         348           748         349          
787         350           778         351           794         352          
768         353           788         354           724         355          
760         356           803         357           784         358          
751         359           809         360           765         361          
814         362           767         363           787         364          
768         365           797         366           773         367          
773         368           770         369           783         370          
761         371           801         372           800         373          
746         374           747         375           790         376          
750         377           733         378           762         379          
788         380           727         381           727         382          
786         383           805         384           707         385          
779         386           792         387           739         388          
785         389           801         390           773         391          
758         392           792         393           798         394          
788         395           777         396           763         397          
705         398           765         399           792         400          
785         401           747         402           797         403          
757         404           803         405           809         406          
742         407           741         408           736         409          
764         410           796         411           773         412          
794         413           806         414           795         415          
793         416           774         417           765         418          
762         419           797         420           763         421          
808         422           778         423           761         424          
797         425           800         426           741         427          
778         428           809         429           730         430          
742         431           787         432           795         433          
743         434           790         435           702         436          
795         437           787         438           783         439          
777         440           757         441           729         442          
776         443           813         444           792         445          
799         446           753         447           775         448          
802         449           760         450           801         451          
787         452           785         453           803         454          
747         455           797         456           772         457          
779         458           774         459           780         460          
743         461           784         462           702         463          
781         464           742         465           795         466          
773         467           804         468           797         469          
790         470           800         471           746         472          
787         473           769         474           786         475          
724         476           807         477           796         478          
760         479           764         480           762         481          
788         482           771         483           798         484          
776         485           787         486           785         487          
798         488           809         489           795         490          
737         491           789         492           769         493          
775         494           733         495           742         496          
776         497           725         498           801         499          
784         500           799         501           708         502          
791         503           803         504           723         505          
725         506           798         507           775         508          
792         509           762         510           780         511          
781         512           766         513           777         514          
803         515           816         516           788         517          
764         518           784         519           789         520          
768         521           793         522           793         523          
737         524           784         525           792         526          
800         527           785         528           760         529          
741         530           774         531           790         532          
769         533           775         534           794         535          
774         536           749         537           801         538          
790         539           720         540           777         541          
791         542           790         543           767         544          
763         545           809         546           754         547          
777         548           744         549           701         550          
727         551           758         552           799         553          
794         554           800         555           784         556          
806         557           783         558           763         559          
743         560           799         561           802         562          
776         563           778         564           783         565          
809         566           798         567           777         568          
787         569           756         570           814         571          
812         572           801         573           751         574          
807         575           809         576           747         577          
789         578           793         579           724         580          
722         581           741         582           723         583          
793         584           715         585           788         586          
732         587           708         588           734         589          
713         590           789         591           785         592          
777         593           800         594           778         595          
765         596           721         597           730         598          
776         599           786        



 



  91 92 93 94 95 96 97 98   VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History 1               000000000000 2               000000000000 3  
            000000000000 4               000000000000 5              
000000000000 6               000000000000 7               000000000000 8        
      000000000000 9               000000000000 10               000000000000 11
              000000000000 12               000000000000 13              
000000000000 14               000000000000 15               000000000000 16    
          000000000000 17               000000000000 18              
000000000000 19               000000000000 20               000000000000 21    
          000000000000 22               000000000000 23              
000000000000 24               000000000000 25               000000000000 26    
          000000000000 27               000000000000 28              
000000000000 29               000000000000 30               000000000000 31    
          000000000000 32               000000000000 33              
000000000000 34               000000000000 35               000000000000 36    
          000000000000 37               000000000000 38              
000000000000 39               000000000000 40               000000000000 41    
          000000000000 42               000000000000 43              
000000000000 44               000000000000 45               000000000000 46    
          000000000000 47               000000000000 48              
000000000000 49               000000000000 50               000000000000 51    
          000000000000 52               000000000000 53              
000000000000 54               000000000000 55               000000000000 56    
          000000000000 57               000000000000 58              
000000000000 59               000000000000 60               000000000000 61    
          000000000000 62               000000000000 63              
000000000000 64               000000000000 65               000000000000 66    
          000000000000 67               000000000000 68              
000000000000 69               000000000000 70               000000000000 71    
          000000000000 72               000000000000 73              
000000000000 74               000000000000 75               000000000000 76    
          000000000000 77               000000000000 78              
000000000000 79               000000000000 80               000000000000 81    
          000000000000 82               000000000000 83              
000000000000 84               000000000000 85               000000000000 86    
          000000000000 87               000000000000 88              
000000000000 89               000000000000 90               000000000000 91    
          000000000000 92               000000000000 93              
000000000000 94               000000000000 95               000000000000 96    
          000000000000 97               000000000000 98              
000000000000 99               000000000000 100               000000000000 101  
            000000000000 102               000000000000 103              
000000000000 104               000000000000 105               000000000000 106  
            000000000000 107               000000000000 108              
000000000000 109               000000000000 110               000000000000 111  
            000000000000 112               000000000000 113              
000000000000 114               000000000000 115               000000000000 116  
            000000000000 117               000000000000 118              
000000000000 119               000000000000 120               000000000000 121  
            000000000000 122               000000000000 123              
000000000000 124               000000000000 125               000000000000 126  
            000000000000 127               000000000000 128              
000000000000 129               000000000000 130               000000000000 131  
            000000000000 132               000000000000 133              
000000000000 134               000000000000 135               000000000000 136  
            000000000000 137               000000000000 138              
000000000000 139               000000000000 140               000000000000 141  
            000000000000 142               000000000000 143              
000000000000 144               000000000000 145               000000000000 146  
            000000000000 147               000000000000 148              
000000000000 149               000000000000 150               000000000000 151  
            000000000000 152               000000000000 153              
000000000000 154               000000000000 155               000000000000 156  
            000000000000 157               000000000000 158              
000000000000 159               000000000000 160               000000000000 161  
            000000000000 162               000000000000 163              
000000000000 164               000000000000 165               000000000000 166  
            000000000000 167               000000000000 168              
000000000000 169               000000000000 170               000000000000 171  
            000000000000 172               000000000000 173              
000000000000 174               000000000000 175               000000000000 176  
            000000000000 177               000000000000 178              
000000000000 179               000000000000 180               000000000000 181  
            000000000000 182               000000000000 183              
000000000000 184               000000000000 185               000000000000 186  
            000000000000 187               000000000000 188              
000000000000 189               000000000000 190               000000000000 191  
            000000000000 192               000000000000 193              
000000000000 194               000000000000 195               000000000000 196  
            000000000000 197               000000000000 198              
000000000000 199               000000000000 200               000000000000 201  
            000000000000 202               000000000000 203              
000000000000 204               000000000000 205               000000000000 206  
            000000000000 207               000000000000 208              
000000000000 209               000000000000 210               000000000000 211  
            000000000000 212               000000000000 213              
000000000000 214               000000000000 215               000000000000 216  
            000000000000 217               000000000000 218              
000000000000 219               000000000000 220               000000000000 221  
            000000000000 222               000000000000 223              
000000000000 224               000000000000 225               000000000000 226  
            000000000000 227               000000000000 228              
000000000000 229               000000000000 230               000000000000 231  
            000000000000 232               000000000000 233              
000000000000 234               000000000000 235               000000000000 236  
            000000000000 237               000000000000 238              
000000000000 239               000000000000 240               000000000000 241  
            000000000000 242               000000000000 243              
000000000000 244               000000000000 245               000000000000 246  
            000000000000 247               000000000000 248              
000000000000 249               000000000000 250               000000000000 251  
            000000000000 252               000000000000 253              
000000000000 254               000000000000 255               000000000000 256  
            000000000000 257               000000000000 258              
000000000000 259               000000000000 260               000000000000 261  
            000000000000 262               000000000000 263              
000000000000 264               000000000000 265               000000000000 266  
            000000000000 267               000000000000 268              
000000000000 269               000000000000 270               000000000000 271  
            000000000000 272               000000000000 273              
000000000000 274               000000000000 275               000000000000 276  
            000000000000 277               000000000000 278              
000000000000 279               000000000000 280               000000000000 281  
            000000000000 282               000000000000 283              
000000000000 284               000000000000 285               000000000000 286  
            000000000000 287               000000000000 288              
000000000000 289               000000000000 290               000000000000 291  
            000000000000 292               000000000000 293              
000000000000 294               000000000000 295               000000000000 296  
            000000000000 297               000000000000 298              
000000000000 299               000000000000 300               000000000000 301  
            000000000000 302               000000000000 303              
000000000000 304               000000000000 305               000000000000 306  
            000000000000 307               000000000000 308              
000000000000 309               000000000000 310               000000000000 311  
            000000000000 312               000000000000 313              
000000000000 314               000000000000 315               000000000000 316  
            000000000000 317               000000000000 318              
000000000000 319               000000000000 320               000000000000 321  
            000000000000 322               000000000000 323              
000000000000 324               000000000000 325               000000000000 326  
            000000000000 327               000000000000 328              
000000000000 329               000000000000 330               000000000000 331  
            000000000000 332               000000000000 333              
000000000000 334               000000000000 335               000000000000 336  
            000000000000 337               000000000000 338              
000000000000 339               000000000000 340               000000000000 341  
            000000000000 342               000000000000 343              
000000000000 344               000000000000 345               000000000000 346  
            000000000000 347               000000000000 348              
000000000000 349               000000000000 350               000000000000 351  
            000000000000 352               000000000000 353              
000000000000 354               000000000000 355               000000000000 356  
            000000000000 357               000000000000 358              
000000000000 359               000000000000 360               000000000000 361  
            000000000000 362               000000000000 363              
000000000000 364               000000000000 365               000000000000 366  
            000000000000 367               000000000000 368              
000000000000 369               000000000000 370               000000000000 371  
            000000000000 372               000000000000 373              
000000000000 374               000000000000 375               000000000000 376  
            000000000000 377               000000000000 378              
000000000000 379               000000000000 380               000000000000 381  
            000000000000 382               000000000000 383              
000000000000 384               000000000000 385               000000000000 386  
            000000000000 387               000000000000 388              
000000000000 389               000000000000 390               000000000000 391  
            000000000000 392               000000000000 393              
000000000000 394               000000000000 395               000000000000 396  
            000000000000 397               000000000000 398              
000000000000 399               000000000000 400               000000000000 401  
            000000000000 402               000000000000 403              
000000000000 404               000000000000 405               000000000000 406  
            000000000000 407               000000000000 408              
000000000000 409               000000000000 410               000000000000 411  
            000000000000 412               000000000000 413              
000000000000 414               000000000000 415               000000000000 416  
            000000000000 417               000000000000 418              
000000000000 419               000000000000 420               000000000000 421  
            000000000000 422               000000000000 423              
000000000000 424               000000000000 425               000000000000 426  
            000000000000 427               000000000000 428              
000000000000 429               000000000000 430               000000000000 431  
            000000000000 432               000000000000 433              
000000000000 434               000000000000 435               000000000000 436  
            000000000000 437               000000000000 438              
000000000000 439               000000000000 440               000000000000 441  
            000000000000 442               000000000000 443              
000000000000 444               000000000000 445               000000000000 446  
            000000000000 447               000000000000 448              
000000000000 449               000000000000 450               000000000000 451  
            000000000000 452               000000000000 453              
000000000000 454               000000000000 455               000000000000 456  
            000000000000 457               000000000000 458              
000000000000 459               000000000000 460               000000000000 461  
            000000000000 462               000000000000 463              
000000000000 464               000000000000 465               000000000000 466  
            000000000000 467               000000000000 468              
000000000000 469               000000000000 470               000000000000 471  
            000000000000 472               000000000000 473              
000000000000 474               000000000000 475               000000000000 476  
            000000000000 477               000000000000 478              
000000000000 479               000000000000 480               000000000000 481  
            000000000000 482               000000000000 483              
000000000000 484               000000000000 485               000000000000 486  
            000000000000 487               000000000000 488              
000000000000 489               000000000000 490               000000000000 491  
            000000000000 492               000000000000 493              
000000000000 494               000000000000 495               000000000000 496  
            000000000000 497               000000000000 498              
000000000000 499               000000000000 500               000000000000 501  
            000000000000 502               000000000000 503              
000000000000 504               000000000000 505               000000000000 506  
            000000000000 507               000000000000 508              
000000000000 509               000000000000 510               000000000000 511  
            000000000000 512               000000000000 513              
000000000000 514               000000000000 515               000000000000 516  
            000000000000 517               000000000000 518              
000000000000 519               000000000000 520               000000000000 521  
            000000000000 522               000000000000 523              
000000000000 524               000000000000 525               000000000000 526  
            000000000000 527               000000000000 528              
000000000000 529               000000000000 530               000000000000 531  
            000000000000 532               000000000000 533              
000000000000 534               000000000000 535               000000000000 536  
            000000000000 537               000000000000 538              
000000000000 539               000000000000 540               000000000000 541  
            000000000000 542               000000000000 543              
000000000000 544               000000000000 545               000000000000 546  
            000000000000 547               000000000000 548              
000000000000 549               000000000000 550               000000000000 551  
            000000000000 552               000000000000 553              
000000000000 554               000000000000 555               000000000000 556  
            000000000000 557               000000000000 558              
000000000000 559               000000000000 560               000000000000 561  
            000000000000 562               000000000000 563              
000000000000 564               000000000000 565               000000000000 566  
            000000000000 567               000000000000 568              
000000000000 569               000000000000 570               000000000000 571  
            000000000000 572               000000000000 573              
000000000000 574               000000000000 575               000000000000 576  
            000000000000 577               000000000000 578              
000000000000 579               000000000000 580               000000000000 581  
            000000000000 582               000000000000 583              
000000000000 584               000000000000 585               000000000000 586  
            000000000000 587               000000000000 588              
000000000000 589               000000000000 590               000000000000 591  
            000000000000 592               000000000000 593              
000000000000 594               000000000000 595               000000000000 596  
            000000000000 597               000000000000 598              
000000000000 599               000000000000



 



  99 100 101 102 103 104 105 106   Months Bankruptcy Months Foreclosure Primary
Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 1     17958.6 0 4734.64 0 17958.6 22693.24 2     9166.66 7083.33 0 0
16249.99 16249.99 3     19801.01 0 0 0 19801.01 19801.01 4     25000 0 7898.4 0
25000 32898.4 5     33938.83   6709.42   33938.83 40648.25 6     13668.58
7669.66 0 0 21338.24 21338.24 7     17916.68   7564.64   17916.68 25481.32 8    
6119.58 5725 0 0 11844.58 11844.58 9     17120.29 0 0 0 17120.29 17120.29 10    
12915 0 22.11 0 12915 12937.11 11     11066.66 13125 0 0 24191.66 24191.66 12  
  27500.01 0 0 0 27500.01 27500.01 13     13408.33 0 0 0 13408.33 13408.33 14  
  27427.44   4975   27427.44 32402.44 15     27707.63 7583.33 0 0 35290.96
35290.96 16     7622.01 0 0 8383.02 7622.01 16005.03 17     10200 878.12 2021.46
0 11078.12 13099.58 18     22083.36 0 0 0 22083.36 22083.36 19     35327.86 0 0
0 35327.86 35327.86 20     16092.27 0 5382 1070 16092.27 22544.27 21     14500  
0   14500 14500 22     17833 11458.33 0 0 29291.33 29291.33 23     10838.38  
9341.92   10838.38 20180.3 24     20296.99   0   20296.99 20296.99 25    
14256.93 9847.08 0 0 24104.01 24104.01 26     11992.93   1056.59   11992.93
13049.52 27     9313.41 11666.67 0 0 20980.08 20980.08 28     30243.04   0  
30243.04 30243.04 29     12957.42 6478.18 12914.35 0 19435.6 32349.95 30     0
20632.75 0 0 20632.75 20632.75 31     15716.68   0   15716.68 15716.68 32    
12271.73 12271.73 0 0 24543.46 24543.46 33     15323.76 0 0 0 15323.76 15323.76
34     13691.36   0   13691.36 13691.36 35     12684.02 12684.02 0 0 25368.04
25368.04 36     8000 0 17000 0 8000 25000 37     20833.34   14998   20833.34
35831.34 38     15356.34 7222.22 0 0 22578.56 22578.56 39     6972.91 2617.52 0
0 9590.43 9590.43 40     79440.54   0   79440.54 79440.54 41     13093.31
1327.97 0 0 14421.28 14421.28 42     14500 0 9770.44 0 14500 24270.44 43    
10083.35 0 9594.64 0 10083.35 19677.99 44     14196 19399 0 0 33595 33595 45    
0 27177.56 0 0 27177.56 27177.56 46     13138.61 9369.9 0 0 22508.51 22508.51 47
    12822 985 11792.83 0 13807 25599.83 48     21335 0 0 0 21335 21335 49    
19598.25 5935.17 0 0 25533.42 25533.42 50     28352.7   0   28352.7 28352.7 51  
  11604.66   0   11604.66 11604.66 52     9583.33 8000 9273.32 0 17583.33
26856.65 53     21908 8494.34 0 0 30402.34 30402.34 54     26853.33 16153.84 0 0
43007.17 43007.17 55     15041.66   6585.72   15041.66 21627.38 56     9632.75
1080 0 0 10712.75 10712.75 57     8041.61 7387.76 0 0 15429.37 15429.37 58    
11529.22 14333.34 0 0 25862.56 25862.56 59     15833.33   0   15833.33 15833.33
60     37921.15   0   37921.15 37921.15 61     21404 0 0 0 21404 21404 62    
40416.68   0   40416.68 40416.68 63     27684.83   1098.63   27684.83 28783.46
64     61309.58 2369.94 0 0 63679.52 63679.52 65     52189.53 0 0 0 52189.53
52189.53 66     16209 6779.76 0 0 22988.76 22988.76 67     8967.69 3192.56 0 0
12160.25 12160.25 68     29172.68 0 0 0 29172.68 29172.68 69     19000 3953.21
3919.42 0 22953.21 26872.63 70     19042.83 0 0 0 19042.83 19042.83 71    
51069.2 0 0 0 51069.2 51069.2 72     65076.54 0 0 0 65076.54 65076.54 73    
10000 6250 0 0 16250 16250 74     20509.54 0 0 0 20509.54 20509.54 75    
53006.23   0   53006.23 53006.23 76     7132.67 11266.67 0 0 18399.34 18399.34
77     9166.67 0 0 0 9166.67 9166.67 78     25448.68 26244.66 0 0 51693.34
51693.34 79     20888.83 0 0 0 20888.83 20888.83 80     8791.66   3623.29  
8791.66 12414.95 81     2081.16 1359 0 0 3440.16 3440.16 82     10874 12497.5 0
0 23371.5 23371.5 83     29201.36   0   29201.36 29201.36 84     11166.68
11053.82 0 0 22220.5 22220.5 85     22916.66 0 0 0 22916.66 22916.66 86    
15916.66   0   15916.66 15916.66 87     9421.64 2734.38 0 0 12156.02 12156.02 88
    22500.01 0 0 0 22500.01 22500.01 89     21666.67   0   21666.67 21666.67 90
    8965.17 0 0 0 8965.17 8965.17 91     9793.6 12173.46 0 0 21967.06 21967.06
92     10416.67   18745.95   10416.67 29162.62 93     15160.26 0 0 0 15160.26
15160.26 94     18767.21 0 0 0 18767.21 18767.21 95     28946.15 0 0 0 28946.15
28946.15 96     13333.32 4512.67 2214.18 0 17845.99 20060.17 97     8031.88 705
5174 1105.21 8736.88 15016.09 98     23200.41 0 0 0 23200.41 23200.41 99    
15000   3750   15000 18750 100     268902.37 0 0 0 268902.37 268902.37 101    
19583.33   0   19583.33 19583.33 102     18136.09   0   18136.09 18136.09 103  
  23883.77   0   23883.77 23883.77 104     11321.76 9800 0 0 21121.76 21121.76
105     20833.34 9507.67 0 0 30341.01 30341.01 106     129384.29   0   129384.29
129384.29 107     6705.66 6332.54 0 0 13038.2 13038.2 108     15833.33   3064.68
  15833.33 18898.01 109     17265   0   17265 17265 110     14446.08   7043.98  
14446.08 21490.06 111     21170   0   21170 21170 112     11250 4909.67 2065.89
0 16159.67 18225.56 113     9806.67   0   9806.67 9806.67 114     0 20208.33 0 0
20208.33 20208.33 115     11847.99 0 22167.27 0 11847.99 34015.26 116    
10106.5 0 0 0 10106.5 10106.5 117     32474.17 0 0 0 32474.17 32474.17 118    
36894.46 0 0 0 36894.46 36894.46 119     12508.34 0 891.67 0 12508.34 13400.01
120     35072.5   0   35072.5 35072.5 121     15880.33   0   15880.33 15880.33
122     17083.34   0   17083.34 17083.34 123     8543.67   1042.15   8543.67
9585.82 124     53068.8   0   53068.8 53068.8 125     17902.67 0 0 0 17902.67
17902.67 126     8125.19   1854.17   8125.19 9979.36 127     4221.54 2927.92 0 0
7149.46 7149.46 128     23323.83 0 0 0 23323.83 23323.83 129     12812.5 7310 0
0 20122.5 20122.5 130     9916.66 6664.67 0 0 16581.33 16581.33 131     4541.58
  9400   4541.58 13941.58 132     26136.64   1848.5   26136.64 27985.14 133    
20110.54 3200 0 0 23310.54 23310.54 134     8202.17 2166.67 5023 0 10368.84
15391.84 135     19166.67   0   19166.67 19166.67 136     3978   19883   3978
23861 137     16639.13 8000 0 0 24639.13 24639.13 138     13333.34   0  
13333.34 13333.34 139     2646.59 9660.89 0 0 12307.48 12307.48 140     20833.34
16666.66 0 0 37500 37500 141     0 12036.84 1724.42 0 12036.84 13761.26 142    
10642.69 11572.88 0 0 22215.57 22215.57 143     12141.21 0 0 0 12141.21 12141.21
144     9500   404.03   9500 9904.03 145     10402.29   5625   10402.29 16027.29
146     16305   0   16305 16305 147     39856.98 21909.23 8020.66 0 61766.21
69786.87 148     21618.12 0 0 0 21618.12 21618.12 149     22046.68 0 0 0
22046.68 22046.68 150     9583.34 5416.67 0 0 15000.01 15000.01 151     6500
14582.53 0 0 21082.53 21082.53 152     3583.33 918.9 8847 0 4502.23 13349.23 153
    11250   0   11250 11250 154     20833.34   16666.66   20833.34 37500 155    
11500.01 0 1257.41 0 11500.01 12757.42 156     9833.33 9231.65 2241.67 0
19064.98 21306.65 157     11916.67 11325 2918.61 0 23241.67 26160.28 158    
3000 3818.28 3247.5 2073.69 6818.28 12139.47 159     20833.32   20833.32  
20833.32 41666.64 160     31153.35 10322.15 0 0 41475.5 41475.5 161     11874.92
  18851.85   11874.92 30726.77 162     11030.42 8533.33 0 547.41 19563.75
20111.16 163     18750.01 0 0 0 18750.01 18750.01 164     15375   0   15375
15375 165     22278 0 0 0 22278 22278 166     8455.69   8346.29   8455.69
16801.98 167     3208.83 5312.77 0 0 8521.6 8521.6 168     8815.82   0   8815.82
8815.82 169     25000 0 0 0 25000 25000 170     0 18750.03 0 0 18750.03 18750.03
171     16666.66 14820 0 0 31486.66 31486.66 172     54166.66   0   54166.66
54166.66 173     18583.33 16666 0 0 35249.33 35249.33 174     11416.67 0 0 0
11416.67 11416.67 175     3000 0 21855.95 0 3000 24855.95 176     15833.34 0 0 0
15833.34 15833.34 177     115.38 1883.25 6271 758 1998.63 9027.63 178     7029 0
6246 0 7029 13275 179     15075   4468.08   15075 19543.08 180     12601.29
9527.79 0 0 22129.08 22129.08 181     45768.5   0   45768.5 45768.5 182    
14166.67   0   14166.67 14166.67 183     26651 10344.1 0 0 36995.1 36995.1 184  
  14104.08   0   14104.08 14104.08 185     29651.62 11666.67 0 0 41318.29
41318.29 186     23005.66   0   23005.66 23005.66 187     13847 6334.76 0 0
20181.76 20181.76 188     12500   8584   12500 21084 189     35416.66 0 0 0
35416.66 35416.66 190     45422.78 0 0 0 45422.78 45422.78 191     14384 0 0 0
14384 14384 192     14670.18 0 9043.81 0 14670.18 23713.99 193     33957.97   0
  33957.97 33957.97 194     21801.66 6250 0 0 28051.66 28051.66 195     0  
17081.5   0 17081.5 196     56085 0 0 0 56085 56085 197     8405.8 8380.67
1521.47 0 16786.47 18307.94 198     23333.34 14583.34 0 0 37916.68 37916.68 199
    11104.51   0   11104.51 11104.51 200     19120 0 0 0 19120 19120 201    
24825.75 0 0 0 24825.75 24825.75 202     12187.52 5042.92 0 0 17230.44 17230.44
203     28329.87   0   28329.87 28329.87 204     11651.33 0 2799.56 0 11651.33
14450.89 205     4295 8205.5 0 0 12500.5 12500.5 206     9105.83 6101.42 0 0
15207.25 15207.25 207     0 18159.9 0 0 18159.9 18159.9 208     32081.63   0  
32081.63 32081.63 209     7519.75 9403.34 0 0 16923.09 16923.09 210     14598 0
0 0 14598 14598 211     9304.58 0 25152.8 0 9304.58 34457.38 212     3000  
14704.64   3000 17704.64 213     34308.58   0   34308.58 34308.58 214    
9306.35 7683.75 0 0 16990.1 16990.1 215     11854 0 0 0 11854 11854 216    
13300   0   13300 13300 217     12500 0 22619.25 0 12500 35119.25 218    
10428.17 12775.83 0 0 23204 23204 219     26052.9   0   26052.9 26052.9 220    
7611.69 9975.07 0 0 17586.76 17586.76 221     4000 0 25897.42 9164.79 4000
39062.21 222     5710.42 0 4852 0 5710.42 10562.42 223     9750 11900 0 0 21650
21650 224     25341.25 0 0 0 25341.25 25341.25 225     9183.2 12083.34 0 0
21266.54 21266.54 226     11343.25 3742.39 0 0 15085.64 15085.64 227     6362.17
3172.86 7003.24 0 9535.03 16538.27 228     21385 0 18532.7 0 21385 39917.7 229  
  31997.01 0 24961.66 0 31997.01 56958.67 230     11525.45 7320.43 0 0 18845.88
18845.88 231     12187.5 6500 0 0 18687.5 18687.5 232     15916.67 7333.34 0 0
23250.01 23250.01 233     13750 13776 0 0 27526 27526 234     27669.41 1445.17 0
0 29114.58 29114.58 235     17508.75 4000 0 0 21508.75 21508.75 236     10040.33
1065.9 0 1127.23 11106.23 12233.46 237     22083.33   0   22083.33 22083.33 238
    39387.08 0 0 0 39387.08 39387.08 239     20383.34   0   20383.34 20383.34
240     14328.58 8348.75 0 0 22677.33 22677.33 241     8626.68 2973.14 0 0
11599.82 11599.82 242     15114.1   0   15114.1 15114.1 243     9884.12 2372.84
5931.77 0 12256.96 18188.73 244     20670.76 13833.32 0 0 34504.08 34504.08 245
    25325.37   0   25325.37 25325.37 246     33378.39 0 0 0 33378.39 33378.39
247     25901.5 0 0 0 25901.5 25901.5 248     10803.66 5144.99 0 0 15948.65
15948.65 249     10416 12500 0 0 22916 22916 250     15416.68   0   15416.68
15416.68 251     14566.67 3281.33 0 0 17848 17848 252     13284.33 8568.7 0 0
21853.03 21853.03 253     37659 8333.34 0 0 45992.34 45992.34 254     16447.01 0
0 0 16447.01 16447.01 255     7854 0 0 6155 7854 14009 256     15432.88 7734
7495.4 0 23166.88 30662.28 257     8810.43   0   8810.43 8810.43 258     31175 0
0 0 31175 31175 259     15882.6 0 0 0 15882.6 15882.6 260     5416 0 16563 0
5416 21979 261     12531.07 5416.66 0 0 17947.73 17947.73 262     16635 0 0 0
16635 16635 263     54010.42 0 0 0 54010.42 54010.42 264     67154.43 0 0 0
67154.43 67154.43 265     8333.34 11666.66 0 0 21219.95 21219.95 266    
71632.95   0   71632.95 71632.95 267     5703.58 14583 0 0 20286.58 20286.58 268
    27500   0   27500 27500 269     29558.88 7366.67 0 2315 36925.55 39240.55
270     45833.33 0 39994 0 45833.33 85827.33 271     12334.4 16254.68 0 0
28589.08 28589.08 272     24441.33   0   24441.33 24441.33 273     10000
10466.92 0 0 20466.92 20466.92 274     19686.77   0   19686.77 19686.77 275    
12021.34   0   12021.34 12021.34 276     13708.33 8137 0 0 21845.33 21845.33 277
    12906.4   93.42   12906.4 12999.82 278     7764 10228 0 0 17992 17992 279  
  69961.16   0   69961.16 69961.16 280     9902.53 5794.53 0 0 15697.06 15697.06
281     14809.59   0   14809.59 14809.59 282     13749.99 7241.32 0 0 20991.31
20991.31 283     2320.8 8609.37 15169.25 0 10930.17 26099.42 284     23014.17  
0   23014.17 23014.17 285     10250 2200 0 0 12450 12450 286     10833.34
11344.5 0 0 22177.84 22177.84 287     19714.74   0   19714.74 19714.74 288    
19589.58 0 0 0 19589.58 19589.58 289     11744.33 3631.94 0 0 15376.27 15376.27
290     0 22500 0 0 22500 22500 291     15798.61   0   15798.61 15798.61 292    
7419.42   0   7419.42 7419.42 293     63665.46 0 0 0 63665.46 63665.46 294    
9877.51 11397.58 5973 2906 21275.09 30154.09 295     20048.08 0 0 0 20048.08
20048.08 296     14583.33 14724.99 0 0 29308.32 29308.32 297     12656 8750 0 0
21406 21406 298     20432.62   0   20432.62 20432.62 299     4534.58 16990.42 0
0 21525 21525 300     12696 10520 0 0 23216 23216 301     25809.7   0   25809.7
25809.7 302     10416.68   8401.28   10416.68 18817.96 303     73324.5   0  
73324.5 73324.5 304     18750 0 0 0 18750 18750 305     30197.42   0   30197.42
30197.42 306     25000 8333 0 0 33333 33333 307     28322.08   0   28322.08
28322.08 308     30002.75 0 0 0 30002.75 30002.75 309     18006.09 0 13676.88 0
18006.09 31682.97 310     14095.31   0   14095.31 14095.31 311     9743.75   0  
9743.75 9743.75 312     13937.92 15715.13 0 0 29653.05 29653.05 313     10527.42
6180 0 0 16707.42 16707.42 314     9381.23 11158.33 0 0 20539.56 20539.56 315  
  10275.85   0   10275.85 10275.85 316     10416.67 0 11316.67 0 10416.67
21733.34 317     16383.33 0 0 0 16383.33 16383.33 318     7800 6166.66 0 0
13966.66 13966.66 319     8162.58 9291.75 0 0 17454.33 17454.33 320     38277.39
12308.44 0 0 50585.83 50585.83 321     8338.46 5567.5 0 2550 13905.96 16455.96
322     19166.68 0 0 0 19166.68 19166.68 323     11192.67 3992.08 0 0 15184.75
15184.75 324     23693.25 0 0 0 23693.25 23693.25 325     6846.46 10256.39 0 0
17102.85 17102.85 326     16250 17725 0 0 33975 33975 327     12904.24 0 0 0
12904.24 12904.24 328     15080.38 18333.33 0 0 33413.71 33413.71 329     0 8590
0 0 8590 8590 330     10241.57   2153.54   10241.57 12395.11 331     14200.05  
0   14200.05 14200.05 332     13855.81 4451.93 0 0 18307.74 18307.74 333    
12116.66   0   12116.66 12116.66 334     14026.13   0   14026.13 14026.13 335  
  20416.67 0 0 0 20416.67 20416.67 336     10416.68 10000 0 0 20416.68 20416.68
337     32684.13   0   32684.13 32684.13 338     29050 0 0 0 29050 29050 339    
8333.32 0 24723.3 0 8333.32 33056.62 340     17500   0   17500 17500 341    
5533.22 6470 720.07 250 12003.22 12973.29 342     9496.92   4375   9496.92
13871.92 343     20416.67 18333.33 0 0 38750 38750 344     50833.34 0 0 0
50833.34 50833.34 345     13750 0 0 0 13750 13750 346     12540 0 0 0 12540
12540 347     0 10443.33 0 0 10443.33 10443.33 348     16458.33 0 0 0 16458.33
16458.33 349     11344.25 0 0 0 11344.25 11344.25 350     16416.66 0 0 0
16416.66 16416.66 351     19799.66 0 0 0 19799.66 19799.66 352     24000 0 0 0
24000 24000 353     32246.16 0 0 0 32246.16 32246.16 354     14583.31 2124.07 0
0 16707.38 16707.38 355     14162.5   8839.08   14162.5 23001.58 356     22882
3865.33 13965 0 26747.33 40712.33 357     19583.33   154465.25   19583.33
174048.58 358     49280.29 4583.28 0 0 53863.57 53863.57 359     54449.33 6500 0
0 60949.33 60949.33 360     24048.75 3862.43 0 0 27911.18 27911.18 361    
5459.08 8846.16 0 0 14305.24 14305.24 362     4800 0 0 0 4800 4800 363    
4964.41 1066.83 4515.67 0 6031.24 10546.91 364     55125.01 0 0 0 55125.01
55125.01 365     45952.38   0   45952.38 45952.38 366     0 11530.13 8062.06 0
11530.13 19592.19 367     15416.68 0 0 0 15416.68 15416.68 368     12500  
7385.91   12500 19885.91 369     31137.62 5358.3 0 0 36495.92 36495.92 370    
12243.79   0   12243.79 12243.79 371     12675.83 6664.67 0 0 19340.5 19340.5
372     5222.45 20833.34 0 0 26055.79 26055.79 373     28100.24 0 0 0 28100.24
28100.24 374     86106.92   0   86106.92 86106.92 375     9306.32 0 0 0 9306.32
9306.32 376     20361.75 0 0 0 20361.75 20361.75 377     30345.88 0 0 0 30345.88
30345.88 378     53548.2   0   53548.2 53548.2 379     25312   0   25312 25312
380     65722.25 0 0 0 65722.25 65722.25 381     12689.99 13340.84 0 0 26030.83
26030.83 382     7692.8 11504.43 0 0 19197.23 19197.23 383     30045   0   30045
30045 384     10844.5   0   10844.5 10844.5 385     15000   0   15000 15000 386
    14739.76   3776.08   14739.76 18515.84 387     11666.66 0 0 0 11666.66
11666.66 388     15249.37 4217.37 0 0 19466.74 19466.74 389     10160.84 2541.67
0 0 12702.51 12702.51 390     19500 0 0 0 19500 19500 391     18749.98 3771.04
3466 0 22521.02 25987.02 392     19821.25 53742.4 0 0 73563.65 73563.65 393    
14932.58   0   14932.58 14932.58 394     50732.75 0 0 0 50732.75 50732.75 395  
  10621.86 10936.66 0 0 21558.52 21558.52 396     27632 0 0 0 27632 27632 397  
  40.67 7174.33 1068.59 330.09 7215 8613.68 398     13541.66   0   13541.66
13541.66 399     41667   0   41667 41667 400     22403.33 9912.5 0 0 32315.83
32315.83 401     28055.96 0 0 0 28055.96 28055.96 402     70468.91 0 0 0
70468.91 70468.91 403     17649.3 22083.33 0 0 39732.63 39732.63 404    
18038.39   0   18038.39 18038.39 405     8506.94 7704.99 0 0 16211.93 16211.93
406     8333.33 0 8333.33 0 8333.33 16666.66 407     13311 0 0 0 13311 13311 408
    20145   0   20145 20145 409     12578.39 1013.7 0 0 13592.09 13592.09 410  
  26440.1 0 8853.75 0 26440.1 35293.85 411     41250 0 0 0 41250 41250 412    
15797.6   0   15797.6 15797.6 413     11333.34   0   11333.34 11333.34 414    
56129.63   0   56129.63 56129.63 415     11348 16596.69 0 0 27944.69 27944.69
416     13611.5   0   13611.5 13611.5 417     16548.05   0   16548.05 16548.05
418     0 5833.33 8564.49 0 5833.33 14397.82 419     14583   12424   14583 27007
420     11779.85 7889.11 0 0 19668.96 19668.96 421     12500 4420.42 10194.44
10955.66 16920.42 38070.52 422     16833.33 11691.09 0 0 28524.42 28524.42 423  
  17937.5   0   17937.5 17937.5 424     18616.23 18112.5 0 0 36728.73 36728.73
425     24959.84 0 0 0 24959.84 24959.84 426     39538.26 0 24467.67 0 39538.26
64005.93 427     16666.67 0 0 0 16666.67 16666.67 428     1972 0 30135.52 0 1972
32107.52 429     40429.54   0   40429.54 40429.54 430     26294.83 0 0 0
26294.83 26294.83 431     17005.75 7371.66 0 0 24377.41 24377.41 432     9613.07
6234.8 0 0 15847.87 15847.87 433     15416.66 0 0 0 15416.66 15416.66 434    
27083 0 0 0 27083 27083 435     28216.25   0   28216.25 28216.25 436    
17291.66   0   17291.66 17291.66 437     22916.66   0   22916.66 22916.66 438  
  6000 8400 0 0 14400 14400 439     54872.13 8625.02 0 0 63497.15 63497.15 440  
  0 22833.42 0 0 22833.42 22833.42 441     4312.04   37374.17   4312.04 41686.21
442     14852.5 0 0 0 14852.5 14852.5 443     17500 3500 0 0 21000 21000 444    
3531.38 44738.09 0 0 48269.47 48269.47 445     15709 14341 0 0 30050 30050 446  
  13291.63 1941.38 0 0 15233.01 15233.01 447     13756.92 0 0 0 13756.92
13756.92 448     10367.11 6040.29 0 0 16407.4 16407.4 449     16254.04   0  
16254.04 16254.04 450     0   49046.29   0 49046.29 451     16666.67   0  
16666.67 16666.67 452     6716 10142 0 0 16858 16858 453     1317 15561 12082 0
16878 28960 454     12854.66 270 0 0 13124.66 13124.66 455     49999.99 0 0 0
49999.99 49999.99 456     8405 16887 0 0 25292 25292 457     13268   0   13268
13268 458     12500   0   12500 12500 459     13631.67 0 7765.89 0 13631.67
21397.56 460     67135.08 12985.01 0 0 80120.09 80120.09 461     14340.76 0 0 0
14340.76 14340.76 462     29911.42 9580.18 0 0 39491.6 39491.6 463     20272.98
0 0 0 20272.98 20272.98 464     17596.67 0 0 0 17596.67 17596.67 465    
27991.88 0 0 0 27991.88 27991.88 466     14679.22 0 5762.95 0 14679.22 20442.17
467     268.75 264.87 8498.49 7639.1 533.62 16671.21 468     18750.01 0 0 0
18750.01 18750.01 469     20701.15 22206.3 0 0 42907.45 42907.45 470     4469
12500 0 0 16969 16969 471     16666.67 18333.34 0 0 35000.01 35000.01 472    
14583.33 0 0 0 14583.33 14583.33 473     13750 8666.66 0 0 22416.66 22416.66 474
    17373.42 0 0 0 17373.42 17373.42 475     25963.62 0 0 0 25963.62 25963.62
476     5367.75 45966.29 0 0 51334.04 51334.04 477     19593.76 0 0 0 19593.76
19593.76 478     12473.9 0 1583.63 0 12473.9 14057.53 479     18699.26 4508.4
1300 0 23207.66 24507.66 480     14927.47 7590.27 0 0 22517.74 22517.74 481    
13158.08   0   13158.08 13158.08 482     13749.99 13433.33 0 0 27183.32 27183.32
483     53166.88   0   53166.88 53166.88 484     10416.66 0 10655.43 0 10416.66
21072.09 485     23748 5458.33 0 0 29206.33 29206.33 486     16694.63 8623 0 0
25317.63 25317.63 487     12610.49 0 0 0 12610.49 12610.49 488     17743.5 0 0 0
17743.5 17743.5 489     29427.42 0 0 0 29427.42 29427.42 490     14631.18 0 0 0
14631.18 14631.18 491     9486.25 9486.25 0 0 18972.5 18972.5 492     19166.66  
0   19166.66 19166.66 493     10833.33 8705.93 0 0 19539.26 19539.26 494    
29166.66   19166.66   29166.66 48333.32 495     15157.72   0   15157.72 15157.72
496     7833.32 4157 0 0 11990.32 11990.32 497     25000   0   25000 25000 498  
  0   26665.97   0 26665.97 499     16666.67 0 8333.33 0 16666.67 25000 500    
7585.76   8168.07   7585.76 15753.83 501     0 0 12770.91 0 0 12770.91 502    
28489.04 0 0 0 28489.04 28489.04 503     26180.54 6865.06 0 0 33045.6 33045.6
504     7083.33 0 34642.36 0 7083.33 41725.69 505     32913.77 0 0 0 32913.77
32913.77 506     7246.16 16475 5146.16 0 23721.16 28867.32 507     18750 4583.34
0 0 23333.34 23333.34 508     13871.91 0 0 0 13871.91 13871.91 509     27916.66
8333.33 0 0 36249.99 36249.99 510     3000.01 15341.66 0 0 18341.67 18341.67 511
    6866.24 6865.99 268.95 0 13732.23 14001.18 512     68929.32 0 0 0 68929.32
68929.32 513     17028.5   4560.33   17028.5 21588.83 514     1309.25 0 41140.47
0 1309.25 42449.72 515     16735.03   0   16735.03 16735.03 516     20939.77   0
  20939.77 20939.77 517     12916.67   59170.21   12916.67 72086.88 518    
26179.75   0   26179.75 26179.75 519     16758.41   0   16758.41 16758.41 520  
  18181.58 0 0 0 18181.58 18181.58 521     9833.33 8333.35 0 0 18166.68 18166.68
522     12406.32   0   12406.32 12406.32 523     10175.27 12726.49 0 0 22901.76
22901.76 524     23642   1491.92   23642 25133.92 525     11225.29 11225.38 0 0
22450.67 22450.67 526     26250   0   26250 26250 527     10416.67 9333.33 0 0
19750 19750 528     8148.42 5778.93 0 0 13927.35 13927.35 529     16258.67 0
4525.01 0 16258.67 20783.68 530     11666.67 0 0 0 11666.67 11666.67 531    
24757.2   0   24757.2 24757.2 532     0 11250 0 0 11250 11250 533     25725.95 0
0 0 25725.95 25725.95 534     19583.33   7920.02   19583.33 27503.35 535    
12944.9   11738.89   12944.9 24683.79 536     16560.42 0 0 0 16560.42 16560.42
537     10651.08 9025.01 0 0 19676.09 19676.09 538     12719.58 27916.68 0 0
40636.26 40636.26 539     25000   0   25000 25000 540     12691.41 0 0 0
12691.41 12691.41 541     18699.13 3375 0 0 22074.13 22074.13 542     21988  
9076.92   21988 31064.92 543     10218.86 6220.74 2604.46 0 16439.6 19044.06 544
    31941.42 0 0 0 31941.42 31941.42 545     11343.55 15558.62 0 0 26902.17
26902.17 546     17138.08   0   17138.08 17138.08 547     14330.85 1550.81 0 0
15881.66 15881.66 548     11000 5274.66 0 0 16274.66 16274.66 549     6167.49  
1804   6167.49 7971.49 550     21587.82 0 0 0 21587.82 21587.82 551     6028.86
10018.32 0 0 16047.18 16047.18 552     20000 0 29349.45 0 20000 49349.45 553    
10503.3 0 0 0 10503.3 10503.3 554     34173.57   0   34173.57 34173.57 555    
27083.33 0 4568.33 0 27083.33 31651.66 556     17083.34 5860.01 0 0 22943.35
22943.35 557     10049.83   0   10049.83 10049.83 558     5000 9362.79 5822.85 0
14362.79 20185.64 559     65373.79 15044.08 0 0 80417.87 80417.87 560    
20833.34   0   20833.34 20833.34 561     15713.48   0   15713.48 15713.48 562  
  33439.76 0 0 0 33439.76 33439.76 563     20833.35   0   20833.35 20833.35 564
    9294.63 0 0 0 9294.63 9294.63 565     22496.98 21816.25 0 0 44313.23
44313.23 566     15537 6283.58 0 0 21820.58 21820.58 567     15084.99   5741.66
  15084.99 20826.65 568     13663.58   0   13663.58 13663.58 569     24436.41 0
0 0 24436.41 24436.41 570     15431.5   0   15431.5 15431.5 571     12500 3813 0
0 16313 16313 572     22078.17   0   22078.17 22078.17 573     13110.31 0 5000 0
13110.31 18110.31 574     13285.96   0   13285.96 13285.96 575     10383.5
10510.16 0 0 20893.66 20893.66 576     21505.23   2554.8   21505.23 24060.03 577
    10788.33 0 0 0 10788.33 10788.33 578     7091 6761.73 0 0 13852.73 13852.73
579     14340.67   4674.6   14340.67 19015.27 580     3530 0 23639.43 0 3530
27169.43 581     7286.93 8380.66 0 0 15667.59 15667.59 582     11250 12500
4397.41 0 23750 28147.41 583     17916.69 0 0 0 17916.69 17916.69 584     18125
14768.4 4759.83 562.5 32893.4 38215.73 585     8333 4909.67 0 0 13242.67
13242.67 586     79242.58 0 0 0 79242.58 79242.58 587     12070   7153.88  
12070 19223.88 588     16666.69   27781.25   16666.69 44447.94 589     9350
13333.33 0 0 22683.33 22683.33 590     15414.75   0   15414.75 15414.75 591    
10109.88 10000 0 0 20109.88 20109.88 592     14673 0 3708.33 0 14673 18381.33
593     10833.76 0 1336 0 10833.76 12169.76 594     20500 0 0 0 20500 20500 595
    15375.98 893.73 0 625.07 16269.71 16894.78 596     37924.2 0 0 0 37924.2
37924.2 597     14289.38 0 0 0 14289.38 14289.38 598     5871.5 17201.6 0 0
23073.1 23073.1 599     6666.66 10601.07 0 0 17267.73 17267.73



 



  107 108 109 110 111 112 113 114 115 116   4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI 1 1 5   3   4   917819.13 9628.15 0.424274 2 1 5   3  
4   88374.25 5038.03 0.310033 3 1 5   3   4   604957.34 6964.37 0.351718 4 1 5  
3   4   557639.01 6355.02 0.193171 5 1 5   3   4   271333.48 14589.23 0.358914 6
1 5   3   4   146735.65 8575.45 0.401882 7 1 5   3   4   277070.57 11172.18
0.438446 8 1 5   3   4   315717.32 2977.6 0.251389 9 1 5   3   4   70554.73
5047.8 0.294843 10 1 5   3   4   158720.53 4960.51 0.383433 11 1 5   3   4  
108018.97 5216.47 0.215631 12 1 5   3   4   820757.75 6236.01 0.226764 13 1 5  
3   4   33670.69 6024.63 0.44932 14 1 5   3   4   1652964.76 13303.92 0.410584
15 1 5   3   4   123648.17 6417.03 0.181832 16 1 5   3   4   104595.34 3682.37
0.230076 17 1 5   3   4   1068703.68 5849.15 0.446514 18 1 5   3   4   42762.66
5793.08 0.262328 19 1 5   3   4   157321.13 13288.86 0.376158 20 1 5   3   4  
113615.01 9248.34 0.41023 21 1 5   3   4   93845.87 4764.53 0.328588 22 1 5   3
  4   35098.36 5622.65 0.191956 23 1 5   3   4   395964.81 6697.68 0.331892 24 1
5   3   4   262218.51 5630.28 0.277395 25 1 5   3   4   132597.32 6849.54
0.284166 26 1 5   3   4   235313.2 5647.05 0.43274 27 1 5   3   4   85145.63
8316.88 0.396418 28 1 5   3   4   43822.29 5550.32 0.183524 29 1 5   3   4  
185518.5 5228.08 0.16161 30 1 5   3   4   979801.94 6597.12 0.31974 31 1 5   3  
4   339108.53 4658.79 0.296423 32 1 5   3   4   557573.03 7711.36 0.314192 33 1
5   3   4   348813.87 5219.61 0.340622 34 1 5   3   4   146120.63 5752.32
0.420142 35 1 5   3   4   157552.2 5346.8 0.210769 36 1 5   3   4   208921.51
10400.72 0.416029 37 1 5   3   4   123354.32 9095.68 0.253847 38 1 5   3   4  
199140.82 4893.77 0.216744 39 1 5   3   4   100693.3 3377.75 0.3522 40 1 5   3  
4   616520.11 11612.38 0.146177 41 1 5   3   4   4353312.2 6453.93 0.447528 42 1
5   3   4   168488.73 7613.59 0.313698 43 1 5   3   4   240477.45 6016.45
0.305745 44 1 5   3   4   135942.34 8469.37 0.252102 45 1 5   3   4   339478.2
7727.94 0.28435 46 1 5   3   4   80076.36 6907.86 0.3069 47 1 5   3   4  
96090.83 11501.29 0.449272 48 1 5   3   4   126144.35 6867.29 0.321879 49 1 5  
3   4   285939.55 4768.7 0.186763 50 1 5   3   4   3256341.4 7890.05 0.278282 51
1 5   3   4   252329.81 4990.98 0.430084 52 1 5   3   4   455481.36 7492.01
0.278963 53 1 5   3   4   50102.96 4503.5 0.14813 54 1 5   3   4   144012.24
8897.15 0.206876 55 1 5   3   4   345188.08 7105.89 0.32856 56 1 5   3   4  
654613.55 3291.93 0.307291 57 1 5   3   4   48474.47 6005.13 0.389201 58 1 5   3
  4   50643.61 5739.99 0.221942 59 1 5   3   4   23678.9 3938.6 0.248754 60 1 5
  3   4   233136.34 12198.13 0.321671 61 1 5   3   4   271368.02 9674.74
0.452006 62 1 5   3   4   171783.14 6833.89 0.169086 63 1 5   3   4   167758.48
8956.2 0.311158 64 1 5   3   4   955834.03 8776.06 0.137816 65 1 5   3   4  
898704.44 12748.65 0.244276 66 1 5   3   4   659011.79 8238.48 0.35837 67 1 5  
3   4   36153.65 4850.59 0.398889 68 1 5   3   4   234349.84 10587.2 0.362915 69
1 5   3   4   1383135.89 9207.91 0.34265 70 1 5   3   4   44829.25 5931.96
0.311506 71 1 5   3   4   117208.33 8525.13 0.166933 72 1 4   3   4   191759.2
7744.89 0.119012 73 1 5   3   4   994739.46 4577.93 0.281719 74 1 5   3   4  
50443.84 6511.59 0.317491 75 1 5   3   4   280548.97 13332.76 0.251532 76 1 5  
3   4   32875.7 4185.08 0.227458 77 1 5   3   4   690614.48 3716.79 0.405468 78
1 5   3   4   1056290.81 17141.77 0.331605 79 1 5   3   4   341386.28 4243.23
0.203134 80 1 5   3   4   110527.77 4945.21 0.398327 81 1 5   3   4   127260.55
1263.49 0.367277 82 1 4   3   4   59237.51 4608.72 0.197194 83 1 5   3   4  
242492.53 11872.95 0.406589 84 1 5   3   4   363069.78 8997.17 0.404904 85 1 5  
3   4   118162.66 8124.53 0.354525 86 1 5   3   4   266193.66 5724.44 0.359651
87 1 5   3   4   121458.6 5284.55 0.434727 88 1 5   3   4   67626.85 8038.87
0.357283 89 1 5   3   4   135041.9 5476.75 0.252773 90 1 5   3   4   104756.59
1968.08 0.219525 91 1 5   3   4   168077.82 6211.6 0.282769 92 1 5   3   4  
520325.77 7052.13 0.241821 93 1 5   3   4   215863.25 4934.41 0.325483 94 1 5  
3   4   110394.18 6919.32 0.368692 95 1 5   3   4   80928.75 8932.58 0.308593 96
1 5   3   4   190629.47 7926.52 0.395137 97 1 5   3   4   261634.26 6682.42
0.445017 98 1 5   3   4   150862.96 4768.15 0.20552 99 1 5   3   4   111122.04
7483.59 0.399125 100 1 5   3   4   8886221.43 30528.49 0.11353 101 1 5   3   4  
594381.94 6465.98 0.330178 102 1 5   3   4   264353.23 6159.6 0.339632 103 1 5  
3   4   246486.18 7380.16 0.309003 104 1 5   3   4   63389.56 6508.33 0.308134
105 1 5   3   4   587598.06 5177.6 0.170647 106 1 5   3   4   1274176.37 8042.53
0.06216 107 1 5   3   4   72751.2 4379.41 0.335891 108 1 5   3   4   80555.71
7629.79 0.403735 109 1 5   3   4   89708.66 7552.56 0.437449 110 1 5   3   4  
554967.04 6028.59 0.280529 111 1 5   3   4   416625.99 6867.04 0.324376 112 1 5
  3   4   77513.48 5764.27 0.316274 113 1 5   3   4   240474.04 3406.99 0.347416
114 1 5   3   4   351464.86 5804.54 0.287235 115 1 5   3   4   109213.79 5349.1
0.157256 116 1 5   3   4   288531.7 3930.95 0.388953 117 1 4   3   4   68969.18
5402.76 0.166371 118 1 5   3   4   195394.78 10237.77 0.277488 119 1 5   3   4  
125848.17 4157.43 0.310256 120 1 4   3   4   68262.93 7997.06 0.228015 121 1 5  
3   4   101751.66 5908.99 0.372095 122 1 5   3   4   683460.57 5778.66 0.338263
123 1 5   3   4   51334.67 3940.34 0.411059 124 1 4   3   4   1457841.28 8702.33
0.163982 125 1 5   3   4   249442.4 8211.63 0.458682 126 1 5   3   4   31265.68
4422.28 0.443143 127 1 5   3   4   193594.45 2781 0.388981 128 1 5   3   4  
107239.36 4343.57 0.186229 129 1 5   3   4   67195.5 4110.75 0.204286 130 1 5  
3   4   301913.01 4521.28 0.272673 131 1 5   3   4   1075443.34 5018.01 0.359931
132 1 5   3   4   1084122.62 12374.5 0.442181 133 1 5   3   4   150584.32
7109.55 0.304993 134 1 5   3   4   138906.33 5128.3 0.333183 135 1 5   3   4  
78497.88 4961.18 0.258844 136 1 5   3   4   809481.72 10154.07 0.425551 137 1 5
  3   4   125038.66 6536 0.265269 138 1 5   3   4   61673.29 4646.9 0.348517 139
1 5   3   4   133379.68 2670.07 0.216947 140 1 5   3   4   836256.14 9000.41
0.240011 141 1 5   3   4   49300.3 5613.05 0.407888 142 1 5   3   4   44615.1
6418.28 0.288909 143 1 5   3   4   187089.27 4062.93 0.33464 144 1 5   3   4  
67609.33 4036.03 0.407514 145 1 5   3   4   97673.52 6759.77 0.421766 146 1 5  
3   4   31384.75 5291.62 0.32454 147 1 5   3   4   757980.33 14073.78 0.201668
148 1 5   3   4   66086.03 5836.22 0.269969 149 1 5   3   4   569185.11 3931.21
0.178313 150 1 5   3   4   130863.22 5429.55 0.36197 151 1 5   3   4   88020.84
5189.25 0.24614 152 1 5   3   4   48584.14 5447.93 0.408108 153 1 5   3   4  
241788.5 4003.37 0.355855 154 1 5   3   4   419396.64 11049.97 0.294666 155 1 5
  3   4   160738.83 5655.38 0.443301 156 1 5   3   4   127138.25 6694.89
0.314216 157 1 5   3   4   472493.22 9323.47 0.356398 158 1 5   3   4  
208980.34 5353.09 0.440966 159 1 4   3   4   154966.86 7472.29 0.179335 160 1 5
  3   4   234244.32 14748.36 0.355592 161 1 5   3   4   311597.81 5758.63
0.187414 162 1 5   3   4   63116.14 7417.34 0.368817 163 1 5   3   4   694120.15
5521.88 0.2945 164 1 5   3   4   188258.95 6765.02 0.440001 165 1 5   3   4  
463137.82 7373.44 0.330974 166 1 5   3   4   133329.68 6304.1 0.3752 167 1 5   3
  4   20922.8 3756.85 0.440862 168 1 5   3   4   193197.6 3138.03 0.355954 169 1
5   3   4   472264.67 10751.3 0.430052 170 1 5   3   4   302391.74 4661.26
0.2486 171 1 5   3   4   127111.47 5746.88 0.182518 172 1 5   3   4   264968.2
6652.64 0.122818 173 1 5   3   4   316525.71 9475.94 0.268826 174 1 5   3   4  
28983.29 3775.69 0.330717 175 1 5   3   4   254798.31 5982.98 0.240706 176 1 5  
3   4   252070.27 6326.65 0.399578 177 1 5   3   4   758337.28 4044.81 0.448048
178 1 5   3   4   154569.45 3455.39 0.260293 179 1 5   3   4   268597.43 7304.09
0.373743 180 1 5   3   4   300784.73 7795.52 0.352275 181 1 5   3   4  
139566.48 13831.15 0.302198 182 1 5   3   4   430298.66 6242.54 0.44065 183 1 5
  3   4   28292.85 4062.36 0.109808 184 1 5   3   4   277421.13 5494.51 0.389569
185 1 5   3   4   353300.31 11453.43 0.2772 186 1 4   3   4   159804.81 4980.61
0.216495 187 1 5   3   4   230017.64 5823.47 0.288551 188 1 5   3   4   170963.7
5344.14 0.253469 189 1 5   3   4   113519.64 5002.57 0.141249 190 1 5   3   4  
714255.9 5885.84 0.129579 191 1 5   3   4   42151.05 4545.98 0.316044 192 1 5  
3   4   79582.87 5398.3 0.227642 193 1 5   3   4   81286.82 8368.6 0.24644 194 1
5   3   4   79043.28 8626.14 0.307509 195 1 5   3   4   4962729.02 6077.73
0.355808 196 1 5   3   4   604127.29 5473.28 0.097589 197 1 5   3   4   60855.43
4466.75 0.243979 198 1 5   3   4   277522.16 8857.41 0.233602 199 1 5   3   4  
67438.21 4168.5 0.375388 200 1 5   3   4   724133 5805.33 0.303626 201 1 5   3  
4   211437.19 6875.02 0.276931 202 1 5   3   4   224704.65 4601.58 0.267061 203
1 5   3   4   117933.25 6106.59 0.215553 204 1 4   3   4   226210.79 5532.75
0.382866 205 1 5   3   4   75996.11 4873.38 0.389855 206 1 5   3   4   112948.36
4222.35 0.277654 207 1 5   3   4   205016.41 5320.23 0.292966 208 1 5   3   4  
356679.09 12827.55 0.399841 209 1 5   3   4   141079.89 5491.32 0.324487 210 1 5
  3   4   65664.72 6383.6 0.437293 211 1 5   3   4   4962002.12 8974.11 0.260441
212 1 5   3   4   159240.5 6093.9 0.344198 213 1 5   3   4   243695.59 6726.57
0.196061 214 1 5   3   4   282615.28 6038.55 0.355416 215 1 5   3   4   49293.19
3726.25 0.314345 216 1 5   3   4   49242.7 5229.63 0.393205 217 1 5   3   4  
209482.66 5961.46 0.169749 218 1 5   3   4   127643.63 5565.04 0.239831 219 1 5
  3   4   292888.29 11389.03 0.43715 220 1 5   3   4   258056.91 5885.22
0.334639 221 1 5   3   4   77388.48 12669.12 0.324332 222 1 4   3   4  
575492.98 4684.56 0.443512 223 1 5   3   4   214354.09 7556.09 0.349011 224 1 4
  3   4   324514.62 6589.81 0.260043 225 1 5   3   4   108752.71 5680.02
0.267087 226 1 5   3   4   81832.06 6413.84 0.425162 227 1 5   3   4   834648.92
6142.86 0.371433 228 1 5   3   4   136134 10838.37 0.271518 229 1 5   3   4  
2048454.26 15609.64 0.274052 230 1 5   3   4   531294.02 5122.03 0.271785 231 1
5   3   4   40057.49 7628.09 0.408192 232 1 5   3   4   463629.4 8855.12
0.380865 233 1 5   3   4   282760.93 6383.39 0.231904 234 1 5   3   4  
129946.11 9233.46 0.317142 235 1 5   3   4   323251.33 4941.51 0.229744 236 1 4
  3   4   312611.06 5266.2 0.430475 237 1 5   3   4   70065.01 6497.09 0.294208
238 1 5   3   4   1538503.96 9951.62 0.252662 239 1 5   3   4   196714.17
7993.12 0.39214 240 1 5   3   4   369296.28 6556.88 0.289138 241 1 5   3   4  
181822.35 5369.73 0.462915 242 1 5   3   4   574637.57 6553.41 0.433596 243 1 5
  3   4   924655.49 7898.91 0.434275 244 1 5   3   4   173688.03 7771.87
0.225245 245 1 5   3   4   112159.6 10711.34 0.422949 246 1 5   3   4  
191161.14 8553.58 0.256261 247 1 5   3   4   764520.42 6830.15 0.263697 248 1 5
  3   4   321429.47 5772.09 0.361917 249 1 5   3   4   133461.61 7820.13
0.341252 250 1 5   3   4   129614.02 4607.91 0.298891 251 1 5   3   4  
227545.52 6204.82 0.347648 252 1 5   3   4   180268.04 9079.17 0.415465 253 1 4
  3   4   714584.09 17012.52 0.369899 254 1 5   3   4   117490.22 5642.49
0.343071 255 1 5   3   4   990433.84 5939.94 0.424009 256 1 5   3   4  
513055.04 9120.43 0.297448 257 1 5   3   4   161592.04 3909.88 0.443778 258 1 5
  3   4   232707.7 8243.7 0.264433 259 1 5   3   4   295646.2 4359.34 0.274473
260 1 5   3   4   77399.06 4168.38 0.189653 261 1 5   3   4   163506.23 7254.51
0.404202 262 1 5   3   4   925084.54 6546.45 0.393535 263 1 5   3   4   331592.9
14111.57 0.261275 264 1 5   3   4   140379.48 11106.81 0.165392 265 1 5   3   4
  3835320.95 9430.29 0.444407 266 1 5   3   4   326955.47 12171.44 0.169914 267
1 5   3   4   185845.57 6294.22 0.310265 268 1 5   3   4   246999.36 4440.12
0.161459 269 1 5   3   4   417154.02 15336.97 0.390845 270 1 5   3   4  
260218.55 20101.79 0.234212 271 1 5   3   4   81367.83 6856.4 0.239826 272 1 5  
3   4   189274.64 8020.42 0.32815 273 1 4   3   4   78836.38 6580.5 0.321519 274
1 5   3   4   247248.42 7316.78 0.37166 275 1 5   3   4   90346.67 5314.24
0.442067 276 1 5   3   4   117730.58 5107.29 0.233793 277 1 5   3   4   383049
5854.7 0.450368 278 1 5   3   4   108490.13 7382.33 0.410312 279 1 5   3   4  
211428.63 14783.63 0.211312 280 1 5   3   4   50062.93 4360.31 0.277779 281 1 5
  3   4   280349.67 5995.34 0.404828 282 1 5   3   4   73456.28 7344.15 0.349866
283 1 5   3   4   427591.47 11076.07 0.42438 284 1 5   3   4   209034.4 4429.91
0.192486 285 1 5   3   4   29412 4932.09 0.396152 286 1 5   3   4   44332.93
3418.27 0.15413 287 1 4   3   4   246638.19 5796.63 0.294025 288 1 5   3   4  
123195.11 6580.77 0.335932 289 1 5   3   4   52908.99 4478.38 0.291253 290 1 5  
3   4   30649.6 5003.21 0.222365 291 1 5   3   4   245754.99 4738.29 0.299918
292 1 5   3   4   72869.93 2816.73 0.379643 293 1 5   3   4   93571.68 6475.8
0.101716 294 1 5   3   4   369127.57 4759.16 0.157828 295 1 5   3   4   50792.04
8613.44 0.429639 296 1 5   3   4   204371.48 5640.27 0.192446 297 1 5   3   4  
135582.95 6606.21 0.308615 298 1 5   3   4   42535.36 7874.65 0.385396 299 1 5  
3   4   109447.47 8061.37 0.374512 300 1 5   3   4   29309.58 5750.37 0.24769
301 1 5   3   4   1054269.26 6382.79 0.247302 302 1 5   3   4   89730.28 6057.43
0.321896 303 1 5   3   4   946809.87 7614.68 0.103849 304 1 5   3   4  
282603.33 5942.36 0.316926 305 1 5   3   4   616432.61 8153.27 0.269999 306 1 5
  3   4   683549.77 11189.25 0.335681 307 1 5   3   4   407298.49 3529.19
0.124609 308 1 5   3   4   105570.15 8914.42 0.29712 309 1 5   3   4  
1528849.98 8459.61 0.267008 310 1 5   3   4   216038.01 6080 0.431349 311 1 5  
3   4   473402.35 3742.42 0.384084 312 1 5   3   4   147585.29 11235.27 0.378891
313 1 5   3   4   159105.64 5137.78 0.307515 314 1 5   3   4   226898.57 5654.95
0.27532 315 1 5   3   4   308437.12 3844.93 0.374171 316 1 5   3   4   100795.38
5475.82 0.251955 317 1 5   3   4   69788.05 4520.21 0.275903 318 1 5   3   4  
53415.83 5100.11 0.365163 319 1 4   3   4   50097.9 4932.02 0.282567 320 1 5   3
  4   154296.07 9902.08 0.195748 321 1 5   3   4   82368.71 5024.78 0.305347 322
1 5   3   4   91926.94 7638.06 0.398507 323 1 5   3   4   210002.51 6822.4
0.449293 324 1 5   3   4   124096.75 6689.6 0.282342 325 1 5   3   4   390376.45
5777.65 0.337818 326 1 5   3   4   389188.56 6998.48 0.205989 327 1 5   3   4  
105732.77 4803.63 0.372252 328 1 5   3   4   146619.6 7458.81 0.223226 329 1 5  
3   4   543442.38 3523.02 0.41013 330 1 5   3   4   100000 5093.51 0.410929 331
1 5   3   4   38665.24 4790.88 0.337385 332 1 5   3   4   182890.3 7796.5
0.425858 333 1 5   3   4   49443.96 4062.53 0.335285 334 1 5   3   4   89621.31
4025.44 0.286996 335 1 5   3   4   122066.89 7987.25 0.391212 336 1 5   3   4  
75040.53 5318.77 0.260511 337 1 5   3   4   824850.34 12151.24 0.371778 338 1 5
  3   4   130097.47 6228.15 0.214394 339 1 5   3   4   40896.37 5270.51 0.159439
340 1 5   3   4   107971.63 3748.54 0.214202 341 1 5   3   4   134992.22 5856.26
0.451409 342 1 5   3   4   89157.78 6132.05 0.442048 343 1 5   3   4   77751.98
8007.65 0.206649 344 1 5   3   4   442089.02 8318.67 0.163646 345 1 5   3   4  
152467.17 3380.9 0.245884 346 1 5   3   4   38607.26 5227.83 0.416892 347 1 5  
3   4   18924.78 3481.26 0.333348 348 1 5   3   4   351252.32 5865.78 0.356402
349 1 5   3   4   248084.58 4528.78 0.399214 350 1 5   3   4   670243.58 3586.79
0.218485 351 1 5   3   4   266269.89 5318.39 0.26861 352 1 5   3   4   171890.79
6223.15 0.259298 353 1 5   3   4   294192.22 8575.25 0.265931 354 1 5   3   4  
266127.6 7235.48 0.433071 355 1 5   3   4   107747.61 7692.79 0.334446 356 1 5  
3   4   654817.78 10353.43 0.254307 357 1 5   3   4   475278.16 10495.48
0.060302 358 1 4   3   4   110569.26 13464.76 0.249979 359 1 5   3   4  
852276.85 8010.08 0.131422 360 1 5   3   4   175874.66 9413.24 0.337257 361 1 5
  3   4   174921.12 4808.91 0.336164 362 1 5   3   4   255519.58 2243.55
0.467406 363 1 5   3   4   158535.05 4495.93 0.426279 364 1 5   3   4  
425181.47 11076.38 0.200932 365 1 5   3   4   315081.74 6970.42 0.151688 366 1 5
  3   4   160619.14 7980.86 0.407349 367 1 5   3   4   52111.22 5588.02 0.362466
368 1 5   3   4   124753.69 7222.68 0.363206 369 1 5   3   4   282064.54
13283.09 0.363961 370 1 5   3   4   112119.88 3040.55 0.248334 371 1 5   3   4  
188610.65 5908.39 0.305493 372 1 5   3   4   54742.77 6516.5 0.250098 373 1 5  
3   4   33398.33 5638.12 0.200643 374 1 5   3   4   39807.73 34918.25 0.405522
375 1 5   3   4   553215.88 4157.66 0.446757 376 1 5   3   4   60568.95 4926.36
0.241942 377 1 5   3   4   57068.34 10140.41 0.334161 378 1 5   3   4  
510143.73 20653.97 0.385708 379 1 5   3   4   164812.7 9014.11 0.35612 380 1 5  
3   4   238790.22 16099.85 0.244968 381 1 5   3   4   106592.38 6711.66 0.257835
382 1 5   3   4   63364.61 5535.1 0.288328 383 1 5   3   4   136100.18 11744.29
0.39089 384 1 5   3   4   340419.59 4163.59 0.383936 385 1 5   3   4   140837.55
5074.95 0.33833 386 1 5   3   4   143687.8 6044.16 0.326432 387 1 5   3   4  
157177.66 5464.69 0.468402 388 1 5   3   4   140661.44 7103 0.364879 389 1 5   3
  4   339472.88 4867.42 0.383186 390 1 5   3   4   234277.5 6424.39 0.329456 391
1 5   3   4   81385.7 8095.35 0.311515 392 1 5   3   4   40427.16 6001.25
0.081579 393 1 5   3   4   3225259.94 6085.83 0.407554 394 1 4   3   4  
357917.23 6972.76 0.137441 395 1 5   3   4   60703.22 5636.71 0.261461 396 1 5  
3   4   144898.32 9468.1 0.34265 397 1 5   3   4   38702.9 3728.04 0.432805 398
1 5   3   4   97680.81 3660.66 0.270326 399 1 5   3   4   74995.47 3895.78
0.093498 400 1 5   3   4   1559400.17 11607.59 0.359192 401 1 5   3   4  
856483.46 5422.29 0.193267 402 1 5   3   4   492585.59 18198.67 0.258251 403 1 5
  3   4   316940.45 13402.05 0.337306 404 1 5   3   4   305386.06 5071.35
0.281142 405 1 4   3   4   122221.85 6373.04 0.393108 406 1 5   3   4   46739.33
7216.15 0.432969 407 1 5   3   4   75561.61 5111.7 0.384021 408 1 5   3   4  
206849.95 9702.38 0.481627 409 1 4   3   4   321117.33 4297.76 0.316196 410 1 5
  3   4   436104.05 14598.28 0.413621 411 1 5   3   4   923174.8 11622.48
0.281757 412 1 5   3   4   84280.21 4693.58 0.297107 413 1 5   3   4   203055.89
3946.2 0.348194 414 1 5   3   4   201409.42 13876.65 0.247225 415 1 5   3   4  
849666.13 10064.59 0.360161 416 1 5   3   4   17268.17 2790.81 0.205033 417 1 5
  3   4   165629.23 7186.16 0.43426 418 1 5   3   4   45256.1 5939.73 0.412544
419 1 5   3   4   137249.53 9510.08 0.352134 420 1 5   3   4   89377.94 7325
0.372414 421 1 5   3   4   196158.86 4586.32 0.120469 422 1 5   3   4  
564649.54 4436.17 0.155522 423 1 5   3   4   35020.94 4876.76 0.271875 424 1 5  
3   4   180120.07 5376.65 0.146388 425 1 5   3   4   129955.09 5848.34 0.23431
426 1 5   3   4   388998.5 12321.4 0.192504 427 1 5   3   4   193472.01 5663.02
0.339781 428 1 5   3   4   783250.02 11409.7 0.355359 429 1 5   3   4   230890.3
15753.94 0.389664 430 1 5   3   4   45832.81 6809.26 0.258958 431 1 5   3   4  
336854.03 5003.39 0.205247 432 1 5   3   4   128100.84 5529.73 0.348926 433 1 5
  3   4   161618.95 6853.35 0.444542 434 1 5   3   4   221675.37 6640.1 0.245176
435 1 5   3   4   2027444.53 14468.64 0.512777 436 1 5   3   4   94786.3 5009.41
0.289701 437 1 5   3   4   210649.11 5940.57 0.259225 438 1 5   3   4   50964.95
3407.52 0.236633 439 1 5   3   4   500794.88 7202.99 0.113438 440 1 5   3   4  
558279.54 5569.69 0.243927 441 1 5   3   4   1861835.35 17327.29 0.41566 442 1 5
  3   4   247690.23 5143.61 0.346313 443 1 5   3   4   210292.12 9120.78
0.434323 444 1 5   3   4   69336.17 5361.72 0.111079 445 1 5   3   4   606415.7
7688.62 0.255861 446 1 5   3   4   29748.85 6229.59 0.408953 447 1 5   3   4  
98651.69 4826.53 0.350844 448 1 5   3   4   298604.45 4281.97 0.260978 449 1 4  
3   4   93307.17 6572.34 0.404351 450 1 5   3   4   208774.69 6414.03 0.130775
451 1 5   3   4   289168.95 4817.32 0.289039 452 1 5   3   4   488525.31 6282.07
0.372646 453 1 5   3   4   262199 5880.56 0.203058 454 1 5   3   4   94606.45
4153.36 0.316455 455 1 5   3   4   320813.4 9675.25 0.193505 456 1 5   3   4  
54358.92 7743.98 0.306183 457 1 5   3   4   38574.96 5094.24 0.383949 458 1 5  
3   4   29363.23 5559.04 0.444723 459 1 5   3   4   356970.19 7120.08 0.332752
460 1 5   3   4   478258.34 10923.17 0.136335 461 1 5   3   4   302354.55
4839.45 0.337461 462 1 5   3   4   200657.15 4553.34 0.115299 463 1 5   3   4  
119628.09 7952.56 0.392274 464 1 5   3   4   75212.9 5635.4 0.320254 465 1 5   3
  4   162628.39 8201.84 0.293008 466 1 5   3   4   396488.32 6599.45 0.322835
467 1 5   3   4   71506.39 7353.55 0.441093 468 1 5   3   4   294040.55 5185.84
0.276578 469 1 5   3   4   2364670.91 8343.91 0.194463 470 1 5   3   4  
980207.15 6275.76 0.369837 471 1 5   3   4   620503.8 12542.11 0.358346 472 1 5
  3   4   301809.62 4579.21 0.314003 473 1 5   3   4   482828.88 5117.41
0.228286 474 1 5   3   4   856379.85 6652.46 0.38291 475 1 5   3   4  
1145548.98 9604.2 0.36991 476 1 5   3   4   4251139.78 13819.94 0.269216 477 1 5
  3   4   239681.78 5675.25 0.289646 478 1 5   3   4   364204.35 6121.62
0.435469 479 1 5   3   4   475236.24 9673.08 0.394696 480 1 5   3   4  
719859.69 7777 0.345372 481 1 5   3   4   368798.42 4245.51 0.322654 482 1 5   3
  4   222015.18 8202.1 0.301733 483 1 5   3   4   75492.04 13112.76 0.246634 484
1 5   3   4   185178.1 6024.87 0.285917 485 1 5   3   4   637428.33 9133.9
0.312737 486 1 5   3   4   129502.76 5723.18 0.226055 487 1 5   3   4  
119485.02 4812.72 0.381644 488 1 5   3   4   328319.34 7233.92 0.407694 489 1 5
  3   4   168859.89 6241.38 0.212094 490 1 5   3   4   348616.08 6413.5 0.438345
491 1 5   3   4   142649.8 4087.42 0.215439 492 1 5   3   4   156612.42 5821.28
0.303719 493 1 5   3   4   53532.22 7880.91 0.403337 494 1 5   3   4   284521.98
15699.82 0.324824 495 1 5   3   4   130179.22 4423.72 0.291846 496 1 5   3   4  
55467.2 4287.2 0.357555 497 1 5   3   4   175232.17 9169.95 0.366798 498 1 5   3
  4   3000193.3 10152.45 0.380727 499 1 5   3   4   165069.47 10384.75 0.41539
500 1 5   3   4   38675.8 5401.63 0.342877 501 1 5   3   4   32756.08 4290.74
0.335978 502 1 5   3   4   423425.75 4759.92 0.167079 503 1 5   3   4   78166.41
9671.06 0.292658 504 1 5   3   4   175706.62 13558.93 0.324954 505 1 5   3   4  
571865.04 6387.94 0.194081 506 1 5   3   4   125703.48 6504.1 0.22531 507 1 5  
3   4   69609.06 3434.64 0.147199 508 1 5   3   4   319528.8 4793.69 0.345568
509 1 5   3   4   1933721.26 12249.81 0.337926 510 1 5   3   4   63591.32
6212.95 0.338734 511 1 5   3   4   968304.86 6200.42 0.44285 512 1 5   3   4  
1724359.77 18609.19 0.269975 513 1 5   3   4   226645.23 7083.47 0.328108 514 1
5   3   4   763743.4 4912.41 0.115723 515 1 5   3   4   381077.39 6990.56
0.41772 516 1 5   3   4   153667.27 9177.08 0.438261 517 1 5   3   4   182489.74
8597.51 0.119266 518 1 5   3   4   237464.55 5101.62 0.194869 519 1 5   3   4  
101811.45 6483.24 0.386865 520 1 5   3   4   320718.9 6669.86 0.366847 521 1 5  
3   4   189759.85 5406.84 0.297624 522 1 5   3   4   478821.7 4539.27 0.365884
523 1 4   3   4   221880.21 8471.43 0.369903 524 1 5   3   4   204990.8 8299.4
0.330207 525 1 5   3   4   158605.2 6269.71 0.279266 526 1 5   3   4   229953.94
6077.4 0.23152 527 1 5   3   4   63758.53 3638.52 0.184229 528 1 5   3   4  
221448.21 6259.62 0.449448 529 1 5   3   4   80878.25 8591.12 0.413359 530 1 5  
3   4   88059.67 4761.07 0.408092 531 1 5   3   4   126248.54 7567.51 0.305669
532 1 5   3   4   237177.42 3473.66 0.30877 533 1 4   3   4   67270.91 5229.01
0.203258 534 1 5   3   4   386359.3 5910.19 0.21489 535 1 5   3   4   501212.12
11078.33 0.44881 536 1 5   3   4   142846.31 5745.31 0.34693 537 1 5   3   4  
87744.61 5639.05 0.286594 538 1 5   3   4   88615.24 6265.46 0.154184 539 1 5  
3   4   77281.73 8780.6 0.351224 540 1 5   3   4   81268.24 3543.85 0.279232 541
1 4   3   4   271045.04 6856.84 0.310628 542 1 5   3   4   1542138.64 11130.53
0.358299 543 1 5   3   4   211097.07 8003.51 0.420263 544 1 5   3   4  
365873.25 5366.45 0.168009 545 1 5   3   4   128627.7 4677.05 0.173854 546 1 5  
3   4   453234.76 5318.77 0.310348 547 1 5   3   4   118925.89 5851.69 0.368456
548 1 5   3   4   182051.33 6083.21 0.373784 549 1 5   3   4   854685.2 3314.82
0.415834 550 1 5   3   4   90321.48 6606.76 0.306041 551 1 5   3   4   106119.44
5276.51 0.328812 552 1 5   3   4   121530.08 4471.06 0.0906 553 1 5   3   4  
36126.23 3679.44 0.350313 554 1 5   3   4   391533 6224.2 0.182135 555 1 5   3  
4   244573.67 9587.64 0.302911 556 1 5   3   4   73907.02 4559.65 0.198735 557 1
5   3   4   131615.12 4374.05 0.435236 558 1 5   3   4   124199.14 8564.57
0.42429 559 1 5   3   4   607517.16 19022.53 0.236546 560 1 5   3   4   54014.7
5818.75 0.2793 561 1 5   3   4   237330.41 5623.46 0.357875 562 1 5   3   4  
324597.48 6002.57 0.179504 563 1 5   3   4   483404.77 5028.25 0.241356 564 1 5
  3   4   56300.18 3819.85 0.410974 565 1 5   3   4   151139.95 7113.25 0.160522
566 1 5   3   4   169693.01 5667.7 0.259741 567 1 5   3   4   27744.77 5503.42
0.264249 568 1 5   3   4   74887.51 4516.51 0.330551 569 1 5   3   4  
1797657.98 10666.25 0.43649 570 1 5   3   4   944109.88 4564.96 0.295821 571 1 5
  3   4   673709.42 3567.36 0.218682 572 1 5   3   4   56764.31 4558.19 0.206457
573 1 5   3   4   316837.05 6813.97 0.376248 574 1 5   3   4   267001.74 3567.75
0.268535 575 1 5   3   4   1909706.32 7387.02 0.353553 576 1 5   3   4  
730871.77 8225.62 0.341879 577 1 5   3   4   165848.09 3188.13 0.295517 578 1 5
  3   4   166874.11 3813.77 0.275308 579 1 5   3   4   220838.29 5711.56
0.300367 580 1 5   3   4   584626 11590.72 0.426609 581 1 5   3   4   38380.4
5546.11 0.353986 582 1 5   3   4   196354.64 7385.68 0.262393 583 1 5   3   4  
73839.81 6494.14 0.362463 584 1 5   3   4   190241.84 10479.33 0.274215 585 1 5
  3   4   157177.51 3942.1 0.297682 586 1 5   3   4   725545.49 13677.9 0.172608
587 1 5   3   4   55858.16 4926.66 0.256278 588 1 5   3   4   102894.7 9254.37
0.208207 589 1 5   3   4   205925.44 7377.8 0.325252 590 1 5   3   4   70239.09
4398.32 0.285332 591 1 5   3   4   166941.91 5327.65 0.264927 592 1 5   3   4  
178434.05 7705.47 0.419201 593 1 5   3   4   1076005.13 5172.11 0.424997 594 1 5
  3   4   36166.53 5184.76 0.252915 595 1 5   3   4   34371.32 5116.7 0.302857
596 1 5   3   4   53824.36 10969.42 0.289246 597 1 4   3   4   785246.73 5465.64
0.382497 598 1 5   3   4   358459.01 7608.15 0.329741 599 1 5   3   4  
346768.06 6266.06 0.362877



 



  117 118 119 120 121 122 123 124 125 126   Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value 1     100 SEATTLE WA 98199 1 1 1685000 1685000 2     100 SEATTLE
WA 98144 1 1 650000 650000 3     56.0271 SCOTTSDALE AZ 85259 1 1 1180000 1180000
4       OLYMPIA WA 98502 1 1   1700000 5     100 SANDY UT 84092 7 1 1213814
1232000 6     100 ALAMEDA CA 94502 1 1 922000 922000 7     100 PHOENIX AZ 95048
7 1 1220500 1221000 8       GILBERT AZ 85298 7 1   678000 9     48.6622 GILBERT
AZ 85298 7 1 760000 702000 10       MESA AZ 85203 7 1   635000 11     100
HOUSTON TX 77008 1 1 715000 715000 12       SPRING TX 77382 7 1   1000000 13    
  CASTAIC CA 91384 1 1   775000 14     100 CARMEL VALLEY CA 93924 1 1 1200000
1200000 15     100 SCOTTS VALLEY CA 95066 7 1 889899 900000 16       CARMICHAEL
CA 95608 1 1   680000 17       LOS ALTOS CA 94024 1 1   2150000 18       OAKLAND
CA 94611 1 1   885000 19     100 BELLEVUE WA 98004 1 1 1150000 1150000 20    
100 ROCKLIN CA 95765 7 1 1090000 1000000 21       SAN MATEO CA 94402 1 1  
1135000 22       RESCUE CA 95672 1 1   650000 23       MENLO PARK CA 94025 1 1  
1150000 24       MANHATTAN BEACH CA 90266 1 1   1280000 25     100 LAFAYETTE CA
94549 1 1 1100000 1100000 26       SAN RAFAEL CA 94901 1 1   800000 27     100
YOUNTVILLE CA 94599 1 1 960000 960000 28       EL SEGUNDO CA 90245 1 1   1400000
29     100 WALNUT CREEK CA 94598 1 1 835000 815000 30       MANHATTAN BEACH CA
90266 1 1   1900000 31     100 SANTA CLARA CA 95054 7 1 875000 875000 32     100
SAN JOSE CA 95125 1 1 1340000 1340000 33       SAN RAFAEL CA 94901 1 1   950000
34       DANVILLE CA 94526 7 1   820000 35       GRANITE BAY CA 95746 7 1  
1200000 36     100 LOS GATOS CA 95030 1 1 1880000 1880000 37     100 SAN
FRANCISCO CA 94118 3 1 1200000 1200000 38       SAN FRANCISCO CA 94107 3 1  
760000 39       BELLINGHAM WA 98229 1 1   780000 40       BELLEVUE WA 98006 7 1
  1175000 41     100 NEWCASTLE WA 98059 7 1 1115000 1115000 42       MENLO PARK
CA 94025 1 1   2100000 43       NAPA CA 94558 1 1   1645000 44       WESTLAKE
VILLAGE CA 91362 7 1   1600000 45       WOODSIDE CA 94062 1 1   2400000 46      
CALABASAS CA 91302 1 1   1010000 47       SAN JUAN CAPISTRANO CA 92675 7 1  
1887000 48       LAGUNA NIGUEL CA 92677 7 1   1150000 49       PASADENA CA 91104
1 1   1240000 50       BEVERLY HILLS CA 90210 1 1   4000000 51       CUPERTINO
CA 95014 1 1   1400000 52       HILLSBOROUGH CA 94010 1 1   2850000 53       GIG
HARBOR WA 98332 7 1   636000 54       BURLINGAME CA 94010 1 1   1480000 55      
MENLO PARK CA 94025 1 1   1750000 56       CARMEL CA 93923 1 1   945000 57    
24.2372 LAGUNA NIGUEL CA 92677 1 1 1000000 1000000 58       SAN MATEO CA 94402 1
1   1400000 59       THOUSAND OAKS CA 91362 1 1   782000 60     100 ROCKLIN CA
95765 7 2 825000 820000 61     100 LOS ANGELES CA 90049 1 1 2295000 2300000 62  
    LOS ANGELES CA 90048 1 1   1350000 63       UNIVERSITY PARK TX 75205 1 1  
872515 64     100 CAMBRIDGE MA 02138 1 1 2825000 2900000 65     100 CAMBRIDGE MA
02138 12 1 2000000 2025000 66       CORAL GABLES FL 33156 7 1   1700000 67      
ALAMEDA CA 94501 1 1   840000 68       BOULDER CO 80304 7 1   1625000 69     100
BOULDER CO 80305 7 1 1120000 1150000 70     100 PORT LUDLOW WA 98365 1 2 733000
745000 71       BELLEVUE WA 98004 7 1   1785000 72       BEAVERTON OR 97007 7 1
  940000 73     100 MERCER ISLAND WA 98040 1 1 1035500 1124000 74       SEATTLE
WA 98115 1 1   1175000 75       LOS ANGELES CA 90020 1 1   2600000 76      
KIRKLAND WA 98034 1 1   950000 77       CHELAN WA 98816 7 1   800000 78     100
TACOMA WA 98407 1 1 860000 860000 79     100 EDMONDS WA 98026 1 1 824000 824000
80       MARIETTA GA 30067 1 1   1300000 81       ENCINO CA 91436 1 1   1253000
82       SARATOGA CA 95070 1 1   1900000 83       HOUSTON TX 77024 7 1   1305000
84       CAMPBELL CA 95008 1 1   1300000 85     100 SUPERIOR TWP MI 48198 7 1
1050000 1050000 86       BERKELEY CA 94705 1 1   1300000 87       ORINDA CA
94563 1 1   1375000 88       MENLO PARK CA 94025 1 1   1570000 89     100 MILTON
MA 02186 1 1 1200000 1300000 90       Haverford PA 19041 1 1   1200000 91      
FREMONT CA 94539 1 1   1200000 92       ATHERTON CA 94027 1 1   3550000 93      
NEEDHAM MA 02492 1 1   1150000 94       WINCHESTER MA 01890 1 1   1000000 95    
  HIGLAND PARK TX 75205 1 1   1800000 96     100 CHICGO IL 60614 12 1 942000
950000 97       ORO VALLEY AZ 85755 7 1   975000 98       ROCHESTER HILLS MI
48306 1 1   875000 99     95.6262 SEATTLE WA 98199 1 1 1495000 1495000 100    
100 HILLSBOROUGH CA 94010 1 1 3235000 3235000 101     100 ATLANTA GA 30309 1 1
1717155 1700000 102     100 BONITA SPRINGS FL 34134 4 1 1100000 830000 103      
GREENWICH CT 06830 1 1   1900000 104       CUPERTINO CA 95014 1 1   1350000 105
    100 WASHINGTON DC 20015 1 1 910000 920000 106     100 ATLANTA GA 30305 1 1
1295000 1297000 107       LAKE OSWEGO OR 97034 1 1   1083000 108     100
GLENVIEW IL 60025 1 1 850000 850000 109       BROOKLYN NY 11209 1 1   1850000
110     100 MONTEREY CA 93940 1 1 775000 790000 111       NORFOLK MA 02056 1 1  
1300000 112     75.0126 AGOURA HILLS CA 91301 1 1 860000 860000 113     100
SEATTLE WA 98133 1 1 750000 755000 114       DEERFIELD IL 60015 1 1   875000 115
      ATLANTA GA 30345 1 1   820000 116       LOS ALAMITOS CA 90720 1 1  
1125000 117       AUSTIN TX 78756 1 1   845000 118     100 SOUTHLAKE TX 76092 7
1 825000 825000 119     100 LUCAS TX 75002 7 1 686000 689000 120     100 BOULDER
CO 80302 1 1 1400000 1435000 121       PISMO BEACH CA 93449 1 1   2000000 122  
  87.1182 SANTA BARBARA CA 93108 1 1 1610000 1610000 123       BOULDER CO 80305
7 1   840000 124       SAN DIEGO CA 92103 1 1   1400000 125       ALAMO CA 94507
1 1   1405000 126       SAN DIEGO CA 92110 1 1   825000 127       SAN LUIS
OBISPO CA 93401 13 1   1400000 128       CARMEL CA 93923 1 1   1000000 129      
REDWOOD CITY CA 94061 1 1   990000 130     100 SAN RAMON CA 94582 7 1 831000
831000 131       SAN FRANCISCO CA 94122 12 1   1610000 132       DANVILLE CA
94506 7 1   1675000 133       DALLAS TX 75229 1 1   680000 134       MERCER
ISLAND WA 98040 1 1   1395000 135       HOUSTON TX 77005 1 1   810000 136      
AUSTIN TX 78756 1 1   830000 137       LAS CRUCES NM 88011 1 1   1250000 138    
  BURIEN WA 98166 1 1   940000 139       FORT COLLINS CO 80525 7 1   592000 140
    100 PARK CITY UT 84060 1 2 1200000 1200000 141       CHATTANOOGA TN 37405 1
1   975000 142     100 BORNE TX 78006 7 1 805000 835000 143       SEATTLE WA
98115 1 1   1010000 144       SEATTLE WA 98103 1 1   640000 145     100 HERMOSA
BEACH CA 90254 1 1 1150000 1165000 146       SPRING TX 77379 7 1   675000 147  
    HOUSTON TX 77027 6 1   1480000 148       SEATTLE WA 98177 7 1   1100000 149
    0 SPRING TX 77386 7 1 1150000 1150000 150       DALLAS TX 75225 1 1   899000
151     100 AUSTIN TX 78731 1 1 665000 668000 152       DALLAS TX 75205 1 1  
900000 153     100 SEATTLE WA 98117 1 1 899500 900000 154       SCOTTSDALE AZ
85266 7 1   1350000 155     90.708 DUBLIN CA 94568 7 1 940229 940000 156    
68.9212 DUBLIN CA 94568 7 1 922345 923000 157     100 PALO ALTO CA 94306 7 1
1490340 1492000 158     100 DUBLIN CA 94568 7 1 943802 944000 159     100
RICHMOND TX 77406 7 1 840000 843000 160       BETHESDA MD 20817 1 1   2800000
161       CLIFTON VA 20124 7 1   965000 162     100 LAUREL MD 20723 7 1 702695
702695 163     100 SEATTLE WA 98109 1 1 1189950 1200000 164     100 SEATTLE WA
98101 3 1 1075000 1095000 165       LAS VEGAS NV 89135 7 1   920000 166      
BOSTON MA 02118 3 1   905000 167       GREEN VALLEY AZ 85622 1 1   750000 168  
    MANCHESTER MA 01944 1 1   765000 169       NANTUCKET MA 02554 1 2   1700000
170       HINGHAM MA 02043 1 1   1100000 171       NEWTON MA 02459 1 1   1550000
172       LONGWOOD FL 32779 7 1   1060000 173     100 TUCSON AZ 85750 7 1 851486
855000 174       ASHLAND MA 01721 1 1   636000 175     100 ROSWELL GA 30075 7 1
660000 687000 176     100 PORTLAND OR 97229 7 1 750000 750000 177       johns
island SC 29455 7 1   830000 178       BRENTWOOD TN 37027 1 1   800000 179      
DULUTH GA 30097 7 1   906000 180       MARIETTA GA 30068 7 1   933000 181    
100 BRASELTON GA 30517 7 1 723000 730000 182     100 ATLANTA GA 30328 7 1 865000
870000 183       ATLANTA GA 30342 1 1   1086000 184       ATLANTA GA 30327 1 1  
935000 185     100 ALPHARETTA GA 30004 7 1 901042 930000 186     100 DUNWOODY GA
30338 7 1 652000 655000 187       SUMMERFIELD NC 27358 7 1   885000 188      
SUNNYVALE CA 94087 1 1   1377000 189       TAMPA FL 33613 7 1   960000 190      
HOUSTON TX 77055 7 1   1190000 191       UNIVERSITY PARK TX 76225 1 1   905000
192     100 DENVER CO 80220 1 1 1000000 1090000 193     100 DALLAS TX 75208 1 1
838000 850000 194     100 MONTCLAIR NJ 07042 1 1 850000 1045000 195      
HERMOSA BEACH CA 90254 1 1   2550000 196       SANDY SPRING MD 20860 1 1  
1025000 197       ASHBURN VA 20147 1 1   1100000 198     100 ARLINGTON VA 22205
1 1 998000 1005000 199       BETHESDA MD 20817 1 1   900000 200       FORT
COLLINS CO 80524 7 1   925000 201     100 WATERLOO NE 68069 7 1 752000 758000
202       REDONDO BEACH CA 90277 1 1   1330000 203       TRABUCO CANYON CA 92679
7 1   965000 204     100 SAN DIEGO CA 92131 7 1 885000 890000 205       TRUCKEE
CA 96161 7 1   1010000 206       ARVADA CO 80004 1 1   650000 207      
WESTMINSTER CO 80234 7 1   864500 208     100 DENVER CO 80206 1 1 2400000
2400000 209       LA JOLLA CA 92037 1 1   1295000 210       SAN FRANCISCO CA
94114 12 1   1600000 211       MORRISON CO 80465 7 1   1400000 212       FLOWERY
BRANCH GA 30542 1 1   800000 213     100 BROOKLYN NY 11231 3 1 1350000 1350000
214       BAKERSFIELD CA 93312 7 1   590000 215     100 SACRAMENTO CA 95818 7 1
693269 695000 216       PALO ALTO CA 94306 3 1   1000000 217     100 ROCHESTER
MI 48306 7 1 675000 685000 218       HOUSTON TX 77006 1 1   1015000 219     100
ENCINO CA 91316 1 2 1315000 1315000 220       SAN DIEGO CA 92120 1 1   1200000
221       LA MESA CA 91941 1 1   1190000 222       PLACERVILLE CA 95667 7 1  
875000 223       NEWPORT COAST CA 92657 7 1   1370000 224     100 GROSSE POINTE
FARMS MI 48236 1 1 560000 574000 225       SAN MARINO CA 91108 1 1   1495000 226
      SAN DIEGO CA 92107 1 1   1250000 227     100 CHICAGO IL 60657 1 1 1029000
1030000 228     100 HOUSTON TX 77005 1 1 1380000 1380000 229     100 Eastsound
WA 98245 1 2 805600 810000 230     100 SCOTTSDALE AZ 85262 7 1 894500 940000 231
    100 YORBA LINDA CA 92886 7 1 1475000 1475000 232     100 SAN JOSE CA 95120 1
1 1270000 1270000 233       ATLANTIC CITY NJ 08401 1 1   913000 234       SAN
ANTONIO TX 78232 1 1   999000 235       MIDDLETON WI 53562 1 1   846000 236    
  LA JOLLA CA 92037 1 1   1392000 237     100 BELLAIRE TX 77401 1 1 915000
915000 238     100 BRENTWOOD TN 37027 7 1 1950000 2000000 239     75.0684
OAKLAND CA 94602 1 1 1361000 1361000 240       MANHATTAN BEACH CA 90266 13 1  
2050000 241       CUPERTINO CA 95014 1 1   1220000 242       SAUSALITO CA 94965
1 1   900000 243       NEWPORT BEACH CA 92660 7 1   2180000 244       MONTE CA
95030 1 1   2280000 245       PALO ALTO CA 94303 1 1   2425000 246       WALNUT
CREEK CA 94596 1 1   1035000 247     100 WALNUT CREEK CA 94596 1 1 974500 975000
248       SAN DIEGO CA 92128 7 1   1010000 249       RANCHO SANTA FE CA 92067 7
1   1700000 250       DANVILLE CA 94506 7 1   1100000 251       SAN  CARLOS CA
94070 1 1   1450000 252       ENCINO CA 91436 1 1   1400000 253     100
KENSINGTON CA 94708 1 1 1195000 1150000 254       REDWOOD CITY CA 94062 1 1  
1265000 255     100 SAN DIEGO CA 92122 1 1 915000 915000 256       LOS ALTOS CA
94022 1 1   2400000 257       PASADENA CA 91107 7 1   1640000 258     100
CARLSBAD CA 92009 1 1 790000 790000 259       FREMONT CA 94539 1 1   1180000 260
    100 ROSEVILLE CA 95747 7 1 689990 690000 261     100 WOODLAND HILLS CA 91364
1 1 860000 860000 262     100 WOODSIDE CA 94062 1 1 1340000 1475000 263     100
SARATOGA CA 95070 1 1 2750000 2750000 264       DICKERSON MD 20842 1 1   1275000
265     100 CHEVY CHASE MD 20815 1 1 1260000 1260000 266     100 MCLEAN VA 22102
7 1 1725000 1728000 267       MCLEAN VA 22101 1 1   1399500 268       VIENNA VA
22182 1 1   1200000 269       POTOMAC MD 20854 1 1   2120000 270      
WASHINGTON DC 20016 1 1   3280000 271     100 FAIRFAX VA 22032 7 1 995000
1000000 272     100 DAVIDSONVILLE MD 21035 1 1 1249000 1250000 273       FAIRFAX
VA 22030 1 1   900000 274     100 VIENNA VA 22180 1 1 1498850 1435000 275      
POTOMAC MD 20854 1 1   914000 276     100 WASHINGTON DC 20007 12 1 1080000
1110000 277       WASHINGTON DC 20003 12 1   1415000 278     100 ARLINGTON VA
22205 1 1 961000 970000 279       BETHESDA MD 20817 1 1   1400000 280     100
ARLINGTON VA 22204 1 1 730000 735000 281       CABIN JOHN MD 20818 1 1   1125000
282     100 FULTON MD 20759 7 1 700610 695000 283     100 MCLEAN VA 22102 7 1
1590000 1590000 284     100 GLENWOOD MD 21738 1 1 800000 800000 285     60.538
ELLICOTT CITY MD 21042 7 1 723000 755000 286     100 ARLINGTON VA 22205 1 1
742000 745000 287       LEESBURG VA 20176 7 1   1075000 288     93.0142 FALLS
CHURCH VA 22043 7 1 1275000 1275000 289     100 FREDERICK MD 21701 1 1 639000
649000 290       FAIRFAX VA 22033 7 1   1100000 291     100 ALEXANDRIA VA 22307
1 1 870000 875000 292     100 WASHINGTON DC 20007 3 1 579500 581000 293      
BETHESDA MD 20816 1 1   1325000 294     100 VIENNA VA 22180 1 1   820000 295    
  POTOMAC MD 20854 7 1   1250000 296       BETHESDA MD 20817 1 1   1350000 297  
  100 ELLICOTT CITY MD 21042 7 1 736000 736000 298       WASHINGTON DC 20015 1 1
  1075000 299       ASHBURN VA 20147 7 1   970000 300       FAIRFAX VA 22033 7 1
  1050000 301       CLIFTON VA 20124 7 1   1700000 302     36.3388 NEW YORK NY
10075 4 1 1135000 1135000 303       ANCRAM NY 12502 1 1   895000 304       NEW
YORK NY 10016 4 1   1100000 305       NEW YORK NY 10014 2 1   1525000 306      
STONINGTON CT 06378 1 2   1200000 307       NEW YORK NY 10023 2 1   925000 308  
    NEW YORK NY 10028 2 1   2350000 309     100 SCOTTSDALE AZ 85255 7 1 1700000
1700000 310       ATLANTA GA 30305 1 1   980000 311     100 HINGHAM MA 02043 1 1
629250 630000 312       CONCORD MA 01742 1 1   1500000 313       ANDOVER MA
01810 1 1   1100000 314       HINGHAM MA 02043 1 1   806000 315     100
CAMBRIDGE MA 02139 3 1 965000 970000 316     100 NEEDHAM MA 02494 1 1 1125000
1189000 317     100 ARLINGTON MA 02474 3 1 671300 675000 318       CHESTNUT HILL
MA 02467 1 1   1375000 319       FRANKLIN MA 02038 1 1   685000 320      
LYNNFIELD MA 01940 1 1   1065000 321     100 WELLESLEY MA 02482 1 1 1031500
1035000 322       CASTLE ROCK CO 80108 7 1   1065000 323       MCLEAN VA 22102 1
1   1160000 324       ALEXANDRIA VA 22307 1 1   1150000 325       GREAT FALLS VA
22066 1 1   1800000 326       INDIALANTIC FL 32903 1 1   1462400 327      
FAIRFAX VA 22032 7 1   894050 328       ALEXANDRIA VA 22314 8 1   1440000 329  
    INDIANAPOLIS IN 46256 7 1   995000 330       KESWICK VA 22947 7 1   730000
331       NORFOLK VA 23518 7 1   832000 332     100 OAKTON VA 22124 7 1 1216000
1220000 333       WESTON MA 02493 1 1   1000000 334       BELMONT MA 80220 1 1  
800000 335     100 GUILFORD CT 06437 1 1 945000 1050000 336       WINCHESTER MA
01890 1 1   995000 337       UPPER SADDLE RIVER NJ 07458 1 1   1785000 338      
ESCONDIDO CA 92029 1 1   1225000 339       ANDOVER MA 01810 1 1   1070000 340  
    COHASSETT MA 02025 1 1   850000 341     100 WEST WINDSOR NJ 08550 7 1 770000
770000 342     100 SANDWICH MA 02563 1 2 740000 740000 343       BOSTON MA 02116
4 1   975000 344       BROOKLINE MA 02445 1 1   1630000 345     100 DUXBURY MA
02332 1 1 757500 760000 346       BOXFORD MA 01921 1 1   740000 347       NEWTON
MA 02468 1 1   655000 348       WESTON MA 02493 1 1   885000 349     100
WEYMOUTH MA 02191 1 1 725000 715000 350       HINGHAM MA 02043 1 1   860000 351
      NEWTON MA 02468 1 1   825000 352       HINGHAM MA 02043 3 1   1000000 353
      WELLESLEY MA 02482 1 1   3500000 354       DUXBURY MA 02332 1 1   1093000
355       SWAMPSCOTT MA 01907 1 1   650000 356     100 LOS ANGELES CA 90077 1 1
1150000 1150000 357     100 COHASSET MA 02025 7 1 1530000 1530000 358      
OMAHA NE 68154 7 1   1380000 359       SCOTTSDALE AZ 85259 7 1   2800000 360    
100 SANIBEL FL 33957 1 1 1375000 1470000 361       LOS ANGELES CA 90034 1 1  
1070000 362       GRANITE BAY CA 95746 7 1   1250000 363       EL MACERO CA
95618 7 1   1140000 364     100 MARINA DEL REY CA 90292 3 1 1320900 1321000 365
      IRVINE CA 92602 7 1   980000 366     100 ROCKLIN CA 95677 1 1 625000
625000 367       OAK PARK IL 60302 1 1   850000 368       CLARENDON HILLS IL
60514 1 1   920000 369       ASPEN CO 81611 1 2   3100000 370       CHICAGO IL
60640 1 1   750000 371     100 CHICAGO IL 60612 1 1 795000 795000 372    
92.4118 CLARENDON HILLS IL 60514 1 1 1025000 1025000 373       HIGHLAND PARK IL
60035 1 1   1000000 374       CHICAGO IL 60654 3 1   800000 375       ZIONSVILLE
IN 46077 1 1   1000000 376       GLEN ELLYN IL 60137 1 1   920000 377      
WESTERN SPRINGS IL 60558 7 1   1275000 378       SAN DIEGO CA 92037 1 1  
2800000 379     100 IRVINE CA 92620 1 1 1210000 1210000 380       THE WOODLANDS
TX 77382 1 1   2250000 381       LA CANADA FLINTRIDGE CA 91011 1 1   1315000 382
    24.745 CARLSBAD CA 92011 7 1 960000 975000 383       GAINESVILLE GA 30501 7
1   1300000 384       LA JOLLA CA 92037 1 1   2250000 385       SOLANA BEACH CA
92075 1 1   1700000 386     100 HOUSTON TX 77005 1 1 1127000 1175000 387     100
GRANITA BAY CA 95746 1 1 725000 735000 388     100 MANHATTAN BEACH CA 90266 1 1
1275000 1275000 389     100 CHANDLER AZ 85226 7 1 962500 950000 390      
BONSALL CA 92003 1 1   990000 391       LOS ANGELES CA 90049 1 1   2315000 392  
    LA MESA CA 91941 1 1   790000 393       MANHATTAN BEACH CA 90266 1 1  
3200000 394       RANCHO SANTA FE CA 92067 7 1   2600000 395     100 ARLINGTON
VA 22207 1 1 865000 870000 396       MESA AZ 85207 1 1   850000 397       AREA
OF STUDIO CITY CA 91604 1 1   1100000 398       NASHVILLE TN 37212 1 1   835000
399       ARLINGTON VA 22203 1 1   835000 400     100 COTO DE CAZA AREA CA 92679
7 1 1525000 1500000 401       MESA AZ 85213 7 1   715000 402     100 WINTER PARK
FL 32789 1 1 2100000 2200000 403     100 SAN RAFAEL CA 94903 1 1 1306000 1306000
404     100 SAN JUAN CAPISTRANO CA 92675 7 1 940000 1030000 405     100 SAN
DIEGO CA 92130 7 1 965000 965000 406     1.9534 COOPER CITY FL 33024 7 1 887483
890000 407       CAYUCOS CA 93430 1 1   900000 408       HOUSTON TX 77024 7 1  
1425000 409       KNOXVILLE TN 37934 7 1   950000 410     100 KURE BEACH NC
28449 1 2 1600000 1750000 411       ROYAL OAK MD 21662 1 1   2100000 412      
FLOWER MOUND TX 75022 7 1   750000 413     100 AUSTIN TX 78738 7 1 662000 675000
414       MCLEAN VA 22101 6 1   1840000 415       SAN CLEMENTE CA 92672 7 1  
3350000 416       FOUNTAIN HILLS AZ 85268 1 1   860000 417       SAN ANTONIO TX
78257 7 1   900000 418       REHOBOTH BEACH DE 19971 1 1   1461000 419     100
GLEN ELLYN IL 60137 1 1 729000 774000 420       ANNAPOLIS MD 21403 1 1   1200000
421       DALLAS TX 75205 1 1   993500 422       HIGLAND PARK TX 75205 1 1  
1300000 423       MENLO PARK CA 94025 1 1   1350000 424       COS COB CT 06807 1
1   945000 425       DALLAS TX 75205 1 1   1100000 426       TUSTIN CA 92782 7 1
  3800000 427     100 SAN ANTONIO TX 78209 1 1 800000 825000 428       BALTIMORE
MD 21210 1 1   1250000 429       CORONA CA 92883 7 1   775000 430       LOOMIS
CA 95650 7 1   1150000 431       UNIVERSITY PARK TX 75205 1 1   1083000 432    
  FAIRFAX VA 22031 7 1   867000 433       THE WOODLANDS TX 77389 7 1   920000
434     100 LAFAYETTE CA 94549 1 1 1200000 1245000 435     100 AUSTIN TX 78701 4
1 1560000 1625000 436     100 DALLAS TX 75214 1 1 689000 690000 437     100
PLANO TX 75093 7 1 790000 802000 438     100 DALLAS TX 75214 1 1 555000 555000
439       HIGHLAND PARK TX 75205 1 1   1825000 440     100 DALLAS TX 75205 1 1
1295000 1320000 441     100 AUSTIN TX 78703 1 1 2950000 2950000 442      
WHEATON IL 60189 1 1   655000 443     100 ALTADENA CA 91001 7 1 1050000 1050000
444       OLYMPIC VALLEY CA 96146 1 1   1150000 445     100 RANCHO MURIETA CA
95683 7 1 662300 663000 446       CARLSBAD CA 92011 7 1   820000 447      
BELMONT CA 94002 1 1   1100000 448       LIVERMORE CA 94550 1 1   885000 449    
79.8633 TIBURON CA 94920 1 1 1370000 1370000 450     100 GRANITE BAY CA 95746 1
1 861000 861000 451       SAN CARLOS CA 94070 1 1   1325000 452     100 PIEDMONT
CA 94611 1 1 1200000 1220000 453     100 FAIR OAKS CA 95628 7 1 639900 640000
454       MORAGA CA 94556 1 1   925000 455       TUPELO MS 38804 1 1   1350000
456     100 MOUNTAIN BROOK AL 35223 1 1 650000 660000 457     100 CORAL GABLES
FL 33134 1 1 718000 635000 458       HOUSTON TX 77018 1 1   655000 459     100
AMBLER PA 19002 1 1 718000 720000 460       LOS ALTOS HILLS CA 94022 1 1  
3350000 461       PALO ALTO CA 94306 1 1   1825000 462       ALEXANDRIA VA 22308
1 1   1300000 463     100 WAYNE PA 19087 7 1 750000 750000 464       MOUNTAIN
VIEW CA 94040 1 1   1775000 465       PLEASANTON CA 94566 1 1   920000 466      
SAN FRANCISCO CA 94123 3 1   1360000 467       REDWOOD CITY CA 94065 7 1  
1325000 468       MILL VALLEY CA 94941 1 1   1836000 469     100 LOS GATOS CA
95030 1 1 2125000 2125000 470       MILL VALLEY CA 94941 1 1   1602000 471    
50.9904 PLEASANTON CA 94566 1 1 1000000 952000 472     100 OAKLAND CA 94611 1 1
880000 865000 473     100 SAN MATEO CA 94403 1 1 1125000 1125000 474     100 SAN
MATEO CA 94403 1 1 1725000 1725000 475     100 SAN JOSE CA 95120 7 1 1415000
1410000 476     100 MENLO PARK CA 94025 1 1 4000000 4075000 477       REDWOOD
CITY CA 94062 1 1   1410000 478     100 DANVILLE CA 94526 1 1 1015000 1075000
479     100 LOS GATOS CA 95030 1 2 1275000 1275000 480     100 CARMEL CA 93923 1
2 1138000 1150000 481     100 BURLINGAME CA 94010 1 1 1175000 1175000 482    
100 SAN MATEO CA 94403 1 1 1265000 1265000 483     100 REDWOOD CITY CA 94061 7 1
1170000 1175000 484       EDGEWATER MD 21037 1 1   1115000 485       ANNAPOLIS
MD 21409 1 1   2600000 486     100 ALISO VIEJO CA 92656 7 1 937154 942000 487  
    DENVER CO 80220 1 1   750000 488     100 WINDERMERE FL 34786 7 1 585000
575000 489       BEAUFORT SC 29902 1 1   1190000 490       COLUMBIA SC 29206 1 1
  1100000 491     100 IRMO SC 29063 1 1 702450 705000 492     100 SAVANNAH GA
31410 7 1 950000 900000 493     100 DANVILLE CA 94506 7 1 1004000 1020000 494  
  100 LAKEWOOD WA 98499 1 1 1903000 2000000 495       SAN FRANCISCO CA 94110 12
1   1000000 496     100 SAN FRANCISCO CA 94116 1 1 900000 900000 497     100 SAN
FRANCISCO CA 94115 3 1 1100000 1060000 498       NEW YORK NY 10023 4 1   2380000
499       RUMSON NJ 07760 1 1   2000000 500       COLUMBUS GA 31904 1 1   725000
501       CARLSBAD CA 92009 1 1   929000 502       BETHESDA MD 20817 1 1  
950000 503       HERMOSA BEACH CA 90254 3 1   1400000 504       DEVON PA 19333 1
1   1250000 505       IMPERIAL MO 63052 1 1   1150000 506       CHESTERFIELD MO
63005 7 1   1035000 507     100 CHARLOTTE NC 28207 1 1 635000 635000 508      
ACTON MA 01720 1 1   952000 509     100 CHICAGO IL 60614 1 1 1750000 1785000 510
      CHESTERFIELD MO 63005 7 1   1170000 511       SAN JUAN CAPISTRANO CA 92675
1 1   1200000 512       CATAULA GA 31804 1 1   1000000 513     100 CHARLOTTE NC
28270 7 1 634000 645000 514       BEND OR 97701 7 1   860000 515     100 AUSTIN
TX 78732 7 1 862500 863000 516     100 FAYETTEVILLE GA 30215 7 1 767000 775000
517       PHILADELPHIA PA 19103 4 1   1725000 518       NEW YORK NY 10011 2 1  
954000 519       DEL MAR CA 92014 1 1   2225000 520       SAN FRANCISCO CA 94114
1 1   1725000 521     100 PORTLAND OR 97212 1 1 699000 702300 522       SOLANA
BEACH CA 92075 1 1   985000 523       LOS ANGELES CA 90049 1 1   1300000 524    
  MIAMI BEACH FL 33141 1 1   2000000 525       REDWOOD CITY CA 94062 1 1  
1325000 526       FRIANT CA 93626 7 1   675000 527       ARLINGTON MA 02476 1 1
  750000 528       BENTONVILLE AR 72712 7 1   1100000 529       DADEVILLE AL
36853 1 1   1300000 530     100 AVON CT 06001 1 1 735000 745000 531     100
DURANGO CO 81301 1 1 1080000 1098000 532       WINCHESTER MA 01890 1 1   700000
533       BOULDER CO 80304 1 1   1625000 534       MANHATTAN BEACH CA 90266 1 1
  1550000 535       LOS ANGELES CA 90292 4 1   1865000 536       SAN ANSELMO CA
94960 1 1   1352000 537       SAN RAMON CA 94582 1 1   1025000 538      
BETHESDA MD 20817 7 1   1351000 539       COPPELL TX 75019 1 1   778000 540    
100 DENVER CO 80210 1 1 620000 620000 541     100 TUSTIN CA 92782 7 1 940000
900000 542       IVINS UT 84738 7 2   1350000 543     100 JOHNS CREEK GA 30022 7
1 735000 729000 544       TUCSON AZ 85750 7 1   825000 545       HIGHLANDS RANCH
CO 80126 7 1   1280000 546       BRIGANTINE NJ 08203 1 2   728000 547     100
NAPLES FL 34113 7 2 626000 625000 548     100 JUPITER FL 33458 7 1 611890 612000
549       BAINBRIDGE ISLAND WA 98110 7 1   1175000 550     100 SHORT HILLS NJ
07078 1 1 999000 999000 551       ANACORTES WA 98221 1 1   1000000 552      
GLENCOE IL 60022 1 1   810000 553       EDINA MN 55424 1 1   890000 554     100
LAKE BLUFF IL 60044 1 1 825000 825000 555     100 WILMETTE IL 60091 1 1 1045000
1050000 556     100 WHEATON IL 60189 1 1 695000 695000 557     100 CHICAGO IL
60654 4 1 590000 590000 558     100 CHICAGO IL 60657 1 1 963000 970000 559      
MADISON WI 53704 1 1   1700000 560     62.723 CHICAGO IL 60618 1 1 1214000
1215000 561     100 CHICAGO IL 60618 1 1 906000 910000 562       BOURBONNAIS IL
60914 1 1   1013000 563       LIBERTYVILLE IL 60048 7 1   785000 564     100
LAGRANGE IL 60525 1 1 699000 700000 565       LIBERTYVILLE IL 60048 1 1  
1200000 566     88.3465 CHICAGO IL 60616 12 1 697000 680000 567       LAGUNA
BEACH CA 92651 1 1   2300000 568       PARK CITY UT 84098 7 1   1235000 569    
  HUNTINGTON BEACH CA 92649 7 1   2525000 570       CARLSBAD CA 92011 7 1  
925000 571       SUNNYVALE CA 94087 1 1   1015000 572       DENVER CO 80218 1 1
  777000 573     100 HERMOSA BEACH CA 90254 1 1 1260000 1410000 574       SAN
JOSE CA 95125 1 1   939000 575       SAN DIEGO CA 92103 1 1   1400000 576      
NEWPORT BEACH CA 92663 1 1   1925000 577       CORONADO CA 92118 1 1   1550000
578       CORONADO CA 92118 1 1   3100000 579       LA JOLLA CA 92037 1 2  
1350000 580       ENCINITAS CA 92024 3 2   1000000 581       PLEASANTON CA 94588
7 1   1100000 582     100 LA GRANGE IL 60525 1 1 840000 840000 583     100
WALNUT CREEK CA 94598 7 1 1185000 1185000 584     100 COTO DE CAZA CA 92679 7 1
1451500 1452000 585     100 DENVER CO 80206 12 1 775000 775000 586     100 EAGLE
CO 81631 7 2 1330000 1330000 587       DANVILLE CA 94506 7 1   1300000 588    
47.1865 DENVER CO 80218 7 1 900000 925000 589     51.9242 MORGAN HILL CA 95037 1
1 880000 880000 590       DANVILLE CA 94506 7 1   1366000 591     100 SAN CARLOS
CA 94070 1 1 1075000 1075000 592       CAMPBELL CA 95008 1 1   1125000 593      
CARLSBAD CA 92009 7 1   1265000 594     100 SAN JOSE CA 95120 7 1 990000 995000
595     100 SANTA ANA CA 92705 1 1 860000 860000 596       DANVILLE CA 94526 1 1
  1204000 597     100 NEWPORT BEACH CA 92660 1 1 1455000 1221000 598      
ENCINITAS CA 92024 7 1   1535000 599     100 SAN JOSE CA 95120 1 1 990000 990000



 



  127 128 129 130 131 132 133 134 135 136 137   Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV 1 3 3/21/2013               0.6439
0.6439 2 3 4/3/2013               0.8 0.8 3 3 2/20/2013               0.5084
0.5084 4 3 3/2/2013               0.5 0.4117 5 3 2/26/2013               0.7208
0.7208 6 3 3/11/2013               0.8 0.8 7 3 3/12/2013               0.7 0.7 8
3 2/28/2013               0.7396 0.7396 9 3 2/25/2013               0.8 0.8 10 3
3/14/2013               0.7365 0.7365 11 3 2/21/2013               0.8 0.8 12 3
3/19/2013               0.5561 0.5561 13 3 12/3/2012               0.6348 0.6348
14 3 1/22/2013               0.625 0.625 15 3 1/30/2013               0.7499
0.7499 16 3 1/18/2013               0.7235 0.7235 17 3 1/22/2013              
0.4967 0.3572 18 3 2/22/2013               0.7276 0.7276 19 3 2/22/2013        
      0.746 0.746 20 3 2/22/2013               0.608 0.608 21 3 2/5/2013        
      0.6696 0.6696 22 3 1/21/2013               0.8 0.8 23 3 3/18/2013        
      0.5991 0.5991 24 3 3/26/2013               0.7164 0.7164 25 3 3/8/2013    
          0.8 0.8 26 3 2/25/2013               0.8 0.8 27 3 3/14/2013          
    0.7062 0.7062 28 3 2/25/2013               0.6 0.6 29 3 3/15/2013          
    0.8 0.8 30 3 3/6/2013               0.4294 0.4294 31 3 3/14/2013            
  0.8 0.8 32 3 3/15/2013               0.7 0.7 33 3 3/5/2013              
0.7473 0.7473 34 3 3/6/2013               0.7796 0.7796 35 3 3/11/2013          
    0.677 0.677 36 3 3/26/2013               0.75 0.75 37 3 3/20/2013          
    0.6666 0.6666 38 3 2/13/2013               0.796 0.796 39 3 1/25/2013      
        0.7307 0.7307 40 3 2/6/2013               0.5617 0.5617 41 3 3/19/2013  
            0.8 0.8 42 3 2/19/2013               0.5476 0.5476 43 3 2/25/2013  
            0.5167 0.5167 44 3 2/27/2013               0.5093 0.5093 45 3
2/9/2013               0.3656 0.3656 46 3 2/6/2013               0.7249 0.6942
47 3 2/23/2013               0.6094 0.6094 48 3 2/22/2013               0.7486
0.6834 49 3 3/10/2013               0.562 0.562 50 3 2/20/2013              
0.32 0.245 51 3 2/15/2013               0.5885 0.5885 52 3 2/21/2013            
  0.2456 0.2456 53 3 2/19/2013               0.8 0.8 54 3 3/11/2013            
  0.5567 0.5567 55 3 3/16/2013               0.5782 0.5782 56 3 3/16/2013      
        0.5534 0.5534 57 3 2/25/2013               0.8 0.8 58 3 2/25/2013      
        0.6392 0.6392 59 3 2/25/2013               0.7992 0.7992 60 3 3/15/2013
              0.75 0.75 61 3 3/19/2013               0.6666 0.6666 62 3
3/20/2013               0.7407 0.7407 63 3 2/1/2013               0.7822 0.7822
64 3 2/19/2013               0.4955 0.4955 65 3 2/18/2013               0.75
0.75 66 98 3/20/2013               0.547 0.547 67 3 3/22/2013              
0.7738 0.7738 68 3 3/11/2013               0.6 0.6 69 3 2/26/2013              
0.8 0.8 70 3 2/9/2013               0.75 0.75 71 3 2/15/2013               0.592
0.592 72 3 3/1/2013               0.7898 0.6515 73 3 3/5/2013              
0.6518 0.6518 74 3 2/18/2013               0.6978 0.6978 75 3 3/1/2013          
    0.5541 0.5541 76 3 3/13/2013               0.5689 0.5689 77 3 2/20/2013    
          0.6327 0.6327 78 3 3/27/2013               0.8 0.8 79 3 3/25/2013    
          0.8 0.8 80 3 11/13/2012               0.5638 0.5638 81 3 1/21/2013    
          0.5985 0.5985 82 3 1/30/2013               0.4136 0.371 83 3 2/2/2013
              0.6919 0.6919 84 3 1/18/2013               0.6701 0.5769 85 3
1/21/2013               0.75 0.75 86 3 1/25/2013               0.633 0.633 87 3
2/21/2013               0.5236 0.5236 88 3 1/29/2013               0.6273 0.6273
89 3 2/12/2013               0.6666 0.6666 90 3 2/8/2013               0.6716
0.6716 91 3 2/3/2013               0.5958 0.5958 92 3 2/5/2013              
0.198 0.198 93 3 1/16/2013               0.6695 0.6695 94 3 2/11/2013          
    0.73 0.73 95 3 1/24/2013               0.6822 0.6822 96 3 2/15/2013        
      0.75 0.75 97 3 3/6/2013               0.7846 0.7846 98 3 2/14/2013        
      0.7028 0.7028 99 3 3/12/2013               0.75 0.75 100 3 2/25/2013      
        0.3709 0.3709 101 3 2/19/2013               0.5294 0.5294 102 3 3/1/2013
              0.7228 0.7228 103 3 3/7/2013               0.5842 0.5842 104 3
3/8/2013               0.7222 0.7222 105 3 3/5/2013               0.8 0.8 106 3
3/1/2013               0.75 0.75 107 3 3/21/2013               0.4912 0.4912 108
3 3/25/2013               0.75 0.75 109 3 2/24/2013               0.5783 0.5783
110 3 3/14/2013               0.8 0.8 111 3 2/15/2013               0.65 0.65
112 3 2/22/2013               0.8 0.8 113 3 3/14/2013               0.8 0.8 114
3 1/3/2013               0.7885 0.7885 115 3 3/4/2013               0.7902
0.7902 116 3 2/18/2013               0.4567 0.4567 117 3 2/22/2013              
0.8 0.8 118 3 3/2/2013               0.8 0.8 119 3 3/21/2013              
0.7492 0.7492 120 3 3/21/2013               0.6785 0.6785 121 3 3/6/2013        
      0.55 0.55 122 3 2/13/2013               0.5124 0.5124 123 3 2/13/2013    
          0.7904 0.7904 124 3 3/7/2013               0.7728 0.7728 125 3
3/4/2013               0.7494 0.7494 126 3 2/22/2013               0.7122 0.7122
127 3 12/19/2012               0.65 0.65 128 3 3/21/2013               0.68 0.68
129 3 3/28/2013               0.7 0.7 130 3 3/18/2013               0.8 0.8 131
3 3/27/2013               0.527 0.527 132 3 4/15/2013               0.5432
0.5432 133 3 12/12/2012               0.7955 0.7955 134 3 4/12/2013            
  0.6313 0.6313 135 3 2/12/2013               0.6821 0.6821 136 3 2/12/2013    
          0.65 0.65 137 3 1/19/2013               0.56 0.56 138 3 2/28/2013    
          0.6989 0.6989 139 3 2/19/2013               0.777 0.777 140 3 3/7/2013
              0.65 0.65 141 3 2/27/2013               0.784 0.784 142 3
3/11/2013               0.8 0.8 143 3 3/12/2013               0.5514 0.5514 144
3 3/8/2013               0.7906 0.7906 145 3 3/8/2013               0.8 0.8 146
3 2/25/2013               0.8 0.8 147 3 3/18/2013               0.5878 0.5878
148 3 3/12/2013               0.7472 0.7472 149 3 3/18/2013               0.5217
0.5217 150 3 3/23/2013               0.6988 0.6988 151 3 3/14/2013              
0.8 0.8 152 3 3/20/2013               0.6388 0.6388 153 3 3/25/2013            
  0.8 0.8 154 3 2/8/2013               0.5237 0.4125 155 3 1/22/2013            
  0.8 0.8 156 3 2/4/2013               0.8 0.8 157 3 2/19/2013              
0.75 0.75 158 3 2/22/2013               0.788 0.788 159 3 3/22/2013            
  0.8 0.8 160 3 2/25/2013               0.6785 0.5357 161 3 2/21/2013          
    0.7414 0.7414 162 3 3/18/2013               0.7969 0.7969 163 3 3/1/2013    
          0.8 0.8 164 3 12/14/2012               0.7 0.7 165 3 2/19/2013        
      0.7054 0.7054 166 3 1/3/2013               0.5558 0.5558 167 3 3/5/2013  
            0.75 0.75 168 3 11/1/2012               0.745 0.6013 169 3 2/13/2013
              0.647 0.647 170 3 2/19/2013               0.4654 0.4654 171 3
3/4/2013               0.4725 0.4725 172 3 2/20/2013               0.7311 0.7311
173 3 2/26/2013               0.8 0.8 174 3 2/26/2013               0.772 0.772
175 3 3/11/2013               0.8 0.8 176 3 3/18/2013               0.8 0.8 177
3 11/27/2012               0.7228 0.7228 178 3 1/14/2013               0.775
0.775 179 3 2/13/2013               0.6357 0.6357 180 3 2/26/2013              
0.7084 0.7084 181 3 2/22/2013               0.8 0.8 182 3 2/22/2013            
  0.8 0.8 183 3 3/7/2013               0.5755 0.5755 184 3 3/12/2013            
  0.7358 0.7358 185 3 3/21/2013               0.7999 0.7999 186 3 3/19/2013    
          0.8 0.8 187 3 10/18/2012               0.75 0.75 188 3 11/30/2012    
          0.6 0.6 189 3 1/30/2013               0.7 0.7 190 3 2/12/2013        
      0.4399 0.4399 191 3 2/4/2013               0.7591 0.7591 192 3 2/25/2013  
            0.763 0.763 193 3 3/7/2013               0.8 0.8 194 3 11/28/2012  
            0.8 0.8 195 3 2/26/2013               0.3745 0.3745 196 3 3/11/2013
              0.6829 0.6829 197 3 3/10/2013               0.6609 0.6609 198 3
2/25/2013               0.8 0.8 199 3 3/14/2013               0.7766 0.7766 200
3 2/15/2013               0.8 0.8 201 3 2/20/2013               0.8 0.8 202 3
4/6/2013               0.5291 0.5291 203 3 3/19/2013               0.7222 0.7222
204 3 3/19/2013               0.8 0.8 205 3 2/26/2013               0.796 0.6475
206 3 3/14/2013               0.7361 0.7361 207 3 3/21/2013               0.7289
0.7289 208 3 3/20/2013               0.5 0.5 209 3 3/18/2013              
0.5934 0.4969 210 3 3/14/2013               0.5312 0.5312 211 3 1/28/2013      
        0.5857 0.5857 212 3 1/25/2013               0.8 0.7212 213 3 1/21/2013  
            0.7407 0.7407 214 3 12/3/2012               0.8 0.8 215 3 2/1/2013  
            0.7499 0.7499 216 3 2/11/2013               0.692 0.692 217 3
2/21/2013               0.8 0.8 218 3 2/7/2013               0.6699 0.6699 219 3
2/2/2013               0.6996 0.6996 220 3 2/20/2013               0.6625 0.6625
221 3 1/30/2013               0.65 0.65 222 3 2/28/2013               0.6859
0.636 223 3 2/23/2013               0.6912 0.6478 224 3 3/14/2013              
0.8 0.8 225 3 3/23/2013               0.5311 0.5311 226 3 3/18/2013            
  0.556 0.556 227 3 3/1/2013               0.75 0.75 228 3 3/11/2013            
  0.6376 0.6376 229 3 3/14/2013               0.75 0.75 230 3 3/14/2013        
      0.8 0.8 231 3 3/26/2013               0.4745 0.4745 232 3 3/22/2013      
        0.7874 0.7874 233 3 2/12/2013               0.75 0.75 234 3 3/4/2013    
          0.734 0.734 235 3 3/5/2013               0.6158 0.6158 236 3 2/7/2013
              0.6 0.6 237 3 3/1/2013               0.8 0.8 238 3 12/21/2012    
          0.3846 0.3846 239 3 3/22/2013               0.7347 0.7347 240 3
11/16/2012               0.4487 0.4487 241 3 12/11/2012               0.5737
0.5737 242 3 12/23/2012               0.7788 0.7788 243 3 2/19/2013            
  0.4769 0.4769 244 3 2/1/2013               0.6785 0.4373 245 3 2/13/2013      
        0.2742 0.2742 246 3 2/28/2013               0.7558 0.6688 247 3
2/28/2013               0.7634 0.7634 248 3 2/27/2013               0.8 0.8 249
98 3/6/2013               0.5964 0.5658 250 3 3/8/2013               0.6499
0.6499 251 3 3/5/2013               0.65 0.65 252 3 2/22/2013               0.61
0.61 253 3 3/11/2013               0.8 0.8 254 3 3/5/2013               0.6533
0.5584 255 3 3/6/2013               0.8 0.8 256 3 3/27/2013               0.4583
0.4583 257 3 3/13/2013               0.5353 0.5353 258 3 3/15/2013              
0.8 0.8 259 3 3/11/2013               0.5381 0.5381 260 3 3/16/2013            
  0.7492 0.7492 261 3 3/16/2013               0.8 0.8 262 3 3/26/2013          
    0.7462 0.7462 263 3 3/28/2013               0.3636 0.3636 264 98 3/21/2013  
            0.7294 0.7294 265 3 2/27/2013               0.7936 0.7936 266 3
11/21/2012               0.7 0.7 267 98 11/20/2012               0.6931 0.6931
268 3 12/18/2012               0.6 0.6 269 3 1/16/2013               0.6924
0.6924 270 3 1/3/2013               0.599 0.599 271 3 1/26/2013              
0.5025 0.5025 272 3 2/7/2013               0.8 0.8 273 3 2/9/2013              
0.7411 0.7411 274 3 1/23/2013               0.6968 0.6968 275 3 1/25/2013      
        0.7997 0.7997 276 3 2/9/2013               0.8 0.8 277 3 2/12/2013      
        0.6713 0.6713 278 3 2/23/2013               0.8 0.8 279 3 2/23/2013    
          0.7 0.7 280 3 2/25/2013               0.8 0.8 281 3 3/9/2013          
    0.75 0.75 282 3 3/8/2013               0.8 0.8 283 3 2/7/2013              
0.75 0.75 284 3 2/28/2013               0.8 0.8 285 3 3/5/2013              
0.6839 0.6839 286 3 3/4/2013               0.8 0.8 287 3 3/18/2013              
0.6604 0.6604 288 3 2/28/2013               0.8 0.8 289 3 1/15/2013            
  0.7 0.7 290 3 3/8/2013               0.6681 0.6 291 3 3/5/2013              
0.8 0.8 292 3 3/1/2013               0.8 0.8 293 3 3/8/2013               0.7
0.7 294 3 3/28/2013               0.7945 0.7945 295 3 3/13/2013              
0.536 0.536 296 3 3/10/2013               0.7074 0.7074 297 3 3/8/2013          
    0.8 0.8 298 3 3/5/2013               0.6841 0.6841 299 3 3/19/2013          
    0.7505 0.6731 300 3 3/14/2013               0.619 0.619 301 3 3/1/2013      
        0.6091 0.6091 302 3 2/22/2013               0.8 0.8 303 3 2/2/2013      
        0.7374 0.7374 304 3 2/22/2013               0.709 0.709 305 3 3/5/2013  
            0.4557 0.4557 306 3 3/5/2013               0.6 0.6 307 3 3/21/2013  
            0.5491 0.5491 308 3 2/18/2013               0.3404 0.2553 309 3
3/19/2013               0.4705 0.4705 310 3 3/9/2013               0.7 0.7 311 3
1/28/2013               0.7854 0.7854 312 3 3/1/2013               0.6666 0.6666
313 3 3/5/2013               0.6818 0.6818 314 3 3/4/2013               0.7083
0.6277 315 3 2/25/2013               0.7492 0.7492 316 3 3/6/2013              
0.8 0.8 317 3 2/28/2013               0.8 0.8 318 3 3/2/2013              
0.5054 0.5054 319 3 3/12/2013               0.7956 0.7956 320 3 3/11/2013      
        0.7802 0.7802 321 3 2/15/2013               0.8 0.8 322 3 12/28/2012    
          0.799 0.7568 323 3 2/18/2013               0.7517 0.7517 324 3
3/14/2013               0.6339 0.6339 325 3 3/1/2013               0.75 0.75 326
3 2/15/2013               0.6803 0.6803 327 3 3/3/2013               0.7387
0.7387 328 3 2/28/2013               0.75 0.75 329 3 2/20/2013              
0.4995 0.4995 330 3 2/27/2013               0.7678 0.7678 331 3 2/21/2013      
        0.8 0.8 332 3 3/3/2013               0.8 0.8 333 3 1/25/2013            
  0.65 0.65 334 3 1/25/2013               0.6193 0.6193 335 3 1/29/2013        
      0.7671 0.7671 336 3 2/3/2013               0.7386 0.7386 337 3 2/1/2013  
            0.5282 0.5282 338 3 2/26/2013               0.7871 0.5542 339 3
3/8/2013               0.7504 0.7504 340 3 3/3/2013               0.6094 0.6094
341 3 2/20/2013               0.7688 0.7688 342 3 3/8/2013               0.7405
0.7405 343 3 2/21/2013               0.7897 0.7897 344 3 11/19/2012            
  0.3128 0.3128 345 3 2/26/2013               0.66 0.66 346 3 1/16/2013        
      0.7972 0.7972 347 3 3/5/2013               0.7609 0.7609 348 3 1/15/2013  
            0.722 0.722 349 3 3/11/2013               0.8 0.8 350 3 3/11/2013  
            0.6104 0.6104 351 3 3/8/2013               0.7788 0.6787 352 3
3/6/2013               0.713 0.688 353 3 3/8/2013               0.2571 0.2 354 3
3/21/2013               0.7868 0.7868 355 3 1/18/2013               0.7692
0.7692 356 3 3/15/2013               0.8 0.8 357 3 3/18/2013              
0.6529 0.6529 358 3 1/23/2013               0.7 0.7 359 3 1/30/2013            
  0.3232 0.3232 360 3 3/9/2013               0.75 0.75 361 3 2/25/2013          
    0.7485 0.7485 362 3 3/8/2013               0.6156 0.6156 363 3 2/8/2013    
          0.6 0.6 364 3 3/4/2013               0.8 0.8 365 3 3/15/2013          
    0.6401 0.6401 366 3 3/18/2013               0.8 0.8 367 3 3/12/2013        
      0.7941 0.7941 368 3 3/15/2013               0.6684 0.6684 369 3 2/12/2013
              0.478 0.478 370 3 2/17/2013               0.8 0.8 371 3 2/18/2013
              0.7383 0.7383 372 3 2/27/2013               0.8 0.8 373 3 3/4/2013
              0.5158 0.5158 374 3 2/9/2013               0.7137 0.7137 375 3
2/25/2013               0.5 0.5 376 3 3/13/2013               0.6793 0.6793 377
3 3/8/2013               0.7396 0.7396 378 3 2/13/2013               0.4658
0.4658 379 3 2/14/2013               0.8 0.8 380 3 3/11/2013              
0.6883 0.6883 381 3 3/3/2013               0.692 0.692 382 3 2/27/2013          
    0.65 0.65 383 3 3/7/2013               0.7438 0.7438 384 3 2/23/2013        
      0.3257 0.3257 385 3 3/18/2013               0.6323 0.3676 386 3 3/7/2013  
            0.7 0.7 387 3 3/5/2013               0.8 0.8 388 3 3/25/2013        
      0.75 0.75 389 3 2/20/2013               0.8 0.8 390 3 3/18/2013          
    0.6303 0.6303 391 3 3/5/2013               0.5269 0.5269 392 3 4/2/2013    
          0.7635 0.7635 393 3 3/27/2013               0.3125 0.3125 394 3
3/27/2013               0.5519 0.3596 395 3 3/13/2013               0.8 0.8 396
98 3/11/2013               0.7529 0.7529 397 3 2/14/2013               0.4545
0.4545 398 3 2/22/2013               0.7724 0.7724 399 3 12/7/2012              
0.8 0.8 400 3 1/10/2013               0.7 0.7 401 3 3/12/2013               0.75
0.75 402 3 3/4/2013               0.7 0.7 403 3 2/22/2013               0.7649
0.7649 404 3 3/18/2013               0.8 0.8 405 3 3/19/2013               0.8
0.8 406 3 1/29/2013               0.7493 0.7493 407 3 3/7/2013              
0.6822 0.6822 408 3 3/13/2013               0.7 0.7 409 3 1/10/2013            
  0.8 0.8 410 3 2/11/2013               0.7 0.7 411 3 12/20/2012              
0.4613 0.4613 412 3 1/16/2013               0.75 0.75 413 3 3/27/2013          
    0.8 0.8 414 3 2/12/2013               0.7146 0.6521 415 3 2/21/2013        
      0.4626 0.4626 416 3 2/25/2013               0.5988 0.5988 417 3 2/26/2013
              0.7927 0.7927 418 3 2/13/2013               0.5817 0.5817 419 3
3/4/2013               0.8 0.8 420 3 2/16/2013               0.65 0.65 421 3
3/1/2013               0.6149 0.6149 422 3 3/6/2013               0.4607 0.4607
423 3 3/5/2013               0.5948 0.5948 424 3 3/9/2013               0.7619
0.7619 425 3 3/20/2013               0.5909 0.5909 426 98 12/21/2012            
  0.2276 0.2276 427 3 3/20/2013               0.725 0.725 428 3 3/16/2013      
        0.8 0.8 429 3 2/5/2013               0.7 0.7 430 3 3/6/2013            
  0.7 0.7 431 3 3/10/2013               0.6952 0.6952 432 3 3/5/2013            
  0.7993 0.7993 433 3 2/23/2013               0.6053 0.6053 434 3 3/21/2013    
          0.8 0.8 435 3 3/4/2013               0.641 0.641 436 3 3/19/2013      
        0.8 0.8 437 3 3/15/2013               0.8 0.8 438 3 3/20/2013          
    0.8 0.8 439 3 3/21/2013               0.5479 0.5479 440 3 4/1/2013          
    0.5752 0.5752 441 3 3/28/2013               0.5084 0.5084 442 3 2/8/2013    
          0.7938 0.7938 443 3 3/12/2013               0.8 0.8 444 3 3/9/2013    
          0.466 0.466 445 3 2/22/2013               0.7999 0.7999 446 3 3/9/2013
              0.7832 0.7832 447 3 3/7/2013               0.6272 0.6272 448 3
3/2/2013               0.8 0.8 449 3 3/5/2013               0.7298 0.7298 450 3
3/12/2013               0.8 0.8 451 3 3/15/2012               0.5849 0.5849 452
3 3/15/2013               0.75 0.75 453 3 3/21/2013               0.7999 0.7999
454 3 3/19/2013               0.7416 0.7416 455 3 2/5/2013               0.7407
0.7407 456 3 2/19/2013               0.8 0.8 457 3 1/13/2013               0.8
0.8 458 3 2/20/2013               0.7938 0.7938 459 3 2/21/2013              
0.8 0.8 460 3 2/25/2013               0.4776 0.4776 461 3 3/4/2013              
0.3698 0.3698 462 3 2/11/2013               0.5157 0.5157 463 3 2/16/2013      
        0.8 0.8 464 3 2/26/2013               0.4816 0.4816 465 3 2/6/2013      
        0.7934 0.7934 466 3 3/6/2013               0.511 0.511 467 3 2/27/2013  
            0.7154 0.7154 468 3 2/28/2013               0.3845 0.3845 469 3
2/22/2013               0.5294 0.5294 470 3 3/6/2013               0.4525 0.4525
471 3 3/1/2013               0.7878 0.7878 472 3 3/9/2013               0.8 0.8
473 3 3/13/2013               0.6622 0.6622 474 3 3/13/2013               0.5797
0.5797 475 3 3/15/2013               0.7 0.7 476 3 3/13/2013              
0.4375 0.4375 477 3 3/19/2013               0.6276 0.6276 478 3 3/18/2013      
        0.8 0.8 479 3 3/20/2013               0.75 0.75 480 3 3/14/2013        
      0.65 0.65 481 3 3/26/2013               0.5361 0.5361 482 3 3/21/2013    
          0.7905 0.7905 483 3 3/26/2013               0.8 0.8 484 3 3/14/2013  
            0.7103 0.7103 485 3 3/18/2013               0.4576 0.4576 486 3
4/2/2013               0.7999 0.7999 487 3 2/28/2013               0.8 0.8 488 3
3/11/2013               0.8 0.8 489 3 2/8/2013               0.7663 0.7663 490 3
3/13/2013               0.5745 0.5745 491 3 3/14/2013               0.8 0.8 492
3 3/8/2013               0.8 0.8 493 3 2/5/2013               0.6972 0.6972 494
3 2/22/2013               0.7488 0.7488 495 3 2/15/2013               0.6 0.6
496 3 3/16/2013               0.7333 0.7333 497 3 3/18/2013               0.8
0.8 498 3 1/18/2013               0.4886 0.4886 499 3 2/7/2013               0.6
0.6 500 3 12/6/2012               0.8 0.8 501 3 2/1/2013               0.7 0.7
502 3 2/4/2013               0.7547 0.7547 503 3 2/15/2013               0.5029
0.5029 504 3 2/22/2013               0.8 0.8 505 3 3/14/2013              
0.6495 0.6495 506 3 2/22/2013               0.6871 0.6871 507 3 2/25/2013      
        0.8 0.8 508 3 3/4/2013               0.6302 0.6302 509 3 3/5/2013      
        0.5714 0.5714 510 3 3/13/2013               0.7683 0.7683 511 3
3/13/2013               0.6883 0.6883 512 3 3/1/2013               0.65 0.65 513
3 3/5/2013               0.8 0.8 514 3 2/12/2013               0.6 0.6 515 3
3/19/2013               0.7 0.7 516 3 3/20/2013               0.8 0.8 517 3
11/28/2012               0.5913 0.5913 518 3 2/20/2013               0.7127
0.7127 519 3 3/31/2013               0.5029 0.5029 520 3 3/15/2013              
0.6144 0.6144 521 3 3/28/2013               0.8 0.8 522 3 11/25/2012            
  0.7 0.7 523 3 11/29/2012               0.7692 0.7692 524 3 1/5/2013          
    0.6162 0.6162 525 3 1/23/2013               0.5192 0.5192 526 3 2/18/2013  
            0.7851 0.7851 527 3 2/21/2013               0.6613 0.6613 528 3
2/22/2013               0.6323 0.6323 529 3 2/20/2013               0.6153
0.6153 530 3 2/8/2013               0.8 0.8 531 3 2/15/2013               0.75
0.75 532 3 2/28/2013               0.7196 0.7196 533 3 2/25/2013              
0.7507 0.563 534 3 2/22/2013               0.6 0.6 535 3 2/27/2013              
0.7292 0.7292 536 3 3/5/2013               0.639 0.639 537 3 3/2/2013          
    0.7619 0.7619 538 3 3/18/2013               0.8 0.6676 539 3 3/11/2013      
        0.7938 0.7039 540 3 3/18/2013               0.8 0.8 541 3 3/15/2013    
          0.8 0.8 542 3 3/19/2013               0.6481 0.6481 543 3 3/15/2013  
            0.8 0.8 544 3 3/18/2013               0.8 0.8 545 3 3/19/2013      
        0.5914 0.5914 546 3 3/18/2013               0.75 0.75 547 3 3/7/2013    
          0.7176 0.7176 548 3 2/9/2013               0.8 0.8 549 3 3/14/2013    
          0.6315 0.6315 550 3 2/25/2013               0.8 0.8 551 3 12/3/2012  
            0.643 0.643 552 3 12/29/2012               0.6814 0.6814 553 3
12/17/2012               0.5988 0.5988 554 3 2/1/2013               0.8 0.8 555
3 2/11/2013               0.8 0.8 556 3 2/18/2013               0.8 0.8 557 3
3/6/2013               0.8 0.8 558 3 3/1/2013               0.8 0.8 559 3
3/19/2013               0.7 0.7 560 3 3/19/2013               0.8 0.8 561 3
3/26/2013               0.65 0.65 562 3 2/11/2013               0.8 0.8 563 3
3/11/2013               0.8 0.8 564 3 3/22/2013               0.7424 0.7424 565
3 3/19/2013               0.6666 0.6666 566 3 3/18/2013               0.7 0.7
567 98 2/1/2013               0.3111 0.3111 568 3 3/22/2013               0.5781
0.5781 569 3 2/1/2013               0.396 0.396 570 3 2/15/2013              
0.7271 0.7271 571 3 3/1/2013               0.5812 0.5812 572 3 3/25/2013        
      0.8 0.8 573 3 2/28/2013               0.5714 0.5714 574 3 3/5/2013        
      0.5431 0.5431 575 3 3/7/2013               0.481 0.481 576 3 3/7/2013    
          0.5185 0.5185 577 3 3/6/2013               0.5 0.5 578 3 3/11/2013    
          0.2196 0.2196 579 3 3/6/2013               0.5107 0.5107 580 3
2/15/2013               0.61 0.61 581 3 3/12/2013               0.6473 0.6473
582 3 3/2/2013               0.8 0.8 583 3 3/12/2013               0.8 0.8 584 3
3/7/2013               0.75 0.75 585 3 3/25/2013               0.8 0.8 586 3
3/11/2013               0.75 0.75 587 3 3/27/2013               0.5388 0.5388
588 3 3/16/2013               0.8 0.8 589 3 3/23/2013               0.7681
0.7681 590 3 3/18/2013               0.5103 0.5103 591 3 3/19/2013              
0.8 0.8 592 3 2/21/2013               0.7831 0.7831 593 3 3/20/2013            
  0.5841 0.5841 594 3 3/20/2013               0.8 0.8 595 3 3/23/2013          
    0.8 0.8 596 3 3/18/2013               0.7657 0.7657 597 98 3/21/2013        
      0.6961 0.6961 598 3 3/19/2013               0.684 0.684 599 3 3/29/2013  
            0.8 0.8



 



  138 139 140 141 142 143 144 145 146   Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) 1 0 0 0             2 0 0 0             3 0 0 0             4 0 0 0  
          5 0 0 0             6 0 0 0             7 0 0 0             8 0 0 0  
          9 0 0 0             10 0 0 0             11 0 0 0             12 0 0 0
            13 0 0 0             14 0 0 0             15 0 0 0             16 0
0 0             17 0 0 0             18 0 0 0             19 0 0 0            
20 0 0 0             21 0 0 0             22 0 0 0             23 0 0 0        
    24 0 0 0             25 0 0 0             26 0 0 0             27 0 0 0    
        28 0 0 0             29 0 0 0             30 0 0 0             31 0 0 0
            32 0 0 0             33 0 0 0             34 0 0 0             35 0
0 0             36 0 0 0             37 0 0 0             38 0 0 0            
39 0 0 0             40 0 0 0             41 0 0 0             42 0 0 0        
    43 0 0 0             44 0 0 0             45 0 0 0             46 0 0 0    
        47 0 0 0             48 0 0 0             49 0 0 0             50 0 0 0
            51 0 0 0             52 0 0 0             53 0 0 0             54 0
0 0             55 0 0 0             56 0 0 0             57 0 0 0            
58 0 0 0             59 0 0 0             60 0 0 0             61 0 0 0        
    62 0 0 0             63 0 0 0             64 0 0 0             65 0 0 0    
        66 0 0 0             67 0 0 0             68 0 0 0             69 0 0 0
            70 0 0 0             71 0 0 0             72 0 0 0             73 0
0 0             74 0 0 0             75 0 0 0             76 0 0 0            
77 0 0 0             78 0 0 0             79 0 0 0             80 0 0 0        
    81 0 0 0             82 0 0 0             83 0 0 0             84 0 0 0    
        85 0 0 0             86 0 0 0             87 0 0 0             88 0 0 0
            89 0 0 0             90 0 0 0             91 0 0 0             92 0
0 0             93 0 0 0             94 0 0 0             95 0 0 0            
96 0 0 0             97 0 0 0             98 0 0 0             99 0 0 0        
    100 0 0 0             101 0 0 0             102 0 0 0             103 0 0 0
            104 0 0 0             105 0 0 0             106 0 0 0            
107 0 0 0             108 0 0 0             109 0 0 0             110 0 0 0    
        111 0 0 0             112 0 0 0             113 0 0 0             114 0
0 0             115 0 0 0             116 0 0 0             117 0 0 0          
  118 0 0 0             119 0 0 0             120 0 0 0             121 0 0 0  
          122 0 0 0             123 0 0 0             124 0 0 0             125
0 0 0             126 0 0 0             127 0 0 0             128 0 0 0        
    129 0 0 0             130 0 0 0             131 0 0 0             132 0 0 0
            133 0 0 0             134 0 0 0             135 0 0 0            
136 0 0 0             137 0 0 0             138 0 0 0             139 0 0 0    
        140 0 0 0             141 0 0 0             142 0 0 0             143 0
0 0             144 0 0 0             145 0 0 0             146 0 0 0          
  147 0 0 0             148 0 0 0             149 0 0 0             150 0 0 0  
          151 0 0 0             152 0 0 0             153 0 0 0             154
0 0 0             155 0 0 0             156 0 0 0             157 0 0 0        
    158 0 0 0             159 0 0 0             160 0 0 0             161 0 0 0
            162 0 0 0             163 0 0 0             164 0 0 0            
165 0 0 0             166 0 0 0             167 0 0 0             168 0 0 0    
        169 0 0 0             170 0 0 0             171 0 0 0             172 0
0 0             173 0 0 0             174 0 0 0             175 0 0 0          
  176 0 0 0             177 0 0 0             178 0 0 0             179 0 0 0  
          180 0 0 0             181 0 0 0             182 0 0 0             183
0 0 0             184 0 0 0             185 0 0 0             186 0 0 0        
    187 0 0 0             188 0 0 0             189 0 0 0             190 0 0 0
            191 0 0 0             192 0 0 0             193 0 0 0            
194 0 0 0             195 0 0 0             196 0 0 0             197 0 0 0    
        198 0 0 0             199 0 0 0             200 0 0 0             201 0
0 0             202 0 0 0             203 0 0 0             204 0 0 0          
  205 0 0 0             206 0 0 0             207 0 0 0             208 0 0 0  
          209 0 0 0             210 0 0 0             211 0 0 0             212
0 0 0             213 0 0 0             214 0 0 0             215 0 0 0        
    216 0 0 0             217 0 0 0             218 0 0 0             219 0 0 0
            220 0 0 0             221 0 0 0             222 0 0 0            
223 0 0 0             224 0 0 0             225 0 0 0             226 0 0 0    
        227 0 0 0             228 0 0 0             229 0 0 0             230 0
0 0             231 0 0 0             232 0 0 0             233 0 0 0          
  234 0 0 0             235 0 0 0             236 0 0 0             237 0 0 0  
          238 0 0 0             239 0 0 0             240 0 0 0             241
0 0 0             242 0 0 0             243 0 0 0             244 0 0 0        
    245 0 0 0             246 0 0 0             247 0 0 0             248 0 0 0
            249 0 0 0             250 0 0 0             251 0 0 0            
252 0 0 0             253 0 0 0             254 0 0 0             255 0 0 0    
        256 0 0 0             257 0 0 0             258 0 0 0             259 0
0 0             260 0 0 0             261 0 0 0             262 0 0 0          
  263 0 0 0             264 0 0 0             265 0 0 0             266 0 0 0  
          267 0 0 0             268 0 0 0             269 0 0 0             270
0 0 0             271 0 0 0             272 0 0 0             273 0 0 0        
    274 0 0 0             275 0 0 0             276 0 0 0             277 0 0 0
            278 0 0 0             279 0 0 0             280 0 0 0            
281 0 0 0             282 0 0 0             283 0 0 0             284 0 0 0    
        285 0 0 0             286 0 0 0             287 0 0 0             288 0
0 0             289 0 0 0             290 0 0 0             291 0 0 0          
  292 0 0 0             293 0 0 0             294 0 0 0             295 0 0 0  
          296 0 0 0             297 0 0 0             298 0 0 0             299
0 0 0             300 0 0 0             301 0 0 0             302 0 0 0        
    303 0 0 0             304 0 0 0             305 0 0 0             306 0 0 0
            307 0 0 0             308 0 0 0             309 0 0 0            
310 0 0 0             311 0 0 0             312 0 0 0             313 0 0 0    
        314 0 0 0             315 0 0 0             316 0 0 0             317 0
0 0             318 0 0 0             319 0 0 0             320 0 0 0          
  321 0 0 0             322 0 0 0             323 0 0 0             324 0 0 0  
          325 0 0 0             326 0 0 0             327 0 0 0             328
0 0 0             329 0 0 0             330 0 0 0             331 0 0 0        
    332 0 0 0             333 0 0 0             334 0 0 0             335 0 0 0
            336 0 0 0             337 0 0 0             338 0 0 0            
339 0 0 0             340 0 0 0             341 0 0 0             342 0 0 0    
        343 0 0 0             344 0 0 0             345 0 0 0             346 0
0 0             347 0 0 0             348 0 0 0             349 0 0 0          
  350 0 0 0             351 0 0 0             352 0 0 0             353 0 0 0  
          354 0 0 0             355 0 0 0             356 0 0 0             357
0 0 0             358 0 0 0             359 0 0 0             360 0 0 0        
    361 0 0 0             362 0 0 0             363 0 0 0             364 0 0 0
            365 0 0 0             366 0 0 0             367 0 0 0            
368 0 0 0             369 0 0 0             370 0 0 0             371 0 0 0    
        372 0 0 0             373 0 0 0             374 0 0 0             375 0
0 0             376 0 0 0             377 0 0 0             378 0 0 0          
  379 0 0 0             380 0 0 0             381 0 0 0             382 0 0 0  
          383 0 0 0             384 0 0 0             385 0 0 0             386
0 0 0             387 0 0 0             388 0 0 0             389 0 0 0        
    390 0 0 0             391 0 0 0             392 0 0 0             393 0 0 0
            394 0 0 0             395 0 0 0             396 0 0 0            
397 0 0 0             398 0 0 0             399 0 0 0             400 0 0 0    
        401 0 0 0             402 0 0 0             403 0 0 0             404 0
0 0             405 0 0 0             406 0 0 0             407 0 0 0          
  408 0 0 0             409 0 0 0             410 0 0 0             411 0 0 0  
          412 0 0 0             413 0 0 0             414 0 0 0             415
0 0 0             416 0 0 0             417 0 0 0             418 0 0 0        
    419 0 0 0             420 0 0 0             421 0 0 0             422 0 0 0
            423 0 0 0             424 0 0 0             425 0 0 0            
426 0 0 0             427 0 0 0             428 0 0 0             429 0 0 0    
        430 0 0 0             431 0 0 0             432 0 0 0             433 0
0 0             434 0 0 0             435 0 0 0             436 0 0 0          
  437 0 0 0             438 0 0 0             439 0 0 0             440 0 0 0  
          441 0 0 0             442 0 0 0             443 0 0 0             444
0 0 0             445 0 0 0             446 0 0 0             447 0 0 0        
    448 0 0 0             449 0 0 0             450 0 0 0             451 0 0 0
            452 0 0 0             453 0 0 0             454 0 0 0            
455 0 0 0             456 0 0 0             457 0 0 0             458 0 0 0    
        459 0 0 0             460 0 0 0             461 0 0 0             462 0
0 0             463 0 0 0             464 0 0 0             465 0 0 0          
  466 0 0 0             467 0 0 0             468 0 0 0             469 0 0 0  
          470 0 0 0             471 0 0 0             472 0 0 0             473
0 0 0             474 0 0 0             475 0 0 0             476 0 0 0        
    477 0 0 0             478 0 0 0             479 0 0 0             480 0 0 0
            481 0 0 0             482 0 0 0             483 0 0 0            
484 0 0 0             485 0 0 0             486 0 0 0             487 0 0 0    
        488 0 0 0             489 0 0 0             490 0 0 0             491 0
0 0             492 0 0 0             493 0 0 0             494 0 0 0          
  495 0 0 0             496 0 0 0             497 0 0 0             498 0 0 0  
          499 0 0 0             500 0 0 0             501 0 0 0             502
0 0 0             503 0 0 0             504 0 0 0             505 0 0 0        
    506 0 0 0             507 0 0 0             508 0 0 0             509 0 0 0
            510 0 0 0             511 0 0 0             512 0 0 0            
513 0 0 0             514 0 0 0             515 0 0 0             516 0 0 0    
        517 0 0 0             518 0 0 0             519 0 0 0             520 0
0 0             521 0 0 0             522 0 0 0             523 0 0 0          
  524 0 0 0             525 0 0 0             526 0 0 0             527 0 0 0  
          528 0 0 0             529 0 0 0             530 0 0 0             531
0 0 0             532 0 0 0             533 0 0 0             534 0 0 0        
    535 0 0 0             536 0 0 0             537 0 0 0             538 0 0 0
            539 0 0 0             540 0 0 0             541 0 0 0            
542 0 0 0             543 0 0 0             544 0 0 0             545 0 0 0    
        546 0 0 0             547 0 0 0             548 0 0 0             549 0
0 0             550 0 0 0             551 0 0 0             552 0 0 0          
  553 0 0 0             554 0 0 0             555 0 0 0             556 0 0 0  
          557 0 0 0             558 0 0 0             559 0 0 0             560
0 0 0             561 0 0 0             562 0 0 0             563 0 0 0        
    564 0 0 0             565 0 0 0             566 0 0 0             567 0 0 0
            568 0 0 0             569 0 0 0             570 0 0 0            
571 0 0 0             572 0 0 0             573 0 0 0             574 0 0 0    
        575 0 0 0             576 0 0 0             577 0 0 0             578 0
0 0             579 0 0 0             580 0 0 0             581 0 0 0          
  582 0 0 0             583 0 0 0             584 0 0 0             585 0 0 0  
          586 0 0 0             587 0 0 0             588 0 0 0             589
0 0 0             590 0 0 0             591 0 0 0             592 0 0 0        
    593 0 0 0             594 0 0 0             595 0 0 0             596 0 0 0
            597 0 0 0             598 0 0 0             599 0 0 0            



 







  147 148 149 150 151 152 153 154   Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date 1                 2                 3                 4            
    5                 6                 7                 8                 9  
              10                 11                 12                 13      
          14                 15                 16                 17          
      18                 19                 20                 21              
  22                 23                 24                 25                 26
                27                 28                 29                 30    
            31                 32                 33                 34        
        35                 36                 37                 38            
    39                 40                 41                 42                
43                 44                 45                 46                 47  
              48                 49                 50                 51      
          52                 53                 54                 55          
      56                 57                 58                 59              
  60                 61                 62                 63                 64
                65                 66                 67                 68    
            69                 70                 71                 72        
        73                 74                 75                 76            
    77                 78                 79                 80                
81                 82                 83                 84                 85  
              86                 87                 88                 89      
          90                 91                 92                 93          
      94                 95                 96                 97              
  98                 99                 100                 101                
102                 103                 104                 105                
106                 107                 108                 109                
110                 111                 112                 113                
114                 115                 116                 117                
118                 119                 120                 121                
122                 123                 124                 125                
126                 127                 128                 129                
130                 131                 132                 133                
134                 135                 136                 137                
138                 139                 140                 141                
142                 143                 144                 145                
146                 147                 148                 149                
150                 151                 152                 153                
154                 155                 156                 157                
158                 159                 160                 161                
162                 163                 164                 165                
166                 167                 168                 169                
170                 171                 172                 173                
174                 175                 176                 177                
178                 179                 180                 181                
182                 183                 184                 185                
186                 187                 188                 189                
190                 191                 192                 193                
194                 195                 196                 197                
198                 199                 200                 201                
202                 203                 204                 205                
206                 207                 208                 209                
210                 211                 212                 213                
214                 215                 216                 217                
218                 219                 220                 221                
222                 223                 224                 225                
226                 227                 228                 229                
230                 231                 232                 233                
234                 235                 236                 237                
238                 239                 240                 241                
242                 243                 244                 245                
246                 247                 248                 249                
250                 251                 252                 253                
254                 255                 256                 257                
258                 259                 260                 261                
262                 263                 264                 265                
266                 267                 268                 269                
270                 271                 272                 273                
274                 275                 276                 277                
278                 279                 280                 281                
282                 283                 284                 285                
286                 287                 288                 289                
290                 291                 292                 293                
294                 295                 296                 297                
298                 299                 300                 301                
302                 303                 304                 305                
306                 307                 308                 309                
310                 311                 312                 313                
314                 315                 316                 317                
318                 319                 320                 321                
322                 323                 324                 325                
326                 327                 328                 329                
330                 331                 332                 333                
334                 335                 336                 337                
338                 339                 340                 341                
342                 343                 344                 345                
346                 347                 348                 349                
350                 351                 352                 353                
354                 355                 356                 357                
358                 359                 360                 361                
362                 363                 364                 365                
366                 367                 368                 369                
370                 371                 372                 373                
374                 375                 376                 377                
378                 379                 380                 381                
382                 383                 384                 385                
386                 387                 388                 389                
390                 391                 392                 393                
394                 395                 396                 397                
398                 399                 400                 401                
402                 403                 404                 405                
406                 407                 408                 409                
410                 411                 412                 413                
414                 415                 416                 417                
418                 419                 420                 421                
422                 423                 424                 425                
426                 427                 428                 429                
430                 431                 432                 433                
434                 435                 436                 437                
438                 439                 440                 441                
442                 443                 444                 445                
446                 447                 448                 449                
450                 451                 452                 453                
454                 455                 456                 457                
458                 459                 460                 461                
462                 463                 464                 465                
466                 467                 468                 469                
470                 471                 472                 473                
474                 475                 476                 477                
478                 479                 480                 481                
482                 483                 484                 485                
486                 487                 488                 489                
490                 491                 492                 493                
494                 495                 496                 497                
498                 499                 500                 501                
502                 503                 504                 505                
506                 507                 508                 509                
510                 511                 512                 513                
514                 515                 516                 517                
518                 519                 520                 521                
522                 523                 524                 525                
526                 527                 528                 529                
530                 531                 532                 533                
534                 535                 536                 537                
538                 539                 540                 541                
542                 543                 544                 545                
546                 547                 548                 549                
550                 551                 552                 553                
554                 555                 556                 557                
558                 559                 560                 561                
562                 563                 564                 565                
566                 567                 568                 569                
570                 571                 572                 573                
574                 575                 576                 577                
578                 579                 580                 581                
582                 583                 584                 585                
586                 587                 588                 589                
590                 591                 592                 593                
594                 595                 596                 597                
598                 599                



 



  155 156 157 158 159 160 161 162 163 164 165   Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) Primary Borrower Wage Income (Bonus) 1           18 0 0
5/1/2043 17958.6 4734.64 2           5 7 0 5/1/2043 9166.66 0 3           10   0
5/1/2043 19801.01 0 4           28   112300 4/1/2043 25000 7898.4 5           12
  0 5/1/2043 33938.83 0 6           5 15.5 0 5/1/2043 13668.58 0 7          
11.25   0 4/1/2043 17916.68 2539.69 8           2 2 0 5/1/2043 6119.58 0 9      
    14   0 5/1/2043 17120.29 0 10           11 3 0 5/1/2043 12915 22.11 11      
    11 10 0 4/1/2043 11066.66 0 12           25   0 5/1/2043 27500.01 0 13      
    32   0 3/1/2043 13408.33 0 14           14   0 3/1/2043 27427.44 0 15      
    10 9 0 3/1/2043 27707.63 0 16           30 9.25 0 3/1/2043 7622.01 0 17    
      9 13 298644 5/1/2043 10200 0 18           4 0 0 5/1/2043 22083.36 0 19    
      10   0 4/1/2043 35327.86 0 20           12   0 4/1/2043 16092.27 0 21    
      16   0 4/1/2043 14500 0 22           20 15 0 4/1/2043 17833 0 23          
20   0 5/1/2043 10838.38 9341.92 24           11   0 5/1/2043 20296.99 0 25    
      8 9 0 4/1/2043 14256.93 0 26           9   0 5/1/2043 11992.93 0 27      
    9 5 0 5/1/2043 9313.41 0 28           20   0 5/1/2043 30243.04 0 29        
  13 20 0 5/1/2043 12957.42 12914.35 30           5 13 0 5/1/2043 0 0 31        
  14   0 4/1/2043 15716.68 0 32           23 23 0 5/1/2043 12271.73 0 33        
  18   0 5/1/2043 15323.76 0 34           13   0 4/1/2043 13691.36 0 35        
  8 8 0 5/1/2043 12684.02 0 36           6   0 5/1/2043 8000 17000 37          
15   0 5/1/2043 20833.34 14998 38           13 10 0 4/1/2043 15356.34 0 39      
    20 20 0 4/1/2043 6972.91 0 40           25   0 4/1/2043 79440.54 0 41      
    0   0 5/1/2043 13093.31 0 42           7 2 0 4/1/2043 14500 1569.52 43      
    25 11 0 5/1/2043 10083.35 0 44           32 35 0 5/1/2043 14196 0 45        
  20 20 0 4/1/2043 0 0 46           15 14 31000 5/1/2043 13138.61 0 47          
18 0 0 5/1/2043 12822 0 48           20   75000 5/1/2043 21335 0 49           25
23 0 5/1/2043 19598.25 0 50           20   300000 4/1/2043 28352.7 0 51        
  30   0 4/1/2043 11604.66 0 52           10 17 0 5/1/2043 9583.33 0 53        
  15 15 0 4/1/2043 21908 0 54           30 24 0 4/1/2043 26853.33 0 55          
24   0 5/1/2043 15041.66 6585.72 56           40 30 0 5/1/2043 9632.75 0 57    
      22 22 0 4/1/2043 8041.61 0 58           6 20 0 4/1/2043 11529.22 0 59    
      10   0 5/1/2043 15833.33 0 60           28   0 5/1/2043 37921.15 0 61    
      25   0 5/1/2043 21404 0 62           30   0 5/1/2043 40416.68 0 63        
  16   0 5/1/2043 27684.83 0 64           25 6 0 5/1/2043 61309.58 0 65        
  30   0 4/1/2043 52189.53 0 66           36 34 0 5/1/2043 16209 0 67          
5 17 0 5/1/2043 8967.69 0 68           19   0 4/1/2043 29172.68 0 69           3
3 0 5/1/2043 19000 0 70           17   0 4/1/2043 19042.83 0 71           16   0
5/1/2043 51069.2 0 72           40   130000 5/1/2043 65076.54 0 73           28
13 0 5/1/2043 10000 0 74           13   0 4/1/2043 20509.54 0 75           6   0
4/1/2043 53006.23 0 76           14 6 0 5/1/2043 7132.67 0 77           29   0
5/1/2043 9166.67 0 78           33 18 0 5/1/2043 25448.68 0 79           33   0
5/1/2043 20888.83 0 80           8   0 4/1/2043 8791.66 3623.29 81           37
  0 5/1/2043 2081.16 0 82           20 21 17275 4/1/2043 10874 0 83           25
  0 4/1/2043 29201.36 0 84           10 10 121158 4/1/2043 11166.68 0 85        
  16   0 4/1/2043 22916.66 0 86           17   0 3/1/2043 15916.66 0 87        
  0 10 0 4/1/2043 9421.64 0 88           10   0 4/1/2043 22500.01 0 89          
8.25   0 4/1/2043 21666.67 0 90           8   0 4/1/2043 8965.17 0 91          
13 13 0 5/1/2043 9793.6 0 92           17   0 4/1/2043 10416.67 0 93          
17 7 0 5/1/2043 15160.26 0 94           15   0 5/1/2043 18767.21 0 95          
16   0 5/1/2043 28946.15 0 96           5 2 0 4/1/2043 13333.32 2214.18 97      
    50   0 5/1/2043 8031.88 0 98           12   0 4/1/2043 23200.41 0 99        
  3   0 5/1/2043 15000 0 100           11   0 4/1/2043 268902.37 0 101          
18   0 5/1/2043 19583.33 0 102           15   0 5/1/2043 18136.09 0 103        
  38   0 5/1/2043 23883.77 0 104           9 6 0 4/1/2043 11321.76 0 105        
  5 5 0 4/1/2043 20833.34 0 106           7   0 4/1/2043 129384.29 0 107        
  23 20 0 5/1/2043 6705.66 0 108           8   0 5/1/2043 15833.33 3064.68 109  
        10   0 4/1/2043 17265 0 110           11   0 4/1/2043 14446.08 7043.98
111           12   0 4/1/2043 21170 0 112           2.5 5 0 5/1/2043 11250 0 113
          10   0 5/1/2043 9806.67 0 114           18 19 0 5/1/2043 0 0 115      
    20   0 5/1/2043 11847.99 0 116           32   0 5/1/2043 10106.5 0 117      
    14 8 0 5/1/2043 32474.17 0 118           16   0 4/1/2043 36894.46 0 119    
      22   0 5/1/2043 12508.34 891.67 120           30   0 5/1/2043 35072.5 0
121           21   0 5/1/2043 15880.33 0 122           15   0 5/1/2043 17083.34
0 123           3   0 4/1/2043 8543.67 0 124           27   0 5/1/2043 53068.8 0
125           11   0 4/1/2043 17902.67 0 126           23   0 4/1/2043 8125.19 0
127           13 13 0 4/1/2043 4221.54 0 128           27   0 5/1/2043 23323.83
0 129           29 13.75 0 5/1/2043 12812.5 0 130           8 13 0 5/1/2043
9916.66 0 131           2   0 5/1/2043 4541.58 0 132           20   0 6/1/2028
26136.64 0 133           13 17 0 5/1/2043 20110.54 0 134           3 3 0
5/1/2043 8202.17 0 135           2.5   0 4/1/2043 19166.67 0 136           0   0
4/1/2043 3978 0 137           34 13 0 4/1/2043 16639.13 0 138           9   0
4/1/2043 13333.34 0 139           20 18 0 5/1/2043 2646.59 0 140           9 6 0
4/1/2043 20833.34 0 141           0 35 0 4/1/2043 0 0 142           30 25.75 0
5/1/2043 10642.69 0 143           15 2 0 5/1/2043 12141.21 0 144           8   0
5/1/2043 9500 404.03 145           11   0 4/1/2043 10402.29 5625 146          
15   0 4/1/2043 16305 0 147           28 25 0 5/1/2043 39856.98 8020.66 148    
      21   0 5/1/2043 21618.12 0 149           18 0 0 5/1/2043 22046.68 0 150  
        9 10 0 5/1/2038 9583.34 0 151           10 15 0 5/1/2043 6500 0 152    
      20 3 0 5/1/2043 3583.33 8847 153           8   0 5/1/2043 11250 0 154    
      7   150000 4/1/2043 20833.34 16666.66 155           12   0 4/1/2043
11500.01 1257.41 156           11 15 0 4/1/2043 9833.33 2241.67 157           12
4 0 4/1/2043 11916.67 0 158           2 5 0 4/1/2043 3000 3247.5 159          
10.5   0 5/1/2043 20833.32 20833.32 160           19 14 382830 5/1/2043 31153.35
0 161           27   0 4/1/2043 11874.92 18851.85 162           9.75 2 0
5/1/2043 11030.42 0 163           3   0 4/1/2043 18750.01 0 164           13   0
4/1/2043 15375 0 165           5   0 5/1/2043 22278 0 166           0   0
4/1/2043 8455.69 0 167           7 20 0 5/1/2043 3208.83 0 168           23  
25000 12/1/2027 8815.82 0 169           28   0 4/1/2043 25000 0 170           13
12 0 5/1/2043 0 0 171           23 29 0 5/1/2043 16666.66 0 172           4   0
5/1/2043 54166.66 0 173           6.5 7 0 4/1/2043 18583.33 0 174           18  
0 5/1/2043 11416.67 0 175           14   0 5/1/2043 3000 0 176           25   0
5/1/2043 15833.34 0 177           35   0 4/1/2043 115.38 0 178           8   0
4/1/2043 7029 0 179           20   0 5/1/2043 15075 4468.08 180           19 14
0 4/1/2043 12601.29 0 181           9   0 4/1/2043 45768.5 0 182           20  
0 5/1/2043 14166.67 0 183           7 8 0 5/1/2043 26651 0 184           18   0
5/1/2043 14104.08 0 185           7 7 0 5/1/2043 29651.62 0 186           11.5  
0 5/1/2043 23005.66 0 187           21 20 0 4/1/2043 13847 0 188           20  
0 3/1/2043 12500 0 189           10   0 4/1/2043 35416.66 0 190           12   0
4/1/2043 45422.78 0 191           15   0 3/1/2043 14384 0 192           26   0
4/1/2043 14670.18 0 193           58   0 5/1/2043 33957.97 0 194           12
10.75 0 3/1/2043 21801.66 0 195           0   0 4/1/2043 0 0 196           33  
0 4/1/2043 56085 0 197           15 9 0 4/1/2043 8405.8 1521.47 198           8
6 0 5/1/2043 23333.34 0 199           12   0 4/1/2043 11104.51 0 200          
12   0 4/1/2043 19120 0 201           28   0 4/1/2043 24825.75 0 202          
21 11 0 5/1/2043 12187.52 0 203           30   0 5/1/2043 28329.87 0 204        
  15   0 5/1/2043 11651.33 0 205           23 18 33000 5/1/2043 4295 0 206      
    26 26 0 5/1/2043 9105.83 0 207           0 23 0 5/1/2043 0 0 208          
20   0 5/1/2043 32081.63 0 209           18 18 114239 5/1/2043 7519.75 0 210    
      11 1.5 0 4/1/2043 14598 0 211           11 11 0 4/1/2043 9304.58 0 212    
      21   63000 4/1/2043 3000 0 213           6   0 4/1/2043 34308.58 0 214    
      21 16 0 4/1/2043 9306.35 0 215           20 9 0 4/1/2043 11854 0 216      
    19   0 4/1/2043 13300 0 217           23   0 4/1/2043 12500 22619.25 218    
      24 11 0 5/1/2043 10428.17 0 219           8   0 4/1/2043 26052.9 0 220    
      12 17.5 0 5/1/2043 7611.69 0 221           8 6 0 4/1/2043 4000 0 222      
    9   43722 5/1/2043 5710.42 0 223           12 20 59465 4/1/2043 9750 0 224  
        10   0 4/1/2043 25341.25 0 225           8 10 0 5/1/2043 9183.2 0 226  
        24 25 0 5/1/2043 11343.25 0 227           20 10 0 5/1/2043 6362.17 0 228
          14   0 5/1/2043 21385 18532.7 229           21   0 4/1/2043 31997.01
24961.66 230           25.5 18.5 0 5/1/2043 11525.45 0 231           20 11 0
5/1/2043 12187.5 0 232           22 12 0 5/1/2043 15916.67 0 233           39 38
0 4/1/2043 13750 0 234           10 10 0 5/1/2043 27669.41 0 235           14 8
0 5/1/2043 17508.75 0 236           35   0 5/1/2043 10040.33 0 237           8  
0 4/1/2043 22083.33 0 238           23   0 4/1/2043 39387.08 0 239           25
  0 5/1/2043 20383.34 0 240           7 10 0 1/1/2043 14328.58 0 241          
0.25 7 0 5/1/2043 8626.68 0 242           18   0 5/1/2043 15114.1 0 243        
  0   0 4/1/2043 9884.12 0 244           12.5 8 238120 4/1/2043 20670.76 0 245  
        24   0 4/1/2043 25325.37 0 246           7   90000 5/1/2043 33378.39 0
247           15 18 0 5/1/2043 25901.5 0 248           30 20 0 5/1/2043 10803.66
0 249           13 7 21483 5/1/2043 10416 0 250           19   0 5/1/2043
15416.68 0 251           27 27 0 4/1/2043 14566.67 0 252           21 21 0
5/1/2043 13284.33 0 253           20 20 0 4/1/2043 37659 0 254           35 0 0
5/1/2043 16447.01 0 255           28   0 5/1/2043 7854 0 256           22 6 0
5/1/2043 15432.88 7495.4 257           15   0 5/1/2043 8810.43 0 258           5
  0 5/1/2043 31175 0 259           34   0 5/1/2043 15882.6 0 260           8   0
5/1/2043 5416 0 261           9 1.5 0 5/1/2043 12531.07 0 262           20   0
5/1/2043 16635 0 263           25   0 5/1/2043 54010.42 0 264           14   0
5/1/2043 67154.43 0 265           4 15 0 5/1/2043 8333.34 0 266           11.5  
0 2/1/2043 71632.95 0 267           25 25 0 3/1/2043 5703.58 0 268          
28.5   0 4/1/2043 27500 0 269           17.25 15 0 4/1/2043 29558.88 0 270      
    20   0 4/1/2043 45833.33 39994 271           23 17 0 3/1/2043 12334.4 0 272
          6   0 4/1/2043 24441.33 0 273           2 3.75 0 4/1/2043 10000 0 274
          1.5   0 4/1/2043 19686.77 0 275           15   0 4/1/2043 12021.34 0
276           10 10 0 4/1/2043 13708.33 0 277           22.1   0 4/1/2043
12906.4 0 278           11 11 0 4/1/2043 7764 0 279           24   0 5/1/2043
69961.16 0 280           13.75 6 0 5/1/2043 9902.53 0 281           0   0
4/1/2043 14809.59 0 282           11 8 0 4/1/2043 13749.99 0 283           8 3 0
4/1/2043 2320.8 0 284           20   0 4/1/2043 23014.17 0 285           5 12.5
0 4/1/2043 10250 0 286           10 8 0 5/1/2043 10833.34 0 287           17.5  
0 5/1/2043 19714.74 0 288           6   0 5/1/2043 19589.58 0 289          
21.75 8 0 4/1/2043 11744.33 0 290           3.75 25 52000 4/1/2043 0 0 291      
    12   0 4/1/2043 15798.61 0 292           2.75   0 4/1/2043 7419.42 0 293    
      20   0 4/1/2043 63665.46 0 294           35 30 0 5/1/2043 9877.51 0 295  
        30   0 5/1/2043 20048.08 0 296           10 13.75 0 5/1/2043 14583.33 0
297           7 10 0 4/1/2043 12656 0 298           10   0 4/1/2043 20432.62 0
299           15.5 6 69569 5/1/2043 4534.58 0 300           23 21.25 0 4/1/2043
12696 0 301           43   0 5/1/2043 25809.7 0 302           9   0 5/1/2043
10416.68 8401.28 303           16   0 5/1/2043 73324.5 0 304           20 8 0
5/1/2043 18750 0 305           23   0 5/1/2043 30197.42 0 306           11 10 0
5/1/2043 25000 0 307           22   0 5/1/2043 28322.08 0 308           10   401
5/1/2043 30002.75 0 309           16   0 5/1/2043 18006.09 13676.88 310        
  11   0 5/1/2043 14095.31 0 311           17   0 4/1/2043 9743.75 0 312        
  28 24 0 5/1/2043 13937.92 0 313           14 14 0 5/1/2043 10527.42 0 314    
      11 12 64900 5/1/2043 9381.23 0 315           5.5   0 4/1/2043 10275.85 0
316           8   0 4/1/2043 10416.67 11316.67 317           11   0 5/1/2043
16383.33 0 318           3.5 9 0 5/1/2043 7800 0 319           14 10 0 5/1/2043
8162.58 0 320           7 8 0 5/1/2043 38277.39 0 321           3 4 0 4/1/2043
8338.46 0 322           22   45000 5/1/2043 19166.68 0 323           8 12 0
5/1/2043 11192.67 0 324           14   0 5/1/2028 23693.25 0 325           20 16
0 4/1/2043 6846.46 0 326           27 7 0 4/1/2043 16250 0 327           23   0
5/1/2043 12904.24 0 328           17 17 0 5/1/2043 15080.38 0 329           0 21
0 4/1/2043 0 0 330           13   0 4/1/2043 10241.57 2153.54 331           10  
0 4/1/2043 14200.05 0 332           13 5 0 4/1/2043 13855.81 0 333           14
  0 5/1/2043 12116.66 0 334           18   0 5/1/2043 14026.13 0 335          
10   0 4/1/2043 20416.67 0 336           4 4.5 0 5/1/2043 10416.68 0 337        
  6   0 5/1/2043 32684.13 0 338           28   285316 5/1/2043 29050 0 339      
    11   0 5/1/2043 8333.32 24723.3 340           7   0 5/1/2043 17500 0 341    
      15 16 0 5/1/2043 5533.22 720.07 342           30   0 4/1/2043 9496.92 4375
343           9 5 0 5/1/2043 20416.67 0 344           2   0 5/1/2043 50833.34 0
345           32   0 5/1/2043 13750 0 346           18   0 5/1/2043 12540 0 347
          4 10 0 5/1/2043 0 0 348           18   0 5/1/2043 16458.33 0 349      
    11.25   0 5/1/2043 11344.25 0 350           3.75   0 5/1/2043 16416.66 0 351
          21   25000 5/1/2043 19799.66 0 352           36   25000 5/1/2043 24000
0 353           23   132751 5/1/2043 32246.16 0 354           18 0.5 0 5/1/2043
14583.31 0 355           25   0 5/1/2043 14162.5 3562.5 356           28 23 0
5/1/2043 22882 0 357           14   0 5/1/2043 19583.33 154465.25 358          
4 10 0 5/1/2043 49280.29 0 359           8 8 0 4/1/2043 54449.33 0 360          
25 20 0 5/1/2043 24048.75 0 361           21 19 0 5/1/2043 5459.08 0 362        
  32   0 5/1/2043 4800 0 363           49   0 5/1/2043 4964.41 0 364          
30   0 4/1/2043 55125.01 0 365           33   0 5/1/2043 45952.38 0 366        
  0 20 0 5/1/2043 0 0 367           10   0 5/1/2043 15416.68 0 368           14
  0 5/1/2043 12500 0 369           28 22 0 5/1/2043 31137.62 0 370           20
  0 5/1/2043 12243.79 0 371           12 10 0 5/1/2043 12675.83 0 372          
14 14 0 5/1/2043 5222.45 0 373           15   0 5/1/2043 28100.24 0 374        
  35   0 5/1/2043 86106.92 0 375           15   0 4/1/2043 9306.32 0 376        
  10   0 5/1/2043 20361.75 0 377           15 30 0 5/1/2043 30345.88 0 378      
    32   0 5/1/2043 53548.2 0 379           12   0 5/1/2043 25312 0 380        
  10   0 5/1/2043 65722.25 0 381           13 13 0 4/1/2043 12689.99 0 382      
    5 3 0 4/1/2043 7692.8 0 383           17   0 5/1/2043 30045 0 384          
0   0 4/1/2043 10844.5 0 385           15   237449 5/1/2043 15000 0 386        
  7   0 4/1/2043 14739.76 3776.08 387           8   0 5/1/2043 11666.66 0 388  
        20 13 0 5/1/2043 15249.37 0 389           10 8 0 5/1/2043 10160.84 0 390
          25   0 5/1/2043 19500 0 391           16 4 0 5/1/2043 18749.98 0 392  
        27 26 0 5/1/2043 19821.25 0 393           0   0 5/1/2043 14932.58 0 394
          30   500000 5/1/2043 50732.75 0 395           8 8 0 5/1/2043 10621.86
0 396           10   0 5/1/2043 27632 0 397           2 13 0 4/1/2043 40.67 0
398           3   0 4/1/2043 13541.66 0 399           18   0 4/1/2043 41667 0
400           19 25 0 4/1/2043 22403.33 0 401           10   0 5/1/2043 28055.96
0 402           19   0 5/1/2043 70468.91 0 403           6 10 0 4/1/2043 17649.3
0 404           20   0 5/1/2043 18038.39 0 405           3.5 10 0 5/1/2043
8506.94 0 406           20   0 5/1/2043 8333.33 0 407           26 0 0 5/1/2043
13311 0 408           29   0 5/1/2043 20145 0 409           16   0 5/1/2043
12578.39 0 410           25   0 5/1/2043 26440.1 8853.75 411           36   0
5/1/2043 41250 0 412           15   0 4/1/2043 15797.6 0 413           20   0
5/1/2043 11333.34 0 414           25   115000 4/1/2043 56129.63 0 415          
35   0 5/1/2043 11348 0 416           23   0 4/1/2043 13611.5 0 417           22
  0 5/1/2043 16548.05 0 418           6 9 0 4/1/2043 0 0 419           10   0
5/1/2043 14583 0 420           26 26 0 4/1/2043 11779.85 0 421           10 11 0
5/1/2043 12500 10194.44 422           15 16 0 5/1/2043 16833.33 0 423          
20   0 4/1/2043 17937.5 0 424           9 9 0 5/1/2043 18616.23 0 425          
31   0 5/1/2043 24959.84 0 426           31   0 5/1/2043 39538.26 24467.67 427  
        13 18 0 5/1/2043 16666.67 0 428           19   0 5/1/2043 1972 0 429    
      18   0 5/1/2043 40429.54 0 430           8   0 5/1/2043 26294.83 0 431    
      14 13 0 5/1/2043 17005.75 0 432           5 5 0 5/1/2043 9613.07 0 433    
      8 0 0 4/1/2043 15416.66 0 434           14   0 5/1/2043 27083 0 435      
    4   0 5/1/2043 28216.25 0 436           12.75   0 5/1/2043 17291.66 0 437  
        4   0 5/1/2043 22916.66 0 438           7 7 0 5/1/2043 6000 0 439      
    13 14 0 5/1/2043 54872.13 0 440           0 9 0 5/1/2043 0 0 441          
10   0 5/1/2043 4312.04 0 442           18   0 5/1/2043 14852.5 0 443          
13 5 0 4/1/2043 17500 0 444           13 22 0 4/1/2043 3531.38 0 445          
25 27 0 5/1/2043 15709 0 446           15 10.25 0 5/1/2043 13291.63 0 447      
    12 10 0 4/1/2043 13756.92 0 448           25 38 0 4/1/2043 10367.11 0 449  
        7   0 4/1/2043 16254.04 0 450           0   0 4/1/2043 0 0 451          
13   0 5/1/2043 16666.67 0 452           7 7 0 5/1/2043 6716 0 453           6
35 0 5/1/2043 1317 0 454           0   0 5/1/2043 12854.66 0 455           38  
0 3/1/2028 49999.99 0 456           3.25 6.25 0 4/1/2043 8405 0 457           2
  0 4/1/2043 13268 0 458           5   0 4/1/2043 12500 0 459           6 3 0
5/1/2043 13631.67 7765.89 460           15 31 0 5/1/2043 67135.08 0 461        
  7.25   0 4/1/2043 14340.76 0 462           28 20 0 5/1/2043 29911.42 0 463    
      14.5   0 5/1/2043 20272.98 0 464           18   0 5/1/2043 17596.67 0 465
          17   0 4/1/2043 27991.88 0 466           27   0 4/1/2043 14679.22
5762.95 467           3 3 0 5/1/2043 268.75 0 468           14   0 4/1/2043
18750.01 0 469           20 18 0 5/1/2043 20701.15 0 470           8 15 0
4/1/2043 4469 0 471           29 16 0 4/1/2043 16666.67 0 472           11 0 0
4/1/2043 14583.33 0 473           13 13 0 5/1/2043 13750 0 474           10   0
4/1/2043 17373.42 0 475           31   0 5/1/2043 25963.62 0 476           9   0
4/1/2043 5367.75 0 477           21 0.25 0 5/1/2043 19593.76 0 478           10
  0 5/1/2043 12473.9 1583.63 479           11 3 0 5/1/2043 18699.26 1300 480    
      20 14 0 5/1/2043 14927.47 0 481           20   0 5/1/2043 13158.08 0 482  
        14 5 0 5/1/2043 13749.99 0 483           30   0 5/1/2043 53166.88 0 484
          20   0 5/1/2043 10416.66 0 485           13 12 0 4/1/2043 23748 0 486
          37 40 0 5/1/2043 16694.63 0 487           6.25 12 0 5/1/2043 12610.49
0 488           34.5   0 5/1/2043 17743.5 0 489           10 10 0 4/1/2043
29427.42 0 490           17   0 5/1/2043 14631.18 0 491           2 2 0 5/1/2043
9486.25 0 492           20   0 5/1/2043 19166.66 0 493           5 5 0 3/1/2043
10833.33 0 494           27   0 5/1/2043 29166.66 19166.66 495           34   0
4/1/2043 15157.72 0 496           5 7 0 5/1/2043 7833.32 0 497           25   0
5/1/2043 25000 0 498           30   0 4/1/2043 0 0 499           16   0 4/1/2043
16666.67 8333.33 500           12   0 3/1/2043 7585.76 0 501           20   0
4/1/2043 0 0 502           8   0 4/1/2043 28489.04 0 503           9 4 0
4/1/2043 26180.54 0 504           20   0 5/1/2043 7083.33 4391.38 505          
9   0 5/1/2043 32913.77 0 506           22 14 0 4/1/2043 7246.16 0 507          
6 1 0 5/1/2043 18750 0 508           25   0 4/1/2043 13871.91 0 509           9
  0 5/1/2043 27916.66 0 510           11 11 0 5/1/2043 3000.01 0 511          
23 23 0 5/1/2043 6866.24 0 512           20   0 5/1/2043 68929.32 0 513        
  21   0 4/1/2043 17028.5 4560.33 514           9   0 4/1/2043 1309.25 0 515    
      15   0 5/1/2043 16735.03 0 516           5   0 5/1/2043 20939.77 0 517    
      22   0 4/1/2043 12916.67 38333.33 518           16   0 5/1/2043 26179.75 0
519           29   339000 5/1/2043 16758.41 0 520           15   0 5/1/2043
18181.58 0 521           15 5 0 5/1/2043 9833.33 0 522           21   0 5/1/2043
12406.32 0 523           25 20 0 4/1/2043 10175.27 0 524           30   0
3/1/2043 23642 0 525           10   0 4/1/2043 11225.29 0 526           27   0
4/1/2043 26250 0 527           18 5 0 5/1/2043 10416.67 0 528           16.25
18.5 0 5/1/2043 8148.42 0 529           30   0 4/1/2043 16258.67 4525.01 530    
      8   0 5/1/2043 11666.67 0 531           2.25   0 4/1/2043 24757.2 0 532  
        15 12 0 4/1/2043 0 0 533           23 14 5000 5/1/2043 25725.95 0 534  
        10   0 4/1/2043 19583.33 7920.02 535           0   0 4/1/2043 12944.9 0
536           30   0 4/1/2043 16560.42 0 537           12 4.5 0 5/1/2043
10651.08 0 538           4 5.25 178731 5/1/2043 12719.58 0 539           13  
49804.77 5/1/2043 25000 0 540           12.25   0 5/1/2043 12691.41 0 541      
    24 4.5 0 5/1/2043 18699.13 0 542           35   0 5/1/2043 21988 9076.92 543
          10 10 0 5/1/2043 10218.86 2604.46 544           14.5 1 0 5/1/2043
31941.42 0 545           12 17 0 5/1/2043 11343.55 0 546           36   0
5/1/2043 17138.08 0 547           31 20 0 4/1/2043 14330.85 0 548           10 6
0 3/1/2043 11000 0 549           0   0 4/1/2043 6167.49 0 550           11   0
5/1/2043 21587.82 0 551           29 15 0 4/1/2043 6028.86 0 552           14  
0 4/1/2043 20000 29349.45 553           10   0 5/1/2043 10503.3 0 554          
16   0 5/1/2043 34173.57 0 555           10   0 5/1/2043 27083.33 4568.33 556  
        11 8 0 4/1/2043 17083.34 0 557           3.5   0 5/1/2043 10049.83 0 558
          8 8 0 4/1/2043 5000 5822.85 559           24 13 0 5/1/2043 65373.79 0
560           6   0 5/1/2043 20833.34 0 561           9   0 5/1/2043 15713.48 0
562           13   0 5/1/2043 33439.76 0 563           11   0 5/1/2043 20833.35
0 564           14   0 5/1/2043 9294.63 0 565           17 17 0 5/1/2043
22496.98 0 566           4 4 0 5/1/2043 15537 0 567           20.25   0 5/1/2043
15084.99 0 568           30   0 5/1/2043 13663.58 0 569           18   0
4/1/2043 24436.41 0 570           21   0 5/1/2043 15431.5 0 571           25 18
0 5/1/2043 12500 0 572           19   0 5/1/2043 22078.17 0 573           26 4 0
5/1/2043 13110.31 0 574           15   0 4/1/2043 13285.96 0 575           18 18
0 4/1/2043 10383.5 0 576           36   0 5/1/2043 21505.23 0 577           20  
0 5/1/2043 10788.33 0 578           0 23 0 5/1/2043 7091 0 579           24   0
5/1/2043 14340.67 4674.6 580           19   0 5/1/2043 3530 536.9 581          
6 6 0 4/1/2043 7286.93 0 582           8 2 0 5/1/2043 11250 4397.41 583        
  20   0 4/1/2043 17916.69 0 584           14 13 0 5/1/2043 18125 4759.83 585  
        10 5 0 5/1/2043 8333 0 586           18.25   0 5/1/2043 79242.58 0 587  
        17   0 5/1/2043 12070 0 588           10   0 5/1/2043 16666.69 0 589    
      2.25 2.25 0 5/1/2043 9350 0 590           27   0 5/1/2043 15414.75 0 591  
        5 8 0 4/1/2043 10109.88 0 592           15   0 5/1/2043 14673 3708.33
593           21 0 0 5/1/2043 10833.76 0 594           15   0 5/1/2043 20500 0
595           5 10 0 5/1/2043 15375.98 0 596           23   0 5/1/2043 37924.2 0
597           36   0 5/1/2043 14289.38 0 598           17 23 0 5/1/2043 5871.5 0
599           6 6 0 5/1/2043 6666.66 0



 



  166 167 168 169 170 171 172   Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 0 0 0 0 Full Two Years Two Months 2 0 7083.33 0 0 Full Two Years
Two Months 3 0 0 0 0 Full Two Years Two Months 4 0 0 0 0 Full Two Years Two
Months 5 6709.42 0 0 0 Full Two Years Two Months 6 0 7669.66 0 0 Full Two Years
Two Months 7 0 0 0 0 Full Two Years Two Months 8 0 5725 0 0 Full Two Years Two
Months 9 0 0 0 0 Full Two Years Two Months 10 0 0 0 0 Full Two Years Two Months
11 0 13125 0 0 Full Two Years Two Months 12 0 0 0 0 Full Two Years Two Months 13
0 0 0 0 Full Two Years Two Months 14 0 0 0 0 Full Two Years Two Months 15 0
7583.33 0 0 Full Two Years Two Months 16 0 0 0 8383.02 Full Two Years Two Months
17 0 878.12 0 0 Full Two Years Two Months 18 0 0 0 0 Full Two Years Two Months
19 0 0 0 0 Full Two Years Two Months 20 0 0 0 0 Full Two Years Two Months 21 0 0
0 0 Full Two Years Two Months 22 0 11458.33 0 0 Full Two Years Two Months 23 0 0
0 0 Full Two Years Two Months 24 0 0 0 0 Full Two Years Two Months 25 0 9847.08
0 0 Full Two Years Two Months 26 0 0 0 0 Full Two Years Two Months 27 0 11666.67
0 0 Full Two Years Two Months 28 0 0 0 0 Full Two Years Two Months 29 0 6478.18
0 0 Full Two Years Two Months 30 0 20632.75 0 0 Full Two Years Two Months 31 0 0
0 0 Full Two Years Two Months 32 0 12271.73 0 0 Full Two Years Two Months 33 0 0
0 0 Full Two Years Two Months 34 0 0 0 0 Full Two Years Two Months 35 0 12684.02
0 0 Full Two Years Two Months 36 0 0 0 0 Full Two Years Two Months 37 0 0 0 0
Full Two Years Two Months 38 0 7222.22 0 0 Full Two Years Two Months 39 0
2617.52 0 0 Full Two Years Two Months 40 0 0 0 0 Full Two Years Two Months 41 0
1327.97 0 0 Full Two Years Two Months 42 8200.92 0 0 0 Full Two Years Two Months
43 9594.64 0 0 0 Full Two Years Two Months 44 0 19399 0 0 Full Two Years Two
Months 45 0 27177.56 0 0 Full Two Years Two Months 46 0 9369.9 0 0 Full Two
Years Two Months 47 0 985 0 0 Full Two Years Two Months 48 0 0 0 0 Full Two
Years Two Months 49 0 5935.17 0 0 Full Two Years Two Months 50 0 0 0 0 Full Two
Years Two Months 51 0 0 0 0 Full Two Years Two Months 52 9273.32 8000 0 0 Full
Two Years Two Months 53 0 8494.34 0 0 Full Two Years Two Months 54 0 16153.84 0
0 Full Two Years Two Months 55 0 0 0 0 Full Two Years Two Months 56 0 1080 0 0
Full Two Years Two Months 57 0 7387.76 0 0 Full Two Years Two Months 58 0
14333.34 0 0 Full Two Years Two Months 59 0 0 0 0 Full Two Years Two Months 60 0
0 0 0 Full Two Years Two Months 61 0 0 0 0 Full Two Years Two Months 62 0 0 0 0
Full Two Years Two Months 63 0 0 0 0 Full Two Years Two Months 64 0 2369.94 0 0
Full Two Years Two Months 65 0 0 0 0 Full Two Years Two Months 66 0 6779.76 0 0
Full Two Years Two Months 67 0 3192.56 0 0 Full Two Years Two Months 68 0 0 0 0
Full Two Years Two Months 69 0 3953.21 0 0 Full Two Years Two Months 70 0 0 0 0
Full Two Years Two Months 71 0 0 0 0 Full Two Years Two Months 72 0 0 0 0 Full
Two Years Two Months 73 0 6250 0 0 Full Two Years Two Months 74 0 0 0 0 Full Two
Years Two Months 75 0 0 0 0 Full Two Years Two Months 76 0 11266.67 0 0 Full Two
Years Two Months 77 0 0 0 0 Full Two Years Two Months 78 0 26244.66 0 0 Full Two
Years Two Months 79 0 0 0 0 Full Two Years Two Months 80 0 0 0 0 Full Two Years
Two Months 81 0 1359 0 0 Full Two Years Two Months 82 0 12497.5 0 0 Full Two
Years Two Months 83 0 0 0 0 Full Two Years Two Months 84 0 11053.82 0 0 Full Two
Years Two Months 85 0 0 0 0 Full Two Years Two Months 86 0 0 0 0 Full Two Years
Two Months 87 0 2734.38 0 0 Full Two Years Two Months 88 0 0 0 0 Full Two Years
Two Months 89 0 0 0 0 Full Two Years Two Months 90 0 0 0 0 Full Two Years Two
Months 91 0 12173.46 0 0 Full Two Years Two Months 92 18745.95 0 0 0 Full Two
Years Two Months 93 0 0 0 0 Full Two Years Two Months 94 0 0 0 0 Full Two Years
Two Months 95 0 0 0 0 Full Two Years Two Months 96 0 4512.67 0 0 Full Two Years
Two Months 97 0 705 0 0 Full Two Years Two Months 98 0 0 0 0 Full Two Years Two
Months 99 3750 0 0 0 Full Two Years Two Months 100 0 0 0 0 Full Two Years Two
Months 101 0 0 0 0 Full Two Years Two Months 102 0 0 0 0 Full Two Years Two
Months 103 0 0 0 0 Full Two Years Two Months 104 0 9800 0 0 Full Two Years Two
Months 105 0 9507.67 0 0 Full Two Years Two Months 106 0 0 0 0 Full Two Years
Two Months 107 0 6332.54 0 0 Full Two Years Two Months 108 0 0 0 0 Full Two
Years Two Months 109 0 0 0 0 Full Two Years Two Months 110 0 0 0 0 Full Two
Years Two Months 111 0 0 0 0 Full Two Years Two Months 112 2065.89 4909.67 0 0
Full Two Years Two Months 113 0 0 0 0 Full Two Years Two Months 114 0 20208.33 0
0 Full Two Years Two Months 115 0 0 0 0 Full Two Years Two Months 116 0 0 0 0
Full Two Years Two Months 117 0 0 0 0 Full Two Years Two Months 118 0 0 0 0 Full
Two Years Two Months 119 0 0 0 0 Full Two Years Two Months 120 0 0 0 0 Full Two
Years Two Months 121 0 0 0 0 Full Two Years Two Months 122 0 0 0 0 Full Two
Years Two Months 123 0 0 0 0 Full Two Years Two Months 124 0 0 0 0 Full Two
Years Two Months 125 0 0 0 0 Full Two Years Two Months 126 0 0 0 0 Full Two
Years Two Months 127 0 2927.92 0 0 Full Two Years Two Months 128 0 0 0 0 Full
Two Years Two Months 129 0 7310 0 0 Full Two Years Two Months 130 0 6664.67 0 0
Full Two Years Two Months 131 0 0 0 0 Full Two Years Two Months 132 0 0 0 0 Full
Two Years Two Months 133 0 3200 0 0 Full Two Years Two Months 134 0 2166.67 0 0
Full Two Years Two Months 135 0 0 0 0 Full Two Years Two Months 136 0 0 0 0 Full
Two Years Two Months 137 0 8000 0 0 Full Two Years Two Months 138 0 0 0 0 Full
Two Years Two Months 139 0 9660.89 0 0 Full Two Years Two Months 140 0 16666.66
0 0 Full Two Years Two Months 141 0 12036.84 0 0 Full Two Years Two Months 142 0
11572.88 0 0 Full Two Years Two Months 143 0 0 0 0 Full Two Years Two Months 144
0 0 0 0 Full Two Years Two Months 145 0 0 0 0 Full Two Years Two Months 146 0 0
0 0 Full Two Years Two Months 147 0 21909.23 0 0 Full Two Years Two Months 148 0
0 0 0 Full Two Years Two Months 149 0 0 0 0 Full Two Years Two Months 150 0
5416.67 0 0 Full Two Years Two Months 151 0 14582.53 0 0 Full Two Years Two
Months 152 0 918.9 0 0 Full Two Years Two Months 153 0 0 0 0 Full Two Years Two
Months 154 0 0 0 0 Full Two Years Two Months 155 0 0 0 0 Full Two Years Two
Months 156 0 9231.65 0 0 Full Two Years Two Months 157 2918.61 11325 0 0 Full
Two Years Two Months 158 0 3818.28 0 1717.93 Full Two Years Two Months 159 0 0 0
0 Full Two Years Two Months 160 0 10322.15 0 0 Full Two Years Two Months 161 0 0
0 0 Full Two Years Two Months 162 0 8533.33 547.41 0 Full Two Years Two Months
163 0 0 0 0 Full Two Years Two Months 164 0 0 0 0 Full Two Years Two Months 165
0 0 0 0 Full Two Years Two Months 166 0 0 0 0 Full Two Years Two Months 167 0
5312.77 0 0 Full Two Years Two Months 168 0 0 0 0 Full Two Years Two Months 169
0 0 0 0 Full Two Years Two Months 170 0 18750.03 0 0 Full Two Years Two Months
171 0 14820 0 0 Full Two Years Two Months 172 0 0 0 0 Full Two Years Two Months
173 0 16666 0 0 Full Two Years Two Months 174 0 0 0 0 Full Two Years Two Months
175 21855.95 0 0 0 Full Two Years Two Months 176 0 0 0 0 Full Two Years Two
Months 177 0 1883.25 0 0 Full Two Years Two Months 178 6246 0 0 0 Full Two Years
Two Months 179 0 0 0 0 Full Two Years Two Months 180 0 9527.79 0 0 Full Two
Years Two Months 181 0 0 0 0 Full Two Years Two Months 182 0 0 0 0 Full Two
Years Two Months 183 0 10344.1 0 0 Full Two Years Two Months 184 0 0 0 0 Full
Two Years Two Months 185 0 11666.67 0 0 Full Two Years Two Months 186 0 0 0 0
Full Two Years Two Months 187 0 6334.76 0 0 Full Two Years Two Months 188 8584 0
0 0 Full Two Years Two Months 189 0 0 0 0 Full Two Years Two Months 190 0 0 0 0
Full Two Years Two Months 191 0 0 0 0 Full Two Years Two Months 192 9043.81 0 0
0 Full Two Years Two Months 193 0 0 0 0 Full Two Years Two Months 194 0 6250 0 0
Full Two Years Two Months 195 0 0 0 0 Full Two Years Two Months 196 0 0 0 0 Full
Two Years Two Months 197 0 8380.67 0 0 Full Two Years Two Months 198 0 14583.34
0 0 Full Two Years Two Months 199 0 0 0 0 Full Two Years Two Months 200 0 0 0 0
Full Two Years Two Months 201 0 0 0 0 Full Two Years Two Months 202 0 5042.92 0
0 Full Two Years Two Months 203 0 0 0 0 Full Two Years Two Months 204 0 0 0 0
Full Two Years Two Months 205 0 8205.5 0 0 Full Two Years Two Months 206 0
6101.42 0 0 Full Two Years Two Months 207 0 18159.9 0 0 Full Two Years Two
Months 208 0 0 0 0 Full Two Years Two Months 209 0 9403.34 0 0 Full Two Years
Two Months 210 0 0 0 0 Full Two Years Two Months 211 0 0 0 0 Full Two Years Two
Months 212 14704.64 0 0 0 Full Two Years Two Months 213 0 0 0 0 Full Two Years
Two Months 214 0 7683.75 0 0 Full Two Years Two Months 215 0 0 0 0 Full Two
Years Two Months 216 0 0 0 0 Full Two Years Two Months 217 0 0 0 0 Full Two
Years Two Months 218 0 12775.83 0 0 Full Two Years Two Months 219 0 0 0 0 Full
Two Years Two Months 220 0 9975.07 0 0 Full Two Years Two Months 221 0 0 0 0
Full Two Years Two Months 222 0 0 0 0 Full Two Years Two Months 223 0 11900 0 0
Full Two Years Two Months 224 0 0 0 0 Full Two Years Two Months 225 0 12083.34 0
0 Full Two Years Two Months 226 0 3742.39 0 0 Full Two Years Two Months 227 0
3172.86 0 0 Full Two Years Two Months 228 0 0 0 0 Full Two Years Two Months 229
0 0 0 0 Full Two Years Two Months 230 0 7320.43 0 0 Full Two Years Two Months
231 0 6500 0 0 Full Two Years Two Months 232 0 7333.34 0 0 Full Two Years Two
Months 233 0 13776 0 0 Full Two Years Two Months 234 0 1445.17 0 0 Full Two
Years Two Months 235 0 4000 0 0 Full Two Years Two Months 236 0 1065.9 0 0 Full
Two Years Two Months 237 0 0 0 0 Full Two Years Two Months 238 0 0 0 0 Full Two
Years Two Months 239 0 0 0 0 Full Two Years Two Months 240 0 8348.75 0 0 Full
Two Years Two Months 241 0 2973.14 0 0 Full Two Years Two Months 242 0 0 0 0
Full Two Years Two Months 243 0 2372.84 0 0 Full Two Years Two Months 244 0
13833.32 0 0 Full Two Years Two Months 245 0 0 0 0 Full Two Years Two Months 246
0 0 0 0 Full Two Years Two Months 247 0 0 0 0 Full Two Years Two Months 248 0
5144.99 0 0 Full Two Years Two Months 249 0 12500 0 0 Full Two Years Two Months
250 0 0 0 0 Full Two Years Two Months 251 0 3281.33 0 0 Full Two Years Two
Months 252 0 8568.7 0 0 Full Two Years Two Months 253 0 8333.34 0 0 Full Two
Years Two Months 254 0 0 0 0 Full Two Years Two Months 255 0 0 0 0 Full Two
Years Two Months 256 0 7734 0 0 Full Two Years Two Months 257 0 0 0 0 Full Two
Years Two Months 258 0 0 0 0 Full Two Years Two Months 259 0 0 0 0 Full Two
Years Two Months 260 0 0 0 0 Full Two Years Two Months 261 0 5416.66 0 0 Full
Two Years Two Months 262 0 0 0 0 Full Two Years Two Months 263 0 0 0 0 Full Two
Years Two Months 264 0 0 0 0 Full Two Years Two Months 265 0 11666.66 0 0 Full
Two Years Two Months 266 0 0 0 0 Full Two Years Two Months 267 0 14583 0 0 Full
Two Years Two Months 268 0 0 0 0 Full Two Years Two Months 269 0 7366.67 0 2315
Full Two Years Two Months 270 0 0 0 0 Full Two Years Two Months 271 0 16254.68 0
0 Full Two Years Two Months 272 0 0 0 0 Full Two Years Two Months 273 0 10466.92
0 0 Full Two Years Two Months 274 0 0 0 0 Full Two Years Two Months 275 0 0 0 0
Full Two Years Two Months 276 0 8137 0 0 Full Two Years Two Months 277 0 0 0 0
Full Two Years Two Months 278 0 10228 0 0 Full Two Years Two Months 279 0 0 0 0
Full Two Years Two Months 280 0 5794.53 0 0 Full Two Years Two Months 281 0 0 0
0 Full Two Years Two Months 282 0 7241.32 0 0 Full Two Years Two Months 283 0
8609.37 0 0 Full Two Years Two Months 284 0 0 0 0 Full Two Years Two Months 285
0 2200 0 0 Full Two Years Two Months 286 0 11344.5 0 0 Full Two Years Two Months
287 0 0 0 0 Full Two Years Two Months 288 0 0 0 0 Full Two Years Two Months 289
0 3631.94 0 0 Full Two Years Two Months 290 0 22500 0 0 Full Two Years Two
Months 291 0 0 0 0 Full Two Years Two Months 292 0 0 0 0 Full Two Years Two
Months 293 0 0 0 0 Full Two Years Two Months 294 0 11397.58 0 0 Full Two Years
Two Months 295 0 0 0 0 Full Two Years Two Months 296 0 14724.99 0 0 Full Two
Years Two Months 297 0 8750 0 0 Full Two Years Two Months 298 0 0 0 0 Full Two
Years Two Months 299 0 16990.42 0 0 Full Two Years Two Months 300 0 10520 0 0
Full Two Years Two Months 301 0 0 0 0 Full Two Years Two Months 302 0 0 0 0 Full
Two Years Two Months 303 0 0 0 0 Full Two Years Two Months 304 0 0 0 0 Full Two
Years Two Months 305 0 0 0 0 Full Two Years Two Months 306 0 8333 0 0 Full Two
Years Two Months 307 0 0 0 0 Full Two Years Two Months 308 0 0 0 0 Full Two
Years Two Months 309 0 0 0 0 Full Two Years Two Months 310 0 0 0 0 Full Two
Years Two Months 311 0 0 0 0 Full Two Years Two Months 312 0 15715.13 0 0 Full
Two Years Two Months 313 0 6180 0 0 Full Two Years Two Months 314 0 11158.33 0 0
Full Two Years Two Months 315 0 0 0 0 Full Two Years Two Months 316 0 0 0 0 Full
Two Years Two Months 317 0 0 0 0 Full Two Years Two Months 318 0 6166.66 0 0
Full Two Years Two Months 319 0 9291.75 0 0 Full Two Years Two Months 320 0
12308.44 0 0 Full Two Years Two Months 321 0 5567.5 2550 0 Full Two Years Two
Months 322 0 0 0 0 Full Two Years Two Months 323 0 3992.08 0 0 Full Two Years
Two Months 324 0 0 0 0 Full Two Years Two Months 325 0 10256.39 0 0 Full Two
Years Two Months 326 0 17725 0 0 Full Two Years Two Months 327 0 0 0 0 Full Two
Years Two Months 328 0 18333.33 0 0 Full Two Years Two Months 329 0 8590 0 0
Full Two Years Two Months 330 0 0 0 0 Full Two Years Two Months 331 0 0 0 0 Full
Two Years Two Months 332 0 4451.93 0 0 Full Two Years Two Months 333 0 0 0 0
Full Two Years Two Months 334 0 0 0 0 Full Two Years Two Months 335 0 0 0 0 Full
Two Years Two Months 336 0 10000 0 0 Full Two Years Two Months 337 0 0 0 0 Full
Two Years Two Months 338 0 0 0 0 Full Two Years Two Months 339 0 0 0 0 Full Two
Years Two Months 340 0 0 0 0 Full Two Years Two Months 341 0 6470 250 0 Full Two
Years Two Months 342 0 0 0 0 Full Two Years Two Months 343 0 18333.33 0 0 Full
Two Years Two Months 344 0 0 0 0 Full Two Years Two Months 345 0 0 0 0 Full Two
Years Two Months 346 0 0 0 0 Full Two Years Two Months 347 0 10443.33 0 0 Full
Two Years Two Months 348 0 0 0 0 Full Two Years Two Months 349 0 0 0 0 Full Two
Years Two Months 350 0 0 0 0 Full Two Years Two Months 351 0 0 0 0 Full Two
Years Two Months 352 0 0 0 0 Full Two Years Two Months 353 0 0 0 0 Full Two
Years Two Months 354 0 2124.07 0 0 Full Two Years Two Months 355 5276.58 0 0 0
Full Two Years Two Months 356 13965 3865.33 0 0 Full Two Years Two Months 357 0
0 0 0 Full Two Years Two Months 358 0 4583.28 0 0 Full Two Years Two Months 359
0 6500 0 0 Full Two Years Two Months 360 0 3862.43 0 0 Full Two Years Two Months
361 0 8846.16 0 0 Full Two Years Two Months 362 0 0 0 0 Full Two Years Two
Months 363 0 1066.83 0 0 Full Two Years Two Months 364 0 0 0 0 Full Two Years
Two Months 365 0 0 0 0 Full Two Years Two Months 366 0 11530.13 0 0 Full Two
Years Two Months 367 0 0 0 0 Full Two Years Two Months 368 0 0 0 0 Full Two
Years Two Months 369 0 5358.3 0 0 Full Two Years Two Months 370 0 0 0 0 Full Two
Years Two Months 371 0 6664.67 0 0 Full Two Years Two Months 372 0 20833.34 0 0
Full Two Years Two Months 373 0 0 0 0 Full Two Years Two Months 374 0 0 0 0 Full
Two Years Two Months 375 0 0 0 0 Full Two Years Two Months 376 0 0 0 0 Full Two
Years Two Months 377 0 0 0 0 Full Two Years Two Months 378 0 0 0 0 Full Two
Years Two Months 379 0 0 0 0 Full Two Years Two Months 380 0 0 0 0 Full Two
Years Two Months 381 0 13340.84 0 0 Full Two Years Two Months 382 0 11504.43 0 0
Full Two Years Two Months 383 0 0 0 0 Full Two Years Two Months 384 0 0 0 0 Full
Two Years Two Months 385 0 0 0 0 Full Two Years Two Months 386 0 0 0 0 Full Two
Years Two Months 387 0 0 0 0 Full Two Years Two Months 388 0 4217.37 0 0 Full
Two Years Two Months 389 0 2541.67 0 0 Full Two Years Two Months 390 0 0 0 0
Full Two Years Two Months 391 0 3771.04 0 0 Full Two Years Two Months 392 0
53742.4 0 0 Full Two Years Two Months 393 0 0 0 0 Full Two Years Two Months 394
0 0 0 0 Full Two Years Two Months 395 0 10936.66 0 0 Full Two Years Two Months
396 0 0 0 0 Full Two Years Two Months 397 0 7174.33 0 0 Full Two Years Two
Months 398 0 0 0 0 Full Two Years Two Months 399 0 0 0 0 Full Two Years Two
Months 400 0 9912.5 0 0 Full Two Years Two Months 401 0 0 0 0 Full Two Years Two
Months 402 0 0 0 0 Full Two Years Two Months 403 0 22083.33 0 0 Full Two Years
Two Months 404 0 0 0 0 Full Two Years Two Months 405 0 7704.99 0 0 Full Two
Years Two Months 406 0 0 0 0 Full Two Years Two Months 407 0 0 0 0 Full Two
Years Two Months 408 0 0 0 0 Full Two Years Two Months 409 0 1013.7 0 0 Full Two
Years Two Months 410 0 0 0 0 Full Two Years Two Months 411 0 0 0 0 Full Two
Years Two Months 412 0 0 0 0 Full Two Years Two Months 413 0 0 0 0 Full Two
Years Two Months 414 0 0 0 0 Full Two Years Two Months 415 0 16596.69 0 0 Full
Two Years Two Months 416 0 0 0 0 Full Two Years Two Months 417 0 0 0 0 Full Two
Years Two Months 418 8564.49 5833.33 0 0 Full Two Years Two Months 419 12424 0 0
0 Full Two Years Two Months 420 0 7889.11 0 0 Full Two Years Two Months 421 0
4420.42 0 10955.66 Full Two Years Two Months 422 0 11691.09 0 0 Full Two Years
Two Months 423 0 0 0 0 Full Two Years Two Months 424 0 18112.5 0 0 Full Two
Years Two Months 425 0 0 0 0 Full Two Years Two Months 426 0 0 0 0 Full Two
Years Two Months 427 0 0 0 0 Full Two Years Two Months 428 30135.52 0 0 0 Full
Two Years Two Months 429 0 0 0 0 Full Two Years Two Months 430 0 0 0 0 Full Two
Years Two Months 431 0 7371.66 0 0 Full Two Years Two Months 432 0 6234.8 0 0
Full Two Years Two Months 433 0 0 0 0 Full Two Years Two Months 434 0 0 0 0 Full
Two Years Two Months 435 0 0 0 0 Full Two Years Two Months 436 0 0 0 0 Full Two
Years Two Months 437 0 0 0 0 Full Two Years Two Months 438 0 8400 0 0 Full Two
Years Two Months 439 0 8625.02 0 0 Full Two Years Two Months 440 0 22833.42 0 0
Full Two Years Two Months 441 0 0 0 0 Full Two Years Two Months 442 0 0 0 0 Full
Two Years Two Months 443 0 3500 0 0 Full Two Years Two Months 444 0 44738.09 0 0
Full Two Years Two Months 445 0 14341 0 0 Full Two Years Two Months 446 0
1941.38 0 0 Full Two Years Two Months 447 0 0 0 0 Full Two Years Two Months 448
0 6040.29 0 0 Full Two Years Two Months 449 0 0 0 0 Full Two Years Two Months
450 0 0 0 0 Full Two Years Two Months 451 0 0 0 0 Full Two Years Two Months 452
0 10142 0 0 Full Two Years Two Months 453 0 15561 0 0 Full Two Years Two Months
454 0 270 0 0 Full Two Years Two Months 455 0 0 0 0 Full Two Years Two Months
456 0 16887 0 0 Full Two Years Two Months 457 0 0 0 0 Full Two Years Two Months
458 0 0 0 0 Full Two Years Two Months 459 0 0 0 0 Full Two Years Two Months 460
0 12985.01 0 0 Full Two Years Two Months 461 0 0 0 0 Full Two Years Two Months
462 0 9580.18 0 0 Full Two Years Two Months 463 0 0 0 0 Full Two Years Two
Months 464 0 0 0 0 Full Two Years Two Months 465 0 0 0 0 Full Two Years Two
Months 466 0 0 0 0 Full Two Years Two Months 467 0 264.87 0 0 Full Two Years Two
Months 468 0 0 0 0 Full Two Years Two Months 469 0 22206.3 0 0 Full Two Years
Two Months 470 0 12500 0 0 Full Two Years Two Months 471 0 18333.34 0 0 Full Two
Years Two Months 472 0 0 0 0 Full Two Years Two Months 473 0 8666.66 0 0 Full
Two Years Two Months 474 0 0 0 0 Full Two Years Two Months 475 0 0 0 0 Full Two
Years Two Months 476 0 45966.29 0 0 Full Two Years Two Months 477 0 0 0 0 Full
Two Years Two Months 478 0 0 0 0 Full Two Years Two Months 479 0 4508.4 0 0 Full
Two Years Two Months 480 0 7590.27 0 0 Full Two Years Two Months 481 0 0 0 0
Full Two Years Two Months 482 0 13433.33 0 0 Full Two Years Two Months 483 0 0 0
0 Full Two Years Two Months 484 10655.43 0 0 0 Full Two Years Two Months 485 0
5458.33 0 0 Full Two Years Two Months 486 0 8623 0 0 Full Two Years Two Months
487 0 0 0 0 Full Two Years Two Months 488 0 0 0 0 Full Two Years Two Months 489
0 0 0 0 Full Two Years Two Months 490 0 0 0 0 Full Two Years Two Months 491 0
9486.25 0 0 Full Two Years Two Months 492 0 0 0 0 Full Two Years Two Months 493
0 8705.93 0 0 Full Two Years Two Months 494 0 0 0 0 Full Two Years Two Months
495 0 0 0 0 Full Two Years Two Months 496 0 4157 0 0 Full Two Years Two Months
497 0 0 0 0 Full Two Years Two Months 498 0 0 0 0 Full Two Years Two Months 499
0 0 0 0 Full Two Years Two Months 500 0 0 0 0 Full Two Years Two Months 501
12770.91 0 0 0 Full Two Years Two Months 502 0 0 0 0 Full Two Years Two Months
503 0 6865.06 0 0 Full Two Years Two Months 504 30250.98 0 0 0 Full Two Years
Two Months 505 0 0 0 0 Full Two Years Two Months 506 5146.16 16475 0 0 Full Two
Years Two Months 507 0 4583.34 0 0 Full Two Years Two Months 508 0 0 0 0 Full
Two Years Two Months 509 0 8333.33 0 0 Full Two Years Two Months 510 0 15341.66
0 0 Full Two Years Two Months 511 0 6865.99 0 0 Full Two Years Two Months 512 0
0 0 0 Full Two Years Two Months 513 0 0 0 0 Full Two Years Two Months 514
41140.47 0 0 0 Full Two Years Two Months 515 0 0 0 0 Full Two Years Two Months
516 0 0 0 0 Full Two Years Two Months 517 0 0 0 0 Full Two Years Two Months 518
0 0 0 0 Full Two Years Two Months 519 0 0 0 0 Full Two Years Two Months 520 0 0
0 0 Full Two Years Two Months 521 0 8333.35 0 0 Full Two Years Two Months 522 0
0 0 0 Full Two Years Two Months 523 0 12726.49 0 0 Full Two Years Two Months 524
0 0 0 0 Full Two Years Two Months 525 0 11225.38 0 0 Full Two Years Two Months
526 0 0 0 0 Full Two Years Two Months 527 0 9333.33 0 0 Full Two Years Two
Months 528 0 5778.93 0 0 Full Two Years Two Months 529 0 0 0 0 Full Two Years
Two Months 530 0 0 0 0 Full Two Years Two Months 531 0 0 0 0 Full Two Years Two
Months 532 0 11250 0 0 Full Two Years Two Months 533 0 0 0 0 Full Two Years Two
Months 534 0 0 0 0 Full Two Years Two Months 535 0 0 0 0 Full Two Years Two
Months 536 0 0 0 0 Full Two Years Two Months 537 0 9025.01 0 0 Full Two Years
Two Months 538 0 27916.68 0 0 Full Two Years Two Months 539 0 0 0 0 Full Two
Years Two Months 540 0 0 0 0 Full Two Years Two Months 541 0 3375 0 0 Full Two
Years Two Months 542 0 0 0 0 Full Two Years Two Months 543 0 6220.74 0 0 Full
Two Years Two Months 544 0 0 0 0 Full Two Years Two Months 545 0 15558.62 0 0
Full Two Years Two Months 546 0 0 0 0 Full Two Years Two Months 547 0 1550.81 0
0 Full Two Years Two Months 548 0 5274.66 0 0 Full Two Years Two Months 549 0 0
0 0 Full Two Years Two Months 550 0 0 0 0 Full Two Years Two Months 551 0
10018.32 0 0 Full Two Years Two Months 552 0 0 0 0 Full Two Years Two Months 553
0 0 0 0 Full Two Years Two Months 554 0 0 0 0 Full Two Years Two Months 555 0 0
0 0 Full Two Years Two Months 556 0 5860.01 0 0 Full Two Years Two Months 557 0
0 0 0 Full Two Years Two Months 558 0 9362.79 0 0 Full Two Years Two Months 559
0 15044.08 0 0 Full Two Years Two Months 560 0 0 0 0 Full Two Years Two Months
561 0 0 0 0 Full Two Years Two Months 562 0 0 0 0 Full Two Years Two Months 563
0 0 0 0 Full Two Years Two Months 564 0 0 0 0 Full Two Years Two Months 565 0
21816.25 0 0 Full Two Years Two Months 566 0 6283.58 0 0 Full Two Years Two
Months 567 0 0 0 0 Full Two Years Two Months 568 0 0 0 0 Full Two Years Two
Months 569 0 0 0 0 Full Two Years Two Months 570 0 0 0 0 Full Two Years Two
Months 571 0 3813 0 0 Full Two Years Two Months 572 0 0 0 0 Full Two Years Two
Months 573 0 0 0 0 Full Two Years Two Months 574 0 0 0 0 Full Two Years Two
Months 575 0 10510.16 0 0 Full Two Years Two Months 576 0 0 0 0 Full Two Years
Two Months 577 0 0 0 0 Full Two Years Two Months 578 0 6761.73 0 0 Full Two
Years Two Months 579 0 0 0 0 Full Two Years Two Months 580 18113.15 0 0 0 Full
Two Years Two Months 581 0 8380.66 0 0 Full Two Years Two Months 582 0 12500 0 0
Full Two Years Two Months 583 0 0 0 0 Full Two Years Two Months 584 0 14768.4
562.5 0 Full Two Years Two Months 585 0 4909.67 0 0 Full Two Years Two Months
586 0 0 0 0 Full Two Years Two Months 587 7153.88 0 0 0 Full Two Years Two
Months 588 27781.25 0 0 0 Full Two Years Two Months 589 0 13333.33 0 0 Full Two
Years Two Months 590 0 0 0 0 Full Two Years Two Months 591 0 10000 0 0 Full Two
Years Two Months 592 0 0 0 0 Full Two Years Two Months 593 0 0 0 0 Full Two
Years Two Months 594 0 0 0 0 Full Two Years Two Months 595 0 893.73 0 0 Full Two
Years Two Months 596 0 0 0 0 Full Two Years Two Months 597 0 0 0 0 Full Two
Years Two Months 598 0 17201.6 0 0 Full Two Years Two Months 599 0 10601.07 0 0
Full Two Years Two Months

 



A-1

 

 

APPENDIX A

 

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

 

1. The definition of “Assumed Principal Balance” in Section 1 is revised to read
in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2. The definition of “Business Day” in Section 1 is revised to read in its
entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware or the State of Texas, or (iii) a day on which
banks in the State of New York, the State of New Jersey, the State of
California, the State of Delaware or the State of Texas are authorized or
obligated by law or executive order to be closed.”

 

3. The definition of “Closing Date” in Section 1 is revised to read in its
entirety as follows:

 

“Closing Date: June 13, 2013, except with respect to Section 3 and the Servicer
Acknowledgement(s).”

 

4. The definition of “Cut-off Date” in Section 1 is revised to read in its
entirety as follows:

 

“Cut-off Date: June 1, 2013, except with respect to the Servicer
Acknowledgement(s).”

 

5. The definition of “Eligible Account” in Section 1 is revised to read in its
entirety as follows:

 

“Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch Ratings, Inc. (“Fitch”), Moody’s Investors Service, Inc. (“Moody’s) and
Standard & Poor’s Ratings Services (“S&P”) and the long-term unsecured debt
obligations of such entity are rated in one of the two highest rating categories
of Fitch, Moody’s and S&P and (2) if the unsecured debt obligations of such
entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”), then the short-term
unsecured debt obligations of such entity are rated in the highest rating
category of KBRA and the long-term unsecured debt obligations of such entity are
rated in one of the three highest rating categories of KBRA. If the ratings no
longer satisfy each of these criteria, the funds on deposit therewith in
connection with this transaction shall be transferred to an Eligible Account
within 30 days of such downgrade. Eligible Accounts may bear interest.

 



A-2

 

 

6. The definition of “Eligible Investments” in Section 1 is revised to read in
its entirety as follows:

 

Eligible Investments: Any one or more of the following obligations or
securities:

 

(i) direct obligations of, and obligations fully guaranteed by the United States
of America which are backed by the full faith and credit of the United States of
America;

 

(ii) (a) demand or time deposits, federal funds or bankers’ acceptances issued
by any depository institution or trust company incorporated under the laws of
the United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, provided that the
commercial paper and/or the short-term deposit rating and/or the long-term
unsecured debt obligations or deposits of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment are rated in the highest rating category by each Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category by each Rating Agency with respect to short-term
obligations (provided that, short-term obligations with a maturity of at least
60 days are rated “A-1+” by S&P) and (b) any other demand or time deposit or
certificate of deposit that is fully insured by the FDIC;

 

(iii) repurchase obligations with a term not to exceed thirty (30) days and with
respect to (a) any security described in clause (i)  above and entered into with
a depository institution or trust company (acting as principal) described in
clause (ii)(a) above;

 

(iv) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
that are rated in the highest rating category by each Rating Agency for
long-term unsecured debt with a maturity of more than one year or in the highest
rating category by each Rating Agency with respect to short-term obligations
(provided that, short-term obligations with a maturity of at least 60 days are
rated “A-1+” by S&P), in each case at the time of such investment or contractual
commitment providing for such investment; provided, however, that securities
issued by any particular corporation will not be Eligible Investments to the
extent that investments therein will cause the then outstanding principal amount
of securities issued by such corporation and held as Eligible Investments to
exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;

 



A-3

 

 

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) which are rated in the
highest rating category by each Rating Agency for long-term unsecured debt with
a maturity of more than one year or in the highest rating category by each
Rating Agency with respect to short-term obligations (provided that, short-term
obligations with a maturity of at least 60 days are rated “A-1+” by S&P), in
each case at the time of such investment; and

 

(vi) any money market funds rated in one of the two highest rating categories by
each Rating Agency for long-term unsecured debt with a maturity of more than one
year or in the highest rating category by each Rating Agency with respect to
short-term obligations (provided that, with respect to S&P, shares of a money
market fund are rated “AAAm”);

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.

 

7. The definition of “First Remittance Date” in Section 1 is revised to read in
its entirety as follows:

 

“First Remittance Date: July 19, 2013.”

 

8. A new definition of “MERS Event” is hereby added to Section 1, to be inserted
alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i) a Monthly Payment on a MERS Mortgage Loan has not been received within 60
days of its Due Date;

 

(ii) a court of competent jurisdiction in a particular state rules that MERS is
not an appropriate, permissible or authorized system for transferring ownership
of Mortgage Loans in that state; or

 

(iii) (A) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against MERS, and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or (B) MERS shall
consent to the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 



A-4

 

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

9. The definition of “Principal Prepayment Period” in Section 1 is revised to
read in its entirety as follows:

 

“Principal Prepayment Period: As to any Remittance Date and any partial
Principal Prepayment, the calendar month preceding the calendar month in which
such Remittance Date occurs. As to any Remittance Date and any Principal
Prepayment in full, the period commencing on the 15th day of the month preceding
the month in which such Remittance Date occurs through the 14th day of the month
in which such Remittance Date occurs; provided that, with respect to the July
2013 Remittance Date Principal Prepayment in full, the Principal Prepayment
Period shall be the period beginning on June 1, 2013 through July 14, 2013.”

 

10. The definition of “Remittance Date” in Section 1 is revised to read in its
entirety as follows:

 

“Remittance Date: The 20th day (or if such 20th day is not a Business Day the
first Business Day immediately preceding such 20th day) of any month, beginning
with the First Remittance Date.”

 

11. A new definition of “Servicing Administrator” is hereby added to Section 1,
to be inserted alphabetically and to read in its entirety as follows:

 

“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

12. Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 

13. Subsection 11.01(e), first sentence is revised to read in its entirety as
follows:

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past June 25, 2043 or, if such 25th day is not a Business
Day, the next succeeding Business Day), or accept substitute or additional
collateral or release any collateral for such Mortgage Loan, unless (1) the
Mortgagor is in default with respect to the Mortgage Loan, or such default is,
in the judgment of the Servicer, imminent, (2) the modification is in accordance
with the customary procedures of the Servicer, which may change from time to
time, or industry-accepted programs, and (3) the Owner has approved such
action.”

 



A-5

 

 

14. Subsection 11.03, third sentence is revised to read in its entirety as
follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

 

15. Subsection 11.04, first sentence of the first paragraph is revised to read
in its entirety as follows:

 

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Wilmington Trust, National
Association, in trust for the holders of Sequoia Mortgage Trust 2013-8 Mortgage
Pass-Through Certificates.”

 

16. Subsection 11.04, subclause (f) of the second paragraph is revised to read
in its entirety as follows:

 

“(f) any amount required to be deposited in the Custodial Account pursuant to
Subsections 11.15, 11.17, 11.19 and 11.25.”

 

17. Notwithstanding anything to the contrary in the Flow Servicing Agreement,
any Custodial Accounts established by the Servicer pursuant to Subsection 11.04
of the Flow Servicing Agreement shall qualify as Eligible Accounts as defined in
the Pooling and Servicing Agreement.

 

18. Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised to read in
their entirety as follows, and paragraph (j) is added after paragraph (i) of
Subsection 11.05 as follows:

 



A-6

 

 

(b) to reimburse the Servicing Administrator for P&I Advances, the Servicing
Administrator’s right to reimbursement pursuant to this subclause (b) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

(c) to reimburse itself or the Servicing Administrator for any unpaid portion of
any Servicing Fees and for unreimbursed Servicing Advances made by the Servicer
or the Servicing Administrator, the Servicer’s right to reimburse itself or the
Servicing Administrator pursuant to this subclause (c) with respect to any
Mortgage Loan being limited to related Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds and such other amounts as may be collected by the
Servicer from the related Mortgagor or otherwise relating to the Mortgage Loan,
it being understood that, in the case of any such reimbursement, the rights of
the Servicer and Servicing Administrator thereto shall be prior to the rights of
the Owner unless the Servicing Administrator is required to pay the Prepayment
Interest Shortfall pursuant to Subsection 11.15, in which case the Servicing
Administrator’s right to such reimbursement shall be subsequent to the payment
to the Owner of such shortfall;

 

(d) to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;

 

. . .

 

(f) to reimburse the Servicing Administrator for unreimbursed P&I Advances, to
the extent that such amounts are nonrecoverable (as certified by the Servicing
Administrator to the Owner in an Officer’s Certificate) by the Servicing
Administrator pursuant to subclause (b) above;

 

. . .

 

(j) to reimburse itself or the Servicing Administrator for P&I Advances and
Servicing Advances that were added to the outstanding principal balance of a
Mortgage Loan in connection with a modification of such Mortgage Loan to
capitalize arrearages; provided, that the Servicer and the Servicing
Administrator shall be entitled to be reimbursed for these amounts only from the
principal collections on the Mortgage Loans;

 



A-7

 

 

19. Amendments to Subsection 11.13

 

(a) Subsection 11.13 is revised by deleting the first sentence and replacing it
in its entirety with the following:

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

(b) Subsection 11.13 is further revised to add the following paragraphs at the
end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 



A-8

 

 

20. Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in such format as the Servicer, the
Master Servicer and the Depositor shall agree in writing. No later than two (2)
Business Days following the end of each Principal Prepayment Period, the
Servicer shall furnish to the Master Servicer a monthly report in a mutually
agreed format containing such information regarding prepayments in full on
Mortgage Loans during the applicable Principal Prepayment Period as the Servicer
and the Master Servicer shall mutually agree.

 

21. Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17 Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 



A-9

 

 

22. The first sentence of Subsection 11.18 is revised to read in its entirety as
follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 

23. The Flow Servicing Agreement is modified by adding a new Subsection 11.26
which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

24. The Flow Servicing Agreement is modified by adding a new subsection 11.27
which reads in its entirety as follows:

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

25. The first sentence of Subsection 12.01(b) is revised to read in its entirety
as follows:

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 



A-10

 

 

26. Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04 Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

27. Broker’s Price Opinion. If, in accordance with the Pooling and Servicing
Agreement, the Trustee has received notice that any governmental entity intends
to acquire a Mortgage Loan through the exercise of its power of eminent domain,
and if there is no longer a Controlling Holder, the Servicer, promptly upon the
request and at the expense of the Trustee, shall obtain a valuation on the
related Mortgaged Property in the form of a broker’s price opinion, and provide
the results of such valuation to the Trustee.

 

28. Report on Assessment of Compliance and Attestation. The Servicer shall
disclose, and shall cause each Subservicer and Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB to disclose, as part of each assessment of compliance with the
Servicing Criteria delivered pursuant to Subsection 2.05 of Addendum I of the
Flow Servicing Agreement: (i) the extent and scope of any material instance of
noncompliance, including any material impacts or effects as a result of a
material instance of noncompliance, that have affected payments or expected
payments on the certificates issued pursuant to the Pooling and Servicing
Agreement; (ii) whether a material instance of noncompliance involved any
certificate issued pursuant to the Pooling and Servicing Agreement; and (iii)
its plans, if any, or actions already undertaken, for remediating a material
instance of noncompliance or the impacts caused by such material instance of
noncompliance.

 



A-11

